Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 1 of 107 PageID# 11214




                                 EXHIBIT 11
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 2 of 107 PageID# 11215


                                                                          Page 1
   1             IN THE UNITED STATES DISTRICT COURT
   2            FOR THE EASTERN DISTRICT OF VIRGINIA
   3                     ALEXANDRIA DIVISION
   4
   5    _____________________________
                                     )
   6    LEAGUE OF UNITED LATIN       )
        AMERICAN CITIZENS - RICHMOND )
   7    REGION COUNCIL 4614, et al., )                  Civil Action
                                     )
   8           Plaintiffs,           )                  No. 1:18cv-00423
                                     )                      (LO/IDD)
   9    vs.                          )
                                     )
 10     PUBLIC INTEREST LEGAL        )
        FOUNDATION, et al.,          )
 11                                  )
               Defendants.           )
 12     _____________________________)
 13
 14
 15
 16             VIDEOTAPED DEPOSITION OF NOEL JOHNSON
 17                        Washington, DC
 18                        April 12, 2019
 19
 20
 21
 22
 23
 24     Reported by: John L. Harmonson, RPR
 25     Job No. 158968

                     TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 3 of 107 PageID# 11216

                                                  Page 2                                                 Page 3
   1                                                         1          APPEARANCES
   2                                                         2
   3                                                         3   On behalf of the Plaintiffs:
   4                                                         4     SKADDEN, ARPS, SLATE, MEAGHER & FLOM
   5                 April 12, 2019                          5     1440 New York Avenue, NW
   6                 9:01 a.m.                               6     Washington, DC 20005
   7                                                         7     BY: SEAN TEPE, ESQ.
   8                                                         8        ANDREW HANSON, ESQ.
   9       Videotaped Deposition of NOEL JOHNSON, held       9
  10   at the offices of Skadden, Arps, Slate, Meagher &    10
  11   Flom LLP, 1440 New York Avenue, N.W., Washington,    11   On behalf of the Defendants:
  12   D.C., pursuant to the Federal Rules of Civil         12     FOLEY & LARDNER
  13   Procedure, subject to such stipulations as may be    13     3000 K Street, NW
  14   recited herein or attached hereto, before John L.    14     Washington, DC 20007
  15   Harmonson, a Registered Professional Reporter and    15     BY: MICHAEL LOCKERBY, ESQ.
  16   Notary Public of the District of Columbia, who       16
  17   officiated in administering the oath to the          17
  18   witness.                                             18   ALSO PRESENT:
  19                                                        19     J. CHRISTIAN ADAMS
  20                                                        20     NAM NGO, Legal Video Specialist
  21                                                        21
  22                                                        22
  23                                                        23
  24                                                        24
  25                                                        25



                                                  Page 4                                                 Page 5
   1            EXAMINATION INDEX                            1            EXHIBIT INDEX (Cont.'d)
   2    WITNESS                      PAGE                    2                                         PAGE
   3    NOEL JOHNSON                                         3    Exhibit 8 . . . . . . . . . . . . . . . . 71
   4     Examination by Mr. Tepe         10                  4     E-mail; PILF-ADAMS-0005601
   5     Examination by Mr. Lockerby      247                5    Exhibit 9 . . . . . . . . . . . . . . . . 72
   6     Examination by Mr. Tepe        275                  6     E-mail string; PILF-ADAMS-0004985
   7     Examination by Mr. Lockerby      287                7    Exhibit 10 . . . . . . . . . . . . . . . . 75
   8                ***                                      8     Alien Invasion I
   9                                                         9    Exhibit 11 . . . . . . . . . . . . . . . . 85
  10               EXHIBIT INDEX                            10     Alien Invasion II
  11    EXHIBIT NO.                                  PAGE   11    Exhibit 12 . . . . . . . . . . . . . . . . 99
  12    Exhibit 1 . . . . . . . . . . . . . . . . 28        12     E-mail; PILF-ADAMS-0000996
  13     LinkedIn profile                                   13    Exhibit 13 . . . . . . . . . . . . . . . . 118
  14    Exhibit 2 . . . . . . . . . . . . . . . . 31        14     E-mail; PILF-ADAMS-0013234
  15     E-mail string; PILF-ADAMS-0009064                  15    Exhibit 14 . . . . . . . . . . . . . . . . 121
  16    Exhibit 3 . . . . . . . . . . . . . . . . 46        16     E-mail string; PILF-ADAMS-0013148
  17     E-mail string; PILF-ADAMS-0046537                  17    Exhibit 15 . . . . . . . . . . . . . . . . 122
  18    Exhibit 4 . . . . . . . . . . . . . . . . 49        18     E-mail string; PILF-ADAMS-0013118
  19     E-mail string; PILF-ADAMS-0008775                  19    Exhibit 16 . . . . . . . . . . . . . . . . 128
  20    Exhibit 5 . . . . . . . . . . . . . . . . 67        20     E-mail string; PILF-ADAMS-0000210
  21     E-mail string; PILF-ADAMS-0008775                  21    Exhibit 17 . . . . . . . . . . . . . . . . 143
  22    Exhibit 6 . . . . . . . . . . . . . . . . 69        22     E-mail string; PILF-ADAMS-0000782
  23     E-mail; PILF-ADAMS-0014107                         23    Exhibit 18 . . . . . . . . . . . . . . . . 148
  24    Exhibit 7 . . . . . . . . . . . . . . . . 70        24     E-mail string; PILF-ADAMS-0000732
  25     E-mail; PILF-ADAMS-0005621                         25




                                                                                                                   2
                             TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 4 of 107 PageID# 11217

                                                        Page 6                                                Page 7
   1            EXHIBIT INDEX (Cont.'d)                           1            EXHIBIT INDEX (Cont.'d)
   2                                         PAGE                 2                                         PAGE
   3    Exhibit 19 . . . . . . . . . . . . . . . . 150            3    Exhibit 30 . . . . . . . . . . . . . . . . 206
   4     E-mail string; PILF-ADAMS-0013405                        4     Printout from PILF website
   5    Exhibit 20 . . . . . . . . . . . . . . . . 154            5    Exhibit 31 . . . . . . . . . . . . . . . . 212
   6     E-mail; PILF-ADAMS-0003261                               6     E-mail string; PILF-ADAMS-0011327
   7    Exhibit 21 . . . . . . . . . . . . . . . . 156            7    Exhibit 32 . . . . . . . . . . . . . . . . 214
   8     E-mail string; PILF-ADAMS-0007468                        8     E-mail string; PILF-ADAMS-0004883
   9    Exhibit 22 . . . . . . . . . . . . . . . . 163            9    Exhibit 33 . . . . . . . . . . . . . . . . 220
  10     E-mail string; PILF-ADAMS-0013638                       10     E-mail string; PILF-ADAMS-0009399
  11    Exhibit 23 . . . . . . . . . . . . . . . . 165           11    Exhibit 34 . . . . . . . . . . . . . . . . 223
  12     E-mail; PILF-ADAMS-0005600                              12     E-mail string; PILF-ADAMS-0047358
  13    Exhibit 24 . . . . . . . . . . . . . . . . 167           13    Exhibit 35 . . . . . . . . . . . . . . . . 225
  14     E-mail string; PILF-ADAMS-0044022                       14     E-mail; PILF-ADAMS-0051869
  15    Exhibit 25 . . . . . . . . . . . . . . . . 171           15    Exhibit 36 . . . . . . . . . . . . . . . . 228
  16     E-mail string; PILF-ADAMS-0000770                       16     E-mail; PILF-ADAMS-0000250
  17    Exhibit 26 . . . . . . . . . . . . . . . . 181           17    Exhibit 37 . . . . . . . . . . . . . . . . 232
  18     E-mail string; PILF-ADAMS-0037501                       18     E-mail string; PILF-ADAMS-0039701
  19    Exhibit 27 . . . . . . . . . . . . . . . . 187           19    Exhibit 38 . . . . . . . . . . . . . . . . 237
  20     E-mail string; PILF-ADAMS-0001979                       20     E-mail; PILF-ADAMS-0016737
  21    Exhibit 28 . . . . . . . . . . . . . . . . 195           21    Exhibit 39 . . . . . . . . . . . . . . . . 239
  22     E-mail string; PILF-ADAMS-0009322                       22     E-mail string; PILF-ADAMS-0005276
  23    Exhibit 29 . . . . . . . . . . . . . . . . 204           23    Exhibit 40 . . . . . . . . . . . . . . . . 241
  24     E-mail string; PILF-ADAMS-0017930                       24     E-mail string; PILF-ADAMS-0005129
  25                                                             25


                                                        Page 8                                                Page 9
   1            EXHIBITS (Cont.'d)                                1   -------------------------------------------------
   2                                        PAGE                  2              PROCEEDINGS
   3   Exhibit 41 . . . . . . . . . . . . . . . . 253             3                  9:01 a.m.
   4    E-mail; PILF-ADAMS-0008709                                4   -------------------------------------------------
   5                                                              5            THE VIDEOGRAPHER: This is the start
   6        PREVIOUSLY MARKED EXHIBITS                            6       of tape labeled number 1 of the videotaped
   7   VVA 26 . . . . . . . . . . . . . . . . . . 134             7       deposition of Noel Johnson, in the matter of
   8   VVA 27 . . . . . . . . . . . . . . . . . . 137             8       League of United Latin American Citizens, et
   9   VVA 39 . . . . . . . . . . . . . . . . . . 245             9       al. v. Public Interest Legal Foundation, et
  10                                                             10       al., in the United States District Court for
  11                                                             11       the Eastern District of Virginia, Case
  12                                                             12       Number 1:18cv423.
  13                                                             13            This deposition is being held at 1440
  14                                                             14       New York Avenue, Northwest, Washington, D.C.
  15                                                             15       20005, on April 12, 2019, at approximately
  16                                                             16       9:01 a.m.
  17                                                             17            My name is Nam Ngo from TSG Reporting,
  18                                                             18       and I'm the legal video specialist. The
  19                                                             19       court reporter is John Harmonson in
  20                                                             20       association with TSG Reporting.
  21                                                             21            Will counsel please introduce
  22                                                             22       yourself.
  23                                                             23            (Whereupon, counsel placed their
  24                                                             24       appearances on the video record.)
  25                                                             25   //



                                                                                                                        3
                              TSG Reporting - Worldwide                  877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 5 of 107 PageID# 11218

                                            Page 10                                                 Page 11
   1   Whereupon,                                          1   proceeding, but I was asked a question.
   2               NOEL JOHNSON,                           2       Q. Have you testified under oath in any
   3   after having been first duly sworn or affirmed,     3   other proceedings?
   4   was examined and did testify under oath as          4       A. Not that I recall, no.
   5   follows:                                            5       Q. You understand you're under oath
   6           MR. TEPE: And for the record,               6   today?
   7       Mr. Christian Adams is also here attending      7       A. I do.
   8       the deposition.                                 8       Q. Is there any reason why you cannot
   9               EXAMINATION                             9   give truthful and accurate testimony today?
  10   BY MR. TEPE:                                       10       A. No.
  11       Q. Mr. Johnson, can you state your full        11       Q. Before we get underway, and
  12   name for the record.                               12   particularly since you haven't been deposed
  13       A. Noel Henry Johnson.                         13   before, and I assume your counsel, Mr. Lockerby,
  14       Q. Have you been deposed before?               14   has gone through some of the ground rules, but
  15       A. No.                                         15   just to make sure we're on the same page I'll go
  16       Q. Have you testified under oath before?       16   through some of those.
  17       A. Yes.                                        17           The first thing is please provide
  18       Q. In what capacity?                           18   verbal responses, no nodding. Is that okay?
  19       A. It was a car accident involving             19       A. That's okay.
  20   someone else.                                      20       Q. All right. And if you can wait until
  21       Q. When was this?                              21   I finish the question so we're not talking over
  22       A. Around 2003.                                22   each other. Can you do that?
  23       Q. So this was at a trial?                     23       A. I can.
  24       A. It was not a trial. It was a brief          24       Q. Counsel may object to some of my
  25   hearing. I'm not sure of the nature of the         25   questions, but you must answer unless you're

                                            Page 12                                                 Page 13
   1   specifically instructed not to answer. Okay?        1      Q. When did you meet with Mr. Lockerby?
   2      A. Okay.                                         2      A. Yesterday.
   3      Q. If you are confused by my question,           3      Q. And for how long?
   4   I'm more than happy to restate it. Just let me      4      A. It was all day.
   5   know. Okay?                                         5      Q. Did you look at documents?
   6      A. Okay.                                         6      A. I did.
   7      Q. And I usually go about 60 to 90               7      Q. Did any of those documents refresh
   8   minutes before sort of taking a break, but if at    8   your recollection of the matters involved in this
   9   any time you want to take a break, just let me      9   case?
  10   know. The only thing I ask is that if I have a     10      A. Yes.
  11   question pending, you answer the question and      11      Q. What documents were those?
  12   then we can take a break. Okay?                    12      A. I don't have a specific recollection
  13      A. Okay.                                        13   of every document.
  14      Q. Did you do anything to prepare for           14      Q. But there were a number?
  15   today's deposition?                                15      A. What do you mean by number?
  16      A. Yes.                                         16      Q. More than one?
  17      Q. What did you do?                             17      A. More than one, yes.
  18      A. I met with my attorney.                      18      Q. Did you talk to anyone else about your
  19      Q. Who is that?                                 19   deposition today other than Mr. Lockerby?
  20      A. Mr. Lockerby.                                20      A. Yes.
  21      Q. Did you meet with anyone else?               21      Q. Who?
  22      A. No.                                          22      A. I told my wife it was happening.
  23      Q. So to prepare for today's deposition,        23      Q. Anyone else?
  24   you met with Mr. Lockerby and no one else?         24      A. I probably told others at my office it
  25      A. Correct.                                     25   was happening.



                                                                                                              4
                           TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 6 of 107 PageID# 11219

                                             Page 14                                                 Page 15
   1       Q. Did you talk to Mr. Adams about your          1      A. I think he mentioned some of the line
   2   testimony?                                           2   of questioning that they gave, that she was
   3       A. Yes.                                          3   asked.
   4       Q. And what did you discuss?                     4      Q. Did he explain why he was telling you
   5       A. Well, not about my testimony, no.             5   this?
   6       Q. Did you talk to Mr. Adams about the           6      A. No.
   7   fact that you were being deposed today?              7      Q. Did you ask for this information?
   8       A. Yes.                                          8      A. No.
   9       Q. And in that regard, what did you              9      Q. And you don't recall what he told you?
  10   discuss?                                            10      A. I'm not recalling what he told me.
  11       A. We had -- we briefly discussed the           11   Sorry. He mentioned that they had asked her
  12   testimony -- or the deposition of Clara Belle       12   questions about who -- who she associates with.
  13   Wheeler.                                            13      Q. Other than Mr. Adams telling you
  14       Q. And what did you discuss there?              14   certain things about what transpired at the
  15       A. He mentioned that she was not                15   Wheeler deposition, was there anything else that
  16   represented by counsel. He mentioned -- I'm not     16   Mr. Adams told you in preparation for today's
  17   recalling exactly what he mentioned other than      17   deposition?
  18   that.                                               18      A. Yes.
  19       Q. Did Mr. Adams mention that he was in         19      Q. And what was that?
  20   attendance at the Clara Belle Wheeler deposition?   20      A. We discussed some of the questions
  21       A. Yes.                                         21   that were asked by Ms. Riggs of Edgardo Cortes.
  22       Q. Did he tell you about anything that          22      Q. Such as?
  23   happened in that deposition?                        23      A. Her line of questioning regarding the
  24       A. Yes.                                         24   process at DMV for citizenship verification; the
  25       Q. What did he tell you about?                  25   process for creating the VERIS reports that

                                             Page 16                                                 Page 17
   1   reflect noncitizen cancellations.                    1       Q. Well, when I asked -- also I asked if
   2       Q. Anything else?                                2   you had talked to anyone else about today's
   3       A. Not that I recall.                            3   deposition. You didn't actually volunteer that
   4       Q. So it's not the case that in                  4   you had conversations with Mr. Adams. Is that
   5   preparation for today's deposition you only spoke    5   correct?
   6   with Mr. Lockerby, correct?                          6       A. I did eventually.
   7           MR. LOCKERBY: Object to the form.            7       Q. Eventually?
   8       Misstates the witness's testimony.               8       A. Right.
   9   BY MR. TEPE:                                         9       Q. When I use the word "you" today, I'm
  10       Q. You can clarify.                             10   going to be referring to you as a person. If
  11       A. Please repeat the question.                  11   there is any question as to whether or not I'm
  12       Q. So it's not the case that in                 12   referring to you or PILF, just let me know. I'll
  13   preparation for today's deposition you only spoke   13   try and say when I'm talking about PILF, I'll
  14   with Mr. Lockerby, correct?                         14   mention PILF.
  15       A. I guess it depends on how you define         15           Now, what is PILF?
  16   "preparation." If you could define "preparation"    16       A. It's a legal foundation.
  17   for me, I can answer the question.                  17       Q. Public Interest Legal Foundation?
  18       Q. If I have to define "preparation" then       18       A. Correct.
  19   I think I'm going to have to extend the length of   19       Q. And is that your current employer?
  20   this deposition today.                              20       A. Yes.
  21           MR. LOCKERBY: And I'm going to object       21       Q. What is your title at PILF?
  22       to the form of the question.                    22       A. I don't have an official title. I go
  23           MR. TEPE: Because it wasn't a               23   by litigation counsel.
  24       question.                                       24       Q. How long have you been at PILF?
  25   BY MR. TEPE:                                        25       A. Around June of 2012. But at that time



                                                                                                               5
                            TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 7 of 107 PageID# 11220

                                            Page 18                                                  Page 19
   1   it was known as ActRight Legal Foundation.          1       Q. And PILF is an Indianapolis, Indiana,
   2       Q. What are your responsibilities as            2   organization. Is that right?
   3   litigation counsel?                                 3       A. Correct.
   4       A. I do research, education, and                4       Q. But Mr. Adams works in Virginia. Is
   5   litigation.                                         5   that right?
   6       Q. Can you describe what research you do        6       A. Yes.
   7   in your capacity as litigation counsel?             7       Q. How do you I guess transact business
   8           MR. LOCKERBY: I'm just going to             8   with Mr. Adams in Virginia and PILF in Indiana?
   9       object to the extent that the question seeks    9       A. Can you define what you mean by
  10       to invade the attorney-client privilege. If    10   "transact business"?
  11       the question is about general types of         11       Q. How do you accomplish your daily
  12       research, I would have no instruction not to   12   tasks?
  13       answer. However, if the question seeks to      13       A. With Mr. Adams?
  14       determine specific research that Mr. Johnson   14       Q. Uh-huh.
  15       has undertaken for specific clients, I would   15       A. We use e-mail or speak on the
  16       instruct him not to answer.                    16   telephone.
  17           THE WITNESS: Generally speaking, I         17       Q. So then in terms of written product,
  18       review election and voter registration data.   18   e-mail is the main way that you transact business
  19       I research laws in various states and at the   19   with Mr. Adams?
  20       federal level. Other issues related to         20       A. Yes.
  21       elections and election laws.                   21       Q. You had mentioned research, education
  22   BY MR. TEPE:                                       22   and litigation. Generally speaking, what is the
  23       Q. I should have asked before, where do        23   education aspect of your responsibilities?
  24   you work in terms of geographic location?          24       A. I have helped produce reports. I have
  25       A. Indianapolis, Indiana.                      25   written material for the media.

                                            Page 20                                                  Page 21
   1      Q. What do you mean, you have written            1      A.    They're the clients we represent.
   2   material for the media?                             2      Q.    But who are they?
   3      A. Op-eds, for example.                          3      A.    Their identity?
   4      Q. And what kind of reports have you             4      Q.    Yes.
   5   written?                                            5           MR. LOCKERBY: I'm going to object to
   6      A. Reports showing -- touching on voter          6      the relevancy of this. To the extent that
   7   registration matters.                               7      the identity of certain clients is a matter
   8      Q. Such as the Alien Invasion reports?           8      of public record is reflected in public
   9      A. That would be one example.                    9      filings, I'm not instructing the witness not
  10      Q. You said litigation. Can you describe        10      to answer. However, to the extent that the
  11   that aspect of your job?                           11      identity of clients is not publicly known, I
  12      A. I act as an attorney for the                 12      am instructing the witness not to answer.
  13   foundation and for foundation clients.             13           THE WITNESS: All I know is I can
  14      Q. Who are foundation clients?                  14      recall the Virginia Voters Alliance. David
  15          MR. LOCKERBY: I'll object to the form       15      Norcross. The American Civil Rights Union.
  16      to the extent it seeks the identity of          16   BY MR. TEPE:
  17      clients whose identity is not publicly          17      Q. Any others coming to mind?
  18      known.                                          18      A. We have been a client ourselves, the
  19          MR. TEPE: Fair enough.                      19   foundation.
  20          THE WITNESS: Can you better explain         20      Q. How many -- Strike that.
  21      what you're asking?                             21           Do you appear in court on behalf of
  22   BY MR. TEPE:                                       22   your clients or the foundation?
  23      Q. Well, you said you act as an attorney        23      A. Yes.
  24   for foundation clients, and then I asked who are   24      Q. And how many cases do you have as an
  25   the foundation clients.                            25   active docket?



                                                                                                               6
                           TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 8 of 107 PageID# 11221

                                            Page 22                                                  Page 23
   1       A. That I am counsel of record?                  1   on behalf of PILF?
   2       Q. Correct.                                      2       A. Yes.
   3       A. Right now I can think of two.                 3       Q. Can you recall what those media
   4       Q. Do you oversee the work of others as          4   appearances are -- or were, should I say?
   5   litigation counsel?                                  5       A. Yes.
   6       A. What do you mean by "oversee"?                6       Q. What are they?
   7       Q. Manage.                                       7       A. I recall a radio appearance I did in
   8       A. I have no subordinates if that's what         8   Wisconsin related to a voter ID lawsuit in I
   9   you're asking.                                       9   think 2015.
  10       Q. That's not what I'm asking. I'm              10          I can recall an appearance on the Bret
  11   saying do you manage other individuals at PILF as   11   Baier show in I believe 2017.
  12   part of your responsibilities?                      12          I don't recall any others.
  13       A. I'm not in a management position of          13       Q. And that appearance on Bret Baier,
  14   anyone else that I would say.                       14   PILF depended on you to discuss the findings of
  15       Q. But does it depend on the project? On        15   Alien Invasion II. Is that right?
  16   certain projects you're sort of coordinating and    16       A. I discussed some of the findings of
  17   managing those projects?                            17   Alien Invasion II in that interview, yes.
  18       A. I would say that I have supervisory          18       Q. And am I correct that PILF has trusted
  19   responsibility on the cases of which I am counsel   19   you to provide testimony to government bodies on
  20   of record. Others may do work that I review.        20   its behalf?
  21       Q. And do you have supervisory                  21       A. Yes, I've done that.
  22   responsibility for certain reports that you're      22       Q. What bodies?
  23   drafting?                                           23       A. I have appeared before the Privileges
  24       A. I have, yes.                                 24   and Elections Commission in the Virginia general
  25       Q. Have you ever made media appearances         25   assembly; I think it was a joint session. And I

                                            Page 24                                                  Page 25
   1   appeared before a committee in Pennsylvania,         1      A. I would describe it as a 501(c)(3)
   2   although I cannot recall the name.                   2   corporation that focuses on election integrity
   3       Q. Have you appeared before other                3   and the preservation of the constitutional
   4   committees?                                          4   framework under which states and the federal
   5       A. Not that I recall.                            5   government share control of elections.
   6       Q. I think you mentioned you supervised          6      Q. Would you describe it as nonpartisan?
   7   the preparation of the Alien Invasion reports.       7      A. Yes.
   8   Is that right?                                       8      Q. Why?
   9       A. Yes.                                          9      A. Because it is.
  10       Q. You drafted those reports?                   10      Q. That's kind of conclusory. So
  11       A. The drafting was a collective effort.        11   again --
  12       Q. You wrote the first draft?                   12          MR. LOCKERBY: Object to the form.
  13       A. Yes.                                         13      Actually, there was no question to object
  14       Q. And you oversaw sort of finalization         14      to. It was a gratuitous comment.
  15   of the product?                                     15   BY MR. TEPE:
  16       A. Yes.                                         16      Q. All right. So I asked would you
  17       Q. And PILF relied on you to have               17   describe PILF as nonpartisan, and you answered
  18   correspondence with Virginia election officials,    18   yes.
  19   correct?                                            19      A. I did.
  20       A. Correct.                                     20      Q. And what is the basis for you saying
  21       Q. If I asked you to describe the Public        21   that PILF is nonpartisan?
  22   Interest Legal Foundation, how would you describe   22      A. We do not act in a partisan manner.
  23   it?                                                 23      Q. Can you answer that question without
  24       A. Are you asking me to describe it?            24   using the word "partisan"?
  25       Q. I said how would you describe it.            25      A. Our activities have been reviewed by



                                                                                                              7
                           TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 9 of 107 PageID# 11222

                                            Page 26                                                  Page 27
   1   the Internal Revenue Service, and we have been       1          MR. TEPE: Fair enough.
   2   approved as a 501(c)(3) legal foundation. One of     2   BY MR. TEPE:
   3   those requirements is that we do not act in a        3      Q. But PILF privately supports the
   4   partisan manner.                                     4   election or defeat of particular candidates,
   5      Q. And when you say "We do not act in a           5   correct?
   6   partisan manner," what do you mean by that?          6      A. No, I wouldn't say that.
   7      A. We do not intervene in political               7      Q. PILF works with political parties,
   8   campaigns on the side of one partisan interest       8   correct?
   9   over another.                                        9          MR. LOCKERBY: Object to the form.
  10      Q. What do you mean, "We do not intervene        10          THE WITNESS: Define "works with."
  11   in political campaigns"?                            11   BY MR. TEPE:
  12      A. We do not advocate the election or            12      Q. You don't know what "works with"
  13   defeat of an identified candidate.                  13   means?
  14      Q. You don't publicly advocate for the           14          MR. LOCKERBY: I'm going to object to
  15   election or defeat of a particular candidate,       15      form. It's vague. It's not clear as to
  16   correct?                                            16      whether the question is directed to PILF
  17           MR. LOCKERBY: Object to the form of         17      having clients that are political parties or
  18      the question.                                    18      something else.
  19           THE WITNESS: Correct.                       19   BY MR. TEPE:
  20   BY MR. TEPE:                                        20      Q. PILF coordinates with political
  21      Q. But you privately support the election        21   parties on certain activities, yes?
  22   or defeat of particular candidates, correct?        22          MR. LOCKERBY: Object to the form.
  23           MR. LOCKERBY: Object to the form of         23          THE WITNESS: No, I don't recall us
  24      the question. Also it's undefined as to          24      coordinating with a political party on
  25      whether "you" means Mr. Johnson or PILF.         25      certain activities.

                                            Page 28                                                  Page 29
   1   BY MR. TEPE:                                         1       A. At the time the name was changed we
   2       Q. You had mentioned before, I think,            2   had some change in focus of our organizational
   3   that PILF was once known as ActRight Legal           3   mission, I'll call it.
   4   Foundation.                                          4       Q. And what was that change in focus?
   5       A. I did mention that.                           5       A. With ActRight Legal Foundation we were
   6       Q. And do you recall when PILF changed           6   a little more -- we were a little broader in our
   7   its name from ActRight Legal Foundation to Public    7   focus on matters of public interest, and along
   8   Interest Legal Foundation?                           8   with the name change came more of a focus on
   9       A. I don't recall the exact date.                9   election integrity and those types of matters.
  10          (Exhibit 1 marked for identification         10       Q. Many of the same people who worked for
  11       and attached hereto.)                           11   ActRight Legal Foundation currently work for
  12          MR. TEPE: The court reporter has             12   Public Interest Legal Foundation, correct?
  13       marked as Exhibit 1 a document.                 13       A. Some of them do.
  14   BY MR. TEPE:                                        14       Q. Yourself is one?
  15       Q. Do you recognize this?                       15       A. I am one.
  16       A. It looks like my LinkedIn profile.           16       Q. Who else?
  17       Q. And your profile has you working for         17       A. Kaylan Phillips. Shawna Powell. I
  18   ActRight Legal Foundation from 2012 to the          18   believe those are the only employees who have --
  19   present, right?                                     19       Q. What about Mr. Vanderhulst?
  20       A. That's what the document says.               20       A. No.
  21       Q. Is there any distinction between             21       Q. Some of the board members are the
  22   ActRight Legal Foundation and Public Interest       22   same?
  23   Legal Foundation in your mind?                      23       A. Yes.
  24       A. Yes.                                         24       Q. And in what kind of work did ActRight
  25       Q. And what's that distinction?                 25   Legal Foundation engage in?



                                                                                                               8
                           TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 10 of 107 PageID#
                                    11223
                                           Page 30                                                  Page 31
 1       A. I would describe it as a number of            1      A. I think some might characterize it
 2   matters including free speech, religious freedom.    2   that way, but I don't think defense of the First
 3   Those are the only two that I can recall             3   Amendment is conservative or liberal, if that's
 4   generally speaking. Other constitutional rights.     4   what you mean.
 5       Q. Was ActRight Legal Foundation involved        5      Q. No, I'm just asking questions.
 6   in, generally speaking, conservative causes?         6          MR. TEPE: Can we go off the record?
 7          MR. LOCKERBY: Object to the form.             7          THE VIDEOGRAPHER: We are going off
 8          THE WITNESS: You might say that,              8      the record. The time is 9:29 a.m.
 9       yeah.                                            9          (Off the record.)
10   BY MR. TEPE:                                        10          THE VIDEOGRAPHER: We are back on the
11       Q. According to your profile, before            11      record. The time is 9:30 a.m.
12   working for ActRight Legal Foundation you worked    12          (Exhibit 2 marked for identification
13   as an attorney for the Bopp Law Firm.               13      and attached hereto.)
14       A. Correct.                                     14   BY MR. TEPE:
15       Q. What kind of law did the Bopp Law Firm       15      Q. The court reporter is handing you a
16   practice in at that time?                           16   document marked Exhibit 2.
17       A. Campaign finance and First Amendment.        17          Do you recognize this document?
18       Q. It was also conservative focused --          18      A. Is it the whole stack or just the top
19          MR. LOCKERBY: Objection.                     19   page?
20   BY MR. TEPE:                                        20      Q. The whole stack.
21       Q. -- in its political leanings?                21      A. Yes, I've seen this before.
22       A. I don't consider the First Amendment         22      Q. This is an e-mail that begins with an
23   to be a conservative viewpoint, if that's what      23   e-mail from Rizwana Ahmad with the Prince William
24   you're asking.                                      24   County election office. Is that right?
25       Q. It's not what I'm asking.                    25      A. The bottom e-mail on the first page,

                                           Page 32                                                  Page 33
 1   that's correct.                                      1   right?
 2      Q. And he sent this e-mail on August 16,          2       A. Yes.
 3   2016, to PILF. Is that right?                        3       Q. And she's the secretary of PILF?
 4      A. Correct.                                       4       A. Yes.
 5      Q. And was this sent to PILF's general            5       Q. And that's like an officer position,
 6   e-mail mailbox?                                      6   correct?
 7      A. It looks like it was sent to the               7       A. I believe so.
 8   contact e-mail at the foundation.                    8       Q. You were involved in the drafting of
 9      Q. And then you forwarded that on to some         9   this letter, correct?
10   other folks at PILF, correct?                       10       A. I think I was, yes.
11      A. Correct.                                      11       Q. So the letter starts by saying: "I am
12      Q. Let me direct your attention to one of        12   writing on behalf of the Public Interest Legal
13   the attachments to the e-mail. If you go to the     13   Foundation to request inspection of records
14   document with the Bates number 9067.                14   related to your office's voter list maintenance
15           Do you recognize this document?             15   obligations under the National Voter Registration
16      A. I've seen it before.                          16   Act of 1993."
17      Q. And it's a letter drafted to the              17           Do you see that?
18   Prince William registrar. Is that correct?          18       A. I see that.
19      A. It does say it's to the general               19       Q. And the National Voter Registration
20   registrar, Michele White, and that it was           20   Act is commonly known as the NVRA?
21   received by the Prince William County registrar     21       A. Yes.
22   and elections office.                               22       Q. And two paragraphs below that the
23      Q. So date of this letter is August 8th?         23   letter explains: "The NVRA requires your office
24      A. Yes.                                          24   to make available for public inspection all
25      Q. It's signed by Shawna Powell. Is that         25   records concerning the implementation of programs



                                                                                                              9
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 11 of 107 PageID#
                                    11224
                                           Page 34                                                  Page 35
 1   and activities conducted for the purpose of          1           THE WITNESS: I think that's one thing
 2   ensuring the accuracy and currency of official       2       that is responsive to this request.
 3   lists of eligible voters." Correct?                  3   BY MR. TEPE:
 4       A. That's what the -- that's what this           4       Q. That wasn't the question I was asking.
 5   letter says, yes.                                    5   I was asking this request does not seek a list of
 6       Q. And then pursuant to this section of          6   registrants who were determined by Prince William
 7   the NVRA, PILF makes a records request of Prince     7   County to be noncitizens, does it?
 8   William County, correct?                             8           MR. LOCKERBY: Objection; asked and
 9       A. Correct.                                      9       answered.
10       Q. And the first request is for, quote,         10           THE WITNESS: I think it does.
11   documents regarding all registrants who are         11   BY MR. TEPE:
12   identified as potentially not satisfying the        12       Q. How so?
13   citizenship requirements for registration.          13       A. A record showing those that they
14   Correct?                                            14   determined not to be citizens would be responsive
15       A. That's part of the first sentence,           15   to the request.
16   yes.                                                16       Q. And so would a list of individuals
17       Q. It goes on "from any information             17   who, as is stated here in the record, are
18   source including the Department of Motor Vehicles   18   potentially not satisfying the citizenship
19   and the State Board of Elections." Correct?         19   requirements. True?
20       A. Correct.                                     20       A. That would also be responsive, I
21       Q. This request doesn't ask for who were        21   think, yes.
22   determined by Prince William County to be           22       Q. Where did the idea for this request
23   noncitizens, does it?                               23   come from?
24           MR. LOCKERBY: Object to the form.           24       A. I don't recall.
25       The document speaks for itself.                 25       Q. Well, you drafted this letter,

                                           Page 36                                                  Page 37
 1   correct, a version of it at least?                   1   correct?
 2       A. Again, I think I did.                         2       A. That's what it says, yes.
 3       Q. Do you recall why you were drafting           3       Q. And in the second paragraph it says:
 4   this letter?                                         4   "You have requested the inspection of records
 5       A. To obtain the records we requested.           5   related to voter maintenance, especially those
 6       Q. And why were you seeking these                6   identified as potentially not satisfying the
 7   records?                                             7   citizenship requirements for registration."
 8       A. We were exploring the extent of               8   Correct?
 9   noncitizen registration in Virginia.                 9       A. Correct.
10       Q. Were you looking for a particular            10       Q. And the end of that, that's PILF's
11   record?                                             11   language from the previous August 8th letter,
12       A. At this time, I'm not sure. We were          12   correct?
13   looking for the records that are described or       13       A. Yeah. It's not verbatim but it's --
14   that are requested, whatever the registrar may      14       Q. But you used the same "potentially not
15   have.                                               15   satisfying the citizenship requirements"?
16       Q. Similar letters were sent to other           16       A. It does, yes.
17   jurisdictions in Virginia, correct?                 17       Q. And then in the next paragraph Prince
18       A. Correct.                                     18   William states: "In response to your information
19       Q. If you flip to the previous two pages        19   request, I am providing a PDF of Prince William
20   with the number on the bottom of 9065. Do you       20   cancellation - declared noncitizen list dating
21   see that?                                           21   back from January 1, 2011, to the present date."
22       A. I see it.                                    22   Is that right?
23       Q. And this is a letter back from the           23       A. Correct.
24   Prince William County Office of Elections in        24       Q. Is there anything in this letter that
25   response to your PILF's August 8th letter,          25   states that people in the list that they were



                                                                                                            10
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 12 of 107 PageID#
                                    11225
                                          Page 38                                                  Page 39
 1   providing were determined by Prince William          1       Q. So you have made some interpretations
 2   County to not be U.S. citizens?                      2   as to what this list shows, correct?
 3          MR. LOCKERBY: Object to the form.             3           MR. LOCKERBY: Object to the form.
 4      The document speaks for itself.                   4           THE WITNESS: The letter -- the
 5          THE WITNESS: Yes.                             5       language speaks for itself. They were
 6   BY MR. TEPE:                                         6       declared noncitizen.
 7      Q. Where is that language?                        7   BY MR. TEPE:
 8      A. The second paragraph says that she is          8       Q. Again, the question was declared by
 9   providing a PDF of Prince William County             9   whom? Not Prince William County, correct?
10   cancellation - declared noncitizen.                 10           MR. LOCKERBY: Object to the form.
11      Q. No. I asked -- my question was is             11           THE WITNESS: It does not say that
12   there anything in this letter that states that      12       Prince William County did not declare them,
13   people in the list that they were providing,        13       no.
14   which is what you just mentioned, were determined   14   BY MR. TEPE:
15   by Prince William County to not be U.S. citizens?   15       Q. And it doesn't say that Prince William
16          MR. LOCKERBY: Object to the form.            16   County did declare them noncitizens, does it?
17      Asked and answered. The fact that counsel        17       A. Well, it does say declared noncitizen.
18      doesn't like the answer doesn't mean he is       18       Q. Right.
19      entitled to ask the question over and over       19       A. It being a record of Prince William
20      again.                                           20   County, yes, I would interpret that to mean
21   BY MR. TEPE:                                        21   Prince William County or the registrant
22      Q. You can answer.                               22   themselves have declared them a noncitizen.
23      A. Yes. It says declared noncitizen.             23   Either way --
24      Q. Declared by whom?                             24       Q. And do you know how they did this
25      A. The letter does not say.                      25   declaration?

                                          Page 40                                                  Page 41
 1        A. I'm not sure of the question you're          1   an affirmation that says actually yes, I am truly
 2   asking.                                              2   a citizen?
 3        Q. Well, you just said that you're              3       A. I believe the law requires the county
 4   interpreting from the three words -- or actually     4   election official to send them an affirmation for
 5   it's two words, "declared noncitizen," that          5   them to sign.
 6   Prince William County made a determination that      6       Q. Right. And if they receive that
 7   these individuals on the list were noncitizens.      7   affirmation within two weeks, then they're not
 8   And I'm asking you, to your knowledge, how did       8   canceled from the rolls?
 9   they go about making this determination?             9           MR. LOCKERBY: Object to the form of
10        A. Well, what I said was either Prince         10       the question.
11   William County or the registrant themselves who     11           THE WITNESS: If who receives it in
12   appears in the list has made the declaration.       12       two weeks?
13        Q. And I'm asking you again, how did they      13   BY MR. TEPE:
14   go about doing that?                                14       Q. The registrar.
15        A. As I understand it, the way the list        15       A. I understand if it is returned by the
16   is compiled, it is a list of people who indicated   16   registrant with a signature declaring --
17   at the DMV that they are not a citizen, under       17   affirming that they are in fact a citizen, the
18   oath. The DMV compiles a list of those              18   registrar is not supposed to cancel their
19   individuals, transmits it to the Department of      19   registration.
20   Elections, who then transmits it to the county      20       Q. And in the process that you just
21   election offices. Their registrations are then      21   outlined, there was no investigation by Prince
22   canceled based on either a declaration under oath   22   William County into whether or not these people
23   by the registrants themselves.                      23   are citizens. Is that right?
24        Q. Under this process, isn't it correct        24           MR. LOCKERBY: Object to the form.
25   that the registrants who are canceled can provide   25           THE WITNESS: The investigation would



                                                                                                           11
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 13 of 107 PageID#
                                    11226
                                           Page 42                                                 Page 43
 1      be reviewing the list sent to them by the         1      A. I'm not completely familiar with the
 2      Department of Elections of all people who         2   law, but yes, I believe that's one way.
 3      indicated at the Department of Motor              3      Q. How else do you get onto the voter
 4      Vehicles under oath that they are not a           4   rolls in Virginia?
 5      citizen. So yes, they have investigated the       5      A. I don't know of any other way.
 6      matter.                                           6      Q. And so when you fill out that voter
 7   BY MR. TEPE:                                         7   registration application, there is a question as
 8      Q. So they receive a list and then they           8   to whether or not you are a U.S. citizen,
 9   send out a mailer, correct?                          9   correct?
10           MR. LOCKERBY: Object to the form.           10      A. There is supposed to be, yes.
11      Asked and answered. Misstates the witness's      11      Q. And there is -- to your knowledge,
12      prior testimony.                                 12   there is one?
13           THE WITNESS: If by "mailer" you mean        13      A. Yes.
14      the affirmation of citizenship, then that is     14      Q. And so those individuals who check
15      sent -- supposed to be sent to everyone on       15   "Yes" are supposed to then, assuming the rest of
16      that list.                                       16   the application is fine, go on the voter rolls,
17   BY MR. TEPE:                                        17   correct?
18      Q. And -- now, how do you get onto the           18      A. If they are otherwise eligible, yes.
19   voter registration rolls to begin with?             19      Q. And that affirmation of citizenship at
20      A. Where?                                        20   the beginning is also under oath, correct?
21      Q. In Virginia.                                  21      A. Correct.
22      A. There are a number of ways, as I              22      Q. But then as you understand it and as
23   understand it.                                      23   you just described, there is at some point some
24      Q. You have to file -- fill out a voter          24   contrary information about citizenship that is
25   registration application, correct?                  25   provided to the DMV that is then transmitted to

                                           Page 44                                                 Page 45
 1   election officials that triggers this notice of      1      A. It says that under "Canceled Type" as
 2   potential cancellation. Is that right?               2   well as two other places.
 3       A. The process you described sounds              3      Q. And there are other cancel types in
 4   right, yes.                                          4   the records maintained by Virginia election
 5       Q. So let's just briefly look at the PDF         5   officials, correct?
 6   that Prince William County sent a couple of pages    6      A. Correct.
 7   later. Do you see that?                              7      Q. There's like mentally incapacitated,
 8       A. Starting on 9070?                             8   correct?
 9       Q. Correct.                                      9      A. That's one type, yes.
10       A. Yes, I'm there.                              10      Q. Are you aware of some other types of
11       Q. And this is a form that has listed at        11   cancellations?
12   the top "Cancellation - Declared Noncitizen"        12      A. Yes.
13   underneath Prince William County, correct?          13      Q. What are some of the other ones?
14       A. Correct.                                     14      A. Deceased. They are canceled if they
15       Q. And there is a list of individuals           15   die.
16   with their home addresses. Is that right?           16           They are canceled if they move out of
17       A. Correct.                                     17   the jurisdiction.
18       Q. Their voter registration ID?                 18           I believe they're canceled if they
19       A. Correct.                                     19   request cancellation.
20       Q. A date of cancellation?                      20      Q. So there are a variety of cancel
21       A. Correct.                                     21   types?
22       Q. And a column called "Canceled Type"?         22      A. Yes.
23       A. Correct.                                     23      Q. And on this list from Prince William
24       Q. And that's where it says declared            24   County there are 433 names. Is that right?
25   noncitizen, right?                                  25      A. On page 9098 it says that declared



                                                                                                           12
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 14 of 107 PageID#
                                    11227
                                          Page 46                                                  Page 47
 1   noncitizen total is 433. But I did not count the     1      A. I see that.
 2   number of names.                                     2      Q. Do you recognize this document?
 3       Q. And it's for the period January 1,            3      A. I don't recognize it, but I think I've
 4   2011, through August 16, 2016. Is that right?        4   seen it before.
 5       A. That's what it purports to be.                5      Q. Okay. But this is an e-mail from
 6       Q. When PILF received this list from             6   Public Interest Legal Foundation, correct, this
 7   Prince William County, do you recall if people at    7   e-mail chain?
 8   PILF were happy?                                     8      A. Yes.
 9           MR. LOCKERBY: Object to the form of          9      Q. And it shows that from the previous
10       the question.                                   10   e-mail from Prince William County, that was
11           THE WITNESS: I don't recall.                11   forwarded by you to a number of folks at PILF,
12   BY MR. TEPE:                                        12   correct? On August 16th?
13       Q. Do you recall anyone saying in               13      A. At 4:42?
14   response that "You hit pay dirt"?                   14      Q. Correct.
15       A. I can't say for sure if I recall that,       15      A. Yes, I see that.
16   no.                                                 16      Q. And then at the top of the chain
17           (Exhibit 3 marked for identification        17   Mr. Adams responds to you, copying some other
18       and attached hereto.)                           18   folks at PILF on the same day at 6:05 p.m.: "As
19           THE WITNESS: Are you all done with          19   you saw, David Norcross said we hit pay dirt."
20       this one?                                       20           Do you see that?
21   BY MR. TEPE:                                        21      A. I see that.
22       Q. I think so. You can put it aside.            22      Q. Who is David Norcross?
23           The court reporter has handed you a         23      A. He's currently a foundation board
24   document marked as Exhibit 3 with the Bates         24   member.
25   number 46537. Do you see that?                      25      Q. Was he on the board at this time?

                                          Page 48                                                  Page 49
 1       A. I don't believe so.                           1       A. No.
 2       Q. Do you recall Mr. Norcross saying "We         2       Q. You don't know what Norcross meant by
 3   hit pay dirt"?                                       3   saying "We've hit pay dirt"?
 4       A. I don't recall him saying that.               4       A. I don't know what he meant, no.
 5       Q. Do you recall a conversation with             5       Q. Were other people at PILF pleased with
 6   Mr. Norcross between the time that Prince William    6   receiving this record from Prince William County?
 7   County sent over these records at 3:13 p.m. and      7       A. I'm not recalling any expressions of
 8   the time of this e-mail at 6:05 p.m.?                8   pleasure.
 9       A. I don't recall that conversation.             9       Q. Were you happy?
10       Q. What did you understand, when you saw        10       A. I was happy that they responded to our
11   this e-mail, David Norcross to be saying?           11   records request, yes.
12            MR. LOCKERBY: Object to the form. I        12       Q. You had mentioned earlier that the
13       would ask that it be identified on the          13   August 8th letter that we saw had been sent to
14       record where the e-mail from David Norcross     14   other jurisdictions, correct?
15       is in this document.                            15       A. I believe so, yeah.
16            THE WITNESS: I don't recall David          16       Q. And other jurisdictions, at least some
17       Norcross saying that previously in a            17   of them, provided responses, correct?
18       conversation with me.                           18       A. They did, yes.
19   BY MR. TEPE:                                        19           (Exhibit 4 marked for identification
20       Q. But Mr. Adams did write here: "As you        20       and attached hereto.)
21   saw, David Norcross said we've hit pay dirt."       21   BY MR. TEPE:
22   Correct?                                            22       Q. The court reporter has marked for
23       A. I see that, yes.                             23   identification this document as Exhibit 4 with
24       Q. Do you have any reason to believe that       24   the Bates number beginning 8775. Do you see
25   Mr. Adams was incorrect?                            25   that?



                                                                                                           13
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 15 of 107 PageID#
                                    11228
                                          Page 50                                                  Page 51
 1       A. I see it.                                     1       A. I see that. That's correct.
 2       Q. Do you recognize this document?               2       Q. And then in her e-mail she lists
 3       A. I do.                                         3   basically the descriptions of the documents that
 4       Q. What do you recognize it to be?               4   she's sending over, correct?
 5       A. It's an e-mail chain including a              5       A. Correct.
 6   conversation with the general registrar in           6       Q. Let's look at one of these documents.
 7   Bedford County, Virginia, and a subsequent e-mail    7   If you go to the Bates number 8777. It's a
 8   between members of the foundation. At least the      8   notice of intent to cancel.
 9   top e-mail.                                          9       A. I see it.
10       Q. So let's begin with the initial              10       Q. And is this the notification that you
11   e-mail. It's an e-mail from Barbara Gunter,         11   were referring to earlier in your testimony after
12   correct?                                            12   receiving some information from the DMV?
13       A. I see that, yes.                             13       A. Yes.
14       Q. Director of elections, general               14       Q. And so it states here: "We have
15   registrar for Bedford County, Virginia?             15   received" -- it's addressed to an individual
16       A. Correct.                                     16   voter, correct?
17       Q. And she says -- and this is dated            17       A. Correct.
18   August 18th. She says: "I am responding to a        18       Q. It says: "We have received
19   letter dated August 8, 2016, from Shawna Powell,    19   information that you indicated on a recent DMV
20   secretary of PILF." Right?                          20   application that you were not a citizen of the
21       A. Correct.                                     21   United States. If the information provided was
22       Q. She then states: "Her letter requests        22   correct, you are not eligible to register to
23   information pertaining to registrants identified    23   vote."
24   as potentially not satisfying the citizenship       24          You see that, right?
25   requirements for registration." Correct?            25       A. I see that.

                                          Page 52                                                  Page 53
 1       Q. It continues: "If the information is          1       Q. Because why else would you provide
 2   incorrect and you are a citizen of the United        2   this option if there wasn't that possibility,
 3   States, please complete the affirmation of           3   correct?
 4   citizenship form and return it using the enclosed    4           MR. LOCKERBY: Object to the form.
 5   envelope."                                           5           THE WITNESS: Well, this is a
 6           Do you see that?                             6       requirement of the law. I don't know the
 7       A. I see it.                                     7       purpose behind it.
 8       Q. So you would agree that election              8   BY MR. TEPE:
 9   officials contemplate mistakes being made on the     9       Q. It then says: "If you do not respond
10   DMV application, correct?                           10   within 14 days, you will be removed from the list
11           MR. LOCKERBY: Object to the form.           11   of registered voters." Correct?
12           THE WITNESS: I think the record             12       A. It says that, correct.
13       speaks for itself. I don't know what the        13       Q. And that's what we had discussed
14       registrar herself was thinking.                 14   before. You said that there will be a period of
15   BY MR. TEPE:                                        15   time that if you don't get the affirmation in,
16       Q. Well, you would interpret providing          16   you'll be canceled, correct?
17   this option to provide an affirmation of            17       A. Correct.
18   citizenship that perhaps the information from the   18       Q. Now, Ms. Gunter also provided PILF
19   DMV is not accurate, correct?                       19   with voter registration cancellation notices sent
20       A. Right. It's asking the recipient if          20   to individual voters, correct?
21   the information they provided at DMV is correct.    21       A. Could you identify them for me?
22       Q. And it might not be correct at the           22       Q. Yeah. Let's go to -- we'll go to
23   DMV?                                                23   8838.
24       A. It's a possibility that it's not             24       A. Okay, I see that.
25   correct.                                            25       Q. So the previous document we looked at



                                                                                                            14
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 16 of 107 PageID#
                                    11229
                                           Page 54                                                  Page 55
 1   was a notice of intent to cancel, right?             1   language in this notice.
 2       A. Correct.                                      2       Q. Well, it provides the code cite,
 3       Q. And the process we just processed, if         3   right?
 4   you don't get the affirmation in within 14 days,     4       A. Well, you didn't read "on the basis of
 5   the registrar can then cancel the voter from the     5   official notification from the Virginia
 6   rolls, correct?                                      6   Department of Elections."
 7       A. If the notice of intent -- or the             7       Q. That "you have failed to timely
 8   affirmation is not returned in 14 days, the          8   respond to a request to affirm United States
 9   registrar can cancel them.                           9   citizenship"?
10       Q. And this has a title of "Voter               10       A. It says that, yes.
11   Registration Cancellation Notice," correct?         11       Q. Now, do you see the handwritten
12       A. Correct.                                     12   notation in the upper right-hand corner?
13       Q. And this was -- this particular one          13       A. Yes.
14   was directed to Kevin Christopher Moser?            14       Q. It says "reregistered" I think
15       A. Correct.                                     15   September -- the handwriting is a little vague --
16       Q. And the voter registration notice            16   September 29 of 2011.
17                                                       17       A. That's what it looks like, yes.
     states that this office has canceled Mr. Moser's
18                                                       18       Q. So it's possible for voters whose
     voter registration, correct?
19                                                       19   registrations were canceled to reregister,
         A. Yes.
20                                                       20   correct?
         Q. And it states that this action was
21                                                       21       A. Yes.
     taken because Mr. Moser, quote, failed to timely
22                                                       22       Q. And if you go back to the cover e-mail
     respond to a request to affirm United States
23                                                       23   from Ms. Gunter, she states -- if you go to, I
     citizenship within 14 days as allowed by the Code
24                                                       24   guess, number 3.
     of Virginia, correct?
25                                                       25       A. I see number 3.
         A. That's not all it says but that is

                                           Page 56                                                  Page 57
 1      Q. She states in the last sentence: "I            1   document with the Bates 8933.
 2   have noted on the voter cancellation forms if the    2       A. I'm looking at that page.
 3   voter responded after the 14-day window and          3       Q. And this is the same type of report
 4   reregistered either in Bedford County or some        4   that Prince William County provided, correct?
 5   other locality." Correct?                            5       A. It is.
 6      A. That's what it says, yes.                      6       Q. And it lists 35 people, correct?
 7      Q. Do you have any basis to believe that          7       A. Right. The total at the bottom of the
 8   Mr. Moser didn't reregister?                         8   list says 35.
 9      A. I don't have any basis to believe that         9       Q. And this number 35 made it into Alien
10   he didn't reregister.                               10   Invasion I, correct? Do you recall?
11      Q. And when he reregistered, he would            11       A. When you say "made it in," what do you
12   have had to affirm his U.S. citizenship, correct?   12   mean?
13      A. That's a requirement that he do that.         13       Q. It was referenced in Alien Invasion I,
14   I have no basis to believe that he did or did       14   correct?
15   not.                                                15       A. Yes, it was.
16          MR. LOCKERBY: When we get to a               16       Q. I'm going to hand you another version
17      convenient stopping point, could we take a       17   of this exhibit because I would like you to mark
18      break? Among other things we owe an answer       18   it up. Do you have a pen?
19      on something. We need to confirm that.           19       A. I can get one.
20          MR. TEPE: Yeah, we'll take a break in        20       Q. I'm trying to find the right page to
21      a short little while.                            21   direct you to.
22   BY MR. TEPE:                                        22           Can you take a look at that document
23      Q. One of the other records that                 23   and confirm for me that's a copy -- another copy
24   Ms. Gunter provided is a copy of that               24   of Exhibit 4?
25   cancellation report, correct? If you go to          25           I tell you what, why don't you go in



                                                                                                            15
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 17 of 107 PageID#
                                    11230
                                           Page 58                                                 Page 59
 1   the exhibit that's already been marked to that       1   Just put a little checkmark in front of his name
 2   Bates number which is for Mr. Lee's notice. Do       2   on the document.
 3   you see that?                                        3      A. (Witness complies.)
 4       A. 8832?                                         4      Q. And let's flip through a few pages to
 5       Q. 8832, correct.                                5   8838. You see Mr. Moser, correct?
 6           Now, in the new document that I just         6      A. I see his name on this page.
 7   handed you, why don't you flip to the                7      Q. And a handwritten notation that he
 8   cancellation report that we were just looking at.    8   reregistered, correct?
 9           MR. LOCKERBY: What's the Bates number        9      A. I see that.
10       on that?                                        10      Q. Can you check off his name on the
11           MR. TEPE: I believe it's 8933.              11   cancellations.
12   BY MR. TEPE:                                        12      A. (Witness complies.)
13       Q. I'm going to ask you to check off some       13      Q. We're going to go really through this
14   of the names in that cancellation list. Okay?       14   whole attachment doing the same thing. So if you
15       A. Okay.                                        15   would flip through to the next person that you
16       Q. All right. So we're going to flip            16   see as having reregistered. I see Jon Guida.
17   through in Exhibit 4 these voter registration       17      A. I see his name.
18   cancellation notices.                               18          MR. LOCKERBY: What's the Bates number
19           So the first one here we see under --       19      on that?
20   on Bates 8832 is for Mr. Lee. Is that right?        20          MR. TEPE: 8847.
21       A. Yes.                                         21   BY MR. TEPE:
22       Q. There is a handwritten notation that         22      Q. Do you see the handwritten notation
23   he reregistered, correct?                           23   that he reregistered, correct?
24       A. Yes.                                         24      A. Yes.
25       Q. Do you want to check off his name?           25      Q. Do you want to check off his name on

                                           Page 60                                                 Page 61
 1   the cancellation list?                               1   Agee. You see a notation that he reregistered,
 2      A. (Witness complies.)                            2   correct?
 3      Q. A couple of pages later, 8850,                 3      A. Yes.
 4   Michelle Cabaniss. Do you see the notation that      4      Q. Could you please check his name.
 5   she reregistered?                                    5      A. (Witness complies.)
 6      A. Yes.                                           6      Q. A few pages later, 8865. Marie
 7      Q. Do you want to check off her name?             7   Toussaint.
 8      A. (Witness complies.)                            8      A. I see her name.
 9      Q. A few pages later, 8856, Michael               9      Q. And it indicates in a handwritten
10   Harmon.                                             10   notation that she reregistered, correct?
11      A. I see his name.                               11      A. Yes.
12      Q. And a notation that he reregistered,          12      Q. Check her name off.
13   correct?                                            13      A. (Witness complies.)
14      A. Yes.                                          14      Q. Go to 8871. Justin Dunkley. Do you
15      Q. Do you want to check off his name on          15   see that?
16   the cancellation list?                              16      A. I see his name.
17      A. (Witness complies.)                           17      Q. And on the cancellation notice is a
18      Q. 8859. Patricia Scoville. Do you see           18   handwritten notation that Mr. Dunkley
19   the notation that she --                            19   reregistered, correct?
20      A. I see her name.                               20      A. Yes.
21      Q. -- that she reregistered?                     21      Q. Do you mind checking his name off.
22      A. Yes.                                          22      A. (Witness complies.)
23      Q. Do you want to check her name off?            23      Q. 8874. Teresa Wright. Do you see
24      A. (Witness complies.)                           24   that?
25      Q. A couple of pages later, 8862, Billy          25      A. Yes.



                                                                                                           16
                          TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 18 of 107 PageID#
                                    11231
                                           Page 62                                             Page 63
 1      Q. The notation is that she reregistered,         1      Q. You can check his name off.
 2   correct?                                             2      A. (Witness complies.)
 3      A. Correct.                                       3      Q. Go to 8889. Scott Wilson. Do you see
 4      Q. Do you want to check her name off?             4   his name?
 5      A. (Witness complies.)                            5      A. I see his name.
 6      Q. 8877. Phillip McGuire?                         6      Q. And a handwritten notation that he
 7      A. I see his name.                                7   reregistered, correct?
 8      Q. A notation that he reregistered,               8      A. Correct.
 9   correct?                                             9      Q. Can you check his name off?
10      A. Yes.                                          10      A. (Witness complies.)
11      Q. Check his name off.                           11      Q. A couple of pages later, 8892. Evelyn
12      A. (Witness complies.)                           12   Garcia.
13      Q. A couple of pages later, 8880.                13      A. I see her name.
14   Mr. Tomlinson. Do you see his name?                 14      Q. A notation that she reregistered?
15      A. I see his name.                               15      A. Yes.
16      Q. And a notation that he reregistered?          16      Q. Check her name off, please.
17      A. Correct.                                      17      A. (Witness complies.)
18      Q. Do you want to check his name off?            18      Q. If you go to 8898. Peggy Musselman.
19      A. (Witness complies.)                           19      A. I see her name.
20      Q. A few pages later, 8883. Michael              20      Q. A notation that she reregistered?
21   Huddleston, II?                                     21      A. Correct.
22      A. I see his name.                               22      Q. Can you check her name off, please?
23      Q. You notice that he -- a notation that         23      A. (Witness complies.)
24   he reregistered, correct?                           24      Q. 8901. James Moore.
25      A. Correct.                                      25      A. I see his name.

                                           Page 64                                             Page 65
 1      Q. And on the cancellation notice, a              1   Q.   Scoville?
 2   handwritten notation that he reregistered,           2   A.   Yes.
 3   correct?                                             3   Q.   Agee?
 4      A. Correct.                                       4   A.   Yes.
 5      Q. Can you check his name off?                    5   Q.   Toussaint?
 6      A. (Witness complies.)                            6   A.   Yes.
 7      Q. Can you go to 8924. Benjamin Fisher.           7   Q.   Dunkley?
 8      A. I see his name.                                8   A.   Yes.
 9      Q. And also the handwritten notation that         9   Q.   Wright?
10   Mr. Fisher reregistered, correct?                   10   A.   Yes.
11      A. Correct.                                      11   Q.   McGuire?
12      Q. Can you check his name off?                   12   A.   Yes.
13      A. (Witness complies.)                           13   Q.   Tomlinson?
14      Q. Okay. So let's look at the                    14   A.   Yes.
15   cancellation list that you used in Alien Invasion   15   Q.   Huddleson?
16   I. You have Mr. Douglas checked off, correct?       16   A.   Yes.
17      A. I placed an X next to his name.               17   Q.   Wilson?
18      Q. Moser?                                        18   A.   Yes.
19      A. Correct.                                      19   Q.   Garcia?
20      Q. Guida?                                        20   A.   Yes.
21      A. Yes.                                          21   Q.   Musselman?
22      Q. Cabaniss?                                     22   A.   Yes.
23      A. Yes.                                          23   Q.   Moore?
24      Q. Harmon?                                       24   A.   Yes.
25      A. Yes.                                          25   Q.   Fisher?


                                                                                                      17
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 19 of 107 PageID#
                                    11232
                                         Page 66                                                 Page 67
 1      A. Yes.                                         1   report, of that 35, 18 had reregistered?
 2      Q. How many names is that?                      2      A. I don't think so.
 3      A. Would you like me to count them?             3          MR. TEPE: We can go off the record.
 4      Q. Please.                                      4          MR. LOCKERBY: Great. Thank you.
 5      A. I believe that's 18 by my count.             5          THE VIDEOGRAPHER: We are going off
 6      Q. It's a little bit more than half of          6      the record. The time is 10:18 a.m.
 7   the total of 35 on the list, correct?              7          (Recess taken.)
 8      A. That math adds up.                           8          THE VIDEOGRAPHER: We are back on the
 9      Q. So as of this date of August 18, 2016,       9      record. The time is 10:40 a.m.
10   PILF was aware that 35 of these individuals had   10   BY MR. TEPE:
11   reregistered, correct?                            11      Q. Mr. Johnson, just a housekeeping item.
12      A. No, not 35.                                 12   The document we just marked up, can you
13      Q. I'm sorry. Let me try that again.           13   reassemble that?
14           So as of this date, August 18, 2016,      14      A. I think this was it.
15   PILF was aware that 18 of these individuals had   15      Q. Yeah.
16   reregistered, correct?                            16      A. Now I'm confused. That's in the
17      A. There's -- right, there is the              17   previous exhibit.
18   designations on these cancellation notices that   18      Q. Yeah, that's right. That's got your
19   they reregistered.                                19   notations, right? Yes. Okay.
20      Q. And you have no basis to believe that       20          MR. TEPE: All right. So we're going
21   those notations are incorrect, correct?           21      to mark this -- I believe we're up to
22      A. No.                                         22      Exhibit 5.
23      Q. Did you -- Strike that.                     23          (Exhibit 5 marked for identification
24           In Alien Invasion I, was there any        24      and attached hereto.)
25   notation that the 35 people referenced in that    25   BY MR. TEPE:

                                         Page 68                                                 Page 69
 1      Q. Earlier you testified, Mr. Johnson,          1   by which it was created.
 2   that you are kind of responsible for overseeing    2      Q. Did Mr. Adams tell you that this was a
 3   the production of the Alien Invasion reports,      3   satirical title?
 4   correct?                                           4      A. Specifically in that language, no.
 5      A. Correct.                                     5      Q. So PILF was trying to use the term
 6      Q. Who came up with the idea to write           6   "invasion" but not actually suggest an invasion?
 7   this report, specifically Alien Invasion I?        7           MR. LOCKERBY: Object to the form.
 8      A. I think the idea for a report was            8           THE WITNESS: Not a literal invasion
 9   Mr. Adams'.                                        9      as you would understand that word typically.
10      Q. Who decided to call the report Alien        10   BY MR. TEPE:
11   Invasion?                                         11      Q. You wrote the first draft of Alien
12      A. I think Mr. Adams suggested the name,       12   Invasion I, correct?
13   but I'm not 100 percent sure.                     13      A. Correct.
14      Q. Was PILF trying to suggest that             14      Q. Do you recall how long it took you to
15   Virginia was being invaded?                       15   draft the report from the first draft to
16           MR. LOCKERBY: Object to the form.         16   publication?
17           THE WITNESS: No.                          17      A. I don't recall.
18   BY MR. TEPE:                                      18           (Exhibit 6 marked for identification
19      Q. Do you know the thinking behind             19      and attached hereto.)
20   calling the report Alien Invasion?                20   BY MR. TEPE:
21           MR. LOCKERBY: Object to the form.         21      Q. The court reporter has just marked as
22           THE WITNESS: It was satire.               22   Exhibit 6 a document. Do you recognize it?
23   BY MR. TEPE:                                      23      A. I've seen it before, yes.
24      Q. How do you know?                            24      Q. And what is it?
25      A. That's my recollection of the process       25      A. The first page is an e-mail that I



                                                                                                         18
                        TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 20 of 107 PageID#
                                    11233
                                           Page 70                                                 Page 71
 1   sent to myself on September 23, 2016.                1       A. It's an e-mail from myself to
 2       Q. And there is an attachment -- two             2   Mr. Adams attaching a draft of the -- I believe
 3   attachments, correct?                                3   the Alien Invasion I report.
 4       A. There are two attachments.                    4       Q. This is dated September 29, 2016,
 5       Q. One is a draft, a first draft it looks        5   correct?
 6   like, of the Alien Invasion, correct?                6       A. Correct.
 7       A. It looks like a draft, yes.                   7       Q. And this is how you would normally
 8       Q. And then the second document that says        8   exchange sort of your business records with
 9   "Notes for report."                                  9   Mr. Adams, would be by e-mail because he was in
10       A. Correct.                                     10   Virginia and you were in Indiana, correct?
11       Q. So would you agree, then, that you           11           MR. LOCKERBY: Object to the form.
12   started drafting the report roughly around          12           THE WITNESS: Correct.
13   September 23rd?                                     13   BY MR. TEPE:
14       A. Yes, that sounds right.                      14       Q. And then you say here: "Christian,
15       Q. And did you send drafts of this for          15   here is a draft of the Virginia report with what
16   review to Mr. Adams?                                16   we know so far."
17       A. Yes.                                         17           Do you see that?
18           (Exhibit 7 marked for identification        18       A. I see that, yes.
19       and attached hereto.)                           19       Q. And this -- this was presumably
20   BY MR. TEPE:                                        20   followed by later drafts to Mr. Adams?
21       Q. The court reporter has marked Exhibit        21       A. I don't know if there were later
22   7. I should note the Bates number is 5621.          22   drafts, but there could have been.
23           Do you recognize this document?             23           (Exhibit 8 marked for identification
24       A. I've seen it before.                         24       and attached hereto.)
25       Q. What do you recognize it to be?              25   BY MR. TEPE:

                                           Page 72                                                 Page 73
 1      Q. The court reporter has marked as               1      A. It's an e-mail written by me, at least
 2   Exhibit 8 a document with the Bates number 5601.     2   one of them is.
 3          Do you see that?                              3      Q. So this is a near final draft of the
 4      A. I see that.                                    4   Alien Invasion report that you circulated
 5      Q. Do you recognize this document?                5   internally. Is that right?
 6      A. I think I've seen it before.                   6      A. It looks that way, yes.
 7      Q. It's another draft report that you             7      Q. And this is on September 30th, right,
 8   sent to Mr. Adams?                                   8   2016?
 9      A. It's an e-mail attaching a draft, it           9      A. The e-mail is dated September 30th.
10   looks like, yes.                                    10      Q. The e-mail chain begins with Mr. Adams
11      Q. And this is dated September 29th,             11   sending an e-mail to you and Ms. Phillips and
12   correct?                                            12   Mr. Vanderhulst and the subject line says "Have
13      A. Correct.                                      13   report up on Sunday."
14          (Exhibit 9 marked for identification         14      A. I see that.
15      and attached hereto.)                            15      Q. What was he talking about there?
16          THE WITNESS: Should I keep these             16      A. I believe he --
17      exhibits in front of me?                         17      Q. What did you understand him to be
18          MR. TEPE: Yeah, you can put them to          18   talking about there?
19      the side, whichever, but yes.                    19      A. That it needed to be uploaded to our
20   BY MR. TEPE:                                        20   website by Sunday.
21      Q. The court reporter has marked as              21      Q. And why did it have to be uploaded to
22   Exhibit 9 a document with the Bates number ending   22   your website by Sunday?
23   4985. Do you see that?                              23      A. Based on what he wrote in the e-mail,
24      A. I see that.                                   24   because he was appearing on Fox.
25      Q. Do you recognize this document?               25      Q. On Fox News?



                                                                                                          19
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 21 of 107 PageID#
                                    11234
                                          Page 74                                                 Page 75
 1      A. That's how I understood that, yes.            1      A. I don't recall.
 2      Q. So then it took you roughly a week to         2           (Exhibit 10 marked for identification
 3   pull together the Alien Invasion I report. Is       3      and attached hereto.)
 4   that right?                                         4   BY MR. TEPE:
 5           MR. LOCKERBY: Object to the form.           5      Q. The court reporter has just marked and
 6           THE WITNESS: Well, Exhibit 6 includes       6   handed to you Exhibit 10.
 7      a draft that has already been written. I         7           Do you recognize this document?
 8      don't know how long before that I started        8      A. Yes.
 9      writing. So it was likely longer than a          9      Q. What does it appear to be?
10      week but...                                     10      A. It appears to be a copy of Alien
11   BY MR. TEPE:                                       11   Invasion in Virginia.
12      Q. Maybe eight days, nine days?                 12      Q. For the record, we'll state that we
13      A. I can't say for sure.                        13   pulled this off of PILF's website as being the
14      Q. Now, you recall that when Alien              14   published version of Alien Invasion I.
15   Invasion I was published, some jurisdictions had   15           Do you want to flip through it? Does
16   provided you records and other jurisdictions had   16   this look like the full report that PILF
17   not provided you records, correct?                 17   published?
18      A. Correct.                                     18      A. It looks like it, although I don't
19      Q. Do you know why PILF didn't wait for         19   know entirely how many exhibits we had. But it
20   the additional records to come in before           20   looks like it's the complete report.
21   publishing?                                        21      Q. So the title is "Alien Invasion in
22      A. I do not recall.                             22   Virginia: The Discovery and Cover-up of
23      Q. Was PILF trying to get Alien Invasion        23   Noncitizen Registration and Voting." Correct?
24   I published before the 2016 elections in           24      A. Correct.
25   November?                                          25      Q. On the top of the cover is Public

                                          Page 76                                                 Page 77
 1   Interest Legal Foundation's logo. Is that right?    1   cancellation reports that we had been looking at
 2       A. That's right.                                2   earlier in your testimony?
 3       Q. And on the bottom is Virginia Voters         3      A. I believe so, yes.
 4   Alliance's logo. Is that correct?                   4      Q. We had looked at the cancellation
 5       A. Correct.                                     5   report that Prince William County had provided,
 6       Q. And PILF published this in                   6   right?
 7   coordination with Virginia Voters Alliance,         7      A. We did look at that.
 8   right?                                              8      Q. And one for Bedford County?
 9       A. Correct.                                     9      A. Correct.
10       Q. And it's dated September 30, 2016?          10      Q. And so that 1046 includes the numbers
11       A. Correct.                                    11   of people listed in those reports?
12       Q. Let me direct you to page 2 of the          12      A. Not only those reports.
13   report.                                            13      Q. Right. And so if you go to page 12 of
14       A. I'm looking at that page.                   14   the report, there is a chart. Do you see it says
15       Q. In the second paragraph under "Summary      15   noncitizens on the rolls in eight counties?
16   of Findings" -- do you see that?                   16      A. Yes.
17       A. The bolded paragraph?                       17      Q. And this totals up to 1046, right?
18       Q. Correct. In bold it says: "In our           18      A. It should. At the time the math was
19   small sample of just eight Virginia counties who   19   done, it totaled 1046.
20   responded to our public inspection requests, we    20      Q. Would the math change between now and
21   found 1046 aliens who registered to vote           21   then?
22   illegally."                                        22      A. No.
23           Do you see that?                           23      Q. So Prince William is listed as 443
24       A. I see that sentence.                        24   noncitizens. Is that right?
25       Q. Now, the 1046, does that come from the      25      A. Correct.



                                                                                                          20
                         TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 22 of 107 PageID#
                                    11235
                                          Page 78                                                  Page 79
 1       Q. And that's the number we saw in the           1   number 15 hanging off it, correct?
 2   report that we looked at in the previous exhibit     2      A. Correct.
 3   or one of the earlier exhibits, correct?             3      Q. It says "see Exhibit 1"?
 4       A. The total listed at the bottom of the         4      A. Correct.
 5   report.                                              5      Q. So this is directing the reader to
 6       Q. Right. And then Bedford County, 35?           6   look at Exhibit 1 for the 433 noncitizens in
 7       A. I see that.                                   7   Prince William County, correct?
 8       Q. And that was the number listed in the         8      A. It's directing the reader to the VERIS
 9   report that we just looked at before the break,      9   report for Prince William County.
10   correct?                                            10      Q. And I think that's the first time
11       A. The total listed at the bottom,              11   you've used that term. The cancellation report
12   correct.                                            12   that we were looking at is also sometimes called
13       Q. If you go to page 7, at the bottom of        13   the VERIS report?
14   the page it says in bold: "Prince William County    14      A. Correct.
15   provided a list of 433 noncitizens who had          15      Q. That's because it is a report printed
16   registered to vote in the county but were then      16   off the VERIS system?
17   removed after they were determined to not be U.S.   17      A. Yes.
18   citizens."                                          18      Q. And the VERIS system is, I guess, a
19           Do you see that?                            19   software database that Virginia uses for its
20       A. I see that.                                  20   records?
21       Q. And the phrase "433 noncitizens" is          21      A. That's my understanding.
22   not just bolded but it's also italicized,           22      Q. So let's go to Exhibit 1 if you don't
23   correct?                                            23   mind, and I believe that's -- well, it says
24       A. Correct.                                     24   Exhibit 1, page 1 of 29. Do you see that?
25       Q. And this sentence has a footnote             25      A. I think I'm on the same page as you,

                                          Page 80                                                  Page 81
 1   yes.                                                 1       Q. So Ms. Freeman is one of the 1046
 2       Q. This is the cancellation report from          2   aliens noted on page 2 of Alien Invasion,
 3   Prince William County, right?                        3   correct?
 4       A. Correct.                                      4       A. Correct.
 5       Q. And this is the report that you got           5       Q. And that's the 1046 aliens who
 6   from Prince William County that we looked at         6   registered to vote illegally according to page 2
 7   earlier, correct?                                    7   of the Alien Invasion report, correct?
 8       A. Yes.                                          8       A. Right. The 1046 refers to the
 9       Q. Now, just go back to page 8 of the            9   individuals who are contained in the reports
10   report. The second paragraph in bold states:        10   provided by the election officials.
11   "The United States attorney in Virginia has done    11       Q. Right. And you stated on page 2 there
12   nothing about the felonies committed by 433         12   were 1046 aliens who registered to vote
13   aliens registering in Prince William County         13   illegally, correct?
14   alone."                                             14       A. Correct.
15           Do you see that?                            15       Q. If you go to page 14 of the report,
16       A. I see that.                                  16   the report states that Prince William County
17       Q. And this is again referring to the           17   provided voter registration applications for the
18   people who were listed in Exhibit 1, correct?       18   people listed on the VERIS report, correct?
19       A. Correct.                                     19       A. Well, it says they provided us
20       Q. If you go back to Exhibit 1 and flip         20   registration forms for those people removed since
21   to page 26 of 29.                                   21   2015.
22       A. I'm looking at page 26.                      22       Q. Okay, correct. You are correct.
23       Q. Do you see about five names down the         23           So Prince William had the voter
24   name Luciania Freeman?                              24   registration applications for 84 of the 433?
25       A. I see that.                                  25       A. That sounds right based on what's on



                                                                                                           21
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 23 of 107 PageID#
                                    11236
                                          Page 82                                                  Page 83
 1   this page.                                           1   States of America?" Correct?
 2       Q. And footnote 30 says that the                 2      A. Correct.
 3   registration applications that were provided to      3      Q. So regardless of how her name ended up
 4   PILF are available in Exhibit 7. Is that right?      4   on the VERIS report, as of the time PILF
 5       A. That's what footnote 30 says.                 5   published Alien Invasion I, PILF had evidence of
 6       Q. So these are the registration forms           6   her attesting to her citizenship, correct?
 7   for the what you call, or what PILF states is the    7           MR. LOCKERBY: Object to the form.
 8   84 noncitizens provided by Prince William County.    8           THE WITNESS: We possessed this page,
 9   Is that right?                                       9      yes.
10       A. That's what footnote 30 is referring         10   BY MR. TEPE:
11   to, yes.                                            11      Q. Did you personally ever try to contact
12       Q. Now let's go to Exhibit 7, page 48 out       12   Ms. Freeman to ask about her election records?
13   of 84. Exhibit 7.                                   13      A. No.
14       A. I'm looking at page 48.                      14      Q. Did you personally try to contact
15       Q. And what is reflected on page 48?            15   Ms. Freeman at all?
16       A. It appears to be an application for          16      A. No.
17   voter registration.                                 17      Q. Are you aware of anyone at PILF trying
18       Q. For?                                         18   to contact Ms. Freeman at all?
19       A. Completed by Luciania Freeman.               19      A. I'm not aware.
20       Q. It's got her home address, correct?          20      Q. Did you contact any of the other 432
21       A. Correct.                                     21   people identified by -- identified in Exhibit 1?
22       Q. Daytime telephone number, correct?           22      A. I don't believe so, no.
23       A. Correct.                                     23      Q. Are you aware of anyone at PILF
24       Q. And on the form she checked "Yes" to         24   contacting the 432 individuals other than
25   the question "Are you a citizen of the United       25   Ms. Freeman identified in Exhibit 1?

                                          Page 84                                                  Page 85
 1      A. I'm not aware of that.                         1      Q. Do you recall when the second one was
 2      Q. Let's go to page 8 of the report.              2   published?
 3      A. I'm looking at page 8.                         3      A. I think May of 2017.
 4      Q. On page 8 there is a reference to              4          (Exhibit 11 marked for identification
 5   Bedford County.                                      5      and attached hereto.)
 6      A. I see that.                                    6   BY MR. TEPE:
 7      Q. It says: "Bedford County, a                    7      Q. The court reporter has marked as
 8   relatively small rural county in Virginia with       8   Exhibit Number 9 --
 9   only 60,000 individuals of voting age, also          9          THE REPORTER: 11.
10   provided a list of 35 noncitizens that have been    10   BY MR. TEPE:
11   removed from their voter rolls."                    11      Q. Exhibit 11. Do you recognize this
12           Do you see that?                            12   large document?
13      A. I see that.                                   13      A. It appears to be a copy of the Alien
14      Q. Is there any notation in here that            14   Invasion II report and the exhibits cited
15   PILF had information that 18 of those 35 had        15   therein.
16   reregistered to vote?                               16      Q. And again for the record, this is a
17      A. I don't see that in here, no.                 17   copy of the Alien Invasion II report that we
18      Q. You can put this document aside.              18   printed off from PILF's website. Is that what it
19           Now, PILF followed up with a second         19   appears to be?
20   Alien Invasion report, correct?                     20      A. It does.
21      A. We published a second Alien Invasion          21      Q. And also just for the record, Alien
22   report.                                             22   Invasion II was published with three different
23      Q. So the first one was published around         23   versions of Exhibit 12, correct?
24   September 30th of 2016, correct?                    24      A. I don't recall all three versions, no.
25      A. Correct.                                      25      Q. Well, do you recall when Alien



                                                                                                           22
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 24 of 107 PageID#
                                    11237
                                          Page 86                                                   Page 87
 1   Invasion II was first published on PILF's website    1   Noncitizen Registration and Voting in Virginia."
 2   there was one version of Exhibit 12 that             2   Do you see that?
 3   contained Social Security numbers that had not       3      A. I see that.
 4   yet been redacted?                                   4      Q. Also on the cover it says "Welcome to
 5       A. Yes. That was brought to our                  5   Virginia. Virginia is for Aliens."
 6   attention.                                           6      A. I see that.
 7       Q. And once that was brought to PILF's           7      Q. And that's a takeoff on the old
 8   attention, PILF published a second version of        8   Virginia slogan "Virginia is for Lovers," right?
 9   Exhibit 12 with those Social Security numbers        9      A. Yes.
10   redacted, correct?                                  10      Q. The inside cover of Alien Invasion II
11       A. That sounds right.                           11   again has the logo of Public Interest Legal
12       Q. This exhibit in front of you uses that       12   Foundation, correct?
13   version of Exhibit 12.                              13      A. Yes.
14       A. I'll have to take your word for it. I        14      Q. And the logo of the Virginia Voters
15   haven't looked at Exhibit 12.                       15   Alliance, correct?
16       Q. And then there was a third version           16      A. Correct.
17   that removed some voter registration applications   17      Q. And it's dated May 2017?
18   from Exhibit 12. Do you recall that?                18      A. Correct.
19       A. Yes.                                         19      Q. And so this sequel was also published
20       Q. So just for the record, we're using          20   in conjunction with VVA, correct?
21   the second version in that exhibit.                 21      A. Correct.
22       A. Okay.                                        22      Q. If you go to page 1 of the report, it
23       Q. Okay. So the cover of the Alien              23   begins with a reference back to your findings in
24   Invasion report says: "Alien Invasion II: The       24   Alien Invasion I. Is that right?
25   Sequel to the Discovery and Cover-up of             25      A. That's right.

                                          Page 88                                                   Page 89
 1       Q. It states in the first paragraph:             1   cast nearly 7500 ballots in elections dating back
 2   "Our investigation revealed that in these eight      2   to 1988."
 3   Virginia localities more than 1000 noncitizens       3           Do you see that?
 4   had recently been removed from the voter rolls."     4       A. I see that.
 5           Do you see that?                             5       Q. And so I understand the phrase
 6       A. Yes, I do.                                    6   "illegal registrants" is referring to the over
 7       Q. It says: "In this small sample,               7   5500 individuals, correct?
 8   nearly 200 verified ballots were cast prior to       8       A. That's the logical inference from
 9   official removal. Each one of them is likely a       9   their inclusion on the VERIS reports.
10   felony."                                            10       Q. Well, no, I'm just asking about the
11           Do you see that?                            11   sentence. When you say of these illegal
12       A. I see that.                                  12   registrants, 1852 cast a number of ballots,
13       Q. And then the report states that PILF         13   you're saying --
14   had done a more statewide look at the records in    14       A. These refers to 5500 in the preceding
15   Virginia, correct?                                  15   sentence.
16       A. I think it speaks for itself, but            16       Q. So illegal registrants refers to over
17   that's what we did.                                 17   5500, right?
18       Q. And on the third paragraph here on           18       A. Correct.
19   page 1: "As a result" -- it states: "As a           19       Q. On page 2, under "Summary of
20   result, the number of registrants removed from      20   Findings," the second paragraph, it states: "The
21   voter rolls for citizenship problems during the     21   numbers are alarming: 5556 noncitizens have been
22   last few election cycles grew to over 5500."        22   removed from the voter rolls for citizenship
23           Do you see that?                            23   problems in 120 of Virginia's 133 voting
24       A. I see that.                                  24   jurisdictions since 2011."
25       Q. "Of these illegal registrants, 1852          25           Do you see that?



                                                                                                            23
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 25 of 107 PageID#
                                    11238
                                          Page 90                                                  Page 91
 1      A. I see that.                                    1   calculating this number of 1852?
 2      Q. And beneath this paragraph is a                2       A. I believe they did.
 3   graphic.                                             3       Q. Did they work with a political action
 4      A. I see that.                                    4   committee? Is that right?
 5      Q. It says 5556 noncitizen registrations.         5       A. I believe one of the entities is a
 6      A. I see that.                                    6   political action committee.
 7      Q. And 7474 votes cast by noncitizens.            7       Q. And that's Middle Resolution PAC?
 8   Do you see that?                                     8       A. That sounds right.
 9      A. I see that too.                                9       Q. Are there other entities that VVA
10      Q. How did PILF identify the 1852 out of         10   worked with?
11   5556 having voted?                                  11       A. Not that I'm aware.
12      A. PILF did not identify them.                   12       Q. The 5556 number comes from a statewide
13      Q. Then how is it in your report?                13   VERIS report received by PILF. Is that right?
14      A. Someone else identified them.                 14       A. It may come from more than one, but it
15      Q. Who identified them?                          15   is a statewide report.
16      A. The Virginia Voters Alliance.                 16       Q. I'm not sure I understand your answer.
17      Q. So Virginia Voters Alliance performed         17       A. We received more than one statewide
18   this analysis that yielded the 1852 number?         18   VERIS report.
19      A. Yes, with PILF's assistance.                  19       Q. Okay. You're saying that you received
20      Q. I'm sorry, there's a siren in the             20   multiple statewide VERIS reports?
21   background. Can you say it again?                   21       A. Yes.
22      A. With the foundation's assistance.             22       Q. Well, one of them is published in
23      Q. PILF's assistance?                            23   Exhibit 1 to Alien Invasion II, correct?
24      A. Yes.                                          24       A. I believe that's correct.
25      Q. Did VVA work with anyone else in              25       Q. When you said "the other report," were

                                          Page 92                                                  Page 93
 1   you referring to the custom report that the          1       Q. There are differences, such as the
 2   Virginia Department of Elections sent over?          2   time period covered, correct?
 3       A. No.                                           3       A. Yes, that would be one difference.
 4       Q. What are you referring to? Oh, I'm            4       Q. And when the report was generated,
 5   sorry. You're referring to the fact that there       5   that would be another difference?
 6   was one report for a certain time period and then    6       A. Yes.
 7   a second report for a more recent time period.       7       Q. Is there another difference you're
 8   Is that right?                                       8   aware of?
 9       A. Correct.                                      9       A. The number of jurisdictions included
10       Q. And so both of them together are             10   in the report is different.
11   what's published in Exhibit 1, correct?             11       Q. Right. So in Alien Invasion I,
12       A. I believe so. I haven't looked at            12   Exhibit 1 was just Prince William County that you
13   Exhibit 1 right now.                                13   had published, correct?
14       Q. You can feel free. I think the date          14       A. I believe so, yes.
15   ranges are on the top of the pages. Right?          15       Q. And in Alien Invasion II, you
16       A. Yes, it looks like there are two             16   published all of the jurisdictions that had names
17   reports from separate time periods in Exhibit 1.    17   listed in the cancellation report, which was
18       Q. And so the VERIS report that you just        18   about 120 out of --
19   looked at as Exhibit 1 is the same type of report   19       A. Yes.
20   that was used in Exhibit 1 in the Alien Invasion    20       Q. -- 133, if I recall correctly.
21   I, correct?                                         21       A. Yes.
22           MR. LOCKERBY: Object to the form.           22       Q. Please go to page 100 of 486.
23           THE WITNESS: If you mean if it's also       23       A. In Exhibit 1?
24       a VERIS-generated report, yes.                  24       Q. Exhibit 1.
25   BY MR. TEPE:                                        25       A. I'm looking at page 100.



                                                                                                           24
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 26 of 107 PageID#
                                    11239
                                         Page 94                                                  Page 95
 1       Q. Do you see the name Eliud Bonilla at        1       A. Is it one of these other tabs?
 2   the bottom?                                        2       Q. Yeah, it might be. It would be
 3       A. I see that.                                 3   Exhibit 12.
 4       Q. Do you see his home address listed?         4       A. Okay.
 5       A. I see an address listed. I don't know       5          MR. LOCKERBY: Can we get a Bates
 6   if it's his home address.                          6       number for identification? The copy I'm
 7       Q. And Mr. Bonilla is one of the 5556          7       looking at does not have page numbers on it.
 8   noncitizens noted in the Alien Invasion II         8          MR. TEPE: I guess it's PILF 50.
 9   summary of findings, right?                        9          THE WITNESS: I see that.
10       A. Yes.                                       10   BY MR. TEPE:
11       Q. Now go to page 258 of 486.                 11       Q. Okay. So this is a voter registration
12       A. I'm looking at page 258.                   12   application for Mr. Bonilla. Is that right?
13       Q. Do you see the name Luciania Freeman?      13       A. It appears to be.
14       A. I do.                                      14       Q. It's got an address listed, right?
15       Q. And an address for her?                    15       A. Yes.
16       A. I see an address.                          16       Q. A telephone number?
17       Q. So Ms. Freeman is one of the 5556          17       A. Yes.
18   noncitizens noted in the Alien Invasion II        18       Q. And he checked the box "Yes" to "Are
19   summary of findings, correct?                     19   you a citizen of the United States of America?"
20       A. Yes.                                       20   Correct?
21       Q. PILF had the voter registration            21       A. Yes.
22   application for Mr. Bonilla, correct?             22       Q. So at the time that PILF published
23       A. I don't recall if we did.                  23   Alien Invasion II, PILF had at least one document
24       Q. If you go to page 217 -- it should be      24   indicating Mr. Bonilla was claiming U.S.
25   tabbed -- of Exhibit 12.                          25   citizenship, correct?

                                         Page 96                                                  Page 97
 1       A. We had this document in our                 1       A. Yes, the application for registration
 2   possession, yes.                                   2   for Luciania Freeman is in this exhibit.
 3       Q. And PILF had another document, the          3       Q. With her home address, or an address?
 4   VERIS report, indicating his registration had      4       A. It includes an address.
 5   been canceled, correct?                            5       Q. And telephone number?
 6       A. The VERIS report indicated his              6       A. Yes.
 7   registration was canceled.                         7       Q. And she marked "Yes" to the question
 8       Q. Before publishing Alien Invasion II,        8   "Are you a citizen of the United States of
 9   did you try to contact Mr. Bonilla to ask about    9   America?"
10   these different documents?                        10       A. Yes.
11       A. No.                                        11       Q. So you would agree at the time PILF
12       Q. To your knowledge, did anyone at PILF      12   published Alien Invasion II, it had at least one
13   try to contact Mr. Bonilla?                       13   document indicating Ms. Freeman was claiming U.S.
14       A. Not to my knowledge.                       14   citizenship, correct?
15       Q. His phone number is right there,           15       A. We had this document in our
16   correct?                                          16   possession, correct.
17       A. It's on this document, yes.                17       Q. And PILF had another document of the
18       Q. You had the voter registration             18   VERIS report indicating her registration had been
19   application for Ms. Freeman as well, correct?     19   canceled, correct?
20       A. We do have it, yes.                        20           MR. LOCKERBY: Object to the form.
21       Q. And it's in that set in front of you,      21           THE WITNESS: Her name was included in
22   correct, enclosed in Exhibit 12, right?           22       the VERIS report, yes.
23       A. I don't think I've seen it yet but...      23           MR. TEPE: What's the objection,
24       Q. I think it might be the next tab in        24       counsel?
25   your pile. Right there, near the bottom.          25           MR. LOCKERBY: The objection is the



                                                                                                          25
                         TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 27 of 107 PageID#
                                    11240
                                           Page 98                                                Page 99
 1       question is misleading. It assumes that          1   try to contact Ms. Freeman?
 2       this document does not say "canceled -           2       A. No.
 3       declared noncitizen" on it. By using the         3       Q. You had uploaded all these exhibits to
 4       phrase "another document" it misstates the       4   PILF's website, correct?
 5       record and the evidence.                         5       A. I did not, I don't believe. I don't
 6   BY MR. TEPE:                                         6   recall if I did.
 7       Q. So you would agree at the time PILF           7           (Exhibit 12 marked for identification
 8   published Alien Invasion II, it had at least one     8       and attached hereto.)
 9   document indicating Ms. Freeman was claiming U.S.    9   BY MR. TEPE:
10   citizenship, correct?                               10       Q. I believe this is marked as Exhibit
11       A. This document was in our possession.         11   12.
12       Q. Her voter registration application,          12       A. It is.
13   correct?                                            13       Q. With a Bates number ending in 996?
14       A. Yes.                                         14       A. Correct.
15       Q. Now, you also had another document           15       Q. Does this refresh your recollection as
16   published in Exhibit 1 to Alien Invasion II that    16   to whether you uploaded exhibits to PILF's
17   indicated her voter registration had been           17   website for Alien Invasion II?
18   canceled, correct?                                  18       A. It does say: "I have all the exhibits
19       A. The VERIS report indicated her voter         19   uploaded to the website and ready to go."
20                                                       20       Q. Now, uploading all of these exhibits
     registration had been canceled.
21                                                       21   to PILF's website effectively allowed anyone in
         Q. Before publishing Alien Invasion II,
22                                                       22   the world with Internet access to see the names
     did you try to contact Ms. Freeman to ask about
23                                                       23   of the people listed in the exhibits to Alien
     these two different documents?
24                                                       24   Invasion II, correct?
         A. No.
25                                                       25       A. Once the pages were made live, that's
         Q. To your knowledge, did anyone at PILF

                                         Page 100                                                Page 101
 1   correct.                                             1       A. Correct.
 2       Q. See their home addresses, correct?            2       Q. Was there a discussion that you recall
 3       A. I'm sorry, can you repeat the                 3   as to whether or not PILF should publish on the
 4   question?                                            4   Internet the VERIS report?
 5          MR. TEPE: Strike that.                        5       A. I do not recall that discussion.
 6   BY MR. TEPE:                                         6       Q. Was PILF trying to make it easy for
 7       Q. Were there discussions at PILF                7   law enforcement -- Strike that.
 8   regarding whether to publish these records on the    8            By publishing these exhibits online,
 9   Internet?                                            9   was PILF trying to make it easy for law
10       A. By "these records" you mean what?            10   enforcement to prosecute people?
11       Q. The records that were included as            11       A. I don't recall that being discussed as
12   exhibits to Alien Invasion II.                      12   a reason to publish them online.
13       A. We had discussions, yes.                     13       Q. Do you recall that being discussed as
14       Q. What do you recall about those               14   a reason to have Alien Invasion reports
15   discussions?                                        15   published?
16       A. I recall that with the Alien Invasion        16       A. When you say "published," do you mean
17   I report we did not publish all the records         17   printed somewhere other than online?
18   referenced in the report.                           18       Q. No. Just published generally, whether
19       Q. So in Alien Invasion I you had               19   it's in print, online.
20   published the VERIS report for Prince William       20       A. I recall that being discussed.
21   County but not the VERIS report for Bedford         21       Q. Do you recall Mr. Adams telling you,
22   County, for example?                                22   "Remember, this was intended to be a turnkey
23       A. For example, correct.                        23   prosecution for officials. I can hand them the
24       Q. But in Alien Invasion II you published       24   report and they can virtually get a grand jury
25   the VERIS report for 120-some-odd jurisdictions?    25   indictment." Do you recall that?



                                                                                                          26
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 28 of 107 PageID#
                                    11241
                                         Page 102                                                Page 103
 1       A. Vaguely.                                      1      A. I think the page speaks for itself.
 2       Q. In the report Alien Invasion II, PILF         2      Q. So it says at the top "Recommendations
 3   advocated using the exhibits to Alien Invasion II    3   and Solutions," correct?
 4   to prosecute individuals, correct?                   4      A. Yes.
 5       A. I recall that we advocated for                5      Q. And then one of the recommendations on
 6   enforcement of the law.                              6   the right-hand side, the last checked box, the
 7       Q. And specifically prosecution of people        7   checkmark says: "Law enforcement at both the
 8   in the records that PILF was publishing, correct?    8   federal and state level should exercise their
 9       A. I don't recall that as you're                 9   authority to prosecute cases of voter fraud.
10   characterizing it, no.                              10   Voter registration and voting history records
11       Q. Let's go to page 16 of Alien Invasion        11   such as those contained in this report make
12   II.                                                 12   prosecution an easy task."
13       A. Is that in the same exhibit?                 13           Do you see that?
14       Q. It's the bigger one.                         14      A. I see that.
15       A. But Exhibit 12, is that a copy of the        15      Q. And then if you go to page 3 of the
16   report? Or do you want me to use Exhibit 11?        16   report, the third paragraph on the left-hand
17       Q. Exhibit 12.                                  17   side, second sentence, it says: "The response of
18       A. This is Exhibit 11.                          18   law enforcement officials to both single
19       Q. Or Exhibit 11.                               19   instances of voter fraud and the hundreds of
20       A. Page 16?                                     20   examples documented in this report should be the
21       Q. Correct.                                     21   same: swift, sure and unwavering."
22       A. I'm looking at page 16.                      22           Do you see that?
23       Q. Page 16 shows a number of                    23      A. I see that.
24   recommendations that PILF was making based on its   24      Q. Do you understand that to be swift
25   findings, correct?                                  25   prosecution of the hundreds of examples

                                         Page 104                                                Page 105
 1   documented in this report?                           1   noncitizens, right?
 2       A. I understand it to mean the response          2      A. We reported the contents of the
 3   of law enforcement. That is what it is               3   official records provided by the government.
 4   modifying.                                           4      Q. Right. And in your report you call
 5       Q. Response of law enforcement should be         5   them 5556 noncitizens, correct?
 6   swift, correct?                                      6           MR. LOCKERBY: Object to form.
 7       A. That's what it means, yes.                    7           THE WITNESS: I believe the report
 8       Q. It should be unwavering, correct?             8      uses that language, yes.
 9       A. Unwavering also modifies response.            9   BY MR. TEPE:
10       Q. And what kind of response was PILF           10      Q. So part of PILF's purpose in
11   advocating there?                                   11   publishing Alien Invasion II was to see some
12       A. Further investigation.                       12   people be prosecuted, correct?
13       Q. And potentially prosecution?                 13           MR. LOCKERBY: Object to the form.
14       A. If after the investigation there was         14           THE WITNESS: No, I would not agree
15   grounds to prosecute, then, yes.                    15      with that.
16       Q. Well, why wouldn't there be grounds to       16   BY MR. TEPE:
17   prosecute if you had 5556 noncitizens who had       17      Q. That was not a purpose of publishing
18   registered to vote illegally?                       18   Alien Invasion II, was to see some people be
19       A. I'm not a law enforcement official.          19   prosecuted?
20   There may be a number of reasons they do not        20      A. One of the purposes was to investigate
21   prosecute.                                          21   whether there should be prosecution. This was
22       Q. Well, putting aside maybe a                  22   evidence we intended for them to use in their
23   discretionary decision whether to prosecute         23   investigation.
24   people, you are confident that the 5556 people      24      Q. Well, I believe you recalled earlier
25   listed in Exhibit 1 to Alien Invasion II are        25   Mr. Adams telling you that Alien Invasion was



                                                                                                          27
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 29 of 107 PageID#
                                    11242
                                         Page 106                                                 Page 107
 1   intended to be a turnkey prosecution for             1      Q. Yes.
 2   officials. Hand them the report and they could       2      A. Yes.
 3   virtually go get a grand jury indictment,            3      Q. Now, PILF also recognized that one of
 4   correct?                                             4   the goals of prosecution is to change the
 5           MR. LOCKERBY: Object to the form.            5   behavior of those who are not directly
 6       The question misstates the witness's prior       6   prosecuted, correct?
 7       testimony. The transcript reflects what he       7           MR. LOCKERBY: Object to the form.
 8       said. And on its face the question has been      8           THE WITNESS: Please repeat the
 9       asked and answered, if it is a question.         9      question.
10           THE WITNESS: If there is a question,        10   BY MR. TEPE:
11       I ask that it be repeated.                      11      Q. PILF also recognized that one of the
12   BY MR. TEPE:                                        12   goals in prosecution generally is to change the
13       Q. Was publishing Alien Invasion II --          13   behavior of those who are not directly
14   Strike that.                                        14   prosecuted, correct?
15           Was one purpose of publishing Alien         15      A. I guess I don't know who you're
16   Invasion II to get at least some people             16   referring to when you say "those not directly
17   prosecuted --                                       17   prosecuted."
18           MR. LOCKERBY: Objection.                    18      Q. Okay. Let's go to page 2 of the
19   BY MR. TEPE:                                        19   report.
20       Q. -- by law enforcement?                       20      A. I'm looking at page 2.
21           MR. LOCKERBY: Objection; asked and          21      Q. Under the header "The Stakes," fourth
22       answered.                                       22   paragraph down, the report states: "Even worse,
23           THE WITNESS: If there were grounds          23   federal and state law enforcement officials who
24       for prosecution?                                24   are entrusted with prosecuting noncitizens who
25   BY MR. TEPE:                                        25   register and vote as a means to deter others from

                                         Page 108                                                 Page 109
 1   doing the same have repeatedly done nothing when     1   it collected from election officials to
 2   provided with solid evidence of noncitizen           2   prosecutors confidentially, correct?
 3   participation in the electoral system."              3       A. We could have.
 4           Do you see that?                             4       Q. Instead, PILF decided to publish
 5       A. I see that.                                   5   people's names for all the world to see, correct?
 6       Q. Is it fair to say that PILF believed          6           MR. LOCKERBY: Object to the form.
 7   that part of the reason why you prosecute is to      7           THE WITNESS: No, I disagree with "all
 8   deter others from engaging in the same conduct?      8       the world."
 9       A. If by "others" you mean those who             9   BY MR. TEPE:
10   would intend to break the law, then enforcement     10       Q. Well, PILF decided to publish people's
11   of the law has a deterrent effect on those          11   names on the Internet, correct?
12   people. That is the theory, at least.               12           MR. LOCKERBY: Objection.
13       Q. Do you believe that investigating            13           THE WITNESS: We published people's
14   those accused of breaking the law could influence   14       names on the Internet.
15   the behavior of others accused of breaking the      15   BY MR. TEPE:
16   law?                                                16       Q. As opposed to just simply handing over
17           MR. LOCKERBY: Object to the form of         17   those names to prosecutors confidentially,
18       the question.                                   18   correct?
19           THE WITNESS: It depends on who is           19       A. It was not an either/or.
20       doing the investigating and who's doing the     20       Q. Well, those were two options, publish
21       accusing.                                       21   it on the Internet or hand it over to
22   BY MR. TEPE:                                        22   prosecutors, correct? Those are two options?
23       Q. But it's possible?                           23       A. Those are two possible options, yes.
24       A. I would agree it's possible.                 24       Q. Are you aware of other options?
25       Q. PILF could have simply handed the data       25       A. Yes.



                                                                                                            28
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 30 of 107 PageID#
                                    11243
                                         Page 110                                                 Page 111
 1       Q. Such as?                                      1   know why they did it?
 2       A. We could have printed it and                  2           MR. LOCKERBY: Object to the form.
 3   distributed it about town.                           3           THE WITNESS: No, I said I don't
 4       Q. Okay. Any other options?                      4      recall discussions as to why it was
 5       A. It could have been mailed to a select         5      published on the Internet.
 6   number of people. There's probably many more         6   BY MR. TEPE:
 7   options of what we could have done with a printed    7      Q. Okay. So you don't recall
 8   document.                                            8   discussions, but you know why PILF did it?
 9       Q. And you could have also not handed the        9      A. I know that it was done. I don't
10   documents over to prosecutors, correct? That was    10   recall discussing the reason why it was done.
11   an option?                                          11   Nor do I know the reason it was necessarily done.
12       A. Not giving it to prosecutors was an          12      Q. So you uploaded for publication on the
13   option?                                             13   Internet the names and addresses of over 5000
14       Q. Right.                                       14   people and you don't know why?
15       A. That was an option.                          15           MR. LOCKERBY: Object to the form.
16       Q. Not publishing it on the Internet was        16      Asked and answered.
17   an option?                                          17           THE WITNESS: Again, I don't -- I
18       A. That was an option.                          18      don't recall having a discussion as to this
19       Q. So why -- why did PILF decide to             19      is why we need to publish this on the site,
20   publish these records on the Internet? Do you       20      no.
21   know?                                               21   BY MR. TEPE:
22       A. I do not recall discussions as to why        22      Q. Now, we had discussed earlier that
23   it should be published on the Internet.             23   PILF had voter registration applications for many
24       Q. So PILF published the names and              24   people, correct?
25   addresses of thousands of people, and you don't     25      A. You're referring to the applications?

                                         Page 112                                                 Page 113
 1      Q. Published in Exhibit 12 to Alien               1       A. Correct.
 2   Invasion II, correct.                                2       Q. PILF didn't limit its Alien Invasion
 3      A. We possessed the registration                  3   II report to just those people who had answered
 4   applications contained in Exhibit 12.                4   no to the citizenship question, correct?
 5      Q. There's 764 applications?                      5       A. Correct.
 6      A. I don't know the exact number.                 6       Q. Let's go to page 13 of the Alien
 7      Q. Did you personally review these                7   Invasion II report.
 8   applications?                                        8       A. 13? Did you say page 13?
 9      A. I did review some of them.                     9       Q. Yeah. I'm sorry. Yes, I did.
10      Q. What was the purpose for collecting           10       A. Okay, I'm looking at page 13.
11   these voter registration applications?              11       Q. On the right-hand side, third
12      A. One reason was to observe what answer         12   paragraph from the bottom, it begins: "In the 16
13   the registrant gave to the citizenship question.    13   jurisdictions surveyed, PILF reviewed 764 voter
14      Q. Which box they checked, correct?              14   registration applications submitted by applicants
15      A. "Yes" or "No," correct.                       15   who were later removed for lacking U.S.
16      Q. And so some registrants on these              16   citizenship."
17   applications checked "No," correct?                 17          Do you see that?
18      A. We found some of them checked "No" to         18       A. I see that sentence.
19   that question, yes.                                 19       Q. And then two paragraphs down it refers
20      Q. And there were a few registration             20   to 702 noncitizen registrants getting on the
21   applications in which no box was checked?           21   voter rolls for checking "Yes" to the citizenship
22      A. That sounds right, correct.                   22   question, correct?
23      Q. But the vast majority of voter                23       A. That's what the paragraph refers to,
24   registrations had the citizenship question          24   yes.
25   answered yes, correct?                              25       Q. And then the footnote 69, that refers



                                                                                                            29
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 31 of 107 PageID#
                                    11244
                                         Page 114                                                 Page 115
 1   the reader to Exhibit 12. Is that right?             1        Q. I mean, if you have a real doubt that
 2        A. Footnote 69 refers to Exhibit 12.            2   the voter registration applications contained
 3        Q. So of the 764 voter registration             3   people's phone numbers, I guess so.
 4   applications reviewed by PILF, 702 answered "Yes"    4        A. I don't have a basis for believing
 5   to the citizenship question, correct?                5   it's required information.
 6        A. That's what's indicated on this page.        6        Q. That wasn't the question. The
 7        Q. But PILF in its report calls these 702       7   question was: Isn't it true that for probably
 8   registrants noncitizens, correct? On the bottom      8   most if not all of the 702 applicants that are
 9   of page 13.                                          9   named as noncitizens in the report, you had their
10        A. I think the paragraph speaks for            10   phone numbers, correct?
11   itself.                                             11        A. Again, I'm not willing to say that I
12        Q. It says 702 noncitizen registrants,         12   had them without looking at them.
13   correct?                                            13            MR. LOCKERBY: Object to the form.
14        A. The last paragraph does, yes.               14        "Most" is undefined.
15        Q. And you had the phone numbers for           15            THE WITNESS: I'm happy to look
16   these 702 registrants, correct?                     16        through all 702 if you would like me to.
17        A. I don't know if we had phone numbers        17   BY MR. TEPE:
18   for all of them.                                    18        Q. You appear to be in real doubt as to
19        Q. But for many of them you did because        19   whether or not you had people's phone numbers.
20   it's part of the voter registration application,    20   So if you want to flip through it.
21   correct?                                            21            MR. LOCKERBY: Objection. Now counsel
22        A. I can't say that we had many either         22        is arguing with the witness. Does the
23   without looking at them.                            23        question about most still stand, or has it
24        Q. Well, flip through.                         24        been withdrawn?
25        A. All 702?                                    25            MR. TEPE: It still stands.

                                         Page 116                                                 Page 117
 1          THE WITNESS: Then my answer is I do           1   registration application as part of Exhibit 12,
 2      not recall how many applications contained a      2   PILF knew that her application had not been
 3      phone number.                                     3   canceled, correct?
 4   BY MR. TEPE:                                         4          MR. LOCKERBY: Object to the form.
 5      Q. It's right in front of you. Do you             5          MR. TEPE: Strike that.
 6   want to check?                                       6   BY MR. TEPE:
 7      A. No.                                            7      Q. When PILF published Alien Invasion II
 8      Q. Why not?                                       8   and specifically Ms. Focht's application as part
 9      A. If you're giving me the option, then I         9   of Exhibit 12, PILF was aware that her voter
10   would rather not look at them.                      10   registration had not been canceled, correct?
11      Q. Why don't you go to page 96. I                11          MR. LOCKERBY: Object to the form of
12   believe it's flagged.                               12      the question. Not only does it assume facts
13      A. Page 96 of what?                              13      not in evidence but counsel is required to
14      Q. Of Exhibit 12.                                14      have a good faith basis for asking a
15      A. I don't believe they have page                15      question when in fact the sworn testimony of
16   numbers.                                            16      Ms. Gearhart is that her registration was
17      Q. It should be flagged. We're looking           17      canceled at one point.
18   for the application of Abby Sharpe Focht.           18          MR. TEPE: Okay.
19      A. I believe I'm looking at it.                  19   BY MR. TEPE:
20      Q. Ms. Focht, who, for the record, is now        20      Q. PILF was aware when it published Alien
21   known as Gearhart, checked "Yes" to the question    21   Invasion II that Ms. Focht, now Gearhart, knew
22   "Are you a citizen of the United States?"           22   that she had affirmed under oath her citizenship,
23   Correct?                                            23   correct?
24      A. Yes.                                          24          MR. LOCKERBY: Objection. The
25      Q. Now, when you published her voter             25      question is vague as to time period.



                                                                                                            30
                          TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 32 of 107 PageID#
                                    11245
                                         Page 118                                                 Page 119
 1   BY MR. TEPE:                                         1   first page of Exhibit 13 is.
 2      Q. Any time period.                               2       Q. It's only one e-mail, correct?
 3      A. We possessed her voter registration            3       A. Yes.
 4   application.                                         4       Q. Now, do you recall that for a period
 5      Q. And you also possessed her affirmation         5   of time the Virginia Department of Elections took
 6   of citizenship, correct?                             6   the position that it could not hand over the
 7      A. We did, but I cannot say that I was            7   VERIS reports based on their interpretation of
 8   aware of it.                                         8   the federal statute?
 9      Q. You can put that to the side for the           9       A. Yes, they took that position.
10   moment.                                             10       Q. And at this point in time, November of
11           (Exhibit 13 marked for identification       11   2016, York County was taking the same position,
12      and attached hereto.)                            12   that it could not hand over the VERIS reports
13   BY MR. TEPE:                                        13   themselves, correct?
14      Q. The court reporter has marked as              14       A. They were abiding by instructions from
15   Exhibit 13 a document with the beginning Bates      15   the Department of Elections not to produce the
16   number of 13234.                                    16   information requested, or at least the VERIS
17      A. I see that.                                   17   report.
18      Q. Do you recognize this document?               18       Q. And so in lieu of that, Mr. Latham,
19      A. I've seen it before.                          19   the general registrar of York County, sent copies
20      Q. What do you recognize it to be?               20   of correspondence with voters to you, correct?
21      A. It's an e-mail from                           21       A. This e-mail says that he sent -- he
22   waltlatham@yorkcounty.gov written to me and         22   has attached a batch of letters sent to voters
23   Shawna Powell.                                      23   who indicated that they were not citizens.
24      Q. And it's dated November 22, 2016?             24       Q. Right. These are copies of the
25      A. The top e-mail is. I'm sorry, the             25   notices of intent to cancel and affirmation of

                                         Page 120                                                 Page 121
 1   citizenship forms and voter registration             1   of registered voters." Correct?
 2   cancellation notices, correct?                       2       A. Yes.
 3       A. Those appear to be documents that are         3           (Exhibit 14 marked for identification
 4   attached to this e-mail.                             4       and attached hereto.)
 5       Q. If you go to Bates number 13324. Do           5   BY MR. TEPE:
 6   you see that?                                        6       Q. What has been marked as Exhibit 14
 7       A. I see that.                                   7   begins with Bates number 13148.
 8       Q. This is a notice of intent to cancel          8       A. I see that.
 9   directed to Abby Sharpe Focht. Is that right?        9       Q. Do you recognize this document?
10       A. Correct.                                     10       A. It's another e-mail from Walt Latham
11       Q. And it's dated April 13, 2012?               11   to me and Shawna Powell.
12       A. That's the date on it.                       12       Q. Same day, November 22nd?
13       Q. And included with that mailing was an        13       A. Of 2016.
14   affirmation of citizenship form for her to          14       Q. And in the subject line it says:
15   complete, correct?                                  15   "York County Va - files requested - batch 3 of
16       A. That's the next page after the notice        16   4." Correct?
17   of intent to cancel.                                17       A. That's the top e-mail of this page,
18       Q. And in the notice of intent to cancel        18   yes.
19   from Mr. Latham to Ms. Focht it says: "Please       19       Q. So he was sending you a bunch of
20   complete the affirmation of citizenship form and    20   records in four different e-mails. Is that
21   return it using the enclosed envelope." Right?      21   right?
22       A. That's what the notice of intent to          22       A. Yes.
23   cancel says.                                        23       Q. And in this third batch you were sent
24       Q. And it says: "If you do not respond          24   the voter registration application of Ms. Focht.
25   within 14 days, you will be removed from the list   25   Is that right?



                                                                                                            31
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 33 of 107 PageID#
                                    11246
                                         Page 122                                                Page 123
 1       A. I have to look at the -- And what was        1       A. I see that.
 2   attached?                                           2       Q. Do you understand that to mean that
 3       Q. 13185.                                       3   these were the responses to the notices of intent
 4       A. 13185 appears to be the application of       4   to cancel?
 5   Ms. Focht.                                          5       A. I don't know what I thought it meant
 6       Q. And this was the application that was        6   at the time it was received.
 7   published in Exhibit 12 to Alien Invasion II,       7       Q. But you understand that now?
 8   correct?                                            8       A. I understand that to be true now.
 9       A. It appears to be the same, yes.              9       Q. If you go to the attachment to this
10           (Exhibit 15 marked for identification      10   e-mail, not very far in, Bates number 13121.
11       and attached hereto.)                          11       A. I see that.
12   BY MR. TEPE:                                       12       Q. What do you recognize this to be?
13       Q. The court reporter has marked as            13       A. This looks like an affirmation of
14   Exhibit 15 a document with the Bates number        14   citizenship from Ms. Focht.
15   13118. Do you see that?                            15       Q. And do you see the "received" stamp at
16       A. I see that.                                 16   the bottom?
17       Q. Do you recognize this document?             17       A. I do.
18       A. I've seen it before.                        18       Q. It says "Received April 23, 2012"?
19       Q. And it's the fourth e-mail of four          19       A. I see that.
20   from Mr. Latham on November 22nd?                  20       Q. It was received within two weeks of
21       A. That looks right.                           21   the notice of intent to cancel going out,
22       Q. And he states here: "And, finally,          22   correct?
23   here are the responses from voters to our          23       A. I don't recall the date the notice
24   letters."                                          24   went out.
25           Do you see that?                           25       Q. Well, go back to the earlier exhibit,

                                         Page 124                                                Page 125
 1   Exhibit 13.                                         1   voter registration application, correct?
 2       A. Which page?                                  2       A. It had been sent to us, correct.
 3       Q. I believe it's 13324. So the date on         3       Q. And you had her affirmation of
 4   the intent to cancel was April 13th, right?         4   citizenship, correct?
 5       A. I see that, yes.                             5       A. It had also been included in an e-mail
 6       Q. And York County received it on, it           6   from Mr. Latham.
 7   would appear, April 23rd, correct? Based on the     7       Q. And they both indicated citizenship,
 8   stamp on her affirmation of citizenship form.       8   correct?
 9       A. Yes, her affirmation of citizenship,         9       A. I would have to look back at her
10   it says received April 23, 2012.                   10   application to know if she checked "Yes" to that
11       Q. That was within two weeks of the            11   question.
12   intent to cancel going out?                        12       Q. We just looked at that. That was
13       A. According to these dates, yes.              13   13324. 13185, Exhibit 14.
14       Q. At this time, when Alien Invasion II        14       A. 131 --
15   was published, what was PILF's basis for saying    15       Q. 85.
16   that Ms. Focht was a noncitizen?                   16       A. Yes, she answered the question "Yes."
17       A. I believe her application was               17       Q. So the two documents that PILF had
18   inadvertently included in Exhibit 12.              18   when it published Alien Invasion II indicated
19       Q. And that was PILF's mistake, correct?       19   citizenship for Ms. Focht, right?
20            MR. LOCKERBY: Object to the form.         20       A. We -- we had these two documents.
21            THE WITNESS: We are the ones who          21       Q. You included one of those documents,
22       initially included it in Exhibit 12.           22   her registration, in Exhibit 12, correct?
23   BY MR. TEPE:                                       23       A. Her application for voter registration
24       Q. So at the time Alien Invasion II was        24   was initially included in Exhibit 12.
25   published you had two things, right? You had her   25       Q. And Exhibit 12 contained voter



                                                                                                           32
                         TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 34 of 107 PageID#
                                    11247
                                         Page 126                                               Page 127
 1   registration applications that PILF said were        1   applications of those same voters.
 2   noncitizens, correct?                                2      Q. My question was: Isn't it true that
 3           MR. LOCKERBY: Object to the form.            3   the inclusion of Ms. Focht's voter registration
 4           THE WITNESS: Only based on our               4   application in Exhibit 12 of Alien Invasion II
 5       understanding of what was -- should have         5   was not the fault of the Virginia Department of
 6       been included in there. Again, her               6   Elections?
 7       application was -- the inclusion of her          7          MR. LOCKERBY: Object to the form.
 8       application was inadvertent.                     8      Asked and answered.
 9   BY MR. TEPE:                                         9          THE WITNESS: They were not sent to us
10       Q. And that was an inadvertent mistake by       10      by the Virginia Department of Elections, no.
11   PILF, correct?                                      11   BY MR. TEPE:
12           MR. LOCKERBY: Object to the form.           12      Q. But PILF blamed the Virginia
13           THE WITNESS: Again, I said it was           13   Department of Elections for Ms. Focht's
14       inadvertent, yes.                               14   application getting into Exhibit 12. Isn't that
15   BY MR. TEPE:                                        15   right?
16       Q. And it was a mistake by PILF, correct?       16          MR. LOCKERBY: Object to the form.
17       A. The foundation is the one who included       17          THE WITNESS: I'm not aware of that
18   it. Yes.                                            18      accusation.
19       Q. It wasn't the fault or an error by the       19          MR. TEPE: Do you want to take a
20   Virginia Department of Elections, correct?          20      break?
21       A. Well, I believe there was a subsequent       21          MR. LOCKERBY: This is probably a good
22   e-mail from Mr. Latham in which he explained that   22      time.
23   he had included correspondence from voters who      23          MR. TEPE: Why don't we go off the
24   later affirmed their citizenship. He never          24      record.
25   mentioned that he had included registration         25          THE VIDEOGRAPHER: We are going off

                                         Page 128                                               Page 129
 1       the record. The time is 12:07 p.m.               1   what's been marked as Exhibit 16, Bates number
 2           (Recess taken.)                              2   210. Do you see that?
 3           THE VIDEOGRAPHER: We are back on the         3       A. I see it.
 4       record. The time is 12:18 p.m.                   4       Q. Do you recognize this document?
 5   BY MR. TEPE:                                         5       A. I have seen this before, yes.
 6       Q. Still on the topic of Alien Invasion          6       Q. And it is an e-mail discussing Maureen
 7   II, Mr. Johnson, let's discuss an individual who     7   Erickson, correct?
 8   troubled you even before Alien Invasion II was       8       A. Some of it appears to discuss her,
 9   published. Do you know who I'm referring to?         9   yes.
10       A. No.                                          10       Q. So this e-mail chain is dated June 19,
11       Q. Do you want to go to page 10 of Alien        11   2017, right?
12   Invasion II?                                        12       A. Yes.
13       A. I'm on page 10.                              13       Q. So that was just two and a half weeks
14       Q. At the very top left there is an             14   after Alien Invasion II was published, right?
15   individual named Maureen H. Erickson mentioned in   15       A. That sounds about the right amount of
16   the report.                                         16   time.
17       A. I see that.                                  17       Q. And I understand there was an article
18       Q. Now, before she was mentioned in Alien       18   that -- in the media that pointed out that
19   Invasion II, you thought she might be a citizen.    19   Maureen Erickson was a U.S. citizen, correct?
20   Is that right?                                      20       A. Yes. I think I remember the article
21       A. I don't recall that.                         21   that her husband or father had informed the
22           (Exhibit 16 marked for identification       22   media -- they claimed that she was a U.S.
23       and attached hereto.)                           23   citizen, yes.
24   BY MR. TEPE:                                        24       Q. Do you have any basis to dispute that
25       Q. The court reporter has handed you            25   claim?



                                                                                                          33
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 35 of 107 PageID#
                                    11248
                                         Page 130                                                 Page 131
 1      A. Other than her inclusion on the VERIS          1   citizens, vote in U.S. elections, correct?
 2   report, no.                                          2       A. Correct.
 3      Q. That her registration had at one time          3       Q. Now, why did PILF highlight her in the
 4   been canceled?                                       4   text of Alien Invasion II? Do you recall?
 5      A. Under the designation declared                 5       A. I believe it was because of the
 6   noncitizen, yes. Other than that, I have no          6   indication that she resided at a foreign address,
 7   reason to.                                           7   which was unique to her among those on the list.
 8      Q. On June 19th you wrote with regard to          8       Q. But at the time, you knew that just
 9   Ms. Erickson: "It troubled me too."                  9   residing at a foreign address didn't necessarily
10          Do you see that?                             10   indicate one way or another about citizenship,
11      A. I see that.                                   11   right?
12      Q. What troubled you?                            12       A. Correct.
13      A. I think it troubled me that I could           13       Q. In your e-mail you said: "If it
14   not verify the requirements of UOCAVA.              14   wasn't her, it would be someone else they could
15      Q. What is UOCAVA?                               15   dig up that was actually a citizen."
16      A. The Uniformed and Overseas Citizens           16           Do you see that?
17   Voter Act. I'm not sure what the other letters      17       A. I see that.
18   mean.                                               18       Q. What did you mean by that?
19      Q. So just taking a step back, on the            19       A. I believe I was predicting that the
20   VERIS report for Prince William County there was    20   reports would come under scrutiny and that there
21   a Guatemalan address, correct?                      21   would be an effort to try to verify that someone
22      A. I think we determined it was in               22   on these lists was actually a citizen. Which is
23   Guatemala, yes.                                     23   what happened.
24      Q. But just because someone is residing          24       Q. At the time you understood that there
25   abroad doesn't mean that they can't, if they're     25   was a chance that some of the people identified

                                         Page 132                                                 Page 133
 1   in Alien Invasion II were in fact citizens,          1           So before Alien Invasion II was
 2   correct?                                             2   published, you knew that people listed in the
 3       A. Well, I was referring to the claim            3   exhibits to Alien Invasion II had reregistered
 4   that Maureen Erickson was a citizen.                 4   after their registration had been canceled,
 5       Q. No, I understand. I'm asking a                5   correct?
 6   different question, which is at the time Alien       6       A. I don't recall having that knowledge
 7   Invasion II was published you recognized that        7   at the time necessarily. I recognize now that
 8   some of those people on the list are citizens,       8   there's notations on them suggesting that they
 9   right?                                               9   reregistered.
10       A. That's my understanding now. I               10       Q. And specifically today we looked at
11   understand that when they were canceled, they       11   Bedford County as an example, right?
12   were canceled for citizenship reasons, and they     12       A. We did, yes.
13   could have since then become citizens.              13       Q. Are you -- is it your testimony that
14       Q. But certainly on June 19th you               14   you didn't look at the records sent to you to
15   recognized that, if it wasn't Maureen Erickson,     15   verify that these people had not reregistered?
16   there would be someone else on the list published   16           MR. LOCKERBY: Objection; misstates
17   with Alien Invasion II that would actually be a     17       the witness's testimony.
18   citizen?                                            18           THE WITNESS: I'm not following the
19           MR. LOCKERBY: Object to the form.           19       question.
20           THE WITNESS: I think I was                  20   BY MR. TEPE:
21       speculating that could be a possibility,        21       Q. So before Alien Invasion II was
22       yes.                                            22   published, you possessed information that people
23   BY MR. TEPE:                                        23   listed in the exhibits to Alien Invasion II had
24       Q. And in fact, you had knowledge of --         24   reregistered after their registration had been
25   Strike that.                                        25   canceled, correct?



                                                                                                            34
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 36 of 107 PageID#
                                    11249
                                         Page 134                                                 Page 135
 1       A. Yes.                                          1   Deposition Exhibit 26.
 2       Q. And before Alien Invasion II was              2      A. I see that.
 3   published, you had information that people listed    3      Q. And it has the Bates number 1233. Do
 4   in the exhibits to Alien Invasion II had affirmed    4   you see that?
 5   their citizenship under oath, correct?               5      A. I do.
 6       A. Yes, we had documents showing that            6      Q. Do you recognize this document?
 7   they checked "Yes" to the citizenship question at    7      A. Yes, I've seen it before.
 8   some point in time.                                  8      Q. It's an e-mail that you sent on
 9       Q. And before Alien Invasion II was              9   May 17, 2017, to Reagan George. Do you see that?
10   published, you had information indicating that      10      A. Yes, I do see that.
11   what Alien Invasion II calls 5556 noncitizens       11      Q. Copying Logan Churchwell?
12   includes people who are likely citizens?            12      A. Yes, I see that.
13       A. No, I disagree with the                      13      Q. Who is also at PILF, right?
14   characterization. And I don't know what "likely"    14      A. He is.
15   means.                                              15      Q. You wrote to Mr. George: "I don't
16       Q. Why was Alien Invasion II published in       16   mean to beat a dead horse but some issues on our
17   May of 2017 as opposed to some other time?          17   end have us needing to get our report out ASAP.
18       A. I don't recall.                              18   Whatever you can do to press this urgency with
19       Q. Isn't it the case that there was some        19   the people running the voter history, that would
20   urgency to get the report published in May of       20   be appreciated."
21   2017?                                               21          Do you see that?
22       A. I might recall an e-mail to that             22      A. I see that.
23   effect, but I don't know what the urgency was.      23      Q. Do you recall having conversations
24       Q. The court reporter has handed you a          24   with Mr. George about this urgency?
25   document that was previously marked as VVA          25      A. I vaguely recall this e-mail. It

                                         Page 136                                                 Page 137
 1   suggests that I had told him about it before, but    1   document that's been previously marked as VVA
 2   I don't recall anything specific.                    2   Deposition Exhibit 27.
 3      Q. Well, you say: "I don't mean to beat           3       A. I see that.
 4   a dead horse." Usually that expression is used       4       Q. Do you recognize this document?
 5   when you've told someone something before,           5       A. Only vaguely.
 6   correct?                                             6       Q. At the bottom of the document, meaning
 7      A. Right. That's what I mean by it                7   the first e-mail, the e-mail from Reagan George
 8   suggests I mentioned this to him before.             8   on May 17, 2017, to a Steve and a Nancy. Do you
 9      Q. And you have no basis to say that you          9   see that?
10   didn't tell him that there was some urgency to      10       A. On May 17th?
11   getting Alien Invasion II published?                11       Q. Yes.
12      A. No, nothing to suggest I did not              12       A. Yes, I see that.
13   mention this before.                                13       Q. Do you know who Steve and Nancy are?
14      Q. Was the reason Alien Invasion II was          14       A. I mean, I'm familiar with them because
15   published in May of 2017 related to the fact that   15   of some of these correspondence, but I do not
16   Mr. Adams wanted to piggyback on President          16   recall who they are specifically.
17   Trump's announcement of the Voter Fraud             17       Q. Well, Mr. George here writes:
18   Commission?                                         18   "Christian is wanting to get their article
19           MR. LOCKERBY: Object to the form.           19   written ASAP to piggyback on Trump's announcement
20           THE WITNESS: Right. The phrasing is         20   of the Voter Fraud Commission."
21      a little vague. I do recall something about      21           Do you see that?
22      the timing. I don't remember why                 22       A. I see that.
23      specifically.                                    23       Q. Do you recall telling Mr. George that
24   BY MR. TEPE:                                        24   this was the reason why PILF wanted to get Alien
25      Q. The court reporter has handed over a          25   Invasion II written ASAP?



                                                                                                           35
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 37 of 107 PageID#
                                    11250
                                         Page 138                                                 Page 139
 1          MR. LOCKERBY: Object to the form of           1   possible that some registrars gave us removable
 2      the question.                                     2   media that included records, but I couldn't say
 3          THE WITNESS: I don't recall telling           3   for sure.
 4      Mr. George that that was the reason for the       4      Q. And they would have mailed that out to
 5      urgency.                                          5   you?
 6   BY MR. TEPE:                                         6      A. That would have also been mailed.
 7      Q. Do you recall telling Mr. George that          7      Q. So none of the records you relied on
 8   there was some other reason for the urgency?         8   for Alien Invasion II came from people visiting
 9      A. No.                                            9   the jurisdictions and collecting records,
10      Q. Do you recall having any                      10   correct?
11   conversations, not with Mr. George but with         11      A. No, I think some of them were
12   others at PILF, about the urgency to get Alien      12   collected in person.
13   Invasion II published?                              13      Q. Which ones?
14      A. I don't recall having those                   14      A. I don't recall the specific
15   conversations. Other than the fact that Logan       15   jurisdictions.
16                                                       16      Q. Well, Alien Invasion -- excuse me,
     Churchwell was included on this previous exhibit
17                                                       17   Exhibit 1 to Alien Invasion II came by e-mail
     with Mr. George.
18                                                       18   from the Virginia Department of Elections,
        Q. How did you receive the records that
19                                                       19   correct?
     you used from -- Strike that.
20                                                       20      A. Yes.
            How did you receive the records that
21                                                       21      Q. And the other bulk of records that you
     election officials sent to you and that were used
22                                                       22   used for Alien Invasion II are contained in
     in Alien Invasion II?
23                                                       23   Exhibit 12, correct? The voter registration
        A. Some of them were received in the
24                                                       24   applications?
     mail, and I think some of them were received via
25                                                       25      A. Exhibit 12 was the registration
     e-mail. It's possible but I don't -- it's

                                         Page 140                                                 Page 141
 1   applications.                                        1   -------------------------------------------------
 2       Q. And how did PILF come to obtain those         2               AFTERNOON SESSION
 3   records?                                             3                  1:17 p.m.
 4       A. I believe individual registrars sent          4   -------------------------------------------------
 5   us VERIS reports that pertained to their specific    5           THE VIDEOGRAPHER: We are back on the
 6   jurisdictions, and we then asked the registrars      6       record. The time is 1:17 p.m.
 7   for applications for anyone included on those        7   BY MR. TEPE:
 8   lists in a subsequent request.                       8       Q. Mr. Johnson, you understand you're
 9           MR. TEPE: Break for lunch?                   9   still under oath, correct?
10           THE WITNESS: Sure.                          10       A. I do understand that.
11           MR. LOCKERBY: Works for me.                 11       Q. Have you ever discussed the Alien
12           THE VIDEOGRAPHER: We are going off          12   Invasion reports with a prosecutor?
13       the record. The time is 12:46 p.m.              13       A. I have not, no.
14           (Recess taken.)                             14       Q. Have you ever discussed with a
15                                                       15   prosecutor the subject of a noncitizen voting
16                                                       16   generally?
17                                                       17       A. I don't believe so, no.
18                                                       18       Q. Have you ever discussed the outreach
19                                                       19   to Virginia prosecutors with other PILF
20                                                       20   personnel?
21                                                       21       A. I don't recall.
22                                                       22       Q. You may have?
23                                                       23       A. I may have.
24                                                       24       Q. Now, in Alien Invasion II, as we saw
25                                                       25   earlier in your testimony, PILF recommended



                                                                                                           36
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 38 of 107 PageID#
                                    11251
                                         Page 142                                                 Page 143
 1   prosecution of noncitizen registrants, correct?      1   PILF actually sent records to prosecutors,
 2           MR. LOCKERBY: Object to the form.            2   correct?
 3           THE WITNESS: I believe my testimony          3       A. I believe so, yes.
 4      was that we recommended a response from law       4            (Exhibit 17 marked for identification
 5      enforcement officials. And that response          5       and attached hereto.)
 6      included investigation and, if grounds            6   BY MR. TEPE:
 7      existed, for prosecution.                         7       Q. The court reporter has just handed you
 8   BY MR. TEPE:                                         8   what's been marked as Exhibit 17 with the
 9      Q. And we also discussed that PILF                9   beginning Bates number 782.
10   thought that voter registration and voting          10            Do you see that?
11   history records such as those contained in Alien    11       A. I see that.
12   Invasion II made prosecution an easy task,          12       Q. Do you recognize this document?
13   correct?                                            13       A. I've seen it before, yes.
14      A. Is that a quote from the report?              14       Q. The first page is an e-mail from you
15      Q. If you want to refresh your                   15   to Mr. Adams and others entitled -- or the
16   recollection, you can go to page 16 of Alien        16   subject line is "Mailing list," correct?
17                                                       17       A. Yes.
     Invasion II.
18                                                       18       Q. And this is May 26, 2017?
        A. Yes, it sounds like you're quoting the
19                                                       19       A. Yes.
     last paragraph next to the last checkmark on page
20                                                       20       Q. So this is just a few days before
     60.
21                                                       21   Alien Invasion II was published, correct?
        Q. And this was one of the
22                                                       22       A. Yes.
     recommendations?
23                                                       23       Q. And you write: "Here is the mailing
        A. It's in the recommendation section,
24                                                       24   list. It should have everyone on the list you
     yes.
25                                                       25   sent and the people we discussed this morning."
        Q. And to make that task even easier,

                                         Page 144                                                 Page 145
 1           Do you see that?                             1       A. Yes, I did.
 2       A. I see that.                                   2       Q. And was one of the motivations of
 3       Q. And there is also a proposed cover            3   engaging in the project that resulted in Alien
 4   letter attached, correct?                            4   Invasion I and Alien Invasion II seeking to find
 5       A. Right. It's not in the exhibit, but           5   proof of voter fraud?
 6   it looks like it's attached to the e-mail.           6       A. I would characterize that as one of
 7       Q. You don't have a copy of the -- it's          7   the motivations. Maybe not just proof but the
 8   the last page.                                       8   extent of voter fraud.
 9       A. Oh, last page?                                9       Q. That there was a significant amount of
10       Q. Yes.                                         10   it existing, correct?
11       A. Yes, I see that now.                         11       A. Well, we were exploring what the
12       Q. This is a draft of a letter that would       12   extent was.
13   go to the individuals listed in the mailing list,   13       Q. So this e-mail attaches a list, a
14   correct?                                            14   mailing list, correct? Why don't we take a look
15       A. It appears to be, yes.                       15   at that.
16       Q. The first sentence of the draft letter       16       A. It does say that a mailing list is
17   says: "Some people claim there is no voter          17   attached.
18   fraud. The enclosed report refutes that claim."     18       Q. And in fact, a mailing list was
19           Do you see that?                            19   attached, correct?
20       A. I see that.                                  20       A. Yes.
21       Q. Before Alien Invasion II was                 21       Q. So let's just go through this list.
22   published, did you believe that noncitizen voter    22   The top of the list, there are a bunch of members
23   fraud was a problem?                                23   of the general assembly on the mailing list. Is
24       A. Before Alien II was published?               24   that right?
25       Q. Yes.                                         25       A. I don't have a copy of the list. It



                                                                                                            37
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 39 of 107 PageID#
                                    11252
                                         Page 146                                                 Page 147
 1   simply says produced in native format.               1   Invasion II report to, correct?
 2          MR. TEPE: Okay. Why don't we just             2       A. I believe so, yeah.
 3      briefly go off the record.                        3       Q. If you take a look at the mailing
 4          THE VIDEOGRAPHER: We are going off            4   list, on the third page of the mailing list there
 5      the record. The time is 1:24 p.m.                 5   are a number of commonwealth attorneys listed.
 6          (Off the record.)                             6   Do you see that?
 7          THE VIDEOGRAPHER: We are back on the          7       A. I see that.
 8      record. The time is 1:30 p.m.                     8       Q. There is also the U.S. attorney for
 9   BY MR. TEPE:                                         9   the Eastern District of Virginia, correct?
10      Q. Okay. So just to begin, we're looking         10       A. I see that, yeah.
11   at Exhibit 17, Bates 782, correct, on the front     11       Q. The U.S. attorney for the Western
12   page?                                               12   District of Virginia, correct?
13      A. 782 on the front page of the exhibit?         13       A. I see that.
14      Q. Yes. So this is Exhibit 17.                   14       Q. The deputy assistant attorney general
15      A. Yes.                                          15   of the United States?
16      Q. An e-mail from you to Mr. Adams and           16       A. I see that.
17   others attaching a mailing list, correct?           17       Q. And they were sent a copy of the
18      A. Correct.                                      18   complete Alien Invasion report?
19      Q. And this is May 26, 2017?                     19       A. I don't have personal knowledge that
20      A. Yes.                                          20   they were sent one. No, I don't.
21      Q. This is a few days before Alien               21       Q. Do you have personal knowledge that
22   Invasion II was published, correct?                 22   they were sent at least a portion of the Alien
23      A. Yes.                                          23   Invasion II report?
24      Q. And so this is a list of people that          24       A. What I mean is I didn't handle the
25   PILF was planning on sending copies of the Alien    25   mailings, so I don't have knowledge if it's

                                         Page 148                                                 Page 149
 1   complete or incomplete.                              1       A. I see that.
 2      Q. Okay. But certainly you were aware of          2       Q. Do you recognize this document?
 3   the plan to send to prosecutors the Alien            3       A. I have seen this before.
 4   Invasion II report, correct?                         4       Q. This is an e-mail from you dated
 5      A. Yes.                                           5   June 27, 2017, correct?
 6      Q. Who was in charge of the mailing? Do           6       A. The top e-mail is, yes.
 7   you recall?                                          7       Q. And it's to Ms. Powell, Mr. Adams and
 8      A. I believe Shawna Powell.                       8   Mr. Churchwell, correct?
 9      Q. Are you aware of whether or not any            9       A. Correct.
10   commonwealth attorneys responded to a mailing?      10       Q. And does it appear to be a draft
11      A. I don't recall any responses, or              11   e-mail from Shawna Powell to the Newport News
12   having seen any.                                    12   commonwealth attorney?
13      Q. Do you recall follow-up phone calls           13       A. It does, yes.
14   that PILF made to prosecutors?                      14       Q. And in this letter -- it seems to be
15      A. I do not recall any phone calls.              15   the e-mail is in the form of a letter. Is that
16      Q. Do you recall follow-up e-mails with          16   fair?
17   prosecutors regarding the Alien Invasion II?        17       A. Yes, the body of the e-mail.
18      A. I don't recall seeing any e-mails             18       Q. The draft e-mail?
19   from -- that included any prosecutors.              19       A. The draft e-mail was in the form of a
20          (Exhibit 18 marked for identification        20   letter.
21      and attached hereto.)                            21       Q. And the draft e-mail says: "Dear
22   BY MR. TEPE:                                        22   Mr. Gywnn, thank you for speaking with me on the
23      Q. The court reporter has just handed you        23   phone yesterday. Per our conversation, I have
24   an exhibit that's been marked Exhibit 18 with the   24   attached the list of noncitizens removed for
25   Bates number 7382. Do you see that?                 25   citizen issues from Newport News' voter rolls



                                                                                                            38
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 40 of 107 PageID#
                                    11253
                                         Page 150                                                 Page 151
 1   from January 1, 2011, to May 22, 2017."              1           Do you see that?
 2          Do you see that?                              2       A. I see that.
 3      A. I see that.                                    3       Q. You just previously testified that you
 4      Q. Does this document refresh your                4   recall discussing a meeting Mr. Adams intended to
 5   recollection that there were phone calls with at     5   have with either a commonwealth attorney or a
 6   least one commonwealth attorney?                     6   U.S. attorney, correct?
 7      A. I don't -- again do not recall having          7       A. I did say that, yes.
 8   heard about this when it happened. But it            8       Q. Taking a look at this document, does
 9   does -- it is an e-mail I've seen before.            9   this refresh your recollection?
10      Q. Do you know who was making phone calls        10       A. Looking at this, I think this is the
11   from PILF to commonwealth attorneys?                11   e-mail that I was remembering.
12      A. The specific one seems to indicate            12       Q. Okay. So let's start with the e-mail
13   that Shawna at least spoke with the attorney in     13   at the bottom, November 21st. It's on the second
14   Newport News.                                       14   page. November 21, 2016, at 9:30 a.m., an e-mail
15      Q. Do you know of anyone else having             15   from Mr. Adams. Do you see that?
16   phone calls with commonwealth attorneys?            16       A. I see that.
17      A. One -- I recall an e-mail discussing a        17       Q. He says: "The list of alien name
18   meeting that Mr. Adams intended to have with a      18   printouts not in our report. Remember, we did
19   commonwealth attorney or a U.S. attorney. Other     19   not put them all in as I recall. Also voter
20   communications like this, I do not recall.          20   history, voter names if you have them. I'm
21          (Exhibit 19 marked for identification        21   talking to U.S. attorney in charge of prosecuting
22      and attached hereto.)                            22   them early afternoon. Do so as soon as possible.
23   BY MR. TEPE:                                        23   Thanks, very important."
24      Q. The court reporter has marked as              24           Do you see that?
25   Exhibit 19 a document with Bates number 13405.      25       A. I see that.

                                         Page 152                                                 Page 153
 1       Q. And then you respond at 9:42 a.m., the        1      A. I see that.
 2   same day to Mr. Adams saying you will look ASAP.     2      Q. So am I understanding this correctly
 3   Do you see that?                                     3   that in Alien Invasion I, some of the records
 4       A. I see that.                                   4   were included and some were not, correct?
 5       Q. So as I understand, Mr. Adams is              5      A. Records meaning VERIS reports?
 6   looking for the names of the people who were used    6      Q. As an example, yes.
 7   to support Alien Invasion I, correct?                7      A. Yes.
 8       A. Yes, I believe that's what he's asking        8      Q. So as we discussed earlier, Alien
 9   for.                                                 9   Invasion I had a VERIS report from Prince William
10       Q. And then in the e-mail above that he         10   County but not the other counties?
11   specifies that "I'm meeting with EDVA US            11      A. Correct.
12   attorney's office." Do you see that?                12      Q. And so is this Mr. Adams here asking
13       A. I do see that.                               13   for the records for the other counties?
14       Q. And then you respond: "Gotcha. I'll          14           MR. LOCKERBY: Object to the form.
15   send what we have and check with Reagan on          15           THE WITNESS: That's how I understood
16   names."                                             16      this, yes.
17          Do you see that?                             17   BY MR. TEPE:
18       A. I see that.                                  18      Q. That's how you understood it?
19       Q. That's Reagan George?                        19      A. (Nodding head.)
20       A. That's what Reagan refers to.                20      Q. And then also was he requesting the
21       Q. And then Mr. Adams responds: "I'm            21   analysis that would match these registrants with
22   more worried about getting the other counties we    22   voter history?
23   have alien removal lists from. That's an ASAP       23      A. That's what it sounds like, yes.
24   project. The report did not include them."          24      Q. And then Mr. Adams wrote: "Remember,
25          Do you see that?                             25   this was intended to be a turnkey prosecution for



                                                                                                            39
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 41 of 107 PageID#
                                    11254
                                         Page 154                                                Page 155
 1   officials. I could hand them the report and they     1   saw in the previous exhibit? 9:30 p.m.
 2   could virtually get a grand jury indictment."        2       A. Yes, that sounds right. It looks
 3           Do you see that?                             3   right.
 4      A. I see that.                                    4       Q. The first e-mail.
 5      Q. Do you recall whether or not you               5       A. This one?
 6   provided the lists and records requested by          6            MR. HANSON: The second page.
 7   Mr. Adams?                                           7            THE WITNESS: Yeah, that's after the
 8      A. I don't recall if I did. I don't know          8       first e-mail from Mr. Adams.
 9   why I would not have, though.                        9   BY MR. TEPE:
10      Q. Do you recall following up with               10       Q. So you got the e-mail from Mr. Adams
11   Mr. George about this?                              11   at 9:30 requesting this information, right?
12      A. I don't recall that either.                   12       A. Right.
13           (Exhibit 20 marked for identification       13       Q. And then 18 minutes later you follow
14      and attached hereto.)                            14   up with Mr. George, correct?
15   BY MR. TEPE:                                        15       A. Yes.
16      Q. The court reporter has handed you             16       Q. And you wrote: "Reagan, Christian is
17   what's been marked as Exhibit 20 with Bates         17   meeting with U.S. attorney's office today. Need
18   number 3261.                                        18   info ASAP."
19           Do you recognize this document?             19            Do you see that?
20      A. I've seen this before, I think, yeah.         20       A. I see that.
21      Q. This is an e-mail from you to                 21       Q. Do you recall getting information from
22   Mr. George on November 21st at 9:48 a.m.            22   Mr. George?
23      A. Yes.                                          23       A. I don't recall if I got it from him or
24      Q. And so this was just a few minutes            24   not.
25   after Mr. Adams had e-mailed his request that we    25       Q. Would your answer be the same as to

                                         Page 156                                                Page 157
 1   what I asked before, that you don't recall but       1      and attached hereto.)
 2   you have no reason to believe that you would not     2   BY MR. TEPE:
 3   have provided Mr. Adams with the information he      3      Q. The court reporter has just handed you
 4   requested?                                           4   a document that's been marked as Exhibit 21 with
 5      A. Not necessarily. I can only speak to           5   the Bates number 7468.
 6   what I might have done. I don't know about           6          Do you recognize this document?
 7   Mr. George's responsiveness.                         7      A. Vaguely.
 8      Q. Right. But you would -- if you were            8      Q. What do you recognize it to be?
 9   the one receiving it, you would know that, right?    9      A. It's an e-mail between myself and
10      A. If I did receive it, then I would have        10   Logan Churchwell regarding -- the subject says
11   sent it to Christian.                               11   Alabama letter.
12      Q. Do you know if Mr. Adams met with this        12      Q. Is that a shorthand for a letter that
13   EDVA U.S. attorney prosecutor?                      13   was to be sent to Attorney General Sessions?
14      A. I don't recall if he did or not.              14      A. It looks like it was.
15      Q. Are you aware of any other instances          15      Q. So this e-mail is dated October 11,
16   in which Mr. Adams may have met with law            16   2018, correct?
17   enforcement to discuss the Alien Invasion           17      A. Yes.
18   reports?                                            18      Q. And attached to that letter is an
19      A. I don't recall other instances.               19   edited version of a PILF press release, correct?
20      Q. Are you aware of any instances in             20      A. Yes.
21   which someone else affiliated with PILF other       21      Q. Now, this letter -- excuse me. Strike
22   than Mr. Adams met with law enforcement to          22   that.
23   discuss the Alien Invasion reports?                 23          This press release states, this draft
24      A. No.                                           24   press release states: "Public Interest Legal
25           (Exhibit 21 marked for identification       25   Foundation today praised a congressional letter



                                                                                                          40
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 42 of 107 PageID#
                                    11255
                                         Page 158                                                Page 159
 1   directed to U.S. Attorney Jeff Sessions urging      1           Do you see that?
 2   that federal prosecutors dedicate resources to      2      A. I see that.
 3   investigation and pursue noncitizens casting        3      Q. Do you know how Congress -- these
 4   ballots."                                           4   Congress members, these 23 members of Congress in
 5          Do you see that?                             5   their letter came to obtain the Safe Spaces
 6      A. I see that.                                   6   report of PILF?
 7      Q. This letter was signed by 23 members          7      A. I'm not familiar with how they might
 8   of Congress. Do you see that?                       8   have.
 9      A. I see that.                                   9      Q. Are you aware of whether or not PILF
10      Q. And then two paragraphs below that the       10   worked with members of Congress on their letter
11   press release states: "The letter marks            11   to Attorney General Sessions?
12   particular concern for 'sanctuary' cities and      12      A. I'm not familiar. I don't recall if
13   counties which 'already refuse to cooperate with   13   they did or not.
14   federal immigration authorities' and could         14      Q. And then in the next paragraph the
15   tolerate 'false claims of citizenship being made   15   press release states: "'The Foundation
16   during voter registration.'"                       16   appreciates Rep. Mo Brooks' leadership in
17          Do you see that?                            17   Congress and his efforts to keep this matter on
18      A. I see that.                                  18   the minds of DOJ leadership,' PILF Communications
19      Q. "The letter" -- continuing on the            19   and Research Director Logan Churchwell said."
20   press release: "The letter references the Public   20           Do you see that?
21   Interest Legal Foundation's August 2018 report     21      A. I see that.
22   'Safe Spaces: How Sanctuary Cities Are Giving      22      Q. The quote continues: "We can't
23   Cover to Noncitizens on the Voter Rolls' which     23   underestimate the deterrent power that
24   documented over 3100 incidences of noncitizen      24   prosecution carries here. The Foundation will be
25   registration."                                     25   providing new investigative leads to U.S.

                                         Page 160                                                Page 161
 1   Attorneys in the weeks ahead."                      1      Q. Would you agree that prosecution --
 2           Do you see that?                            2   Strike that.
 3       A. I do see that.                               3           Would you agree with the statement
 4       Q. Are you aware of the new investigative       4   that investigation by prosecutors would carry
 5   leads to U.S. attorneys that is referenced here     5   with it deterrent power?
 6   in this press release?                              6      A. Not in and of itself.
 7       A. I believe I'm familiar with one              7      Q. Why is that?
 8   instance.                                           8      A. Well, investigations are often not
 9       Q. What instance is that?                       9   public whereas prosecutions typically are. You
10       A. I believe Mr. Churchwell transmitted a      10   usually can't be deterred by something you don't
11   list of potential noncitizens to the U.S.          11   know about.
12   attorney's office in Texas. I think El Paso        12      Q. Any other basis?
13   specifically.                                      13      A. I can't think of any.
14       Q. Are you aware of any additional             14      Q. Your answer said investigations are
15   communications with U.S. attorneys with respect    15   often not public whereas prosecutions typically
16   to individuals residing in Virginia?               16   are. Is that right?
17       A. No, I'm not familiar.                       17      A. I believe that was my testimony.
18       Q. The sentence that says "We can't            18      Q. So if an investigation was publicized,
19   underestimate the current power that prosecution   19   do you believe that would have some deterrent
20   carries here."                                     20   value?
21           Do you see that?                           21      A. Yeah, it could.
22       A. I do.                                       22      Q. Do you believe that if people were
23       Q. Do you agree with that statement?           23   accused publicly of engaging in illegal conduct,
24       A. I agree that prosecution carries with       24   that that could potentially deter other people
25   it the power to deter future crime.                25   from engaging in conduct similar to that alleged?



                                                                                                           41
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 43 of 107 PageID#
                                    11256
                                         Page 162                                                Page 163
 1      A. Well, it depends on who is doing the           1       A. To various -- to varying degrees it
 2   accusing.                                            2   was a group effort.
 3      Q. How so?                                        3       Q. Was anyone in charge of that effort?
 4      A. If law enforcement was to accuse               4       A. The second Alien Invasion report when
 5   someone of a crime, that would carry more weight     5   it was published, we had hired Logan Churchwell
 6   than if, say, I did it personally. The deterrent     6   as our communications director. He did most of
 7   effect would be, I think, greater if the             7   the promotion, to my knowledge, of the second
 8   accusation came from someone with the power to       8   report in addition to Mr. Adams, whatever
 9   investigate or prosecute.                            9   appearances he may have done. But I would not
10      Q. You can put that document aside.              10   say someone was in charge.
11           Were you involved in efforts to             11       Q. But there was an effort to widely
12   promote the Alien Invasion reports?                 12   disseminate the Alien Invasion reports, correct?
13      A. Yes.                                          13           MR. LOCKERBY: Object to the form.
14      Q. What was your role in that?                   14           THE WITNESS: There was an effort to
15      A. Well, I appeared before the Privileges        15       disseminate, yes.
16   and Elections Committee of the Virginia general     16   BY MR. TEPE:
17   assembly, and I believe I mentioned an appearance   17       Q. So with respect to Alien Invasion I,
18   on the Bret Baier show.                             18   do you recall PILF issuing a press release?
19      Q. Do you recall other activities that           19       A. I do.
20   you engaged in to promote the Alien Invasion        20           (Exhibit 22 marked for identification
21   reports?                                            21       and attached hereto.)
22      A. I don't recall any other promotion,           22   BY MR. TEPE:
23   no.                                                 23       Q. The court reporter has handed you
24      Q. Who was in charge of the effort to            24   Exhibit 22 with the Bates 13683.
25   promote the Alien Invasion reports at PILF?         25           Do you recognize this document?

                                         Page 164                                                Page 165
 1      A. I think I've seen it, but I don't -- I         1   elections. Each fraudulent registration and vote
 2   don't remember having seen it.                       2   is a potential felony."
 3      Q. The first e-mail appears to be an              3           Do you see that?
 4   e-mail press release dated October 4, 2016. Is       4       A. I do see that.
 5   that right?                                          5       Q. And so sending a press release to
 6      A. Yes.                                           6   media was one activity engaged in by PILF to
 7      Q. And was this sent to a media list that         7   publicize Alien Invasion I, correct?
 8   PILF keeps?                                          8       A. Yes.
 9      A. It was sent to a media list. I don't           9       Q. And weren't there appearances on TV as
10   know who the recipients were based on looking at    10   well to promote Alien Invasion I?
11   this.                                               11       A. I'm not recalling any specifically.
12      Q. The subject line says "1000 plus              12       Q. Do you recall Alien Invasion I being
13   noncitizens discovered on voter rolls in            13   unveiled on TV exclusively with Fox & Friends?
14   Virginia." Is that right?                           14       A. Vaguely. I recall from an earlier
15      A. Yes.                                          15   e-mail you showed me that Christian mentioned an
16      Q. And then when you turn the page over,         16   appearance on Fox.
17   the press release begins: "A Public Interest        17           (Exhibit 23 marked for identification
18   Legal Foundation investigation has uncovered over   18       and attached hereto.)
19   1000 noncitizens who have registered to vote in     19           MR. TEPE: The court reporter has just
20   just eight of Virginia's 132 voting                 20       marked and handed to the witness what has
21   jurisdictions."                                     21       been marked as Exhibit 23, a document with
22           Do you see that?                            22       Bates number 5600.
23      A. I see that.                                   23   BY MR. TEPE:
24      Q. It continues: "These ineligible               24       Q. Do you see that?
25   voters have cast nearly 200 ballots in American     25       A. I see that.



                                                                                                          42
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 44 of 107 PageID#
                                    11257
                                         Page 166                                                 Page 167
 1      Q. And what does it appear to be?                 1   avoid any legalese."
 2      A. It's an e-mail at the top from me to           2          Do you see that?
 3   Christian copying Reagan George and Shawna           3      A. I see that.
 4   Powell. And the e-mail below that is an e-mail       4      Q. Then you respond: "Understood. We'll
 5   from Mr. Adams, I believe, to -- it doesn't say      5   talk and I'll have it to you by then."
 6   who it's to.                                         6          Do you recall any other television
 7      Q. But presumably it's to you since               7   appearances by Mr. Adams in promoting the Alien
 8   you're responding to it, correct?                    8   Invasion I report?
 9      A. Yes.                                           9      A. I do not recall any.
10      Q. And this e-mail is dated September            10      Q. But there -- do you recall doing a
11   30th from Mr. Adams?                                11   phone interview with a radio station to promote
12      A. Yes.                                          12   Alien Invasion I?
13      Q. And Mr. Adams writes: "I need to get          13      A. Me?
14   the Fox News producers a near final version of      14      Q. Yes.
15   the report in the early afternoon. I will be on     15      A. Vaguely.
16   Fox & Friends in the a.m. to talk about it."        16          (Exhibit 24 marked for identification
17          Do you see that?                             17      and attached hereto.)
18      A. I see that.                                   18          MR. TEPE: The court reporter has just
19      Q. Then it continues: "Realize the most          19      handed the witness a document marked
20   important thing is the summary."                    20      Exhibit 24 with Bates number 44022.
21          Did you talk about the summary of the        21   BY MR. TEPE:
22   Alien Invasion II report?                           22      Q. Do you recognize this document?
23      A. I think that's what he's referring to.        23      A. I don't recall this document.
24      Q. "Nobody there will read past that so          24      Q. It does show, though, an e-mail
25   the summary has to look good and easy to read and   25   Mr. Adams sent to you on October 3, 2016, yes?

                                         Page 168                                                 Page 169
 1        A. Yes.                                         1   Invasion I?
 2        Q. And the subject line is "KTRH Radio          2       A. You're talking about other than what
 3   Texas interview request."                            3   you have presented to me so far?
 4        A. Yes.                                         4       Q. These are just examples. What do you
 5        Q. And Mr. Adams wrote: "Noel, please do        5   recall other than some television, some radio, a
 6   it."                                                 6   press release?
 7           Is that him asking you to do the             7       A. We printed -- well, I'm not sure.
 8   interview with KTRH Radio in Houston, Texas?         8   Nothing is coming to mind other than those things
 9        A. It appears to be, yes.                       9   you mentioned.
10        Q. And then he followed up: "Remember,         10       Q. Anything on Twitter?
11   short phrases, non-legalese."                       11       A. We likely posted on Twitter.
12           Do you see that?                            12       Q. Facebook?
13        A. I do see that.                              13       A. And Facebook.
14        Q. What did you understand him to mean by      14       Q. Did you interview -- I should say did
15   that?                                               15   PILF do interviews to various print publications?
16        A. To speak in terms that nonlawyers           16       A. It's likely, although I'm not
17   would understand.                                   17   remembering any of them specifically.
18        Q. And what does that mean, nonlawyers         18       Q. Does -- to your knowledge, does PILF
19   would understand?                                   19   do anything to attract a number of visits to the
20        A. Don't use legal terms of art.               20   PILF website?
21        Q. Such as?                                    21       A. It's been some time since I've looked
22        A. Perhaps language from the statutes          22   at it, but at one point in time whomever hosted
23   involved. I don't know. I don't recall what he      23   our website had a feature where we could see
24   meant by that or whether I had anything in mind.    24   visitor numbers.
25        Q. What else did PILF do to promote Alien      25       Q. Who at PILF has access to this



                                                                                                            43
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 45 of 107 PageID#
                                    11258
                                        Page 170                                                Page 171
 1   information about the number of visitors to         1   Invasion II report?
 2   PILF's website?                                     2      A. I do.
 3      A. It's likely that Travis Phillips would        3      Q. So there were appearances on TV?
 4   have access to that information.                    4      A. There were.
 5      Q. Who is Travis Phillips?                       5      Q. Radio appearances?
 6      A. He's someone who consults with us on          6      A. Likely, although I can't recall the
 7   computer and IT matters.                            7   specifics.
 8      Q. Is he a PILF employee?                        8      Q. Interviews to print media?
 9      A. I think he's an independent contractor        9      A. Same answer.
10   but I'm not entirely sure.                         10      Q. Twitter?
11      Q. Was he working with PILF at the time         11      A. Yes.
12   Alien Invasion I was published?                    12      Q. Facebook?
13      A. Yes.                                         13      A. Yes.
14      Q. And so to your knowledge, he would be        14      Q. Press releases?
15   the individual best able to answer any questions   15      A. Yes.
16   about the number of visitors to PILF's website?    16      Q. Do you recall Mr. Adams going on
17          MR. LOCKERBY: Object to the form.           17   Tucker Carlson's Fox News show with the rollout
18      Calls for speculation.                          18   of Alien Invasion II?
19          THE WITNESS: He would be the person         19      A. I have some recollection, yes.
20      who could most easily access that               20          (Exhibit 25 marked for identification
21      information, but I don't know what knowledge    21      and attached hereto.)
22      he has of it as a universe.                     22   BY MR. TEPE:
23   BY MR. TEPE:                                       23      Q. The court reporter has just handed you
24      Q. Do you recall PILF engaging in similar       24   a document marked Exhibit 25 with Bates number
25   promotional efforts to publicize the Alien         25   770.

                                        Page 172                                                Page 173
 1           Do you see that?                            1   McNally responds to Mr. Adams later that day,
 2       A. I do see that.                               2   correct?
 3       Q. Do you recognize this?                       3       A. Yes.
 4       A. I have seen this before.                     4       Q. She's the senior booker for Tucker
 5       Q. You're at the top of the e-mail chain.       5   Carlson Tonight?
 6   Is that right?                                      6       A. That's what it says in her signature
 7       A. Yes.                                         7   line.
 8       Q. But the e-mail chain begins, does it         8       Q. And she wrote: "I want to reach out
 9   not, with an e-mail from Mr. Adams to Tucker        9   to see if you are available on Tuesday to join
10   Carlson?                                           10   Tucker on this report."
11       A. Yes.                                        11           Do you see that?
12       Q. At his Gmail address. Is that right?        12       A. Yes.
13       A. Tucker's Gmail address?                     13       Q. And then Mr. Adams responds yes. Do
14       Q. Yes.                                        14   you see that?
15       A. Yes.                                        15       A. Yes.
16       Q. It's dated May 26, 2017?                    16       Q. And then it appears he forwards this
17       A. Yes.                                        17   to you. Would you agree with that?
18       Q. And Mr. Adams said: "Tucker, embargo        18       A. Yes.
19   release on a report we are putting out Tuesday."   19       Q. So on May 26 at 5:51 p.m. he asks:
20           Do you see that?                           20   "Can you get me a few pages of just the screen
21       A. Yes.                                        21   captures of some 'No' check boxes?"
22       Q. And then it lists some key findings         22           Do you see that?
23   and bullet points. Is that right?                  23       A. I see that.
24       A. I see those, yeah.                          24       Q. What is he referring to there? Do you
25       Q. And then someone by the name of Kelly       25   know?



                                                                                                         44
                         TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 46 of 107 PageID#
                                    11259
                                         Page 174                                                Page 175
 1       A. He's referring to copies of                   1   belief -- Strike that.
 2   applications for voter registration on which the     2           Do you have a belief as to why he was
 3   applicant marked the citizenship question "No."      3   asking for such names?
 4       Q. Now, do you recall when we were               4      A. No.
 5   talking about the voter registration applications    5           MR. LOCKERBY: Object to the form of
 6   included with Alien Invasion II only a fraction      6      the question. Lack of foundation. Calls
 7   of those had "No" marked in the check box, right?    7      for opinion testimony by a lay witness.
 8       A. Yes.                                          8           THE WITNESS: No, I don't.
 9       Q. But those are the ones that Mr. Adams         9   BY MR. TEPE:
10   wants copies of, correct?                           10      Q. His e-mail continues: "The more
11           MR. LOCKERBY: Object to the form of         11   outlandish the handwriting the better. The more
12       the question. Lack of foundation.               12   obviously foreign the better."
13           THE WITNESS: He's asking for copies,        13           Do you see that?
14       screen captures of applications on which the    14      A. I see that.
15       applicant checked "No."                         15      Q. What did you understand him to be
16   BY MR. TEPE:                                        16   asking there?
17       Q. And he says: "Pick ones with                 17           MR. LOCKERBY: Object to the form.
18   outlandish foreign names, particularly Middle       18           MR. TEPE: What's the basis for your
19   Eastern if they exist."                             19      objection?
20           Do you see that?                            20           MR. LOCKERBY: For one thing, there's
21       A. I see that.                                  21      no -- you're asking him what you understood
22       Q. Do you know why he was asking for such       22      him to be asking for. There is no question
23   names?                                              23      there.
24       A. No. He didn't tell me.                       24           MR. TEPE: I don't understand.
25       Q. Do you have an understanding or a            25           MR. LOCKERBY: There is also lack of

                                         Page 176                                                Page 177
 1      foundation. Again, it calls for opinion           1      Q. And he asked you a question saying:
 2      testimony.                                        2   "Can you get me a few pages of just the screen
 3          MR. TEPE: What's the lack of                  3   captures of some 'No' check boxes?"
 4      foundation? He said that he received this         4          Do you see that?
 5      e-mail. I'm asking about an e-mail he             5      A. I see that.
 6      received from Mr. Adams.                          6      Q. And I believe your testimony before
 7          MR. LOCKERBY: Well, he doesn't know           7   was that this was in reference to the voter
 8      what the author of the e-mail intended.           8   registration applications that you had in which
 9          MR. TEPE: I'm not asking those                9   applicants had checked "No" in the citizenship
10      questions.                                       10   box.
11          MR. LOCKERBY: I'm just going to              11      A. Yes.
12      object to form. Pardon me?                       12      Q. And we had established that of those
13          MR. TEPE: I'm not asking for his --          13   764 voter registration applications, PILF had
14      what Mr. Adams was asking. I'm asking for        14   reviewed only I think 40-something that had "No"
15      his interpretation and understanding of what     15   check boxes marked, correct?
16      Mr. Adams was asking.                            16      A. I don't know if that number is correct
17          I mean, if there is a foundational           17   but...
18      problem with my question, I want to fix it.      18      Q. The numbers in Alien Invasion II.
19      So that's what I'm trying to understand.         19      A. But again, I don't know if the 46 or
20          MR. LOCKERBY: It might help if we had        20   47 --
21      the question read back at this point.            21      Q. Those are a small number of the 764,
22   BY MR. TEPE:                                        22   correct?
23      Q. Okay. So on May 26, 2017, Mr. Adams           23      A. Yes. Only a fraction of them were
24   sent you an e-mail at 5:51 p.m., correct?           24   "No" check boxes.
25      A. Yes.                                          25      Q. But those were the ones that Mr. Adams



                                                                                                           45
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 47 of 107 PageID#
                                    11260
                                        Page 178                                                 Page 179
 1   wanted to send to Tucker Carlson's people,          1   voted, but I don't know if you can find that.
 2   correct?                                            2   The degree of outlandishness in the name is just
 3      A. Yes.                                          3   as important as whether they voted."
 4      Q. And then in asking this question,             4           Do you see that?
 5   Mr. Adams instructed you: "Pick ones with           5       A. I see that.
 6   outlandish foreign names, particularly Middle       6       Q. "They just need a half dozen or so.
 7   Eastern if they exist."                             7   Find the best ones. Crazy names. I assume I
 8           Do you see that?                            8   don't need to explain this in further detail."
 9      A. I see that.                                   9           Do you see that?
10      Q. And he said: "The more outlandish the        10       A. I see that.
11   handwriting the better, the more obviously         11       Q. Did he need to explain this in further
12   foreign the better."                               12   detail to you?
13           Do you see that?                           13       A. Apparently not.
14      A. I see that.                                  14       Q. Because you understood what he meant
15      Q. What is your understanding as to why         15   by providing crazy names?
16   he was asking for foreign names?                   16       A. Well, I understood what he was asking
17      A. My answer was I don't know. He did           17   for. My understanding wasn't necessarily based
18   not tell me.                                       18   on the phrase "crazy names."
19      Q. So you have no understanding as to why       19       Q. You responded: "I can dig those out."
20   he was making that request?                        20   Correct?
21      A. Those are the ones he wanted.                21       A. I did.
22      Q. And you have no understanding as to          22       Q. Do you recall what crazy names you dug
23   why he wanted those particular names?              23   out?
24      A. No, I do not recall why.                     24       A. I did not dig them out.
25      Q. He said: "Ideally they will have             25       Q. Who did?

                                        Page 180                                                 Page 181
 1       A. I believe Logan Churchwell handled           1          THE WITNESS: I don't know in which
 2   this request.                                       2      way that would be more advantageous.
 3       Q. Do you recall the names that he picked       3   BY MR. TEPE:
 4   out?                                                4      Q. Well, do you think it would be more
 5       A. I think there is an e-mail in which he       5   advantageous to release the report the Tuesday
 6   transmits them, but I don't recall the names.       6   after Memorial Day or on Memorial Day?
 7       Q. Were the crazy names that Mr. Adams          7      A. Advantageous how?
 8   was requesting, do you believe that they were       8      Q. In terms of enabling other people to
 9   reflective or representative of all the names       9   see the release of Alien Invasion II.
10   listed in the records attached to Alien Invasion   10      A. In my opinion, I think that releasing
11   II?                                                11   something on a major holiday would be less
12           MR. LOCKERBY: Object to the form.          12   advantageous if your goal was to increase
13           THE WITNESS: I don't have the              13   viewership.
14       knowledge to answer that because I don't       14      Q. And PILF's goal was to increase the
15       remember what the names were.                  15   number of people who viewed the Alien Invasion II
16   BY MR. TEPE:                                       16   report, right?
17       Q. You can put that document aside.            17      A. I would say that was one of our goals.
18           Alien Invasion II was released the         18          (Exhibit 26 marked for identification
19   Tuesday after Memorial Day, correct?               19      and attached hereto.)
20       A. That sounds right based on the time         20   BY MR. TEPE:
21   period.                                            21      Q. The court reporter has handed you
22       Q. And it was more advantageous to             22   what's been marked as Exhibit 26, a document with
23   release the report the Tuesday after Memorial      23   Bates number 37501.
24   Day. Do you agree?                                 24          Do you see that?
25           MR. LOCKERBY: Object to the form.          25      A. I see that.



                                                                                                           46
                        TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 48 of 107 PageID#
                                    11261
                                        Page 182                                                Page 183
 1      Q. Do you recognize this document?              1   what Mr. Adams was saying by "Great lesson how to
 2      A. I do.                                        2   generate, create, organize and weaponize
 3      Q. What do you recognize it to be?              3   narrative"?
 4      A. It's an e-mail between -- well, among        4       A. I think he meant that this shows that
 5   PILF employees and some others.                    5   our promotion of the report was effective in that
 6      Q. This e-mail chain is dated October 2,        6   it was or appeared on the Drudge Report.
 7   2016. Is that right?                               7       Q. Well, more than that, in the e-mail
 8      A. Yes.                                         8   above Mr. Adams says: "Noel, remember our
 9      Q. And it begins with an e-mail from            9   conversation on how important it was to cross the
10   Mr. Adams, the subject line "Congratulations      10   1000 mark."
11   everyone." Do you see that?                       11            Do you see that?
12      A. I do.                                       12       A. I see that.
13      Q. And he says: "Great lesson how to           13       Q. Do you remember that conversation?
14   generate, create, organize and weaponize          14       A. Yes, vaguely.
15   narrative." And then there is a screenshot of     15       Q. And what do you recall?
16   the Drudge Report home page. Is that right?       16       A. Discussing that when we received the
17      A. Right.                                      17   records from Alexandria, that it put the total
18      Q. And on the Drudge Report he linked to       18   of -- I think the total cancellations from the
19   an article reporting on the Alien Invasion I      19   VERIS reports above 1000.
20   report, right?                                    20       Q. Why did you answer the total
21      A. Yes.                                        21   cancellations from the VERIS reports instead of
22      Q. It says: "Report: 1000 plus illegal         22   the total number of noncitizens?
23   voters in Virginia..." Correct?                   23            MR. LOCKERBY: Object to the form.
24      A. I see that, yes.                            24       Argumentative and it assumes facts not in
25      Q. Do you have an understanding as to          25       evidence.

                                        Page 184                                                Page 185
 1           THE WITNESS: Because the numbers came      1   example why below and it shows in Drudge
 2       from the VERIS reports.                        2   headline. It was an important psychological
 3   BY MR. TEPE:                                       3   frontier crossed."
 4       Q. And you called --                           4          Do you see that?
 5       A. The number of --                            5      A. I see that.
 6       Q. -- them noncitizens?                        6      Q. And by that do you understand him
 7           MR. LOCKERBY: Objection.                   7   saying by crossing the 1000 mark, that was an
 8           THE WITNESS: Say that again.               8   important psychological frontier crossed?
 9   BY MR. TEPE:                                       9      A. That's what it says.
10       Q. And PILF called them noncitizens,          10      Q. And then you responded: "Amen. Great
11   correct?                                          11   headline."
12           MR. LOCKERBY: Objection. The              12      A. Yes.
13       documents speak for themselves.               13      Q. You can put that document aside.
14           THE WITNESS: Yes, we've been over         14          Would you agree that being able to get
15       what the reports say by now.                  15   higher numbers of purported noncitizens was
16   BY MR. TEPE:                                      16   important to PILF?
17       Q. Was Mr. Adams telling you in your          17      A. I think it's what we expected to find.
18   conversation with him that if you get to higher   18      Q. That's not what I asked. Would you
19   numbers you're more likely to get media           19   agree that people -- Strike that.
20   attention?                                        20          Would you agree that being able to get
21           MR. LOCKERBY: Object to the form.         21   higher numbers of purported noncitizens was
22           THE WITNESS: I think that was part of     22   important to PILF?
23       what he was saying.                           23          MR. LOCKERBY: Objection; asked and
24   BY MR. TEPE:                                      24      answered.
25       Q. And then he wrote here to you: "Good       25          THE WITNESS: Yes.



                                                                                                         47
                         TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 49 of 107 PageID#
                                    11262
                                         Page 186                                                 Page 187
 1   BY MR. TEPE:                                         1   notable?
 2      Q. You said that you expected to find             2       A. I'm not sure we established those
 3   high numbers of purported noncitizens on the         3   reasons.
 4   voter rolls. Am I understanding you correctly?       4       Q. Well, we just discussed how it was
 5      A. Yes.                                           5   notable to Mr. Adams that by crossing the 1000
 6      Q. What was the basis of that                     6   threshold for Alien Invasion I, PILF was able to
 7   expectation?                                         7   get prominent placement on the Drudge Report,
 8      A. I believe we were aware of a smaller           8   correct?
 9   investigation that had been done in Alexandria on    9       A. Right.
10   this very same issue, and based on that small       10       Q. And so for the same reasons, would you
11   example we extrapolated statewide. We figured       11   agree that if PILF were able to eclipse the 5000
12   the number would be quite high.                     12   mark that too would be helpful to PILF's ability
13      Q. So what you're saying is if the               13   to reach viewers of its report?
14   numbers that you received from Alexandria were      14       A. Yes.
15   accurate and you extrapolated that statewide, you   15           (Exhibit 27 marked for identification
16   would expect to find high numbers of purported      16       and attached hereto.)
17   noncitizens. Is that what you're saying?            17   BY MR. TEPE:
18      A. That's what I'm saying.                       18       Q. The court reporter has just marked as
19      Q. Now, you wanted to get above 5000             19   Exhibit 27 a document with the Bates number 1979.
20   purported noncitizens, correct?                     20           Do you recognize this document?
21          MR. LOCKERBY: Object to the form.            21       A. I've seen this before, yes.
22          THE WITNESS: At some point in time I         22       Q. Now, I believe you had testified
23      believe that became notable.                     23   earlier that there were two statewide VERIS
24   BY MR. TEPE:                                        24   reports applied to PILF by the Virginia
25      Q. Notable for the same reasons 1000 was         25   Department of Elections, correct?

                                         Page 188                                                 Page 189
 1       A. They gave us two reports, each for a          1   which we were advocating.
 2   different period of time.                            2      Q. Such as?
 3       Q. Correct. And is this e-mail                   3      A. Such as changes to the federal
 4   reflecting the second report that you received?      4   registration form or changes to data sharing,
 5   No, strike that. I'm sorry.                          5   better safeguards up front to prevent ineligible
 6           So this is -- the first e-mail is an         6   people from registering.
 7   e-mail from the commissioner of the Virginia         7      Q. So higher numbers would help PILF
 8   Department of Elections March 28th, right?           8   accomplish the policy objectives that it had,
 9       A. It looks that way, yes.                       9   correct?
10       Q. I'm sorry?                                   10      A. Right. If there is a higher number,
11       A. Yes, it looks that way. Yes.                 11   then it would draw more attention to the problem.
12       Q. And then that got up to a total of           12      Q. So just going back, when you received
13   4967 on the list, the VERIS report that you sent    13   the e-mail from Mr. Cortes, the statewide VERIS
14   over, right?                                        14   report, this was for the period January 1, 2011,
15       A. 4976.                                        15   through March 20, 2017. Do you see that?
16       Q. You said good luck to eclipse the 5000       16      A. I see that.
17   mark, correct?                                      17      Q. Okay. And then so the second report
18       A. That's what the e-mail says.                 18   that you got was from March 21st through sometime
19       Q. That's what you said in your e-mail?         19   in May, right?
20       A. Yes.                                         20      A. Yeah. I'll take your word for those
21       Q. Why?                                         21   dates, but that sounds right.
22       A. I suppose because 5000 was a clean           22      Q. And then you wrote back -- or actually
23   number and larger number. The more people that      23   you forwarded this e-mail from Mr. Cortes to
24   appeared on these lists the higher the likelihood   24   Mr. Adams, Mr. Churchwell, and you said: "At
25   that we might accomplish some of the reforms for    25   long last the VERIS report from Cortes."



                                                                                                            48
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 50 of 107 PageID#
                                    11263
                                          Page 190                                                Page 191
 1       A. Correct.                                      1   that right?
 2       Q. What did you mean by "at long last"?          2      A. Yes.
 3       A. We had been trying to get this report         3      Q. And Mr. Adams responded: "If false
 4   from him for a long time, and he finally provided    4   positive, they will use this one against us." Do
 5   it.                                                  5   you see that?
 6       Q. This was the report that PILF wanted          6      A. Yes.
 7   to obtain, correct?                                  7      Q. And did you understand Mr. Adams by
 8       A. Well, getting it from the State meant         8   saying "false positive" to mean someone who was
 9   that we could get all the jurisdictions at once.     9   actually a citizen?
10   So...                                               10      A. I don't know what I understood at the
11       Q. But whether it came from the                 11   time. That's one possibility, yes.
12   jurisdictions individually or the State, PILF       12      Q. That's one possibility?
13   wanted this particular report, correct?             13      A. Yes.
14       A. Correct. We wanted a VERIS report for        14      Q. What's another possibility?
15   all jurisdictions in Virginia. The only person      15      A. I can't think of any others.
16   who had the ability to generate that I believe      16      Q. So it's fair to say that as of March
17   was Mr. Cortes.                                     17   28, 2017, PILF recognized that the records that
18       Q. So you received that e-mail from             18   they just received from the State of Virginia
19   Mr. Cortes at 1:25 p.m., correct, on March 28th?    19   possibly had citizens on the list?
20       A. Yes.                                         20           MR. LOCKERBY: Object to the form.
21       Q. And by 1:57 p.m. you joked: "Already         21           THE WITNESS: No, I don't think we had
22   nabbed a descendant of George Washington"?          22      any way of -- to verify whether those people
23       A. Yes.                                         23      were citizens.
24       Q. And you pasted a copy of a VERIS             24   BY MR. TEPE:
25   report entry for a George Washington, Jr. Is        25      Q. Well, you had phone numbers for

                                          Page 192                                                Page 193
 1   hundreds of people, right?                           1       A. Yes.
 2      A. I don't know about hundreds, but there         2       Q. And PILF didn't call a single one of
 3   were phone numbers on some of the applications.      3   those people, correct?
 4      Q. Right. The applications that you               4       A. Not to my knowledge.
 5   didn't want to look at before to determine how       5       Q. You can put that document aside.
 6   many had phone numbers, right?                       6           In October of 2017, PILF received a
 7          MR. LOCKERBY: Object to the form.             7   letter from a U.S. citizen who complained about
 8          THE WITNESS: The applications you did         8   being included in the Alien Invasion II report,
 9      not ask me to look at, yes.                       9   correct?
10   BY MR. TEPE:                                        10       A. Well, I would have to see the letter
11      Q. No, I offered. I said if you're not           11   to know if that date is correct.
12   sure how many of those applications have phone      12       Q. Well, if you don't recall what the
13   numbers, please go right ahead and look, correct?   13   date was, you do recall that PILF received a
14          MR. LOCKERBY: Object to the form.            14   letter from a U.S. citizen who complained about
15      Counsel is arguing with the witness.             15   being included in the Alien Invasion II report,
16      Counsel could have asked the witness a           16   right?
17      direct question directing him to look at         17       A. Well, I think the letter you're
18      them. Instead the question was "Would you        18   referring to included the claim that the author
19      like to?" Understandably the witness said        19   was a U.S. citizen. Again, I don't have that
20      no. No one likes to read through hundreds        20   letter in front of me.
21      of documents voluntarily.                        21       Q. Do you recall that that was a Jean
22   BY MR. TEPE:                                        22   Rosen?
23      Q. You had the phone numbers for at least        23       A. I recall the foundation received a
24   some of the people you had listed in the Alien      24   letter from Ms. Rosen.
25   Invasion II. Would you agree with that?             25       Q. Also PILF received along with that



                                                                                                           49
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 51 of 107 PageID#
                                    11264
                                         Page 194                                                Page 195
 1   letter copies of her passport?                       1       Q. And Ms. Rosen's voter registration
 2       A. That sounds right.                            2   application was included in Exhibit 12 to the
 3       Q. But you still considered her to just          3   Alien Invasion II initially, correct?
 4   be making a claim to citizenship?                    4       A. Yes, inadvertently included.
 5           MR. LOCKERBY: Object to the form.            5       Q. And we had discussed earlier that
 6           THE WITNESS: That is what I recalled         6   there was one version, that's the version that's
 7       ten seconds ago.                                 7   sitting in front of you, in which there are a
 8   BY MR. TEPE:                                         8   number of voter registration applications that
 9       Q. Do you have a belief as to Ms. Rosen's        9   were subsequently pulled out, correct?
10   citizenship?                                        10       A. Yes.
11           MR. LOCKERBY: Object to the form.           11            (Exhibit 28 marked for identification
12       Calls for opinion testimony from a lay          12       and attached hereto.)
13       witness, and Ms. Rosen's citizenship is not     13   BY MR. TEPE:
14       a belief.                                       14       Q. The court reporter has marked what is
15   BY MR. TEPE:                                        15   Exhibit 28, a document with the Bates number
16       Q. The question again is do you have a          16   9322.
17   belief? It's a "yes" or "no" question. Do you       17       A. Yeah, I see that.
18   have a belief as to Ms. Rosen's citizenship?        18       Q. Do you recognize this document?
19       A. Do I have a belief?                          19       A. Yes, I've seen this before, or most of
20       Q. Yes.                                         20   it I believe.
21       A. Yes.                                         21       Q. It begins on October 11, 2017, an
22       Q. And what is that belief?                     22   e-mail from Shawna Powell to you and
23       A. I have no reason to doubt her claim          23   Mr. Churchwell. Do you see that?
24   that she's a citizen based on what she's provided   24       A. I see that.
25   to us.                                              25       Q. She wrote: "See attached letter from

                                         Page 196                                                Page 197
 1   Jean Rosen regarding her name being used in the      1            MR. LOCKERBY: Object to the form of
 2   VVA report."                                         2       the question.
 3           Do you see that?                             3            THE WITNESS: That's not how I
 4       A. Yes.                                          4       understood it.
 5       Q. And then Mr. Adams responded to that,         5   BY MR. TEPE:
 6   asking you to do a nasty cease and desist            6       Q. Oh, you were okay with SCSJ speaking
 7   letter -- Strike that.                               7   to registrants listed in Alien Invasion II?
 8           Mr. Adams responded to you the same          8       A. No. I meant your characterization of
 9   day with what he felt was the most important         9   what Mr. Adams was concerned with.
10   takeaway from the letter. Is that right?            10       Q. Well, what was Mr. Adams concerned
11       A. That's what it says, yes.                    11   with?
12       Q. And the most important takeaway from         12       A. Not just that they were talking to
13   the letter, according to Mr. Adams, is that         13   them, but that they were telling them certain
14   Ms. Rosen had received a phone call from the        14   things about what we had done with their records
15   Southern Coalition for Southern Justice. Is that    15   and names.
16   right?                                              16       Q. Like publishing them?
17       A. Social Justice, yes.                         17            MR. LOCKERBY: Object to the form.
18       Q. Social Justice, I'm sorry.                   18            THE WITNESS: No. I believe -- I
19           And then Mr. Adams asked you to do a,       19       believe he was concerned with the fact that
20   quote, nasty cease and desist letter, close         20       they were calling people at random and
21   quote, to SCSJ, correct?                            21       telling them that we had said that they had
22       A. Yes, that's what he asked.                   22       committed crimes or things like that.
23       Q. And the purpose of this letter was to        23   BY MR. TEPE:
24   get SCSJ to stop talking to people who had been     24       Q. Well, you don't actually know what
25   listed in the Alien Invasion II report, correct?    25   SCSJ told people that they spoke to, correct?



                                                                                                           50
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 52 of 107 PageID#
                                    11265
                                        Page 198                                                 Page 199
 1      A. Yes, I do, because Jean Rosen put it          1       Q. And he said: "Make it clear the fault
 2   in her letter.                                      2   is Virginia's." Close quote. I'm sorry. "Make
 3      Q. Other than Ms. Rosen, are you aware of        3   it clear the fault of Virginia's." Is that
 4   the contents of communications between SCSJ and     4   correct?
 5   people listed in the Alien Invasion II report?      5       A. That's what it says.
 6      A. Specifically words they used? No, I'm         6       Q. And you, in a later e-mail, said that
 7   not familiar.                                       7   you did a search for Exhibit 1 for Rosen and came
 8      Q. Well, you're not familiar with any            8   up with nothing.
 9   language that they used in those communications,    9       A. I did say that in this, yes.
10   correct?                                           10       Q. So Ms. Rosen was another example along
11      A. I'm familiar with what Jean Rosen said       11   with Ms. Gearhart of PILF including her voter
12   she was told.                                      12   registration application in Exhibit 12 that
13      Q. Right. And I'm asking you about what         13   shouldn't have been there, correct?
14   SCSJ spoke to with other people other than         14       A. Yes. The inclusion was inadvertent.
15   Ms. Rosen.                                         15           MR. LOCKERBY: I'm going to object to
16      A. When you say "other people," people on       16       the form of the question, especially the
17   the VERIS reports?                                 17       statement "shouldn't have been included."
18      Q. People who were listed in the exhibits       18       Exhibit 12 is a footnote to a portion -- is
19   to Alien Invasion II.                              19       referenced in a footnote to a portion of the
20      A. No, I'm not privy to those                   20       report.
21   conversations.                                     21           MR. TEPE: I appreciate the speaking
22      Q. Mr. Adams instructed you to defend the       22       objection. I will --
23   report. That's the Alien Invasion II report,       23           MR. LOCKERBY: I don't appreciate the
24   correct?                                           24       gratuitous comments about the objections.
25      A. I see that in his e-mail.                    25           MR. TEPE: Well, I don't appreciate

                                        Page 200                                                 Page 201
 1      the speaking objections.                         1           Who is ELECT?
 2          MR. LOCKERBY: You said you appreciate        2      A. The Department of Elections.
 3      it and then you said you don't appreciate        3      Q. But that's not correct. It wasn't an
 4      it. Those two are mutually exclusive.            4   error on the Virginia Department of Elections,
 5   BY MR. TEPE:                                        5   correct?
 6      Q. Ms. Rosen was one of the people               6      A. I don't know completely their role,
 7   included in Exhibit 12 to Alien Invasion II,        7   but I would not say that it was directly an error
 8   correct?                                            8   on their behalf.
 9      A. Her application for voter registration        9      Q. Are you saying it was indirectly their
10   was included inadvertently.                        10   error?
11      Q. The same thing with Ms. Gearhart. Her        11      A. No. In terms of the correspondence
12   registration application was included              12   that was sent to Ms. Rosen, I wasn't aware of who
13   inadvertently, as you would call it, in Exhibit    13   had sent her that correspondence.
14   12?                                                14      Q. What are you talking about,
15          MR. LOCKERBY: Object to the form.           15   correspondence sent to Ms. Rosen?
16          THE WITNESS: Yes, under her previous        16      A. I believe she had been sent
17      name.                                           17   correspondence from some election officials
18   BY MR. TEPE:                                       18   regarding her citizenship.
19      Q. Now, at 3:09 p.m. you write: "Her            19      Q. Are you talking about a notice of
20   application was provided to us," Exhibit 12,       20   intent to cancel?
21   which is not in the cancellation list, which is    21      A. Yes.
22   Exhibit 1. Correct?                                22      Q. But Ms. Rosen's registration was not
23      A. Right.                                       23   canceled, correct?
24      Q. And then you wrote: "Another layer of        24           MR. LOCKERBY: Object to the form.
25   error on ELECT's behalf."                          25      Assumes facts not in evidence and in fact is



                                                                                                           51
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 53 of 107 PageID#
                                    11266
                                         Page 202                                                 Page 203
 1      contrary to the evidence.                         1       Q. And the cancellation list was Exhibit
 2          MR. TEPE: Again --                            2   1 to Alien Invasion II, correct?
 3          THE WITNESS: I'm not sure --                  3       A. Yes.
 4          MR. TEPE: You can object to form and          4       Q. Her application was provided and
 5      not testify.                                      5   published as part of Exhibit 12, correct?
 6          MR. LOCKERBY: I didn't testify.               6       A. Yes.
 7          MR. TEPE: You just did testify.               7       Q. At the date that Alien Invasion II was
 8          MR. LOCKERBY: I objected.                     8   published, did PILF have any basis to believe
 9          MR. TEPE: You just testified to what          9   that her registration had been canceled?
10      you believe to be facts in evidence.             10       A. I think we believed that the inclusion
11          MR. LOCKERBY: Counsel has an                 11   of her application indicated that she was someone
12      obligation not to ask questions for which        12   who had been canceled previously.
13      there is no factual basis. And in fact           13       Q. But as we saw with the correspondence
14      there is evidence that at one point              14   with Mr. Latham from York County, he sent you
15      Ms. Rosen's registration was canceled. The       15   copies of notices of intent to cancel, correct?
16      entire -- the premise of the question is         16       A. Yes.
17      wrong. And by simply objecting that it           17       Q. He also sent you copies of
18      assumes facts not in evidence, that is not       18   affirmations of citizenship, correct?
19      testimony.                                       19       A. Correct.
20   BY MR. TEPE:                                        20       Q. And it's Mr. Latham's correspondence
21      Q. Mr. Johnson, in your e-mail dated             21   with PILF that was the basis for the records that
22   October 11th at 3:09 p.m. you say with respect to   22   were included, at least with respect to York
23   Ms. Rosen, she's not in the cancellation list,      23   County individuals, in Exhibit 12, correct?
24   correct?                                            24       A. I believe that Mr. Latham -- what I
25      A. Yes.                                          25   believe Mr. Latham had sent us was a VERIS report

                                         Page 204                                                 Page 205
 1   of everyone who had been canceled for citizenship    1       Q. This is a long e-mail chain involving
 2   reasons and copies of their applications.            2   complaints that PILF had received from people
 3      Q. On November -- November, the e-mail            3   listed in Alien Invasion II. Is that right?
 4   chain, remember there were four e-mails in           4       A. Could you repeat that again?
 5   November?                                            5       Q. I'm saying this is a long e-mail chain
 6      A. Yes.                                           6   involving complaints that PILF -- this is a long
 7      Q. Mr. Latham didn't send any VERIS               7   e-mail chain involving a discussion about
 8   report, correct?                                     8   complaints PILF had received from people listed
 9      A. No, not on that day.                           9   in the Alien Invasion report, correct?
10      Q. And Ms. Rosen didn't appear on any            10       A. At least one complaint, Ms. Rosen's.
11   VERIS report that was sent to PILF, correct?        11       Q. I really just want to ask you one
12      A. Not that I'm aware of.                        12   thing. On the first page, Ms. Powell's e-mail
13      Q. Do you recall how many voter                  13   November 3, 2017, at 11:36 a.m., do you see that?
14   registration applications PILF pulled from          14       A. And 48 seconds, yes.
15   Exhibit 12?                                         15       Q. She says: "I just talked to Noel and
16      A. Not -- not the exact number.                  16   he thinks we should err on the side of caution
17      Q. Does 51 sound right?                          17   and pull all 51 voter apps from Exhibit 12. Do
18      A. That sounds right.                            18   you have issue with that?"
19          (Exhibit 29 marked for identification        19           Do you see that?
20      and attached hereto.)                            20       A. Yes.
21   BY MR. TEPE:                                        21       Q. Do you recall having a conversation
22      Q. The court reporter has handed you             22   with Ms. Powell in which you expressed that
23   what's been marked Exhibit 29 with Bates number     23   opinion?
24   17930. Do you see that?                             24       A. Yes, I do.
25      A. I see that.                                   25       Q. I'm sorry, yes?



                                                                                                            52
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 54 of 107 PageID#
                                    11267
                                         Page 206                                                 Page 207
 1      A. Yes, I do.                                     1      A. Yeah, I see that.
 2      Q. You can put that document aside.               2      Q. Voter application is revised, then an
 3          Now, when PILF pulled those 51 voter          3   asterisk?
 4   registration applications, they replaced Exhibit     4      A. Yes.
 5   12 on the website with a new version, correct?       5      Q. And then the asterisk below says:
 6   Exhibit 12.                                          6   "Exhibit 12 was updated after the discovery that
 7      A. Right, a new version that excluded             7   some records were erroneously disclosed by the
 8   those 51 apps.                                       8   Commonwealth of Virginia which reflected
 9          (Exhibit 30 marked for identification         9   individuals incorrectly categorized in the
10      and attached hereto.)                            10   official voter registration archives as being
11   BY MR. TEPE:                                        11   declared noncitizens. Those records were
12      Q. The court reporter has just marked as         12   removed."
13   Exhibit 30 a document.                              13           Do you see that?
14          Do you recognize this document?              14      A. I see that.
15      A. It looks like a printout of a page of         15      Q. That statement is incorrect, isn't it?
16   our website.                                        16      A. I think it reflected our belief at the
17      Q. And in particular, this is the page           17   time. It is -- it might be imprecise.
18   that houses the exhibits to Alien Invasion II?      18      Q. It might be?
19      A. That's right.                                 19      A. I believe at the time it was written
20      Q. And unfortunately the printout doesn't        20   we believed that the applications we had received
21   have the date. Sometimes it does. I'll              21   belonged to those whose registrations had been
22   represent that this was printed out yesterday.      22   canceled under the category declared noncitizen,
23      A. Okay.                                         23   which is why the -- why the language after the
24      Q. If you go to the second page, there is        24   asterisk says what it says.
25   an asterisk after Exhibit 12.                       25      Q. Well, we just looked at an exhibit in

                                         Page 208                                                 Page 209
 1   which you wrote that Ms. Rosen was not listed in     1       Q. Those come from the local
 2   the cancellation report, correct?                    2   jurisdictions, correct?
 3       A. Correct.                                      3       A. Correct.
 4       Q. And that's the only report or record          4       Q. So it is not correct that PILF
 5   that PILF received from the Virginia Department      5   received, quote, "some records that were
 6   of Elections that it used in Alien Invasion II,      6   erroneously disclosed by the Commonwealth of
 7   correct?                                             7   Virginia," close quote?
 8       A. I'm sorry. Repeat that question.              8           MR. LOCKERBY: Object to the form of
 9       Q. The only record that PILF received            9       the question.
10   from the Virginia Department of Elections which     10           THE WITNESS: Insofar as each
11   it used in Alien Invasion II was the VERIS          11       jurisdiction makes up the Commonwealth of
12   report, correct?                                    12       Virginia, it is correct. It does not say
13       A. I believe so, yes.                           13       the Department of Elections. It is a
14       Q. And in the exhibit we just looked at         14       commonwealth, after all.
15   you stated that Ms. Rosen's name was not in the     15   BY MR. TEPE:
16   VERIS report that was Exhibit 1 to Alien Invasion   16       Q. So the reader is supposed to
17   II, correct?                                        17   understand from this sentence that when you say
18       A. Correct.                                     18   Commonwealth of Virginia you meant York County?
19       Q. And also Ms. Focht, now Gearhart, her        19       A. No, they would not understand York
20   name was not listed there either?                   20   County from this language. But they would
21       A. Correct.                                     21   understand that they were disclosed by someone in
22       Q. The voter registration applications          22   the commonwealth.
23   that you received did not come from the Virginia    23       Q. And you said that these records
24   Department of Elections, correct?                   24   reflected individuals incorrectly categorized in
25       A. Correct.                                     25   the official voter registration archive as being



                                                                                                            53
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 55 of 107 PageID#
                                    11268
                                         Page 210                                                 Page 211
 1   declared noncitizens. Do you see that?               1   declared noncitizens, with "declared noncitizens"
 2      A. I see that.                                    2   being in quotations.
 3      Q. That's not correct either?                     3       Q. Because she wasn't actually on that
 4           MR. LOCKERBY: Object to the form.            4   list that --
 5           THE WITNESS: Is that a question?             5           MR. LOCKERBY: Object to the form.
 6   BY MR. TEPE:                                         6   BY MR. TEPE:
 7      Q. Yes.                                           7       Q. -- that used the term "declared
 8      A. What is the question?                          8   noncitizen"?
 9      Q. Isn't it true that the statement here          9           MR. LOCKERBY: Reference to that list
10   that the exhibits -- the voter registration --      10       is unclear.
11   Strike that.                                        11           THE WITNESS: Who is "she"?
12           Isn't it true that the voter                12   BY MR. TEPE:
13   registration records that were previously in        13       Q. Ms. Rosen.
14   Exhibit 12 were not individuals incorrectly         14       A. She was not on the VERIS reports we
15   characterized by the official voter registration    15   received.
16   archive as being declared noncitizens? Is that      16       Q. And I believe none of the other 50
17   correct?                                            17   people whose applications were pulled from
18      A. Again, it's imprecise. It is -- it            18   Exhibit 12, correct?
19   was -- my understanding now is that the records     19       A. That's my understanding.
20   we had received, which included Ms. Rosen and       20       Q. Do you believe this disclaimer on
21   Ms. Gearhart's application, were records            21   PILF's website should be changed?
22   belonging to people whose registrations had been    22           MR. LOCKERBY: Object to the form.
23   canceled for citizenship reasons. It may be         23           THE WITNESS: I think it could be more
24   imprecise to say they were categorized in the       24       precise.
25   official voter registration archive as being        25   BY MR. TEPE:

                                         Page 212                                                 Page 213
 1       Q. How so?                                       1          Do you see that?
 2       A. I think it might say that -- perhaps          2      A. Yes.
 3   reflect our understanding as what the records we     3      Q. And what do you recognize this to be?
 4   received indicated rather than they were             4      A. The correspondence from
 5   categorized in the official archive.                 5   Mr. Vanderhulst you were just describing.
 6       Q. After the complaint in this                   6          MR. TEPE: You can put that document
 7   litigation, the litigation that you're sitting       7      aside and we can take a break.
 8   here today for, after that complaint was filed,      8          THE VIDEOGRAPHER: We are going off
 9   do you recall Mr. Vanderhulst commenting that he     9      the record. The time is 2:59 p.m.
10   was surprised the lawsuit hadn't happened sooner?   10          (Recess taken.)
11       A. I think I recall that, yes.                  11          THE VIDEOGRAPHER: We are back on the
12       Q. A lawsuit or an IRS complaint or             12      record. The time is 3:13 p.m.
13   something?                                          13   BY MR. TEPE:
14           MR. LOCKERBY: Object to the form.           14      Q. Mr. Johnson, do you know who Chris
15           THE WITNESS: The communication sounds       15   Marston is?
16       familiar.                                       16      A. I do.
17           MR. LOCKERBY: Would this be a good          17      Q. Who is he?
18       time to take a break before we launch into      18      A. I believe he is with the Republican
19       other exhibits?                                 19   Party of Virginia.
20           MR. TEPE: It will be real quick.            20      Q. Do you recall him helping you appear
21           (Exhibit 31 marked for identification       21   before the Privileges and Elections Committee
22       and attached hereto.)                           22   after publication of Alien Invasion I?
23   BY MR. TEPE:                                        23      A. I remember some communications with
24       Q. The court reporter has just marked as        24   him preceding that. I don't recall his -- what
25   Exhibit 31 an e-mail with the Bates 11327.          25   you refer to as helping. I don't remember it



                                                                                                           54
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 56 of 107 PageID#
                                    11269
                                         Page 214                                                 Page 215
 1   like that. But...                                    1   got a joint House session committee meeting next
 2           (Exhibit 32 marked for identification        2   week on election readiness and the registration
 3       and attached hereto.)                            3   list. I'm working to be sure we get them briefed
 4   BY MR. TEPE:                                         4   up on your report and the issue."
 5       Q. The court reporter has just handed you        5           Do you see that?
 6   what's been marked as Exhibit 32, a document with    6       A. I see that there.
 7   Bates number 4883. Do you see that?                  7       Q. And is that referring to the committee
 8       A. I see that.                                   8   meeting that you ultimately testified to?
 9       Q. Do you recognize this document?               9       A. Yes, I think that's what he's
10       A. Yeah, I've seen it before.                   10   referring to.
11       Q. And it's an e-mail chain from October        11       Q. He also said: "I know you FOIA'd the
12   of 2016. And it concerns in part testimony that     12   Alexandria clerk for any communications with the
13   you were going to provide to the general            13   registrar or EB regarding request for jury duty."
14   assembly. Is that right?                            14           Do you see that?
15       A. Yes.                                         15       A. Yes.
16       Q. But the e-mail begins on October 8th         16       Q. "Have you ever FOIA'd to actually get
17   with an e-mail from Mr. Marston to Mr. Adams with   17   the disqualification list with the reasons for
18   the subject line "jury questionnaires."             18   disqualification?"
19       A. I see that.                                  19           Do you see that?
20       Q. And he writes to Christian: "You're          20       A. I see that he says that, yes.
21   doing great work on the noncitizens on the voter    21       Q. And then he says: "If we did that, we
22   rolls. Keep up the pressure."                       22   could go challenge registrations before the books
23           Do you see that?                            23   closed."
24       A. Yes.                                         24           Do you see that?
25       Q. "I'm trying to round up allies. We've        25       A. Yes.

                                         Page 216                                                 Page 217
 1      Q. "I wondered if you've already done it          1   jury duty. I don't know if we specifically asked
 2   and already checked out the law and likely           2   for a list.
 3   responses."                                          3       Q. Who would know if you actually asked
 4      A. I see that.                                    4   for a list of those disqualified from jury duty?
 5      Q. Do you know what he's talking about            5       A. Well, I think there are records of the
 6   with respect to a FOIA to the Alexandria clerk?      6   requests themselves that have been produced to
 7      A. I believe I do, yes.                           7   you.
 8      Q. And what do you understand that to be?         8       Q. Have you had personally any
 9      A. At some point in time we sent FOIA             9   discussions with Chris Marston about jury
10   requests to various jury clerks asking for data     10   questionnaire data?
11   regarding people who disqualified themselves for    11       A. Just me and him?
12   jury duty.                                          12       Q. Yes.
13      Q. What do you mean by disqualified              13       A. Not that I recall.
14   themselves for jury duty?                           14       Q. What about with you, him and other
15      A. As I understand it, when you are asked        15   people involved?
16   to appear on a jury you're expected to answer       16       A. Nothing specific is coming to mind,
17   certain questions, and depending on how you         17   but I can't say that there aren't communications.
18   answer them, you may be disqualified from serving   18       Q. So if I understand your testimony,
19   on a jury. And some of those reasons are --         19   there may be communications involving Chris
20   would also disqualify you from registering to       20   Marston, yourself and others with respect to
21   vote.                                               21   obtaining jury disqualification lists?
22      Q. Was PILF looking for the                      22       A. There may be. The exhibit you just
23   disqualification list for jury duty?                23   showed me contains a chain in which it's being
24      A. I believe we asked for records that           24   discussed, so whether there are others like this
25   would reflect people who excused themselves from    25   I can't say for sure.



                                                                                                            55
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 57 of 107 PageID#
                                    11270
                                        Page 218                                                 Page 219
 1       Q. Again, the first paragraph of                1   produce and publish the Alien Invasion reports,
 2   Mr. Marston's e-mail to Mr. Adams talks about,      2   correct?
 3   I'm assuming, Alien Invasion I. Would you agree     3          MR. LOCKERBY: Object to the form.
 4   with that?                                          4          MR. TEPE: What's the basis for the
 5       A. Based on the timing, I think that's          5      objection?
 6   what he's referring to.                             6          MR. LOCKERBY: It's been asked and
 7       Q. "Make sure we get them" -- I'm               7      answered.
 8   assuming the general assembly folks -- "briefed     8          MR. TEPE: It's just a segue question.
 9   up on your report."                                 9          MR. LOCKERBY: Well, it's still
10           Do you see that?                           10      inappropriate. The transcript reflects what
11       A. Yeah. It sounds like he's referring         11      he said.
12   to the joint House/Senate committee.               12          THE WITNESS: I can't say that's my
13       Q. So he's working to be sure that the         13      exact testimony. That sounds right.
14   joint House/Senate committee members are briefed   14   BY MR. TEPE:
15   on your report. Is that report the Alien           15      Q. There was an effort to collect records
16   Invasion I report?                                 16   from individual localities for the first Alien
17                                                      17   Invasion report, correct?
         A. I think that's what he's referring to,
18                                                      18      A. Jurisdictions.
     yes.
19                                                      19      Q. Jurisdictions?
         Q. Do you know why Mr. Marston was trying
20                                                      20      A. Yes.
     to brief members of the joint House/Senate
21                                                      21      Q. As well as for the second Alien
     committee on the Alien Invasion I report?
22                                                      22   Invasion report, correct?
         A. I don't.
23                                                      23      A. Yes.
         Q. You can put this document aside.
24                                                      24      Q. Now, PILF coordinated its efforts to
             Earlier you testified that, generally
25                                                      25   collect these election records from these
     speaking, you were supervising the effort to

                                        Page 220                                                 Page 221
 1   jurisdictions with the Republican Party of          1   2016 to you. Is that right?
 2   Virginia, correct?                                  2       A. Yes.
 3           MR. LOCKERBY: Object to the form.           3       Q. The subject line is "VA Stafford and
 4           MR. TEPE: What's the basis for the          4   Roanoke"?
 5       objection?                                      5       A. Correct.
 6           MR. LOCKERBY: It's vague, including         6       Q. Is this referencing the effort to
 7       the use of the term "coordinate."               7   collect records from Stafford and Roanoke
 8           THE WITNESS: I would not say we             8   Counties for the Alien Invasion II report?
 9       coordinated our collection of records with      9       A. Yes, I believe so.
10       them. I have some recollection of them         10       Q. Ms. Powell writes: "Regarding
11       having requested similar records.              11   Stafford, called 11/16 to F/U..." Is that follow
12   BY MR. TEPE:                                       12   up, do you think?
13       Q. And their requests for similar records      13       A. I hope so.
14   was suggested by Mr. Adams, correct?               14       Q. "...on the e-mail sent 11/15. Greg
15       A. I don't know if that's true or not.         15   Riddlemoser stated that RPV," Republican Party of
16           (Exhibit 33 marked for identification      16   Virginia, "came to his office and went through
17       and attached hereto.)                          17   all the records so he considers this matter done.
18   BY MR. TEPE:                                       18   I explained we are not working with RPV; however,
19       Q. The court reporter has handed you a         19   he stated that they" -- "said that they were
20   document marked as Exhibit 33 with the Bates       20   working with them."
21   number 9399.                                       21           Do you see that?
22           Do you recognize this document?            22       A. I see that.
23       A. I think I've seen it before.                23       Q. You forwarded this to Mr. Adams, and
24       Q. It's an e-mail chain that begins with       24   you asked: "Any reason RPV would have asked for
25   an e-mail from Shawna Powell dated November 16,    25   the same records?"



                                                                                                           56
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 58 of 107 PageID#
                                    11271
                                         Page 222                                                 Page 223
 1          Do you see that?                              1   addresses of Virginia congressional district
 2       A. Yes.                                          2   chairs for the Republican Party to send copies of
 3       Q. And Mr. Adams wrote back: "Yes. I             3   the Alien Invasion II report?
 4   suggested it. I believe swarming is better than      4      A. I do not recall that.
 5   lone attacks. That's how the left plays."            5          (Exhibit 34 marked for identification
 6          Do you see that?                              6      and attached hereto.)
 7       A. I see that.                                   7   BY MR. TEPE:
 8       Q. Do you recall having any follow-up            8      Q. The reporter just handed you what's
 9   conversation with Mr. Adams regarding his            9   been marked as Exhibit 34, a document with the
10   suggestion to the Republican Party of Virginia?     10   Bates number 475358.
11       A. No, I don't recall any further               11          Do you see that?
12   communications.                                     12      A. Yes.
13       Q. Is it your understanding that making a       13      Q. Do you recognize this document?
14   request of jurisdictions for election records are   14      A. Only vaguely.
15   attacks?                                            15      Q. At the bottom Mr. Adams wrote on
16       A. No.                                          16   May 26, 2017: "Chris, we want to snail mail a
17       Q. Are you aware of other instances             17   copy of the Alien 2.0 report to the Virginia
18   besides Stafford in which the Republican Party of   18   congressional district chairs."
19   Virginia was asking for the same records that       19          Do you see that?
20   PILF was asking for?                                20      A. Uh-huh.
21       A. No, I don't recall any. Or have              21      Q. Was that a yes?
22   knowledge of any.                                   22      A. Yes.
23       Q. You can put that document aside.             23      Q. And these are -- do you know what
24          Do you recall Mr. Adams reaching out         24   Virginia congressional district chairs are?
25   to the Republican Party of Virginia to get          25      A. I believe it's the party chairs in

                                         Page 224                                                 Page 225
 1   each congressional district.                         1      might include endorsement.
 2       Q. And then he responded: "Attached are          2   BY MR. TEPE:
 3   the RPV leadership roster. The district chairs       3      Q. But in your reports you try and tiptoe
 4   are at the top."                                     4   around that, correct?
 5           Do you see that?                             5           MR. LOCKERBY: Object to the form of
 6       A. He attached it.                               6      the question.
 7       Q. And then this is forwarded to you?            7           THE WITNESS: I'm not sure I
 8       A. Oh, I see. Yes, it was forwarded to           8      understand the question.
 9   me and two other people.                             9           (Exhibit 35 marked for identification
10       Q. Do you recall the mailing list that we       10      and attached hereto.)
11   looked at earlier that Virginia congressional       11   BY MR. TEPE:
12   district chairs were included on the mailing        12      Q. The court reporter has marked what is
13   list?                                               13   Exhibit 35, a document with Bates number 51869.
14       A. I do.                                        14           Do you see that?
15       Q. Did you mail Alien Invasion II to            15      A. Yes.
16   Democratic Party of Virginia officials?             16      Q. Do you recognize this document?
17       A. Are you asking me?                           17      A. Yeah, I think I've seen this.
18       Q. Did PILF mail, to your knowledge,            18      Q. It appears to be a draft of Alien
19   Alien Invasion II to Democratic --                  19   Invasion II, is that right, attached to this
20       A. I don't recall whether we did.               20   e-mail?
21       Q. PILF is barred from endorsing a              21      A. Yes, it's a draft.
22   political party or candidate. Is that right?        22      Q. So you e-mailed Mr. Adams and
23           MR. LOCKERBY: Object to the form.           23   Mr. Churchwell a draft on April 28, 2017. Is
24           THE WITNESS: I think the IRS rules          24   that right?
25       prohibit partisan intervention, and that        25      A. Yes.



                                                                                                            57
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 59 of 107 PageID#
                                    11272
                                         Page 226                                                Page 227
 1      Q. You wrote: "One thing to keep in              1   obtain I believe the VERIS reports, PILF sued the
 2   mind, there is a new section on upcoming            2   registrars of Chesterfield and Manassas?
 3   elections in Virginia. We can't endorse any         3       A. I do recall that, yes.
 4   candidate or party, so I attempted to tiptoe        4       Q. Do you recall if any amici appeared in
 5   around it. McAuliffe is not a candidate, as you     5   favor of PILF's position?
 6   probably know, so he's fair game."                  6       A. Yes, I do recall.
 7          Do you see that?                             7       Q. So who was an amici you're recalling?
 8      A. I see that.                                   8       A. I believe a brief was filed by the
 9      Q. What did you mean by this paragraph?          9   Republican Party of Virginia, or a more local
10          MR. LOCKERBY: Object to the form.           10   chapter of it; I'm not sure which one.
11          THE WITNESS: I believe we wanted to         11       Q. Did you work on a report called Safe
12      mention the effect that ineligible              12   Spaces?
13      registration and voting can have on             13       A. I did.
14      elections. Knowing that we couldn't endorse     14       Q. Just generally, what was the purpose
15      candidates or parties, it required us to        15   of issuing the Safe Spaces report?
16      steer clear of that while informing the         16       A. To educate about the impact of
17      reader that there were elections on the         17   sanctuary policies on voter registration and
18      horizon in Virginia.                            18   voting. Sanctuary city policies.
19   BY MR. TEPE:                                       19       Q. And what did PILF believe to be the
20      Q. Was, to your knowledge, PILF trying to       20   impact of sanctuary city policies on voter
21   have an impact on the 2017 Virginia elections?     21   registration?
22          MR. LOCKERBY: Object to the form.           22       A. We investigated whether sanctuary city
23          THE WITNESS: No.                            23   policies had an impact on the prevalence of
24   BY MR. TEPE:                                       24   registration by ineligible noncitizens.
25      Q. Do you recall in PILF's effort to            25       Q. Well, did you examine the impact or

                                         Page 228                                                Page 229
 1   simply report on the number of purported            1       Q. That was sent to you and
 2   noncitizens registered in sanctuary city            2   Mr. Churchwell?
 3   locations?                                          3       A. Correct.
 4           MR. LOCKERBY: Object to the form.           4       Q. And just flipping through the report,
 5           THE WITNESS: That was part of the           5   there are a bunch of comments with CA and then a
 6      report, was the data.                            6   number in the comment bubble. Do you see that?
 7   BY MR. TEPE:                                        7       A. I see those.
 8      Q. Safe Spaces was published by PILF             8       Q. Does that refer to Christian Adams?
 9   after this lawsuit was filed. Is that correct?      9       A. Yes.
10      A. I believe that's correct.                    10       Q. Can you flip to the Bates-numbered
11           (Exhibit 36 marked for identification      11   page 268.
12      and attached hereto.)                           12       A. I'm looking at 268.
13   BY MR. TEPE:                                       13       Q. There is a paragraph second from the
14      Q. The court reporter has marked what is        14   top that originally read before edits: "Virginia
15   Exhibit 36, a document with the Bates number       15   currently contains three sanctuary jurisdictions,
16   beginning 250.                                     16   all of which disclosed records of noncitizens
17           Do you see that?                           17   previously registered and voting there."
18      A. I see that.                                  18           Did I read the initial draft correct?
19      Q. Do you recognize this document?              19       A. I think the last word says therein,
20      A. Yeah, it looks like an e-mail and a          20   but yes, that is correct.
21   draft copy of the Safe Spaces report.              21       Q. Therein.
22      Q. And so Mr. Adams e-mailed on August          22           Mr. Adams crossed that out and
23   15, 2018, a draft of his edits to the report. Is   23   replaced "noncitizens previously registered and
24   that correct?                                      24   voting therein" to "registrants canceled for
25      A. Yes.                                         25   citizenship defects."



                                                                                                           58
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 60 of 107 PageID#
                                    11273
                                         Page 230                                                Page 231
 1           Do you see that?                             1      A. Yes, you did.
 2       A. I see that.                                   2      Q. Would you agree with Mr. Adams that
 3       Q. Do you know why he made that edit?            3   calling the individuals listed on the records
 4           MR. LOCKERBY: Object to the form.            4   that you published in Alien Invasion II as
 5       Lack of foundation.                              5   noncitizens was improper terminology?
 6   BY MR. TEPE:                                         6           MR. LOCKERBY: Object to the form.
 7       Q. Let's go -- hanging off this edit is a        7           THE WITNESS: Well, at the time
 8   comment, comment number 18. Do you see that?         8      Mr. Adams wrote this comment, as you have
 9       A. I do.                                         9      mentioned, this lawsuit had begun in which
10       Q. And Mr. Adams appears to have written:       10      it was in dispute -- or the terminology used
11   "How is it that after we are involved in            11      was part of the basis for the complaint. I
12   litigation that we are still referring to these     12      think that is what Mr. Adams is concerned
13   Virginia cases as 'noncitizens'? It defies          13      about here. His comment otherwise speaks
14   explanation. On numerous occasions and in           14      for itself.
15   numerous places I have explicitly said they are     15   BY MR. TEPE:
16   registrations removed for citizenship defects or    16      Q. The numbers that are listed here for
17   registrants canceled for reasons of                 17   Fairfax County, Chesterfield County, Arlington
18   noncitizenship. We have to use the actual terms     18   County, do these come from VERIS reports?
19   and not make assumptions they are necessarily       19      A. Yes, they do.
20   aliens. The continuing improper terminology         20      Q. Were they updated reports that you
21   contributed to us losing the motion to dismiss      21   received from jurisdictions?
22   because the court ruled that these subsequent       22      A. I believe they were, yes.
23   statements were re-publications with a statute of   23      Q. And in the final publication of Safe
24   limitations."                                       24   Spaces, PILF doesn't call the individuals
25           Did I read that comment correctly?          25   identified on the VERIS reports noncitizens,

                                         Page 232                                                Page 233
 1   correct?                                             1   to it?
 2      A. I don't believe so.                            2       A. I think our research was germane to
 3      Q. You can put that document aside.               3   the purpose of the hearing.
 4          (Exhibit 37 marked for identification         4       Q. Do you recall questions arising during
 5      and attached hereto.)                             5   the hearing from members of the committee
 6   BY MR. TEPE:                                         6   questioning the assertions in Alien Invasion I?
 7      Q. The court reporter has just marked and         7       A. I recall some comments in that regard,
 8   handed you what is Exhibit 37 with Bates number      8   yes.
 9   3971.                                                9       Q. And do you recall these committee
10          Do you see that?                             10   members stating that certain individuals listed
11      A. I do see that.                                11   in Alien Invasion I were not noncitizens?
12      Q. What do you recognize this document to        12       A. I'm not sure if that's an accurate
13   be?                                                 13   recitation of what was stated, but I remember
14      A. It looks like an e-mail attaching a           14   something along those lines.
15   copy of my written testimony before the             15       Q. Well, what do you recall?
16   Privileges and Elections Committee of the           16       A. I recall a committeewoman I believe
17   Virginia general assembly.                          17   claiming that she knew of certain individuals
18      Q. Why did you testify before this               18   listed in the report that were not removed for
19   committee?                                          19   citizenship reasons.
20      A. I believe Mr. Adams was unavailable           20       Q. Did you follow up with this
21   and asked me to go.                                 21   committeewoman?
22      Q. Why did anyone from PILF testify              22       A. I don't believe so.
23   before this committee?                              23       Q. Why not?
24      A. I believe we were invited to it.              24       A. I don't recall.
25      Q. And do you know why PILF was invited          25       Q. Is it fair to say that she was



                                                                                                          59
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 61 of 107 PageID#
                                    11274
                                         Page 234                                                    Page 235
 1   suggesting that there was some inaccuracy in         1       Q. Do you know if PILF still has a copy
 2   Alien Invasion I?                                    2   of that?
 3       A. I think more directly she was                 3       A. I believe that we do.
 4   asserting that there was some inaccuracy in the      4           MR. TEPE: Counsel, I don't believe
 5   VERIS report attached to the report.                 5       we've received that.
 6       Q. That you relied on in Alien Invasion          6           MR. LOCKERBY: Pardon me?
 7   I, correct?                                          7           MR. TEPE: I don't believe we have
 8       A. Correct.                                      8       received this testimony of Mr. George that
 9       Q. But you don't recall PILF following up        9       Mr. Johnson suggested may be in PILF's
10   with the committeewoman regarding her concerns?     10       possession.
11       A. No, I don't recall that.                     11           MR. LOCKERBY: I don't know whether
12       Q. Is there anything else that you recall       12       we've produced it or whether in fact PILF
13   from that committee hearing?                        13       has it or whether it's responsive, but we
14       A. Yes.                                         14       can look.
15       Q. What do you recall?                          15           MR. TEPE: I'm just noting it for the
16       A. I recall that Reagan George gave             16       follow-up.
17   testimony. I recall that Edgardo Cortes gave        17   BY MR. TEPE:
18   testimony. Various general registrars in the        18       Q. Do you recall the content of
19   commonwealth gave testimony. I recall there were    19   Mr. George's testimony by chance?
20   other members of the public that gave testimony.    20       A. No, I don't remember the specifics.
21       Q. Do you recall if Mr. George had any          21       Q. Do you recall the content of any of
22   prepared testimony?                                 22   the registrars' testimony?
23       A. Yes, he did.                                 23       A. Yes.
24       Q. Do you have a copy of that testimony?        24       Q. What do you recall?
25       A. Yes, I think he provided us with one.        25       A. I recall that Larry Haake testified

                                         Page 236                                                    Page 237
 1   and that he, I believe, addressed sort of the        1         A. Yes, that's how Mr. Cortes referred to
 2   subject matter of the Alien Invasion report          2   it.
 3   insofar as the registration of noncitizens.          3          (Exhibit 38 marked for identification
 4       Q. Do you recall anything else                   4      and attached hereto.)
 5   specifically?                                        5   BY MR. TEPE:
 6       A. No.                                           6      Q. The court reporter has just handed
 7           MR. TEPE: Do you want to go off the          7   over what's been marked as Exhibit 38, a document
 8       record for five minutes?                         8   beginning Bates number 16737.
 9           MR. LOCKERBY: Sure, absolutely.              9          Do you recognize this document?
10           THE VIDEOGRAPHER: We are going off          10      A. This looks like the e-mail from
11       the record. The time is 3:54 p.m.               11   Mr. Cortes transmitting the so-called custom
12           (Recess taken.)                             12   report along with a copy of that report.
13           THE VIDEOGRAPHER: We are back on the        13      Q. And so on September 30, 2016,
14       record. The time is 4:00 p.m.                   14   Mr. Cortes e-mails you and Ms. Powell, correct?
15   BY MR. TEPE:                                        15      A. Yes.
16       Q. Mr. Johnson, before the Virginia             16      Q. And he begins his e-mail by stating:
17   Department of Elections sent PILF statewide VERIS   17   "On September 16, 2016, the Department of
18   reports, the Virginia Department of Elections       18   Elections offered to create a customized report
19   sent you a different report generated from VERIS.   19   containing information available in our statewide
20   Is that correct?                                    20   voter registration system related to
21       A. They sent us a different report. They        21   correspondence sent to potential noncitizens by
22   did not tell us how it was generated, so I cannot   22   local general registrars."
23   say it was generated from VERIS.                    23          Do you see that?
24       Q. And sometimes that's referred to as          24      A. I do.
25   the custom report?                                  25      Q. The statewide voter registration



                                                                                                                60
                          TSG Reporting - Worldwide                 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 62 of 107 PageID#
                                    11275
                                       Page 238                                                Page 239
 1   system, that's VERIS, correct?                    1       Q. Registration address?
 2       A. That's how I understand it.                2       A. Yes.
 3       Q. And then below he lists the fields         3       Q. One difference is that the custom
 4   that are included in the attached report,         4   report has a field for current registration
 5   correct?                                          5   status?
 6       A. Correct.                                   6       A. Yes.
 7       Q. And a number of these fields are the       7       Q. But the VERIS reports that were
 8   same fields that appear in what we've been        8   published in the Alien Invasion reports don't
 9   calling the VERIS report before, correct?         9   have that field, correct?
10       A. Some of the information is the same,      10       A. Correct.
11   yes.                                             11       Q. And then two other fields listed here
12       Q. Right. And that's the cancellation        12   are the date noncitizen correspondence was sent
13   report that's been published in the Alien        13   and the date that they had for a response being
14   Invasion reports, correct?                       14   received, if at all?
15       A. The VERIS report is, yes.                 15       A. Yes.
16       Q. Right. And so both the VERIS report       16       Q. Now, your first reaction to receiving
17   and this custom report contains a registrant's   17   this report was that it was incredibly helpful --
18   last name, right?                                18   excuse me, incredibly useful. Is that right?
19       A. Yes.                                      19       A. I don't recall what my immediate
20       Q. First name?                               20   reaction was.
21       A. Yes.                                      21           (Exhibit 39 marked for identification
22       Q. Voter registration ID?                    22       and attached hereto.)
23       A. If you mean voter ID number.              23   BY MR. TEPE:
24       Q. Yes.                                      24       Q. The court reporter has marked as
25       A. Yes.                                      25   Exhibit 39 a document with the Bates number 5276.

                                       Page 240                                                Page 241
 1   Do you see that?                                  1       Q. "Some registrations" -- the e-mail of
 2       A. I see it.                                  2   yours continues: "Some registrations indicated
 3       Q. Do you recognize this document?            3   the voters active but most note as canceled."
 4       A. Yes, I've seen this before.                4           Do you see that?
 5       Q. And so this is an e-mail from you          5       A. Yes.
 6   forwarding the September 30 e-mail and custom     6       Q. Did PILF end up accepting this report
 7   report sent by Mr. Cortes?                        7   from Mr. Cortes as being sufficient to satisfy
 8       A. Correct.                                   8   your requests?
 9       Q. And you sent this to Mr. Adams?            9       A. No, we did not.
10       A. Yes.                                      10       Q. Here you say that the data looks
11       Q. And you wrote: "The data, however,        11   incredibly useful. Did you change your mind?
12   looks incredibly useful."                        12       A. I don't recall if I changed my mind.
13          Do you see that?                          13       Q. Fair enough.
14       A. Yes.                                      14           You wrote here: "I don't see how this
15       Q. "If I'm reading this correctly, I         15   is any different than the lists we asked for
16   don't see how this is any different than the     16   originally."
17   lists we asked for originally."                  17           Did you change your mind as to that
18          Do you see that?                          18   statement?
19       A. Yes.                                      19       A. I did.
20       Q. And the lists you had asked for           20       Q. Now, do you recall PILF rejecting
21   originally was the VERIS report --               21   Mr. Cortes' custom report as being insufficient
22       A. Yes.                                      22   to satisfy your requests?
23       Q. -- that was published in Alien            23       A. I believe we informed him that it did
24   Invasion I and Alien Invasion II?                24   not satisfy our request for the VERIS report.
25       A. Yes.                                      25           (Exhibit 40 marked for identification



                                                                                                         61
                        TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 63 of 107 PageID#
                                    11276
                                         Page 242                                                 Page 243
 1      and attached hereto.)                             1       Q. And you wrote: "Mr. Cortes, we are in
 2   BY MR. TEPE:                                         2   receipt of your report. This report, however,
 3      Q. The court reporter has handed you a            3   does not satisfy our requests to the county
 4   document marked as Exhibit 40, Bates number 5129.    4   registrars. We requested lists of registrants
 5          Do you see that?                              5   who were removed from the voter rolls because
 6      A. Sorry, 5129?                                   6   they were determined to be noncitizens. Your
 7      Q. Correct.                                       7   report indicates only that the listed individuals
 8      A. Yes.                                           8   were mailed citizenship confirmation notices. It
 9      Q. Okay. And do you recognize this                9   does not indicate that they were removed for
10   document?                                           10   citizenship reasons."
11      A. Yes, I've seen this before.                   11           Do you see that?
12      Q. This is a response from you to                12       A. Yes.
13   Mr. Cortes' September 30 e-mail with the custom     13       Q. Now, in the second sentence where you
14   report, correct?                                    14   said "We requested lists of registrants who were
15      A. Yes, it's a response to his e-mail.           15   removed from the voter rolls because they were
16      Q. So Mr. Cortes e-mailed you at                 16   determined to be noncitizens," that's not exactly
17   4:27 p.m.                                           17   what your original request to the jurisdictions
18      A. Yes.                                          18   was, right?
19      Q. You sent -- in the previous exhibit           19           MR. LOCKERBY: Object to the form.
20   you forwarded that report at 4:42 p.m. on the       20           THE WITNESS: Well, I think that that
21   same day.                                           21       would -- by this point in time he was aware
22      A. Correct.                                      22       that that's what we were requesting.
23      Q. And then at 6:09 p.m. you responded to        23   BY MR. TEPE:
24   Mr. Cortes, correct?                                24       Q. What makes you say that?
25      A. 6:09, yes.                                    25       A. I believe at this time he had

                                         Page 244                                                 Page 245
 1   instructed county registrars not to provide us       1      Q. You can put that document aside.
 2   with the VERIS reports because he knew that's        2      A. Both of them?
 3   what we wanted.                                      3      Q. Yes.
 4       Q. The VERIS reports?                            4          MR. TEPE: The witness has been handed
 5       A. Right.                                        5      a document that's been previously marked as
 6       Q. The VERIS reports that do not have a          6      VVA Deposition Exhibit 39.
 7   determination as to whether or not someone is a      7   BY MR. TEPE:
 8   citizen, correct?                                    8      Q. Do you recognize this document?
 9           MR. LOCKERBY: Object to the form.            9      A. I have seen it before.
10           THE WITNESS: Well, I wouldn't agree         10      Q. It's got the Bates number of 1408.
11       with that, and we've been over the fact they    11   This document begins with an e-mail from
12       say declared noncitizen on them. But we         12   Mr. Cortes, March 28, 2017.
13       don't have to go through that again.            13      A. Correct.
14   BY MR. TEPE:                                        14      Q. Attaching a statewide VERIS report as
15       Q. That is the phrase used in the column        15   PILF requested. Is that right?
16   called "Cancel Type," right?                        16      A. Correct.
17       A. Correct.                                     17      Q. And then you responded thanking him
18       Q. But essentially what PILF wanted was         18   for the report and noting that there appears to
19   that particular VERIS report, right?                19   be 15 jurisdictions missing. Do you see that?
20       A. We wanted the statewide VERIS report.        20      A. I see that.
21       Q. Right. That had the column with the          21      Q. And then Mr. Cortes on April 4th
22   cancel type that said declared noncitizen?          22   responds to your question about the missing
23       A. Correct.                                     23   jurisdictions. Is that right?
24       Q. That's what PILF wanted?                     24      A. Yes.
25       A. Yes.                                         25      Q. And then you forward -- you forward



                                                                                                            62
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 64 of 107 PageID#
                                    11277
                                         Page 246                                                 Page 247
 1   Mr. Cortes' response on April 4th to Mr. Adams,      1                 EXAMINATION
 2   copying Mr. Churchwell, right?                       2   BY MR. LOCKERBY:
 3      A. Correct.                                       3       Q. Mr. Johnson, I would like you to look
 4      Q. And you wrote: "Response from                  4   back, please, at what was marked as Exhibit 4 to
 5   Mr. Cortes" -- Strike that.                          5   your deposition.
 6          "Response from Cortes on the missing          6       A. I have Exhibit 4 in front of me.
 7   reports. Those counties have not canceled a          7       Q. On the very first page you write:
 8   single person for citizenship reasons in six-plus    8   "Response from Bedford County, 35 people removed
 9   years. Otherwise he just confirms what we            9   for being noncitizens. Interestingly, they also
10   already knew. The report includes only people       10   provide copies of notices sent to all individuals
11   who were flagged, then sent an affirmation and      11   who indicated to the DMV that they were
12   did not return."                                    12   noncitizens. Each person was sent a notice
13          Did I read that correctly?                   13   asking them to confirm their citizenship. That
14      A. Yes.                                          14   list contains 54 people.
15      Q. And this is with reference to the             15           "So 19 people indicated they were
16   VERIS report, or one of the VERIS reports that      16   citizens in response to the notice after
17   was published in Alien Invasion II, right?          17   indicating they were noncitizens at the DMV.
18      A. Yes.                                          18   Those people were kept on the rolls. Hard to
19          MR. TEPE: You can put that document          19   believe all 19 people simply made a mistake at
20      aside.                                           20   the DMV."
21          Subject to any questions that your           21           First of all, is it sometimes the case
22      counsel has, I'm done.                           22   that individuals become naturalized citizens at
23          MR. LOCKERBY: All right. I will have         23   some point after initially registering to vote?
24      a few. Just a few.                               24           MR. TEPE: Objection to form.
25   //                                                  25       Leading.

                                         Page 248                                                 Page 249
 1           THE WITNESS: Yes, that happens.              1   States?
 2   BY MR. LOCKERBY:                                     2           MR. TEPE: Objection; leading.
 3       Q. And if someone subsequently affirms           3           THE WITNESS: No.
 4   citizenship after being sent a notice of             4   BY MR. LOCKERBY:
 5   cancellation, is that still an honor system in       5       Q. As far as you know, does the fact that
 6   Virginia as you understand it? In other words,       6   someone reregisters after completing an
 7   the registrar takes the voter's word for it?         7   affirmation of citizenship constitute an
 8           MR. TEPE: Objection to form.                 8   adjudication by a local registrar that any
 9       Leading.                                         9   particular voter is in fact a citizen of the
10           THE WITNESS: That's how I understand        10   United States?
11       it.                                             11           MR. TEPE: Objection; leading.
12   BY MR. LOCKERBY:                                    12           THE WITNESS: No.
13       Q. And does the subsequent affirmation of       13   BY MR. LOCKERBY:
14   citizenship change the fact that the person         14       Q. Is it your understanding that federal
15   previously stated under oath that he or she was     15   or state prosecutors would have access to
16   not a citizen?                                      16   information about voter registrations and voting
17           MR. TEPE: Objection; leading.               17   history that PILF does not?
18           THE WITNESS: No, it does not change         18           MR. TEPE: Objection; leading. Lacks
19       that.                                           19       foundation.
20   BY MR. LOCKERBY:                                    20           THE WITNESS: Can you repeat the
21       Q. As you understand the process, does          21       question?
22   the fact that someone reregistered after            22   BY MR. LOCKERBY:
23   affirming citizenship represent any kind of         23       Q. Let me ask you a different question.
24   adjudication by the Department of Elections that    24           Have you ever heard of the SAVE
25   the individual is in fact a citizen of the United   25   program database that is maintained by the



                                                                                                            63
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 65 of 107 PageID#
                                    11278
                                         Page 250                                                 Page 251
 1   Department of Homeland Security?                     1   in the Commonwealth of Virginia?
 2       A. Yes.                                          2            MR. TEPE: Objection to form.
 3       Q. Does PILF have access to the contents         3            THE WITNESS: No, we don't.
 4   of that database?                                    4   BY MR. LOCKERBY:
 5       A. No.                                           5       Q. Do you know whether federal or state
 6       Q. Is it your understanding that someone         6   prosecutors would have access to that?
 7   who is not a United States citizen but falls in      7            MR. TEPE: Objection to form.
 8   one of several categories can obtain a driver's      8            THE WITNESS: My guess is that they
 9   license in the Commonwealth of Virginia?             9       would.
10           MR. TEPE: Objection; form.                  10   BY MR. LOCKERBY:
11           THE WITNESS: Yes, that's my                 11       Q. I would like you to look, please, at
12       understanding.                                  12   what was previously marked as Exhibit 7.
13   BY MR. LOCKERBY:                                    13       A. You might have to give me your copy if
14       Q. And is it also your understanding that       14   that's possible because I'm not sure where it
15   a noncitizen who does so will sometimes             15   ended up. What is Exhibit 7?
16   prevent -- present certain types of                 16       Q. I'll just give you a copy of it.
17   documentation, for example what's currently         17            MR. TEPE: You didn't mark it up, did
18   referred to or commonly referred to as a green      18       you?
19   card?                                               19            MR. LOCKERBY: I wrote "Exhibit 7" on
20           MR. TEPE: Objection to form.                20       it, and the answers to my questions.
21           THE WITNESS: Yes, that's my                 21            MR. TEPE: Thank you.
22       understanding.                                  22   BY MR. LOCKERBY:
23   BY MR. LOCKERBY:                                    23       Q. What is the date on Exhibit 7?
24       Q. Does PILF have access to documentation       24       A. September 29 of 2016.
25   used by noncitizens to obtain driver's licenses     25       Q. And did Exhibit 7 contain a draft of

                                         Page 252                                                 Page 253
 1   what eventually became the Alien Invasion I          1          MR. LOCKERBY: Got it. So this will
 2   report?                                              2      be 41.
 3      A. Yes, it does.                                  3          (Exhibit 41 marked for identification
 4      Q. And from memory, you don't recall how          4      and attached hereto.)
 5   long before the date of Exhibit 7 you began          5   BY MR. LOCKERBY:
 6   drafting what became the Alien Invasion I report,    6      Q. Is the first page of Exhibit 41 an
 7   do you?                                              7   e-mail that you sent on August 22, 2016?
 8          MR. TEPE: Objection to form.                  8      A. Yes.
 9      Misstates his testimony.                          9      Q. And then there is an attachment. And
10          THE WITNESS: I do not recall how long        10   what is the attachment?
11      before this exhibit, or before September         11      A. According to the e-mail, it's an info
12      29th, I started drafting what became Alien       12   sheet on our correspondence with various Virginia
13      Invasion I.                                      13   counties regarding our efforts to get lists of
14          MR. LOCKERBY: I would like to have           14   noncitizens on the voter rolls.
15      this marked as Exhibit 42, I believe.            15      Q. Did you use this information sheet in
16          THE REPORTER: 41.                            16   any way to develop what later became Alien
17          MR. LOCKERBY: Just for the record,           17   Invasion I?
18      what is Exhibit 41? Because I had marked an      18          MR. TEPE: Objection to form.
19      April 4, 2017, document by hand as Exhibit       19          THE WITNESS: I believe some of the
20      41. I want to make sure.                         20      material was used in the report.
21          MR. TEPE: That one already has the           21   BY MR. LOCKERBY:
22      VVA 39.                                          22      Q. I would like you to look now, please,
23          MR. LOCKERBY: So we just used the            23   at what was previously marked as Exhibit 10 to
24      same number as before?                           24   your deposition. If it helps, it's the Alien
25          MR. TEPE: Yeah.                              25   Invasion I report dated September 30, 2016.



                                                                                                           64
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 66 of 107 PageID#
                                    11279
                                         Page 254                                                Page 255
 1      A. I still can't find it.                        1   noncitizen August 12, 2015."
 2      Q. All right. If you can't find it, we           2       Q. And was that notation on this document
 3   may need to take a break so you can find it.        3   when you received it from Prince William County?
 4           Is that it upside-down, perhaps?            4       A. I believe it was, yes.
 5      A. There we go, thank you. Okay, I'm             5       Q. I would like you to look, please, now
 6   looking at Exhibit 10.                              6   at Alien Invasion II, which is the mother of all
 7      Q. And within Exhibit 10 there is an             7   deposition exhibits.
 8   Exhibit 7 to the report, and I want you to look,    8       A. Okay. It's Exhibit 11?
 9   please, at page 48 of 84 within Exhibit 7.          9       Q. Exhibit 11, yes. Thank you.
10      A. Okay, I'm looking at that page.              10       A. Okay, I have that in front of me.
11      Q. And that is a voter registration for         11       Q. There is a page of this document that
12   Luciania Freeman. Is that right?                   12   has a tab on it, or at least it did on mine, that
13      A. That is right.                               13   is a report that says up top "Commonwealth of
14      Q. And on this particular voter                 14   Virginia Department of Elections Cancellation -
15   registration she's checked the box "Yes" in        15   Declared Noncitizen, 059 Fairfax County." Can
16   response to the question "Are you a citizen of     16   you find that?
17   the United States?"                                17       A. Is that page 99 of 486?
18      A. Yes, she has.                                18       Q. The one I'm looking at actually is
19      Q. And underneath her signature there is        19   page 100 of 486.
20   a date that says September 26, 2008, correct?      20       A. I'm looking at page 100.
21      A. I see that.                                  21       Q. And do you see Eliud Bonilla's name on
22      Q. And then if you look down at the             22   that?
23   bottom of the page, what does that say? There is   23       A. I do. It's at the bottom.
24   some handwriting that is stamped there.            24       Q. And under the cancel type, what does
25      A. It says, "Canceled - declared                25   it say there?

                                         Page 256                                                Page 257
 1       A. It says declared noncitizen.                 1   being listed on this report that says
 2       Q. And the date of this report is               2   "cancellation - declared noncitizen"?
 3   March 20, 2017. That's what it says in the upper    3            MR. TEPE: Objection to form. Vague.
 4   right-hand corner. Is that right?                   4            THE WITNESS: I believe he volunteered
 5       A. That's right.                                5       that information in an e-mail.
 6            MR. TEPE: Objection to form.               6   BY MR. LOCKERBY:
 7            MR. LOCKERBY: And what's the basis         7       Q. Do you recall receiving an e-mail from
 8       for the objection?                              8   Commissioner Cortes on that subject?
 9            MR. TEPE: You said the date of the         9            MR. TEPE: Objection to form. Vague.
10       report. The date of the report is actually     10            THE WITNESS: Yes, I do.
11       at the bottom.                                 11   BY MR. LOCKERBY:
12   BY MR. LOCKERBY:                                   12       Q. I'm going to show you a document that
13       Q. If you look at -- in the upper              13   has been filed in the Eastern District of
14   right-hand corner, it says start date 1/1/2011.    14   Virginia in this case as Docket Number 66-2.
15   Is that right?                                     15   It's one page.
16       A. Yes.                                        16            MR. LOCKERBY: If you would like, we
17       Q. And do you see an end date that says        17       can take a break and I can get it right now.
18   3/2/2017?                                          18       It's Exhibit B to PILF's answer, but I don't
19       A. Yes, I do.                                  19       have a hard copy.
20       Q. And then at the bottom it says              20            MR. TEPE: What is it?
21   generated on 3/23/2017. Do you see that?           21            MR. LOCKERBY: It's an e-mail from
22       A. I see that.                                 22       Edgardo Cortes to Noel Johnson and Shawna
23       Q. Now, before PILF published Alien            23       Powell dated April 4, 2017.
24   Invasion II, did you inquire of Commissioner       24            MR. TEPE: Is it what's already here?
25   Cortes of what the significance was of someone     25            MR. LOCKERBY: No. It's a different



                                                                                                          65
                         TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 67 of 107 PageID#
                                    11280
                                         Page 258                                                 Page 259
 1       e-mail that same date.                           1   communication from Mr. Cortes?
 2            MR. TEPE: Yeah, if we can get a copy.       2          MR. TEPE: Objection. Calls for a
 3            MR. LOCKERBY: Why don't we all e-mail       3      narrative. Vague.
 4       it to Andrew and we can take a short break       4          THE WITNESS: My understanding was
 5       and get a copy.                                  5      that the statewide VERIS report that he sent
 6            MR. TEPE: Appreciate that.                  6      us, if an individual appeared on that
 7            THE VIDEOGRAPHER: We are going off          7      report, they were on that report due to
 8       the record. The time is 4:33 p.m.                8      their self-reported noncitizen status and
 9            (Recess taken.)                             9      failed to complete an affirmation of
10            THE VIDEOGRAPHER: We are back on the       10      citizenship in the allotted time frame, and
11       record. The time is 4:33 p.m.                   11      that anyone listed on that report continued
12   BY MR. LOCKERBY:                                    12      to be in canceled status.
13       Q. VVA Exhibit 39, the April 4, 2017,           13   BY MR. LOCKERBY:
14   10:04 a.m. e-mail from Mr. Cortes in the third      14      Q. So based on that e-mail, what, if
15   sentence it says: "This report shows individuals    15   anything, did you conclude with respect to Eliud
16   that were canceled due to self-reported as          16   Bonilla who is identified on page 100 of 486 of
17   noncitizen status and failed to complete an         17   Exhibit 7 to the Alien Invasion report?
18   affirmation of citizenship in the allotted time     18          MR. TEPE: Objection to form.
19   frame and continued to be in canceled status. If    19      Foundation.
20   an individual was previously canceled and then      20          THE WITNESS: He was -- by his
21   subsequently affirmed citizenship and was           21      inclusion in this list, he was subject to
22   reregistered, they would no longer appear on this   22      that explanation that Mr. Cortes gave,
23   report because they would now be on active          23      namely that he had self-reported his
24   status."                                            24      noncitizen status, failed to complete an
25            What was your understanding of that        25      affirmation of citizenship in the allotted

                                         Page 260                                                 Page 261
 1      time frame, and continued to be in canceled       1       explanation Mr. Cortes gave, namely that she
 2      status.                                           2       was someone who self-reported her
 3   BY MR. LOCKERBY:                                     3       noncitizenship status, failed to complete an
 4      Q. Elsewhere within the VERIS report              4       affirmation of citizenship in the allotted
 5   that's part of Exhibit 11 to your deposition         5       time frame, and continued to be in canceled
 6   there should be a tab that has Luciania Freeman's    6       status.
 7   name on it. I believe it's on page 258 of 486.       7   BY MR. LOCKERBY:
 8      A. Is that the very last tab?                     8       Q. Later on in Exhibit 11 there is
 9      Q. I don't think that it is.                      9   another tab that is on a document that has the
10      A. You said the application of Luciania          10   number PILF 00050 in the bottom right-hand
11   Freeman?                                            11   corner.
12      Q. No, it's not an application of                12       A. Okay, I'm looking at that page.
13   Luciania Freeman. It is part of the VERIS           13       Q. And on this particular document
14   report.                                             14   Mr. Bonilla has checked the box "Yes," "Are you a
15      A. Sorry. Page 258?                              15   citizen of the United States?" Do you see that?
16      Q. Page 258 of 486. Are you with me?             16       A. Yes.
17      A. I'm looking at 258. Yes.                      17       Q. But on the same page it does say
18      Q. Based on Mr. Cortes' e-mail to you on         18   canceled - declared noncitizen 5/3/2012. Is that
19   Tuesday, April 4, 2017, what, if anything, did      19   right?
20   you conclude about the fact that Luciania Freeman   20       A. Yes, that language appears directly
21   was listed on that particular page?                 21   below his signature.
22           MR. TEPE: Objection to form.                22       Q. And then if you look at another tabbed
23      Foundation.                                      23   page within Exhibit 11 -- this one unfortunately
24           THE WITNESS: That her inclusion on          24   does not have a number on it. It's a voter
25      this list meant she was subject to the           25   application -- a voter registration application



                                                                                                           66
                          TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 68 of 107 PageID#
                                    11281
                                         Page 262                                                 Page 263
 1   for Luciania Freeman.                                1       A. I believe that's a requirement. But
 2      A. Yes, I'm looking at that page.                 2   in practice that's not always what happened. By
 3      Q. And on this voter application back in          3   that I mean some people that checked "No" were
 4   2008, Ms. Freeman has checked the box "Yes" to       4   still registered to vote.
 5   "Are you a citizen of the United States?" Do you     5       Q. But by and large, the majority of
 6   see that?                                            6   voters that later showed up as canceled
 7          MR. TEPE: Did we already go through           7   noncitizen had originally checked the box "Yes."
 8      this?                                             8   Isn't that right?
 9          MR. LOCKERBY: We did, yes. I'm                9       A. Yes.
10      setting a predicate. It's a segue question.      10       Q. And the fact that a voter checked the
11          MR. TEPE: So it's okay now, a segue          11   box "Yes" did not mean the voter necessarily was
12      question.                                        12   a citizen of the United States. Is that right?
13          THE WITNESS: She checked the box             13           MR. TEPE: Objection to form. Lacks
14      "Yes," I'm a United States citizen.              14       foundation.
15   BY MR. LOCKERBY:                                    15           THE WITNESS: That's my understanding.
16      Q. But at the bottom of the page it says         16   BY MR. LOCKERBY:
17   "canceled - declared noncitizen August 12, 2015,"   17       Q. If you look in Alien Invasion II, the
18   correct?                                            18   body of the report that's been marked as Exhibit
19          MR. TEPE: Asked and answered.                19   11 itself, at the bottom of page 13, do you see
20          THE WITNESS: Yes, it does.                   20   there is a footnote 69?
21   BY MR. LOCKERBY:                                    21       A. I see that.
22      Q. To be registered in the commonwealth          22       Q. And then if you look after the
23   of Virginia, as you understood it, a voter had to   23   conclusion of the report -- I said footnote.
24   have checked the box "Yes" when registering to      24   It's actually technically end note. End note 69
25   vote, correct?                                      25   says the voter registration applications are

                                         Page 264                                                 Page 265
 1   produced in Exhibit 12.                              1   what's been marked as Exhibit 31 to your
 2           Do you see that?                             2   deposition.
 3       A. I see that.                                   3       A. Okay, I'm looking at Exhibit 31.
 4       Q. And then if you read the sentence             4       Q. At the bottom of Exhibit 31 there is
 5   before the end note, it says: "For the remaining     5   an e-mail from a Tierney Sneed of Talking Points
 6   702 noncitizen registrants getting on the voter      6   Memo. Do you know who she is?
 7   rolls was as easy as checking yes to the             7       A. I don't know who she is.
 8   citizenship question."                               8       Q. Do you know anything about this
 9           That's what it says, right?                  9   publication Talking Points Memo that she says she
10       A. That's what it says.                         10   works for or with?
11       Q. And it doesn't say that the registrant       11           MR. LOCKERBY: Objection to form.
12   was not telling the truth when he or she checked    12           THE WITNESS: I only know that it's a
13   the box "Yes," does it?                             13       website.
14           MR. TEPE: Objection to form.                14   BY MR. LOCKERBY:
15       Leading.                                        15       Q. And as of Ms. Sneed's e-mail, had PILF
16           THE WITNESS: It does not say that.          16   itself actually seen the lawsuit in which you're
17   BY MR. LOCKERBY:                                    17   now testifying?
18       Q. And in fact was it true that for the         18           MR. TEPE: Objection to form.
19   remaining 702 noncitizen registrants getting on     19           THE WITNESS: Had we seen the
20   the voter rolls was as easy as checking "Yes" to    20       complaint at the time of this e-mail?
21   the citizenship question?                           21   BY MR. LOCKERBY:
22           MR. TEPE: Objection to form.                22       Q. Yes, sir.
23           THE WITNESS: That is true.                  23       A. No.
24   BY MR. LOCKERBY:                                    24       Q. In fact, she mentions a lawsuit being
25       Q. I would like you to look, please, at         25   filed in federal court today. Do you see that?



                                                                                                           67
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 69 of 107 PageID#
                                    11282
                                          Page 266                                               Page 267
 1       A. I see that.                                   1   BY MR. LOCKERBY:
 2       Q. So you don't have any idea how this           2       Q. Well, I certainly wouldn't want to
 3   alleged reporter obtained the complaint or had       3   lead you, so let me rephrase the question.
 4   caught wind of it, or wing of it as she put it,      4           Have you worked on litigation
 5   before it was filed, do you?                         5   involving -- or when you worked on litigation
 6           MR. TEPE: Objection to form.                 6   involving tax-exempt status, what was the nature
 7           THE WITNESS: I don't know.                   7   of that litigation?
 8   BY MR. LOCKERBY:                                     8           MR. TEPE: Objection to the form.
 9       Q. Now, at the top of the page                   9       Outside the scope.
10   Mr. Vanderhulst mentions that he was surprised it   10           THE WITNESS: It involved an entity
11   hasn't happened sooner, a lawsuit or an IRS         11       that was targeted by the IRS in a so-called
12   complaint or something.                             12       IRS targeting scandal involving Lois Lerner
13           Have you yourself ever worked               13       and others.
14   representing clients in connection with             14   BY MR. LOCKERBY:
15   tax-exempt status?                                  15       Q. And what was or were the entity or
16           MR. TEPE: Objection to form. Outside        16   entities that were part of the IRS targeting
17       the scope of the deposition.                    17   scandal, as you use that term?
18           THE WITNESS: Yes, I have.                   18           MR. TEPE: Objection; outside the
19   BY MR. LOCKERBY:                                    19       scope.
20       Q. And have you worked on litigation in         20           THE WITNESS: Could you rephrase the
21   which an entity's tax-exempt status has been,       21       question?
22   shall we say, held up at the IRS?                   22   BY MR. LOCKERBY:
23           MR. TEPE: Objection to form.                23       Q. What entity or entities had allegedly
24       Leading. Outside the scope.                     24   been targeted by the IRS?
25           THE WITNESS: Yes, I have.                   25           MR. TEPE: Same objection.

                                          Page 268                                               Page 269
 1           THE WITNESS: We represented an               1   if you call?
 2       organization called True the Vote.               2       A. Well, I recall a report issued by the
 3   BY MR. LOCKERBY:                                     3   inspector general for tax administration.
 4       Q. And who were the defendants in that           4           MR. TEPE: I'm going to make a running
 5   litigation?                                          5       objection to this line of questioning.
 6       A. The IRS, the commissioner of the IRS,         6   BY MR. LOCKERBY:
 7   Lois Lerner and various IRS employees, and the       7       Q. And in view of that experience, would
 8   chief counsel for the IRS.                           8   you yourself have been surprised if there had
 9       Q. And what was the nature of the                9   been some kind of complaint with the IRS
10   allegations in that litigation?                     10   involving PILF?
11           MR. TEPE: Objection; outside the            11       A. No, I would not have been surprised.
12       scope.                                          12       Q. Would you have been surprised or were
13           THE WITNESS: Our client alleged that        13   you surprised that there might be a lawsuit
14       her constitutional rights were violated in      14   against PILF resulting from publication of the
15       the processing of her tax-exempt status.        15   Alien Invasion reports?
16       The organization she headed, I should say.      16           MR. TEPE: Objection to form.
17   BY MR. LOCKERBY:                                    17       Speculation.
18       Q. And were there any congressional             18           THE WITNESS: I was surprised that
19   investigations in connection with what you refer    19       there was a lawsuit.
20   to as the IRS scandal?                              20   BY MR. LOCKERBY:
21       A. Yes, there were.                             21       Q. When you received this e-mail from
22       Q. Were there any reports issued by the         22   Logan Churchwell at 10:06 a.m., Thursday, April
23   U.S. Congress in connection with that?              23   12, 2018, you replied five minutes later
24       A. Yes, there were.                             24   according to this. Right?
25       Q. And what report or reports were those,       25       A. Correct.



                                                                                                           68
                          TSG Reporting - Worldwide             877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 70 of 107 PageID#
                                    11283
                                         Page 270                                                 Page 271
 1       Q. And you wrote, quote: "Allison Riggs          1   involvement at that time.
 2   is lead counsel you think?"                          2       Q. When did you become aware of
 3           What do you mean by that?                    3   Mr. Levitt's involvement?
 4       A. I knew Allison Riggs to be involved           4           MR. TEPE: Objection to form.
 5   with the Southern Coalition for Social Justice,      5           THE WITNESS: Through production of
 6   who we knew had contacted at least Ms. Rosen         6       discoverable material as a result of this
 7   about her name or her records being included in      7       lawsuit.
 8   the Alien Invasion appendix.                         8   BY MR. LOCKERBY:
 9       Q. And in fact, when you saw the                 9       Q. If you could look back, please, at
10   complaint, did you see Allison Riggs' name and      10   what was marked as Exhibit 13 to your deposition.
11   organization's name as being among the              11   While you're at it, perhaps if you could pull
12   plaintiffs?                                         12   Exhibit 14 and Exhibit 15 as well.
13       A. I believe so.                                13       A. I'm looking at Exhibit 13.
14           MR. TEPE: Objection to form.                14       Q. And Exhibits 13, 14 and 15 are e-mails
15       Misstates the complaint.                        15   from the registrar of York County, correct?
16   BY MR. LOCKERBY:                                    16       A. Correct.
17       Q. As of April 12, 2018, were you aware         17       Q. And the date of all three e-mails is
18   of the involvement of Justin Levitt contacting      18   November 22, 2016. Is that right?
19   individuals identified in the exhibits to the       19       A. Correct.
20   Alien Invasion reports?                             20       Q. And as of the date of these e-mails,
21           MR. TEPE: Objection to form.                21   had PILF received reports from the VERIS system
22           THE WITNESS: As of what date?               22   from the Department of Elections or any
23   BY MR. LOCKERBY:                                    23   jurisdiction in the Commonwealth of Virginia?
24       Q. April 12, 2018.                              24           MR. TEPE: Objection to form.
25       A. I was not aware of Mr. Levitt's              25           THE WITNESS: Yes, some jurisdictions

                                         Page 272                                                 Page 273
 1       had provided VERIS reports, but not the          1       understanding that the records he was
 2       Department of Elections.                         2       providing were responsive to our request.
 3   BY MR. LOCKERBY:                                     3   BY MR. LOCKERBY:
 4       Q. And the Department of Elections had           4       Q. I would like you to look now, please,
 5   previously advised registrars not to provide the     5   at Exhibit 17.
 6   records that PILF was requesting. Is that right?     6       A. I'm looking at Exhibit 17.
 7           MR. TEPE: Objection; form.                   7       Q. And the date is May 17, 2017. Is that
 8           THE WITNESS: Correct.                        8   right?
 9   BY MR. LOCKERBY:                                     9       A. May 26, 2017.
10       Q. And as of November 22, 2016, did you         10       Q. What's the --
11   understand York County to be complying with the     11           Can you look, please, at the document
12   Department of Elections' directive not to provide   12   that's marked VVA Deposition Exhibit 26, which is
13   a list of voters canceled because of a              13   dated May 17, 2017. I can simply show it to you
14   declaration of noncitizenship?                      14   if you can't find it. It might speed things up.
15           MR. TEPE: Objection to form.                15           That was an e-mail from you back in
16           THE WITNESS: That's what he states in       16   May 2017, correct?
17       one of his e-mails.                             17       A. Yes.
18   BY MR. LOCKERBY:                                    18       Q. And as of the date of the e-mail, had
19       Q. Did you have any understanding as to         19   PILF previously hoped to publish Alien Invasion
20   whether the documents being provided by York        20   II before May of 2017?
21   County were responsive to the request that PILF     21           MR. TEPE: Objection; foundation.
22   had previously made to York County and other        22           THE WITNESS: I don't recall.
23   jurisdictions?                                      23   BY MR. LOCKERBY:
24           MR. TEPE: Objection to form.                24       Q. I would like you to look now, please,
25           THE WITNESS: Yes. It was my                 25   at what's previously been marked as Exhibit 38.



                                                                                                            69
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 71 of 107 PageID#
                                    11284
                                         Page 274                                                 Page 275
 1      A. I'm looking at Exhibit 38.                     1   citizenship.
 2      Q. And you see there is a column in               2           MR. LOCKERBY: All right. Thank you.
 3   Exhibit 38 that says "Registration Status."          3       I have no further questions.
 4      A. I see that.                                    4                EXAMINATION
 5      Q. And it says either -- it says canceled         5   BY MR. TEPE:
 6   or active or inactive. Is that right?                6       Q. Mr. Johnson, the document you were
 7      A. I see entries marked with each of              7   just looking at that was marked as Exhibit 38.
 8   those, yes.                                          8       A. I have it in front of me.
 9      Q. And from this document, could you tell         9       Q. The cover e-mail of Mr. Cortes states
10   which voters had had their registrations canceled   10   that the spreadsheet that was attached which
11   based on noncitizen status?                         11   notes whether or not someone has a canceled
12      A. No.                                           12   registration status pertains to those voters who
13          MR. TEPE: Objection; form.                   13   were sent correspondence on potential
14          THE WITNESS: No, I cannot tell.              14   noncitizenship by local registrars. Is that
15   BY MR. LOCKERBY:                                    15   right?
16      Q. Had PILF requested information about          16           MR. LOCKERBY: Object to the form.
17   voters whose registrations had been canceled        17           MR. TEPE: What's the basis?
18   because they were dead or moved to Nebraska or      18           MR. LOCKERBY: Pardon me?
19   anything like that?                                 19           MR. TEPE: What's the basis?
20          MR. TEPE: Objection to form.                 20           MR. LOCKERBY: The document speaks for
21          THE WITNESS: No.                             21       itself.
22   BY MR. LOCKERBY:                                    22           MR. TEPE: Let me start again.
23      Q. What reasons for cancellation was             23   BY MR. TEPE:
24   PILF's request directed to?                         24       Q. Mr. Lockerby was asking you a couple
25      A. For reasons of non-United States              25   of questions about Exhibit 38, correct?

                                         Page 276                                                 Page 277
 1       A. Yes.                                          1   sent to potential noncitizens by local general
 2       Q. And he asked you about the                    2   registrars."
 3   registration status column. Is that right?           3           Do you see that?
 4       A. He did.                                       4       A. I see that.
 5       Q. And he suggested that this report             5       Q. And one of the fields is the date the
 6   wouldn't tell you the reason for someone's           6   correspondence regarding potential noncitizenship
 7   cancellation. Is that correct?                       7   was sent, right?
 8           MR. LOCKERBY: Objection.                     8       A. That's one of the fields.
 9           THE WITNESS: I stated that the report        9       Q. And one of the fields is the date the
10       does not tell me the reason for the             10   response -- whether or not the person responded
11       cancellation.                                   11   to correspondence. Is that right?
12   BY MR. TEPE:                                        12       A. Correct.
13       Q. Now, if you go to the cover e-mail of        13       Q. So this is not a report regarding
14   Mr. Cortes --                                       14   individuals who were canceled because of felony
15       A. I'm looking at it.                           15   status, correct?
16       Q. He tells you that those individuals          16           MR. LOCKERBY: Object to the form of
17   listed were sent correspondence concerning their    17       the question. The document speaks for
18   citizenship status. Is that right?                  18       itself and it's contrary to evidence in the
19       A. Is there a particular sentence you're        19       record.
20   referring to?                                       20           MR. TEPE: I don't appreciate your
21       Q. Yeah. The first sentence. "On                21       interpretation of evidence in the record.
22   September 16, the Department of Elections offered   22           MR. LOCKERBY: Actually it's not my
23   to create a customized report containing            23       interpretation. It's the sworn testimony of
24   information available in our statewide voter        24       Edgardo Cortes, commissioner of the Virginia
25   registration system related to correspondence       25       Department of Elections.



                                                                                                            70
                         TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 72 of 107 PageID#
                                    11285
                                         Page 278                                                 Page 279
 1          MR. TEPE: It is your interpretation           1   noncitizenship, correct?
 2      of the testimony of Edgardo Cortes, and I         2       A. Correct.
 3      appreciate you declining from your speaking       3       Q. And the report provides current
 4      objections.                                       4   registration status for those individuals,
 5          THE WITNESS: Nothing in the attached          5   correct?
 6      report gives a reason any one of those            6       A. Correct.
 7      individuals was canceled.                         7       Q. Some were in active status, right?
 8   BY MR. TEPE:                                         8       A. Yes.
 9      Q. So my question was this is not a               9       Q. And some were in canceled status?
10   report regarding individuals who are canceled       10       A. Correct.
11   because of felony status, correct? That was my      11       Q. But all of these individuals were sent
12   question. Right?                                    12   correspondence regarding their citizenship,
13      A. I don't know if any of these                  13   correct?
14   individuals were canceled for felony status.        14       A. That's what Mr. Cortes says, yes.
15      Q. Right. Because Mr. Cortes didn't send         15       Q. Now, am I understanding your testimony
16   you a report generated based on citizenship -- he   16   that this report was not sufficient because
17   did not send you a report based on felony status,   17   possibly some of these individuals who were
18   correct?                                            18   canceled for failure to provide an affirmation of
19          MR. LOCKERBY: Object to the form.            19   citizenship later died?
20          THE WITNESS: Again, I think what he          20       A. That's one of the possible reasons
21      says is in the report. It speaks for             21   that it's not sufficient. It's also not what we
22      itself.                                          22   asked for.
23   BY MR. TEPE:                                        23       Q. You asked for documents pertaining to
24      Q. He sent you a report that lists people        24   individuals who were canceled due to potential
25   who were sent correspondence about potential        25   noncitizenship, correct?

                                         Page 280                                                 Page 281
 1      A. At this point in time Mr. Cortes knew          1           MR. LOCKERBY: Object to the form.
 2   we were asking for the VERIS reports because he      2           THE WITNESS: The reports we wanted
 3   instructed his county officials not to give us       3       said "declared noncitizenship" on them, yes.
 4   those reports.                                       4   BY MR. TEPE:
 5      Q. Right. And you testified earlier that          5       Q. And these were reports of voter
 6   you wanted those VERIS reports, correct?             6   registration cancellation, correct?
 7      A. Yes.                                           7       A. Yes.
 8      Q. Right. And you wanted those VERIS              8       Q. These were not reports adjudicating
 9   reports because they had the notation "declared      9   people's citizenship, correct?
10   noncitizen" on it, correct?                         10           MR. LOCKERBY: Object to the form.
11      A. That, and that they were generated            11       Asked and answered repeatedly now.
12   from the VERIS system.                              12           THE WITNESS: Again, the way that they
13      Q. Right. But having a report generated          13       are compiled means, according to Mr. Cortes,
14   from the VERIS system wasn't sufficient for         14       that the individual stated under oath that
15   PILF's purposes, correct? Because he generated a    15       they are not a citizen.
16   custom report which you rejected, correct?          16   BY MR. TEPE:
17      A. We --                                         17       Q. And also these records were compiled
18          MR. LOCKERBY: Objection; asked and           18   after citizens stated under oath that they were a
19      answered repeatedly.                             19   citizen by getting onto the voter registration
20          THE WITNESS: We did not reject this          20   application -- voter rolls, correct?
21      report. We said it was not sufficient to         21       A. Can you repeat the question?
22      satisfy our records request.                     22       Q. And these records were also compiled
23   BY MR. TEPE:                                        23   after citizens stated under oath that they were
24      Q. Because PILF wanted reports that said         24   U.S. citizens in order to get on the voter rolls,
25   "declared noncitizenship" on it, correct?           25   correct?



                                                                                                           71
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 73 of 107 PageID#
                                    11286
                                         Page 282                                                 Page 283
 1       A. At some point in time they were added         1        Q. And that's how they got onto the VERIS
 2   to the voter rolls. I don't know if each one of      2   reports, correct?
 3   them indicated at that time they were a citizen.     3        A. People that were already on the voter
 4       Q. Well, you had looked at 764 voter             4   roll subsequently checked "No"? That may be one
 5   registration applications, correct?                  5   way that they are flagged as noncitizens, yes,
 6       A. Yes.                                          6   sir.
 7       Q. And 702 of those had the applicants           7        Q. So these individuals had checked "Yes"
 8   checking "Yes," they were a citizen.                 8   to get on the rolls, and then potentially checked
 9       A. Yes.                                          9   "No" at the DMV, which triggered a cancellation?
10       Q. And so do you not believe they're            10        A. Yeah, that's a possible process. Yes.
11   checking that they are U.S. citizens?               11        Q. And the State of Virginia has not
12       A. Well, I can see that on the                  12   adjudicated whether or not these individuals are
13   application that they checked "Yes," if that's      13   citizens, correct?
14   what you're asking.                                 14        A. Right. As far as I understand it, the
15       Q. But you said before that certain             15   list is compiled based on the sworn statements of
16   people, to your knowledge, got onto the VERIS       16   the applicant.
17   reports because they checked "No," they were not    17        Q. Is it the case that you want to
18   a citizen, and you made the emphasis that it was    18   believe that these individuals are not citizens?
19   under oath, correct?                                19        A. No. The records reflect what they
20       A. Well, they didn't get onto the VERIS         20   reflect.
21   report. They got onto the voter roll.               21        Q. Right. And so you had records
22       Q. No. My question was you testified            22   reflecting in one case citizenship and in one
23   earlier that people at the DMV checked "No" with    23   case potentially noncitizenship, correct?
24   regard to citizenship, correct?                     24        A. Yes, there could be that case.
25       A. Yes.                                         25        Q. And in that case you don't know if

                                         Page 284                                                 Page 285
 1   these individuals are or are not citizens,           1   conflicting information. Like I said, we have
 2   correct?                                             2   people who checked "No" on their original
 3       A. I can take them at their word for what        3   application and still registered to vote.
 4   they say on the form.                                4       Q. And Alien Invasion II is not limited
 5       Q. Which form?                                   5   to those people, correct?
 6       A. What do you mean, which form?                 6       A. No.
 7       Q. You have two forms, one saying                7       Q. Alien Invasion II calls 5562 people
 8   citizenship, one potentially saying                  8   noncitizens even though you have information that
 9   noncitizenship. Which one are you taking them at     9   at least 702 of them had said yes, they're a
10   their word for?                                     10   citizen, correct?
11       A. Well, the subsequent registration is         11       A. No. It's based on their inclusion in
12   the more recent in time.                            12   the VERIS report that says "declared noncitizen"
13       Q. So you were choosing to believe that         13   next to their name.
14   form over another form?                             14       Q. Right. And so that is the report that
15       A. I'm not choosing to believe anything.        15   you want to believe, correct?
16       Q. You're not?                                  16           MR. LOCKERBY: Object to the form.
17       A. The Department of Elections or the           17           THE WITNESS: It's the report on which
18   county registrar is the one who makes that          18       the report relies, yes.
19   determination.                                      19   BY MR. TEPE:
20       Q. And all they do is actually just send        20       Q. And so you never called Luciania
21   a notice of intent to cancel to voters who they     21   Freeman even though you had records indicating
22   have conflicting information about and then tell    22   that she checked "Yes," that she was a citizen,
23   people to affirm their citizenship if they are in   23   correct?
24   fact citizens, correct?                             24       A. We never called Luciania Freeman.
25       A. Well, not every case is going to have        25       Q. And you never called Eliud Bonilla,



                                                                                                           72
                         TSG Reporting - Worldwide              877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 74 of 107 PageID#
                                    11287
                                          Page 286                                                     Page 287
 1   correct?                                             1       A. He is a board member of the
 2      A. Not to my knowledge.                           2   foundation.
 3      Q. And yet you called them in Alien               3       Q. To your recollection, did he opine on
 4   Invasion II noncitizens, correct?                    4   the content of either of the Alien Invasion
 5          MR. LOCKERBY: Objection.                      5   reports before they were published?
 6          THE WITNESS: They are -- they are             6       A. I believe he did, yes.
 7      included in the report under all of the data      7           MR. TEPE: Nothing further from me.
 8      that is in there. They are two of those           8                EXAMINATION
 9      people.                                           9   BY MR. LOCKERBY:
10          THE VIDEOGRAPHER: Excuse me, counsel.        10       Q. Just briefly, if the Commonwealth of
11      Your mic.                                        11   Virginia wanted to determine which sworn
12   BY MR. TEPE:                                        12   statement is true where voters checked "Yes" on
13      Q. Mr. Lockerby asked you questions about        13   one form, I am a United States citizen, but "No"
14   what was marked as VVA Deposition Exhibit 39.       14   on a DMV form, I'm not a United States citizen,
15      A. He did.                                       15   does the Commonwealth of Virginia, as far as you
16      Q. You asked Mr. Cortes a question at            16   know, have some documents that would help it make
17   3:01 p.m. on March 28th.                            17   that determination?
18      A. My e-mail on that day includes a              18           MR. TEPE: Objection to form.
19   question, yes.                                      19       Foundation.
20      Q. You didn't ask Mr. Cortes for a               20           THE WITNESS: The DMV could have
21   definition of what declared noncitizen means, did   21       documents presented with a driver's license
22   you?                                                22       application that would show whether the
23      A. No, not in that e-mail.                       23       person was a noncitizen, such as a copy of a
24      Q. Did Mr. von Spakovsky -- Strike that.         24       green card.
25          Who is Hans von Spakovsky?                   25   BY MR. LOCKERBY:

                                          Page 288                                                     Page 289
 1     Q. And again, those are documents to               1         ACKNOWLEDGMENT OF DEPONENT
 2   which you, PILF, had access?                         2
 3     A. Correct.                                        3       I, NOEL JOHNSON, have read or have had the
 4         MR. LOCKERBY: Thank you. I have no             4   foregoing testimony read to me and hereby certify
 5     further questions.                                 5   that it is a true and correct transcription of my
 6         THE VIDEOGRAPHER: This marks the end           6   testimony with the exception of any attached
 7     of the deposition of Noel Johnson. We are          7   corrections or changes.
 8     going off the record. The time is 5:15 p.m.        8
 9         (Deposition adjourned at 5:15 p.m.)            9
10                                                       10   ______________________________
11                                                       11   NOEL JOHNSON
12                                                       12   [ ] No corrections
13                                                       13   [ ] Correction sheet(s) enclosed
14                                                       14
15                                                       15      SUBSCRIBED AND SWORN TO BEFORE ME, the
16                                                       16   undersigned authority, by the witness, NOEL
17                                                       17   JOHNSON, on this the _____ day of
18                                                       18   ___________________, _______.
19                                                       19
20                                                       20
21                                                       21
22                                                       22
23                                                       23
24                                                       24
25                                                       25




                                                                                                                  73
                          TSG Reporting - Worldwide               877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 75 of 107 PageID#
                                    11288
                                        Page 290                                                     Page 291
 1                                                       1             ERRATA SHEET
            CERTIFICATE
 2                                                       2   Case Name:
 3                                                       3   Deposition Date:
     DISTRICT OF COLUMBIA
 4                                                       4   Deponent:
           I, JOHN L. HARMONSON, a Notary Public
 5                                                       5   Pg. No. Now Reads Should Read   Reason
     within and for the District of Columbia, do
 6                                                       6   ___ ___ __________ __________    ____________________
     hereby certify:
 7                                                       7   ___ ___ __________ __________    ____________________
           That NOEL JOHNSON, the witness
 8                                                       8   ___ ___ __________ __________    ____________________
     whose deposition is hereinbefore set forth, was
 9                                                       9   ___ ___ __________ __________    ____________________
     duly sworn or affirmed by me and that such
10                                                      10   ___ ___ __________ __________    ____________________
     deposition is a true record of the testimony
11                                                      11   ___ ___ __________ __________    ____________________
     given by such witness.
12                                                      12   ___ ___ __________ __________    ____________________
           That if the foregoing pertains to a
13                                                      13   ___ ___ __________ __________    ____________________
     federal case, before completion of the
14                                                      14   ___ ___ __________ __________    ____________________
     proceedings, review and signature of the
15                                                      15   ___ ___ __________ __________    ____________________
     transcript [x] was [ ] was not requested.
16                                                      16   ___ ___ __________ __________    ____________________
           I further certify that I am not related
17                                                      17   ___ ___ __________ __________    ____________________
     to any of the parties to this action by blood or
18                                                      18   ___ ___ __________ __________    ____________________
     marriage; and that I am in no way interested in
19                                                      19   ___ ___ __________ __________    ____________________
     the outcome of this matter.
20                                                      20
           IN WITNESS WHEREOF, I have hereunto set
21   my hand this 24th day of April, 2019.                                    _____________________
22                                                      21                    Signature of Deponent
23                                                      22   SUBSCRIBED AND SWORN BEFORE ME
               ______________________________
24                                                      23   THIS ____ DAY OF __________, 2019.
               JOHN L. HARMONSON, RPR
                                                        24   ____________________
               My commission expires: 11/14/20
25                                                      25   (Notary Public) MY COMMISSION EXPIRES:__________




                                                                                                              74
                         TSG Reporting - Worldwide               877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 76 of 107 PageID#
                                     11289

                                                                                                          Page 1

         A              25:25 27:21,25 34:1     44:16 100:2 110:25     ago (1)                    151:17 152:7,23
a.m (14)                  162:19                  111:13 223:1         194:7                      153:3,8 156:17,23
2:6 9:3,16 31:8,11      activity (1)            adds (1)               agree (20)                 162:12,20,25 163:4
  67:6,9 151:14 152:1   165:6                   66:8                   52:8 70:11 97:11 98:7      163:12,17 165:7,10
  154:22 166:16         ActRight (10)           adjourned (1)             105:14 108:24           165:12 166:22
  205:13 258:14         18:1 28:3,7,18,22       288:9                     160:23,24 161:1,3       167:7,12 168:25
  269:22                  29:5,11,24 30:5,12    adjudicated (1)           173:17 180:24           170:12,25 171:18
Abby (2)                actual (1)              283:12                    185:14,19,20            174:6 177:18
116:18 120:9            230:18                  adjudicating (1)          187:11 192:25           180:10,18 181:9,15
abiding (1)             Adams (100)             281:8                     218:3 231:2 244:10      182:19 187:6
119:14                  3:19 10:7 14:1,6,19     adjudication (2)       ahead (2)                  192:24 193:8,15
ability (2)               15:13,16 17:4 19:4    248:24 249:8           160:1 192:13               195:3 196:25 197:7
187:12 190:16             19:8,13,19 47:17      administering (1)      Ahmad (1)                  198:5,19,23 200:7
able (5)                  48:20,25 68:9,12      2:17                   31:23                      203:2,7 205:3,9
170:15 185:14,20          69:2 70:16 71:2,9     administration (1)     al (4)                     206:18 208:6,11,16
  187:6,11                71:20 72:8 73:10      269:3                  1:7,10 9:9,10              213:22 218:3,15,21
abroad (1)                101:21 105:25         advantageous (5)       Alabama (1)                219:1,16,21 221:8
130:25                    136:16 143:15         180:22 181:2,5,7,12    157:11                     223:3,17 224:15,19
absolutely (1)            146:16 149:7          advised (1)            alarming (1)               225:18 231:4 233:6
236:9                     150:18 151:4,15       272:5                  89:21                      233:11 234:2,6
accepting (1)             152:2,5,21 153:12     advocate (2)           Alexandria (6)             236:2 238:13 239:8
241:6                     153:24 154:7,25       26:12,14               1:3 183:17 186:9,14        240:23,24 246:17
access (9)                155:8,10 156:3,12     advocated (2)             215:12 216:6            252:1,6,12 253:16
99:22 169:25 170:4        156:16,22 163:8       102:3,5                alien (207)                253:24 255:6
  170:20 249:15           166:5,11,13 167:7     advocating (2)         5:8,10 20:8 23:15,17       256:23 259:17
  250:3,24 251:6          167:25 168:5          104:11 189:1              24:7 57:9,13 64:15      263:17 269:15
  288:2                   171:16 172:9,18       affiliated (1)            66:24 68:3,7,10,20      270:8,20 273:19
accident (1)              173:1,13 174:9        156:21                    69:11 70:6 71:3         285:4,7 286:3 287:4
10:19                     176:6,14,16,23        affirm (4)                73:4 74:3,14,23       aliens (7)
accomplish (3)            177:25 178:5 180:7    54:22 55:8 56:12          75:10,14,21 81:2,7    76:21 80:13 81:2,5,12
19:11 188:25 189:8        182:10 183:1,8          284:23                  83:5 84:20,21 85:13     87:5 230:20
accuracy (1)              184:17 187:5          affirmation (26)          85:17,21,25 86:23     allegations (1)
34:2                      189:24 191:3,7        41:1,4,7 42:14 43:19      86:24 87:10,24        268:10
accurate (4)              196:5,8,13,19 197:9     52:3,17 53:15 54:4      91:23 92:20 93:11     alleged (3)
11:9 52:19 186:15         197:10 198:22           54:8 118:5 119:25       93:15 94:8,18 95:23   161:25 266:3 268:13
  233:12                  214:17 218:2            120:14,20 123:13        96:8 97:12 98:8,16    allegedly (1)
accusation (2)            220:14 221:23           124:8,9 125:3           98:21 99:17,23        267:23
127:18 162:8              222:3,9,24 223:15       246:11 248:13           100:12,16,19,24       Alliance (5)
accuse (1)                225:22 228:22           249:7 258:18 259:9      101:14 102:2,3,11     21:14 76:7 87:15
162:4                     229:8,22 230:10         259:25 261:4            104:25 105:11,18        90:16,17
accused (3)               231:2,8,12 232:20       279:18                  105:25 106:13,15      Alliance's (1)
108:14,15 161:23          240:9 246:1           affirmations (1)          112:1 113:2,6 117:7   76:4
accusing (2)            added (1)               203:18                    117:20 122:7          allies (1)
108:21 162:2            282:1                   affirmed (6)              124:14,24 125:18      214:25
ACKNOWLEDG...           addition (1)            10:3 117:22 126:24        127:4 128:6,8,11,18   Allison (3)
289:1                   163:8                     134:4 258:21 290:9      129:14 131:4 132:1    270:1,4,10
act (8)                 additional (2)          affirming (2)             132:6,17 133:1,3,21   allotted (4)
20:12,23 25:22 26:3,5   74:20 160:14            41:17 248:23              133:23 134:2,4,9,11   258:18 259:10,25
  33:16,20 130:17       address (16)            affirms (1)               134:16 136:11,14        261:4
action (5)              82:20 94:4,5,6,15,16    248:3                     137:24 138:12,22      allowed (2)
1:7 54:20 91:3,6          95:14 97:3,3,4        afternoon (3)             139:8,16,17,22        54:23 99:21
  290:17                  130:21 131:6,9        141:2 151:22 166:15       141:11,24 142:11      Amen (1)
active (5)                172:12,13 239:1       age (1)                   142:16 143:21         185:10
21:25 241:3 258:23      addressed (2)           84:9                      144:21,24 145:3,4     Amendment (3)
  274:6 279:7           51:15 236:1             Agee (2)                  146:21,25 147:18      30:17,22 31:3
activities (5)          addresses (5)           61:1 65:3                 147:22 148:3,17       America (3)


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 77 of 107 PageID#
                                     11290

                                                                                                         Page 2

  83:1 95:19 97:9         122:4,9 129:8         April (19)               30:24,25 31:5 35:4      163:21 165:18
American (4)              144:15 164:3 168:9    1:18 2:5 9:15 120:11     35:5 40:2,8,13          167:17 171:21
1:6 9:8 21:15 164:25      173:16 225:18           123:18 124:4,7,10      52:20 89:10 117:14      180:10 181:19
amici (2)                 230:10 245:18           225:23 245:21          132:5 152:8 153:12      187:16 195:12,25
227:4,7                   261:20                  246:1 252:19           168:7 174:13,22         204:20 206:10
amount (2)              appendix (1)              257:23 258:13          175:3,16,21,22          212:22 214:3
129:15 145:9            270:8                     260:19 269:22          176:5,9,13,14,14,16     220:17 223:6 224:2
analysis (2)            applicant (3)             270:17,24 290:21       178:4,16 179:16         224:6 225:10,19
90:18 153:21            174:3,15 283:16         archive (4)              196:6 198:13            228:12 232:5 234:5
Andrew (2)              applicants (4)          209:25 210:16,25         216:10 222:19,20        237:4 238:4 239:22
3:8 258:4               113:14 115:8 177:9        212:5                  224:17 247:13           242:1 253:4 275:10
announcement (2)          282:7                 archives (1)             275:24 280:2            278:5 289:6
136:17 137:19           application (46)        207:10                   282:14                attaches (1)
answer (25)             42:25 43:7,16 51:20     arguing (2)            asks (1)                145:13
11:25 12:1,11 16:17       52:10 82:16 94:22     115:22 192:15          173:19                  attaching (5)
  18:13,16 21:10,12       95:12 96:19 97:1      Argumentative (1)      aspect (2)              71:2 72:9 146:17
  25:23 38:18,22          98:12 114:20          183:24                 19:23 20:11               232:14 245:14
  56:18 91:16 112:12      116:18 117:1,2,8      arising (1)            assembly (6)            attachment (5)
  116:1 155:25            118:4 121:24 122:4    233:4                  23:25 145:23 162:17     59:14 70:2 123:9
  161:14 170:15           122:6 124:17 125:1    Arlington (1)            214:14 218:8            253:9,10
  171:9 178:17            125:10,23 126:7,8     231:17                   232:17                attachments (3)
  180:14 183:20           127:4,14 195:2        Arps (2)               asserting (1)           32:13 70:3,4
  216:16,18 257:18        199:12 200:9,12,20    2:10 3:4               234:4                   attacks (2)
answered (17)             203:4,11 207:2        art (1)                assertions (1)          222:5,15
25:17 35:9 38:17          210:21 260:10,12      168:20                 233:6                   attempted (1)
  42:11 106:9,22          261:25,25 262:3       article (4)            assistance (3)          226:4
  111:16 112:25           281:20 282:13         129:17,20 137:18       90:19,22,23             attendance (1)
  113:3 114:4 125:16      285:3 287:22            182:19               assistant (1)           14:20
  127:8 185:24 219:7    applications (39)       ASAP (6)               147:14                  attending (1)
  262:19 280:19         81:17,24 82:3 86:17     135:17 137:19,25       associates (1)          10:7
  281:11                  111:23,25 112:4,5,8     152:2,23 155:18      15:12                   attention (5)
answers (1)               112:11,17,21          aside (14)             association (1)         32:12 86:6,8 184:20
251:20                    113:14 114:4 115:2    46:22 84:18 104:22     9:20                      189:11
Apparently (1)            116:2 126:1 127:1       162:10 180:17        assume (3)              attesting (1)
179:13                    139:24 140:1,7          185:13 193:5 206:2   11:13 117:12 179:7      83:6
appear (12)               174:2,5,14 177:8,13     213:7 218:23         assumes (4)             attorney (20)
21:21 75:9 115:18         192:3,4,8,12 195:8      222:23 232:3 245:1   98:1 183:24 201:25      12:18 20:12,23 30:13
  120:3 124:7 149:10      204:2,14 206:4          246:20                 202:18                  80:11 147:8,11,14
  166:1 204:10            207:20 208:22         asked (45)             assuming (3)              149:12 150:6,13,19
  213:20 216:16           211:17 263:25         11:1 15:3,11,21 17:1   43:15 218:3,8             150:19 151:5,6,21
  238:8 258:22            282:5                   17:1 18:23 20:24     assumptions (1)           156:13 157:13
appearance (5)          applied (1)               24:21 25:16 35:8     230:19                    158:1 159:11
23:7,10,13 162:17       187:24                    38:11,17 42:11       asterisk (4)            attorney's (3)
  165:16                appreciate (8)            106:9,21 111:16      206:25 207:3,5,24       152:12 155:17 160:12
appearances (8)         199:21,23,25 200:2,3      127:8 140:6 156:1    attached (61)           attorney-client (1)
9:24 22:25 23:4 163:9     258:6 277:20 278:3      177:1 185:18,23      2:14 28:11 31:13        18:10
  165:9 167:7 171:3,5   appreciated (1)           192:16 196:19,22       46:18 49:20 67:24     attorneys (7)
appeared (8)            135:20                    216:15,24 217:1,3      69:19 70:19 71:24     147:5 148:10 150:11
23:23 24:1,3 162:15     appreciates (1)           219:6 221:24,24        72:15 75:3 85:5         150:16 160:1,5,15
  183:6 188:24 227:4    159:16                    232:21 240:17,20       99:8 118:12 119:22    attract (1)
  259:6                 approved (1)              241:15 262:19          120:4 121:4 122:2     169:19
appearing (1)           26:2                      276:2 279:22,23        122:11 128:23         August (16)
73:24                   approximately (1)         280:18 281:11          143:5 144:4,6         32:2,23 36:25 37:11
appears (17)            9:15                      286:13,16              145:17,19 148:21        46:4 47:12 49:13
40:12 75:10 82:16       apps (2)                asking (44)              149:24 150:22           50:18,19 66:9,14
  85:13,19 95:13        205:17 206:8            20:21 22:9,10 24:24      154:14 157:1,18         158:21 228:22


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 78 of 107 PageID#
                                     11291

                                                                                                          Page 3

  158:21 228:22           179:17 180:20           220:24 237:16         14:12,20                  262:16 263:19
  253:7 255:1 262:17      186:10 194:24           245:11                belonged (1)              265:4
author (2)                218:5 259:14          begun (1)               207:21                  box (14)
176:8 193:18              260:18 274:11         231:9                   belonging (1)           95:18 103:6 112:14
authorities (1)           278:16,17 283:15      behalf (8)              210:22                    112:21 174:7
158:14                    285:11                3:3,11 21:21 23:1,20    beneath (1)               177:10 254:15
authority (2)           basically (1)             33:12 200:25 201:8    90:2                      261:14 262:4,13,24
103:9 289:16            51:3                    behavior (3)            Benjamin (1)              263:7,11 264:13
available (5)           basis (23)              107:5,13 108:15         64:7                    boxes (4)
33:24 82:4 173:9        25:20 55:4 56:7,9,14    belief (9)              best (2)                173:21 177:3,15,24
  237:19 276:24           66:20 115:4 117:14    175:1,2 194:9,14,17     170:15 179:7            break (14)
Avenue (3)                124:15 129:24           194:18,19,22          better (7)              12:8,9,12 56:18,20
2:11 3:5 9:14             136:9 161:12            207:16                20:20 175:11,12           78:9 108:10 127:20
avoid (1)                 175:18 186:6          believe (111)             178:11,12 189:5         140:9 212:18 213:7
167:1                     202:13 203:8,21       23:11 29:18 33:7 41:3     222:4                   254:3 257:17 258:4
aware (30)                219:4 220:4 231:11      43:2 45:18 48:1,24    bigger (1)              breaking (2)
45:10 66:10,15 83:17      256:7 275:17,19         49:15 56:7,9,14       102:14                  108:14,15
  83:19,23 84:1 91:11   batch (3)                 58:11 66:5,20 67:21   Billy (1)               Bret (3)
  93:8 109:24 117:9     119:22 121:15,23          71:2 73:16 77:3       60:25                   23:10,13 162:18
  117:20 118:8          Bates (46)                79:23 83:22 91:2,5    bit (1)                 brief (3)
  127:17 148:2,9        32:14 46:24 49:24         91:24 92:12 93:14     66:6                    10:24 218:20 227:8
  156:15,20 159:9         51:7 57:1 58:2,9,20     99:5,10 105:7,24      blamed (1)              briefed (3)
  160:4,14 186:8          59:18 70:22 72:2,22     108:13 116:12,15      127:12                  215:3 218:8,14
  198:3 201:12            95:5 99:13 118:15       116:19 124:3,17       blood (1)               briefly (4)
  204:12 222:17           120:5 121:7 122:14      126:21 131:5,19       290:17                  14:11 44:5 146:3
  243:21 270:17,25        123:10 129:1 135:3      140:4 141:17 142:3    board (5)                 287:10
  271:2                   143:9 146:11            143:3 144:22 147:2    29:21 34:19 47:23,25    broader (1)
                          148:25 150:25           148:8 152:8 156:2       287:1                 29:6
         B                154:17 157:5            160:7,10 161:17,19    bodies (2)              Brooks (1)
B (1)                     163:24 165:22           161:22 162:17         23:19,22                159:16
257:18                    167:20 171:24           166:5 177:6 180:1,8   body (2)                brought (2)
back (26)                 181:23 187:19           186:8,23 187:22       149:17 263:18           86:5,7
31:10 36:23 37:21         195:15 204:23           190:16 195:20         bold (3)                bubble (1)
  55:22 67:8 80:9,20      212:25 214:7            197:18,19 201:16      76:18 78:14 80:10       229:6
  87:23 89:1 123:25       220:20 223:10           202:10 203:8,24,25    bolded (2)              bulk (1)
  125:9 128:3 130:19      225:13 228:15           207:19 208:13         76:17 78:22             139:21
  141:5 146:7 176:21      232:8 237:8 239:25      211:16,20 213:18      Bonilla (10)            bullet (1)
  189:12,22 213:11        242:4 245:10            216:7,24 221:9        94:1,7,22 95:12,24      172:23
  222:3 236:13 247:4    Bates-numbered (1)        222:4 223:25            96:9,13 259:16        bunch (3)
  258:10 262:3 271:9    229:10                    226:11 227:1,8,19       261:14 285:25         121:19 145:22 229:5
  273:15                beat (2)                  228:10 231:22         Bonilla's (1)           business (4)
background (1)          135:16 136:3              232:2,20,24 233:16    255:21                  19:7,10,18 71:8
90:21                   Bedford (10)              233:22 235:3,4,7      booker (1)
Baier (3)               50:7,15 56:4 77:8         236:1 241:23          173:4                             C
23:11,13 162:18           78:6 84:5,7 100:21      243:25 247:19         books (1)               C (4)
ballots (5)               133:11 247:8            252:15 253:19         215:22                  3:1 9:2 290:1,1
88:8 89:1,12 158:4      began (1)                 255:4 257:4 260:7     Bopp (2)                CA (1)
  164:25                252:5                     263:1 270:13          30:13,15                229:5
Barbara (1)             beginning (6)             282:10 283:18         bottom (23)             Cabaniss (2)
50:11                   43:20 49:24 118:15        284:13,15 285:15      31:25 36:20 57:7 76:3   60:4 64:22
barred (1)                143:9 228:16 237:8      287:6                   78:4,11,13 94:2       calculating (1)
224:21                  begins (13)             believed (3)              96:25 113:12 114:8    91:1
based (20)              31:22 73:10 87:23       108:6 203:10 207:20       123:16 137:6          call (9)
40:22 73:23 81:25         113:12 121:7          believing (1)             151:13 223:15         29:3 68:10 82:7 105:4
  102:24 119:7 124:7      164:17 172:8 182:9    115:4                     254:23 255:23           193:2 196:14
  126:4 164:10            195:21 214:16         Belle (2)                 256:11,20 261:10        200:13 231:24


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 79 of 107 PageID#
                                     11292

                                                                                                          Page 4

  269:1                   274:23 276:7,11     certain (13)            64:16 82:24 95:18           244:8 248:16,25
called (12)               281:6 283:9         15:14 21:7 22:16,22        103:6 112:14,17,18       249:9 250:7 254:16
44:22 79:12 184:4,10    cancellations (5)       27:21,25 92:6            112:21 116:21            261:15 262:5,14
  221:11 227:11         16:1 45:11 59:11        197:13 216:17            125:10 134:7             263:12 281:15,19
  244:16 268:2            183:18,21             233:10,17 250:16         174:15 177:9 216:2       282:3,8,18 285:10
  285:20,24,25 286:3    candidate (5)           282:15                   254:15 261:14            285:22 287:13,14
calling (4)             26:13,15 224:22       certainly (3)              262:4,13,24 263:3,7   citizens (26)
68:20 197:20 231:3        226:4,5             132:14 148:2 267:2         263:10 264:12         1:6 9:8 35:14 38:2,15
  238:9                 candidates (3)        certify (3)                282:13,17,23 283:4       41:23 78:18 119:23
calls (13)              26:22 27:4 226:15     289:4 290:6,16             283:7,8 285:2,22         130:16 131:1 132:1
114:7 134:11 148:13     capacity (2)          chain (15)                 287:12                   132:8,13 134:12
  148:15 150:5,10,16    10:18 18:7            47:7,16 50:5 73:10      checking (6)                191:19,23 247:16
  170:18 175:6 176:1    captures (3)            129:10 172:5,8        61:21 113:21 264:7          247:22 281:18,23
  194:12 259:2 285:7    173:21 174:14 177:3     182:6 204:4 205:1,5      264:20 282:8,11          281:24 282:11
Campaign (1)            car (1)                 205:7 214:11          checkmark (3)               283:13,18 284:1,24
30:17                   10:19                   217:23 220:24         59:1 103:7 142:19        citizenship (81)
campaigns (2)           card (2)              chairs (6)              Chesterfield (2)         15:24 34:13 35:18
26:8,11                 250:19 287:24         223:2,18,24,25 224:3    227:2 231:17                37:7,15 42:14 43:19
cancel (22)             Carlson (2)             224:12                chief (1)                   43:24 50:24 52:4,18
41:18 45:3,20 51:8      172:10 173:5          challenge (1)           268:8                       54:23 55:9 56:12
  54:1,5,9 119:25       Carlson's (2)         215:22                  choosing (2)                83:6 88:21 89:22
  120:8,17,18,23        171:17 178:1          chance (2)              284:13,15                   95:25 97:14 98:10
  123:4,21 124:4,12     carries (3)           131:25 235:19           Chris (4)                   112:13,24 113:4,16
  201:20 203:15         159:24 160:20,24      change (10)             213:14 217:9,19             113:21 114:5
  244:16,22 255:24      carry (2)             29:2,4,8 77:20 107:4       223:16                   117:22 118:6 120:1
  284:21                161:4 162:5             107:12 241:11,17      Christian (10)              120:14,20 123:14
canceled (58)           case (15)               248:14,18             3:19 10:7 71:14             124:8,9 125:4,7,19
40:22,25 41:8 44:22     9:11 13:9 16:4,12     changed (4)                137:18 155:16            126:24 131:10
  45:1,14,16,18 53:16     134:19 247:21       28:6 29:1 211:21           156:11 165:15            132:12 134:5,7
  54:17 55:19 96:5,7      257:14 283:17,22      241:12                   166:3 214:20 229:8       158:15 174:3 177:9
  97:19 98:2,18,20        283:23,24,25        changes (3)             Christopher (1)             194:4,10,13,18
  117:3,10,17 130:4       284:25 290:13       189:3,4 289:7           54:14                       201:18 203:18
  132:11,12 133:4,25      291:2               chapter (1)             Churchwell (14)             204:1 210:23
  201:23 202:15         cases (4)             227:10                  135:11 138:16 149:8         229:25 230:16
  203:9,12 204:1        21:24 22:19 103:9     characterization (2)       157:10 159:19            233:19 243:8,10
  207:22 210:23           230:13              134:14 197:8               160:10 163:5 180:1       246:8 247:13 248:4
  229:24 230:17         cast (5)              characterize (2)           189:24 195:23            248:14,23 249:7
  241:3 246:7 254:25    88:8 89:1,12 90:7     31:1 145:6                 225:23 229:2 246:2       258:18,21 259:10
  258:16,19,20            164:25              characterized (1)          269:22                   259:25 261:4 264:8
  259:12 260:1 261:5    casting (1)           210:15                  circulated (1)              264:21 275:1
  261:18 262:17         158:3                 characterizing (1)      73:4                        276:18 278:16
  263:6 272:13 274:5    categories (1)        102:10                  cite (1)                    279:12,19 281:9
  274:10,17 275:11      250:8                 charge (5)              55:2                        282:24 283:22
  277:14 278:7,10,14    categorized (4)       148:6 151:21 162:24     cited (1)                   284:8,23
  279:9,18,24           207:9 209:24 210:24     163:3,10              85:14                    city (4)
cancellation (38)         212:5               chart (1)               cities (2)               227:18,20,22 228:2
37:20 38:10 44:2,12     category (1)          77:14                   158:12,22                Civil (3)
  44:20 45:19 53:19     207:22                check (26)              citizen (43)             1:7 2:12 21:15
  54:11 56:2,25 58:8    caught (1)            43:14 58:13,25 59:10    40:17 41:2,17 42:5       claim (7)
  58:14,18 60:1,16      266:4                   59:25 60:7,15,23         43:8 51:20 52:2       129:25 132:3 144:17
  61:17 64:1,15 66:18   causes (1)              61:4,12 62:4,11,18       82:25 95:19 97:8         144:18 193:18
  77:1,4 79:11 80:2     30:6                    63:1,9,16,22 64:5        116:22 128:19            194:4,23
  93:17 120:2 200:21    caution (1)             64:12 116:6 152:15       129:19,23 131:15      claimed (1)
  202:23 203:1 208:2    205:16                  173:21 174:7 177:3       131:22 132:4,18       129:22
  238:12 248:5          cease (2)               177:15,24                149:25 191:9 193:7    claiming (4)
  255:14 257:2          196:6,20              checked (32)               193:14,19 194:24      95:24 97:13 98:9


                                    TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 80 of 107 PageID#
                                     11293

                                                                                                        Page 5

   233:17               commenting (1)           258:17 259:9,24       congressional (7)      158:19 230:20
claims (1)              212:9                    261:3                 157:25 223:1,18,24     contractor (1)
158:15                  comments (3)           Completed (1)             224:1,11 268:18      170:9
Clara (2)               199:24 229:5 233:7     82:19                   conjunction (1)        contrary (3)
14:12,20                commission (5)         completely (2)          87:20                  43:24 202:1 277:18
clarify (1)             23:24 136:18 137:20    43:1 201:6              connection (3)         contributed (1)
16:10                     290:24 291:25        completing (1)          266:14 268:19,23       230:21
clean (1)               commissioner (5)       249:6                   conservative (4)       control (1)
188:22                  188:7 256:24 257:8     completion (1)          30:6,18,23 31:3        25:5
clear (4)                 268:6 277:24         290:13                  consider (1)           convenient (1)
27:15 199:1,3 226:16    committed (2)          complies (18)           30:22                  56:17
clerk (2)               80:12 197:22           59:3,12 60:2,8,17,24    considered (1)         conversation (10)
215:12 216:6            committee (16)           61:5,13,22 62:5,12    194:3                  48:5,9,18 50:6 149:23
clerks (1)              24:1 91:4,6 162:16       62:19 63:2,10,17,23   considers (1)            183:9,13 184:18
216:10                    213:21 215:1,7         64:6,13               221:17                   205:21 222:9
client (2)                218:12,14,21         complying (1)           constitute (1)         conversations (5)
21:18 268:13              232:16,19,23 233:5   272:11                  249:7                  17:4 135:23 138:11
clients (12)              233:9 234:13         computer (1)            constitutional (3)       138:15 198:21
18:15 20:13,14,17,24    committees (1)         170:7                   25:3 30:4 268:14       cooperate (1)
   20:25 21:1,7,11,22   24:4                   concern (1)             consults (1)           158:13
   27:17 266:14         committeewoman (3)     158:12                  170:6                  coordinate (1)
close (3)               233:16,21 234:10       concerned (4)           Cont (4)               220:7
196:20 199:2 209:7      commonly (2)           197:9,10,19 231:12      5:1 6:1 7:1 8:1        coordinated (2)
closed (1)              33:20 250:18           concerning (2)          contact (9)            219:24 220:9
215:23                  commonwealth (22)      33:25 276:17            32:8 83:11,14,18,20    coordinates (1)
Coalition (2)           147:5 148:10 149:12    concerns (2)              96:9,13 98:22 99:1   27:20
196:15 270:5              150:6,11,16,19       214:12 234:10           contacted (1)          coordinating (2)
code (2)                  151:5 207:8 209:6    conclude (2)            270:6                  22:16 27:24
54:23 55:2                209:11,14,18,22      259:15 260:20           contacting (2)         coordination (1)
collect (3)               234:19 250:9 251:1   conclusion (1)          83:24 270:18           76:7
219:15,25 221:7           255:13 262:22        263:23                  contain (1)            copies (12)
collected (2)             271:23 287:10,15     conclusory (1)          251:25                 119:19,24 146:25
109:1 139:12            communication (2)      25:10                   contained (9)            174:1,10,13 194:1
collecting (2)          212:15 259:1           conduct (3)             81:9 86:3 103:11         203:15,17 204:2
112:10 139:9            communications (11)    108:8 161:23,25           112:4 115:2 116:2      223:2 247:10
collection (1)          150:20 159:18 160:15   conducted (1)             125:25 139:22        copy (24)
220:9                     163:6 198:4,9        34:1                      142:11               56:24 57:23,23 75:10
collective (1)            213:23 215:12        confident (1)           containing (2)           85:13,17 95:6
24:11                     217:17,19 222:12     104:24                  237:19 276:23            102:15 144:7
Columbia (3)            compiled (5)           confidentially (2)      contains (4)             145:25 147:17
2:16 290:3,5            40:16 281:13,17,22     109:2,17                217:23 229:15 238:17     190:24 223:17
column (5)                283:15               confirm (3)               247:14                 228:21 232:15
44:22 244:15,21         compiles (1)           56:19 57:23 247:13      contemplate (1)          234:24 235:1
   274:2 276:3          40:18                  confirmation (1)        52:9                     237:12 251:13,16
come (9)                complained (2)         243:8                   content (3)              257:19 258:2,5
35:23 74:20 76:25       193:7,14               confirms (1)            235:18,21 287:4          287:23
   91:14 131:20 140:2   complaint (11)         246:9                   contents (3)           copying (4)
   208:23 209:1         205:10 212:6,8,12      conflicting (2)         105:2 198:4 250:3      47:17 135:11 166:3
   231:18                 231:11 265:20        284:22 285:1            continued (4)            246:2
comes (1)                 266:3,12 269:9       confused (2)            258:19 259:11 260:1    corner (4)
91:12                     270:10,15            12:3 67:16                261:5                55:12 256:4,14
coming (3)              complaints (3)         Congratulations (1)     continues (6)            261:11
21:17 169:8 217:16      205:2,6,8              182:10                  52:1 159:22 164:24     corporation (1)
comment (7)             complete (10)          Congress (7)              166:19 175:10        25:2
25:14 229:6 230:8,8     52:3 75:20 120:15,20   158:8 159:3,4,4,10,17     241:2                correct (479)
   230:25 231:8,13        147:18 148:1           268:23                continuing (2)         12:25 16:6,14 17:5,18


                                    TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 81 of 107 PageID#
                                    11294

                                                                                                       Page 6

19:3 22:2 23:18        117:3,10,23 118:6       280:6,10,15,16,25       35:7 36:24 38:2,9     182:14 183:2 237:18
24:19,20 26:16,19      119:2,13,20 120:2       281:6,9,20,25 282:5     38:15 39:9,12,16,20     276:23
26:22 27:5,8 29:12     120:10,15 121:1,16      282:19,24 283:2,13      39:21 40:6,11,20      created (1)
30:14 32:1,4,10,11     122:8 123:22 124:7      283:23 284:2,24         41:3,22 44:6,13       69:1
32:18 33:6,9 34:3,8    124:19 125:1,2,4,8      285:5,10,15,23          45:24 46:7 47:10      creating (1)
34:9,14,19,20 36:1     125:22 126:2,11,16      286:1,4 288:3 289:5     48:7 49:6 50:7,15     15:25
36:17,18 37:1,8,9      126:20 129:7,19       Correction (1)            56:4 57:4 77:5,8      crime (2)
37:12,23 39:2,9        130:21 131:1,2,12     289:13                    78:6,14,16 79:7,9     160:25 162:5
40:24 42:9,25 43:9     132:2 133:5,25        corrections (2)           80:3,6,13 81:16       crimes (1)
43:17,20,21 44:9,13    134:5 136:6 139:10    289:7,12                  82:8 84:5,7,8 93:12   197:22
44:14,17,19,21,23      139:19,23 141:9       correctly (6)             100:21,22 119:11      cross (1)
45:5,6,8 47:6,12,14    142:1,13 143:2,16     93:20 153:2 186:4         119:19 121:15         183:9
48:22 49:14,17         143:21 144:4,14         230:25 240:15           124:6 130:20          crossed (3)
50:12,16,21,25 51:1    145:10,14,19            246:13                  133:11 153:10         185:3,8 229:22
51:4,5,16,17,22        146:11,17,18,22       correspondence (21)       203:14,23 209:18      crossing (2)
52:10,19,21,22,25      147:1,9,12 148:4      24:18 119:20 126:23       209:20 231:17,17      185:7 187:5
53:3,11,12,16,17,20    149:5,8,9 151:6         137:15 201:11,13        231:18 243:3 244:1    currency (1)
54:2,6,11,12,15,18     152:7 153:4,11          201:15,17 203:13        247:8 255:3,15        34:2
54:24 55:20 56:5,12    155:14 157:16,19        203:20 213:4            271:15 272:11,21      current (4)
56:25 57:4,6,10,14     163:12 165:7 166:8      237:21 239:12           272:22 280:3          17:19 160:19 239:4
58:5,23 59:5,8,23      173:2 174:10            253:12 275:13           284:18                  279:3
60:13 61:2,10,19       176:24 177:15,16        276:17,25 277:6,11    couple (6)              currently (4)
62:2,3,9,17,24,25      177:22 178:2            278:25 279:12         44:6 60:3,25 62:13      29:11 47:23 229:15
63:7,8,21 64:3,4,10    179:20 180:19         Cortes (40)               63:11 275:24            250:17
64:11,16,19 66:7,11    182:23 184:11         15:21 189:13,23,25      court (44)              custom (9)
66:16,21 68:4,5        186:20 187:8,25         190:17,19 234:17      1:1 9:10,19 21:21       92:1 236:25 237:11
69:12,13 70:3,6,10     188:3,17 189:9          237:1,11,14 240:7       28:12 31:15 46:23       238:17 239:3 240:6
71:5,6,10,12 72:12     190:1,7,13,14,19        241:7,21 242:13,16      49:22 69:21 70:21       241:21 242:13
72:13 74:17,18         192:13 193:3,9,11       242:24 243:1            72:1,21 75:5 85:7       280:16
75:23,24 76:4,5,9      195:3,9 196:21,25       245:12,21 246:1,5,6     118:14 122:13         customized (2)
76:11,18 77:9,25       197:25 198:10,24        256:25 257:8,22         128:25 134:24         237:18 276:23
78:3,10,12,23,24       199:4,13 200:8,22       258:14 259:1,22         136:25 143:7          cycles (1)
79:1,2,4,7,14 80:4,7   201:3,5,23 202:24       260:18 261:1 275:9      148:23 150:24         88:22
80:18,19 81:3,4,7      203:2,5,15,18,19,23     276:14 277:24           154:16 157:3
81:13,14,18,22,22      204:8,11 205:9          278:2,15 279:14         163:23 165:19                   D
82:20,21,22,23 83:1    206:5 208:2,3,7,12      280:1 281:13            167:18 171:23         d (5)
83:2,6 84:20,24,25     208:17,18,21,24,25      286:16,20               181:21 187:18         5:1 6:1 7:1 8:1 9:2
85:23 86:10 87:12      209:2,3,4,12 210:3    COUNCIL (1)               195:14 204:22         D.C (2)
87:15,16,18,20,21      210:17 211:18         1:7                       206:12 212:24         2:12 9:14
88:15 89:7,18 91:23    219:2,17,22 220:2     counsel (23)              214:5 220:19          daily (1)
91:24 92:9,11,21       220:14 221:5 225:4    9:21,23 11:13,24          225:12 228:14         19:11
93:2,13 94:19,22       228:9,10,24 229:3       14:16 17:23 18:3,7      230:22 232:7 237:6    data (9)
95:20,25 96:5,16,19    229:18,20 232:1         22:1,5,19 38:17         239:24 242:3          18:18 108:25 189:4
96:22 97:14,16,19      234:7,8 236:20          97:24 115:21            265:25                  216:10 217:10
98:10,13,18 99:4,14    237:14 238:1,5,6,9      117:13 192:15,16      cover (9)                 228:6 240:11
99:24 100:1,2,23       238:14 239:9,10         202:11 235:4          55:22 75:25 86:23         241:10 286:7
101:1 102:4,8,21,25    240:8 242:7,14,22       246:22 268:8 270:2      87:4,10 144:3         database (3)
103:3 104:6,8 105:5    242:24 244:8,17,23      286:10                  158:23 275:9          79:19 249:25 250:4
105:12 106:4 107:6     245:13,16 246:3       count (3)                 276:13                date (33)
107:14 109:2,5,11      254:20 262:18,25      46:1 66:3,5             Cover-up (2)            28:9 32:23 37:21
109:18,22 110:10       269:25 271:15,16      counties (9)            75:22 86:25               44:20 66:9,14 92:14
111:24 112:2,14,15     271:19 272:8          76:19 77:15 152:22      covered (1)               120:12 123:23
112:17,22,25 113:1     273:16 275:25           153:10,13 158:13      93:2                      124:3 193:11,13
113:4,5,22 114:5,8     276:7 277:12,15         221:8 246:7 253:13    crazy (5)                 203:7 206:21
114:13,16,21           278:11,18 279:1,2,5   county (73)             179:7,15,18,22 180:7      239:12,13 251:23
115:10 116:23          279:6,10,13,25        31:24 32:21 34:8,22     create (4)                252:5 254:20 256:2


                                  TSG Reporting - Worldwide     877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 82 of 107 PageID#
                                     11295

                                                                                                         Page 7

  256:9,10,14,17          44:12,24 45:25 98:3   16:15 108:19 162:1      develop (1)            14:11 15:20 23:16
  258:1 270:22            130:5 207:11,22       Deponent (3)            253:16                   53:13 101:11,13,20
  271:17,20 273:7,18      210:1,16 211:1,1,7    289:1 291:4,21          die (1)                  111:22 141:11,14
  277:5,9 291:3           244:12,22 254:25      deposed (3)             45:15                    141:18 142:9
dated (21)                255:15 256:1 257:2    10:14 11:12 14:7        died (1)                 143:25 153:8 187:4
50:17,19 71:4 72:11       261:18 262:17         deposition (34)         279:19                   195:5 217:24
  73:9 76:10 87:17        280:9,25 281:3        1:16 2:9 9:7,13 10:8    difference (4)         discussing (5)
  118:24 120:11           285:12 286:21           12:15,23 13:19        93:3,5,7 239:3         111:10 129:6 150:17
  129:10 149:4          declaring (1)             14:12,20,23 15:15     differences (1)          151:4 183:16
  157:15 164:4          41:16                     15:17 16:5,13,20      93:1                   discussion (4)
  166:10 172:16         declining (1)             17:3 135:1 137:2      different (13)         101:2,5 111:18 205:7
  182:6 202:21          278:3                     245:6 247:5 253:24    85:22 93:10 96:10      discussions (7)
  220:25 253:25         dedicate (1)              255:7 260:5 265:2       98:23 121:20 132:6   100:7,13,15 110:22
  257:23 273:13         158:2                     266:17 271:10           188:2 236:19,21        111:4,8 217:9
dates (2)               defeat (4)                273:12 286:14           240:16 241:15        dismiss (1)
124:13 189:21           26:13,15,22 27:4          288:7,9 290:8,10        249:23 257:25        230:21
dating (2)              defects (2)               291:3                 dig (3)                dispute (2)
37:20 89:1              229:25 230:16           deputy (1)              131:15 179:19,24       129:24 231:10
David (7)               defend (1)              147:14                  direct (4)             disqualification (4)
21:14 47:19,22 48:11    198:22                  descendant (1)          32:12 57:21 76:12      215:17,18 216:23
  48:14,16,21           defendants (3)          190:22                    192:17                 217:21
day (16)                1:11 3:11 268:4         describe (10)           directed (5)           disqualified (4)
13:4 47:18 121:12       defense (1)             18:6 20:10 24:21,22     27:16 54:14 120:9      216:11,13,18 217:4
  152:2 173:1 180:19    31:2                      24:24,25 25:1,6,17      158:1 274:24         disqualify (1)
  180:24 181:6,6        defies (1)                30:1                  directing (3)          216:20
  196:9 204:9 242:21    230:13                  described (3)           79:5,8 192:17          disseminate (2)
  286:18 289:17         define (5)              36:13 43:23 44:3        directive (1)          163:12,15
  290:21 291:23         16:15,16,18 19:9        describing (1)          272:12                 distinction (2)
days (9)                  27:10                 213:5                   directly (6)           28:21,25
53:10 54:4,8,23 74:12   definition (1)          descriptions (1)        107:5,13,16 201:7      distributed (1)
  74:12 120:25          286:21                  51:3                      234:3 261:20         110:3
  143:20 146:21         degree (1)              designation (1)         director (3)           district (16)
Daytime (1)             179:2                   130:5                   50:14 159:19 163:6     1:1,2 2:16 9:10,11
82:22                   degrees (1)             designations (1)        dirt (5)                 147:9,12 223:1,18
DC (3)                  163:1                   66:18                   46:14 47:19 48:3,21      223:24 224:1,3,12
1:17 3:6,14             Democratic (2)          desist (2)                49:3                   257:13 290:3,5
dead (3)                224:16,19               196:6,20                disagree (2)           DIVISION (1)
135:16 136:4 274:18     Department (34)         detail (2)              109:7 134:13           1:3
Dear (1)                34:18 40:19 42:2,3      179:8,12                disclaimer (1)         DMV (17)
149:21                    55:6 92:2 119:5,15    deter (4)               211:20                 15:24 40:17,18 43:25
Deceased (1)              126:20 127:5,10,13    107:25 108:8 160:25     disclosed (4)            51:12,19 52:10,19
45:14                     139:18 187:25           161:24                207:7 209:6,21           52:21,23 247:11,17
decide (1)                188:8 201:2,4 208:5   determination (5)         229:16                 247:20 282:23
110:19                    208:10,24 209:13      40:6,9 244:7 284:19     discoverable (1)         283:9 287:14,20
decided (3)               236:17,18 237:17        287:17                271:6                  docket (2)
68:10 109:4,10            248:24 250:1          determine (3)           discovered (1)         21:25 257:14
decision (1)              255:14 271:22         18:14 192:5 287:11      164:13                 document (118)
104:23                    272:2,4,12 276:22     determined (9)          discovery (3)          13:13 28:13,20 31:16
declaration (4)           277:25 284:17         34:22 35:6,14 38:1,14   75:22 86:25 207:6        31:17 32:14,15
39:25 40:12,22          depend (1)                78:17 130:22 243:6    discretionary (1)        34:25 38:4 46:24
  272:14                22:15                     243:16                104:23                   47:2 48:15 49:23
declare (2)             depended (1)            deterred (1)            discuss (8)              50:2 53:25 57:1,22
39:12,16                23:14                   161:10                  14:4,10,14 23:14         58:6 59:2 67:12
declared (34)           depending (1)           deterrent (5)             128:7 129:8 156:17     69:22 70:8,23 72:2
37:20 38:10,23,24       216:17                  108:11 159:23 161:5       156:23                 72:5,22,25 75:7
  39:6,8,17,22 40:5     depends (3)               161:19 162:6          discussed (17)           84:18 85:12 95:23


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 83 of 107 PageID#
                                     11296

                                                                                                          Page 8

  96:1,3,17 97:13,15      144:12,16 149:10        144:6 145:13          101:6,9 103:12            29:9 31:24 40:21
  97:17 98:2,4,9,11       149:18,19,21            146:16 149:4,6,11        142:12 166:25          41:4 44:1 45:4 52:8
  98:15 110:8 118:15      157:23 225:18,21        149:15,17,18,19,21       264:7,20               81:10 83:12 88:22
  118:18 121:9            225:23 228:21,23        150:9,17 151:11,12    EB (1)                    109:1 138:21
  122:14,17 129:4         229:18 251:25           151:14 152:10         215:13                    201:17 215:2
  134:25 135:6 137:1    drafted (3)               154:21 155:4,8,10     eclipse (2)               219:25 222:14
  137:4,6 143:12        24:10 32:17 35:25         157:9,15 164:3,4      187:11 188:16          elections (49)
  149:2 150:4,25        drafting (7)              165:15 166:2,4,4,10   Edgardo (5)            18:21 23:24 25:5
  151:8 154:19 157:4    22:23 24:11 33:8 36:3     167:24 172:5,8,9      15:21 234:17 257:22       32:22 34:19 36:24
  157:6 162:10            70:12 252:6,12          175:10 176:5,5,8,24      277:24 278:2           40:20 42:2 50:14
  163:25 165:21         drafts (3)                180:5 182:4,6,9       edit (2)                  55:6 74:24 89:1
  167:19,22,23          70:15 71:20,22            183:7 188:3,6,7,18    230:3,7                   92:2 119:5,15
  171:24 180:17         draw (1)                  188:19 189:13,23      edited (1)                126:20 127:6,10,13
  181:22 182:1          189:11                    190:18 195:22         157:19                    131:1 139:18
  185:13 187:19,20      driver's (3)              198:25 199:6          edits (2)                 162:16 165:1
  193:5 195:15,18       250:8,25 287:21           202:21 204:3 205:1    228:23 229:14             187:25 188:8 201:2
  206:2,13,14 213:6     Drudge (5)                205:5,7,12 212:25     educate (1)               201:4 208:6,10,24
  214:6,9 218:23        182:16,18 183:6           214:11,16,17 218:2    227:16                    209:13 213:21
  220:20,22 222:23        185:1 187:7             220:24,25 221:14      education (3)             226:3,14,17,21
  223:9,13 225:13,16    due (3)                   225:20 228:20         18:4 19:21,23             232:16 236:17,18
  228:15,19 232:3,12    258:16 259:7 279:24       232:14 237:10,16      EDVA (2)                  237:18 248:24
  237:7,9 239:25        dug (1)                   240:5,6 241:1         152:11 156:13             255:14 271:22
  240:3 242:4,10        179:22                    242:13,15 245:11      effect (4)                272:2,4,12 276:22
  245:1,5,8,11 246:19   duly (2)                  253:7,11 257:5,7,21   108:11 134:23 162:7       277:25 284:17
  252:19 255:2,11       10:3 290:9                258:1,3,14 259:14        226:12              electoral (1)
  257:12 261:9,13       Dunkley (3)               260:18 265:5,15,20    effective (1)          108:3
  273:11 274:9 275:6    61:14,18 65:7             269:21 273:15,18      183:5                  eligible (3)
  275:20 277:17         duty (6)                  275:9 276:13          effectively (1)        34:3 43:18 51:22
documentation (2)       215:13 216:12,14,23       286:18,23             99:21                  Eliud (4)
250:17,24                 217:1,4               e-mailed (4)            effort (11)            94:1 255:21 259:15
documented (3)                                  154:25 225:22 228:22    24:11 131:21 162:24       285:25
103:20 104:1 158:24               E               242:16                   163:2,3,11,14       embargo (1)
documents (21)          E (6)                   e-mails (9)                218:25 219:15       172:18
13:5,7,11 34:11 51:3    3:1,1 9:2,2 290:1,1     121:20 148:16,18           221:6 226:25        emphasis (1)
  51:6 96:10 98:23      e-mail (190)              204:4 237:14          efforts (5)            282:18
  110:10 120:3          4:15,17,19,21,23,25       271:14,17,20          159:17 162:11 170:25   employee (1)
  125:17,20,21 134:6      5:4,6,12,14,16,18       272:17                   219:24 253:13       170:8
  184:13 192:21           5:20,22,24 6:4,6,8    earlier (18)            eight (5)              employees (3)
  272:20 279:23           6:10,12,14,16,18,20   49:12 51:11 68:1 77:2   74:12 76:19 77:15      29:18 182:5 268:7
  287:16,21 288:1         6:22,24 7:6,8,10,12     78:3 80:7 105:24         88:2 164:20         employer (1)
doing (8)                 7:14,16,18,20,22,24     111:22 123:25         either (11)            17:19
40:14 59:14 108:1,20      8:4 19:15,18 31:22      141:25 153:8          39:23 40:10,22 56:4    enabling (1)
  108:20 162:1            31:23,25 32:2,6,8       165:14 187:23            114:22 151:5        181:8
  167:10 214:21           32:13 47:5,7,10         195:5 218:24             154:12 208:20       enclosed (5)
DOJ (1)                   48:8,11,14 50:5,7,9     224:11 280:5             210:3 274:5 287:4   52:4 96:22 120:21
159:18                    50:11,11 51:2 55:22     282:23                either/or (1)             144:18 289:13
doubt (3)                 69:25 71:1,9 72:9     early (2)               109:19                 ended (2)
115:1,18 194:23           73:1,9,10,11,23       151:22 166:15           El (1)                 83:3 251:15
Douglas (1)               118:21,25 119:2,21    easier (1)              160:12                 endorse (2)
64:16                     120:4 121:10,17       142:25                  ELECT (1)              226:3,14
dozen (1)                 122:19 123:10         easily (1)              201:1                  endorsement (1)
179:6                     125:5 126:22 129:6    170:20                  ELECT's (1)            225:1
draft (27)                129:10 131:13         Eastern (6)             200:25                 endorsing (1)
24:12 69:11,15,15         134:22 135:8,25       1:2 9:11 147:9 174:19   election (24)          224:21
  70:5,5,7 71:2,15        137:7,7 138:25          178:7 257:13          18:18,21 24:18 25:2    enforcement (15)
  72:7,9 73:3 74:7        139:17 143:14         easy (7)                   26:12,15,21 27:4    101:7,10 102:6 103:7


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 84 of 107 PageID#
                                     11297

                                                                                                         Page 9

   103:18 104:3,5,19   63:11                    58:1,17 67:17,22,23     264:1 265:1,3,4                   F
   106:20 107:23       eventually (3)           69:18,22 70:18,21       271:10,12,12,13       F (1)
   108:10 142:5        17:6,7 252:1             71:23 72:2,14,22        273:5,6,12,25 274:1    290:1
   156:17,22 162:4     evidence (13)            74:6 75:2,6 78:2        274:3 275:7,25        F/U (1)
engage (1)             83:5 98:5 105:22         79:3,6,22,24 80:18      286:14                 221:11
29:25                    108:2 117:13           80:20 82:4,12,13      exhibits (24)           face (1)
engaged (2)              183:25 201:25          83:21,25 85:4,8,11    8:1,6 72:17 75:19        106:8
162:20 165:6             202:1,10,14,18         85:23 86:2,9,12,13      78:3 85:14 99:3,16    Facebook (3)
engaging (5)             277:18,21              86:15,18,21 91:23       99:18,20,23 100:12     169:12,13 171:12
108:8 145:3 161:23     exact (4)                92:11,13,17,19,20       101:8 102:3 133:3     fact (26)
   161:25 170:24       28:9 112:6 204:16        93:12,23,24 94:25       133:23 134:4           14:7 38:17 41:17 92:5
ensuring (1)             219:13                 95:3 96:22 97:2         198:18 206:18           117:15 132:1,24
34:2                   exactly (2)              98:16 99:7,10           210:10 212:19           136:15 138:15
entire (1)             14:17 243:16             102:13,15,16,17,18      255:7 270:19            145:18 197:19
202:16                 Examination (9)          102:19 104:25           271:14                  201:25 202:13
entirely (2)           4:1,4,5,6,7 10:9 247:1   112:1,4 114:1,2       exist (2)                 235:12 244:11
75:19 170:10             275:4 287:8            116:14 117:1,9        174:19 178:7              248:14,22,25 249:5
entities (4)           examine (1)              118:11,15 119:1       existed (1)               249:9 260:20
91:5,9 267:16,23       227:25                   121:3,6 122:7,10,14   142:7                     263:10 264:18
entitled (2)           examined (1)             123:25 124:1,18,22    existing (1)              265:24 270:9
38:19 143:15           10:4                     125:13,22,24,25       145:10                    284:24
entity (3)             example (10)             127:4,14 128:22       expect (1)              facts (5)
267:10,15,23           20:3,9 100:22,23         129:1 135:1 137:2     186:16                   117:12 183:24 201:25
entity's (1)             133:11 153:6 185:1     138:16 139:17,23      expectation (1)           202:10,18
266:21                   186:11 199:10          139:25 143:4,8        186:7                   factual (1)
entries (1)              250:17                 144:5 146:11,13,14    expected (3)             202:13
274:7                  examples (3)             148:20,24,24          185:17 186:2 216:16     failed (6)
entrusted (1)          103:20,25 169:4          150:21,25 154:13      experience (1)           54:21 55:7 258:17
107:24                 exception (1)            154:17 155:1          269:7                     259:9,24 261:3
entry (1)              289:6                    156:25 157:4          expires (2)             failure (1)
190:25                 exchange (1)             163:20,24 165:17      290:24 291:25            279:18
envelope (2)           71:8                     165:21 167:16,20      explain (4)             fair (8)
52:5 120:21            excluded (1)             171:20,24 181:18      15:4 20:20 179:8,11      20:19 27:1 108:6
Erickson (6)           206:7                    181:22 187:15,19      explained (2)             149:16 191:16
128:15 129:7,19        exclusive (1)            195:2,11,15 199:7     126:22 221:18             226:6 233:25
   130:9 132:4,15      200:4                    199:12,18 200:7,13    explains (1)              241:13
err (1)                exclusively (1)          200:20,22 203:1,5     33:23                   Fairfax (2)
205:16                 165:13                   203:23 204:15,19      explanation (3)          231:17 255:15
ERRATA (1)             excuse (4)               204:23 205:17         230:14 259:22 261:1     faith (1)
291:1                  139:16 157:21 239:18     206:4,6,9,13,25       explicitly (1)           117:14
erroneously (2)          286:10                 207:6,25 208:14,16    230:15                  falls (1)
207:7 209:6            excused (1)              210:14 211:18         exploring (2)            250:7
error (5)              216:25                   212:21,25 214:2,6     36:8 145:11             false (3)
126:19 200:25 201:4    exercise (1)             217:22 220:16,20      expressed (1)            158:15 191:3,8
   201:7,10            103:8                    223:5,9 225:9,13      205:22                  familiar (10)
especially (2)         exhibit (275)            228:11,15 232:4,8     expression (1)           43:1 137:14 159:7,12
37:5 199:16            4:10,11,12,14,16,18      237:3,7 239:21,25     136:4                     160:7,17 198:7,8,11
ESQ (3)                  4:20,22,24 5:1,3,5,7   241:25 242:4,19       expressions (1)           212:16
3:7,8,15                 5:9,11,13,15,17,19     245:6 247:4,6         49:7                    far (6)
essentially (1)          5:21,23 6:1,3,5,7,9    251:12,15,19,23,25    extend (1)               71:16 123:10 169:3
244:18                   6:11,13,15,17,19,21    252:5,11,15,18,19     16:19                     249:5 283:14
established (2)          6:23 7:1,3,5,7,9,11    253:3,6,23 254:6,7    extent (7)                287:15
177:12 187:2             7:13,15,17,19,21,23    254:8,9 255:8,9       18:9 20:16 21:6,10      father (1)
et (4)                   8:3 28:10,13 31:12     257:18 258:13           36:8 145:8,12          129:21
1:7,10 9:8,9             31:16 46:17,24         259:17 260:5 261:8    extrapolated (2)        fault (4)
Evelyn (1)               49:19,23 57:17,24      261:23 263:18         186:11,15


                                    TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 85 of 107 PageID#
                                     11298

                                                                                                               Page 10

   126:19 127:5 199:1       102:25 172:22          3:12                       244:9 247:24 248:8    fourth (2)
   199:3                 fine (1)                 folks (4)                   250:10,20 251:2,7      107:21 122:19
favor (1)                 43:16                    32:10 47:11,18 218:8       252:8 253:18 256:6    Fox (7)
 227:5                   finish (1)               follow (3)                  257:3,9 259:18         73:24,25 165:13,16
feature (1)               11:21                    155:13 221:11 233:20       260:22 263:13           166:14,16 171:17
 169:23                  Firm (2)                 follow-up (4)               264:14,22 265:11      fraction (2)
federal (13)              30:13,15                 148:13,16 222:8            265:18 266:6,16,23     174:6 177:23
 2:12 18:20 25:4 103:8   first (35)                  235:16                   267:8 269:16          frame (4)
   107:23 119:8 158:2     10:3 11:17 24:12        followed (3)                270:14,21 271:4,24     258:19 259:10 260:1
   158:14 189:3             30:17,22 31:2,25       71:20 84:19 168:10         272:7,15,24 274:13      261:5
   249:14 251:5             34:10,15 58:19        following (3)               274:20 275:16         framework (1)
   265:25 290:13            69:11,15,25 70:5       133:18 154:10 234:9        277:16 278:19          25:4
feel (1)                    79:10 84:23 86:1      follows (1)                 281:1,10 284:4,5,6    fraud (8)
 92:14                      88:1 119:1 137:7       10:5                       284:14,14 285:16       103:9,19 136:17
felonies (1)                143:14 144:16         footnote (10)               287:13,14,18            137:20 144:18,23
 80:12                      155:4,8 164:3 188:6    78:25 82:2,5,10         format (1)                 145:5,8
felony (6)                  205:12 218:1             113:25 114:2           146:1                   fraudulent (1)
 88:10 165:2 277:14         219:16 238:20            199:18,19 263:20      forms (5)                 165:1
   278:11,14,17             239:16 247:7,21          263:23                 56:2 81:20 82:6 120:1   free (2)
felt (1)                    253:6 276:21          foregoing (2)               284:7                  30:2 92:14
 196:9                   Fisher (3)                289:4 290:12            forth (1)                freedom (1)
field (2)                 64:7,10 65:25           foreign (7)               290:8                    30:2
 239:4,9                 five (3)                  131:6,9 174:18          forward (2)              Freeman (23)
fields (7)                80:23 236:8 269:23         175:12 178:6,12,16     245:25,25                80:24 81:1 82:19
 238:3,7,8 239:11        fix (1)                  form (144)               forwarded (7)              83:12,15,18,25
   277:5,8,9              176:18                   16:7,22 20:15 25:12      32:9 47:11 189:23         94:13,17 96:19 97:2
figured (1)              flagged (4)                 26:17,23 27:9,15,22      221:23 224:7,8          97:13 98:9,22 99:1
 186:11                   116:12,17 246:11           30:7 34:24 38:3,16       242:20                  254:12 260:11,13
file (1)                    283:5                    39:3,10 41:9,24       forwarding (1)             260:20 262:1,4
 42:24                   flip (10)                   42:10 44:11 46:9       240:6                     285:21,24
filed (6)                 36:19 58:7,16 59:4,15      48:12 52:4,11 53:4    forwards (1)             Freeman's (1)
 212:8 227:8 228:9          75:15 80:20 114:24       68:16,21 69:7 71:11    173:16                   260:6
   257:13 265:25            115:20 229:10            74:5 82:24 83:7       found (2)                Friends (2)
   266:5                 flipping (1)                92:22 97:20 105:6      76:21 112:18             165:13 166:16
files (1)                 229:4                      105:13 106:5 107:7    foundation (50)          front (13)
 121:15                  Flom (2)                    108:17 109:6 111:2     1:10 9:9 17:16,17        59:1 72:17 86:12
filings (1)               2:11 3:4                   111:15 115:13            18:1 20:13,13,14,24     96:21 116:5 146:11
 21:9                    Focht (11)                  117:4,11 120:14,20       20:25 21:19,22          146:13 189:5
fill (2)                  116:18,20 117:21           124:8,20 126:3,12        24:22 26:2 28:4,7,8     193:20 195:7 247:6
 42:24 43:6                 120:9,19 121:24          127:7,16 132:19          28:18,22,23 29:5,11     255:10 275:8
final (3)                   122:5 123:14             136:19 138:1 142:2       29:12,25 30:5,12      frontier (2)
 73:3 166:14 231:23         124:16 125:19            149:15,19 153:14         32:8 33:13 47:6,23     185:3,8
finalization (1)            208:19                   163:13 170:17            50:8 87:12 126:17     full (2)
 24:14                   Focht's (3)                 174:11 175:5,17          157:25 159:15,24       10:11 75:16
finally (2)               117:8 127:3,13             176:12 180:12,25         164:18 174:12         further (8)
 122:22 190:4            focus (4)                   183:23 184:21            175:6 176:1,4          104:12 179:8,11
finance (1)               29:2,4,7,8                 186:21 189:4             193:23 230:5            222:11 275:3 287:7
 30:17                   focused (1)                 191:20 192:7,14          249:19 259:19           288:5 290:16
find (12)                 30:18                      194:5,11 197:1,17        260:23 263:14         future (1)
 57:20 145:4 179:1,7     focuses (1)                 199:16 200:15            273:21 287:2,19        160:25
   185:17 186:2,16        25:2                       201:24 202:4 209:8    foundation's (3)
   254:1,2,3 255:16      FOIA (2)                    210:4 211:5,22         76:1 90:22 158:21                  G
   273:14                 216:6,9                    212:14 219:3 220:3    foundational (1)         G (1)
findings (9)             FOIA'd (2)                  224:23 225:5           176:17                  9:2
 23:14,16 76:16 87:23     215:11,16                  226:10,22 228:4       four (3)                 game (1)
   89:20 94:9,19         FOLEY (1)                   230:4 231:6 243:19     121:20 122:19 204:4     226:6


                                      TSG Reporting - Worldwide      877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 86 of 107 PageID#
                                     11299

                                                                                                      Page 11

  63:12 65:19          go (59)                 67:4 182:13 183:1        237:6 242:3 245:4     187:12 239:17
Gearhart (6)           11:15 12:7 17:22 31:6     185:10 214:21        handing (2)             helping (2)
116:21 117:16,21         32:13 40:9,14 43:16   greater (1)            31:15 109:16            213:20,25
  199:11 200:11          51:7 53:22,22 55:22   162:7                  handle (1)              helps (1)
  208:19                 55:23 56:25 57:25     green (2)              147:24                  253:24
Gearhart's (1)           59:13 61:14 63:3,18   250:18 287:24          handled (1)             Henry (1)
210:21                   64:7 67:3 77:13       Greg (1)               180:1                   10:13
general (19)             78:13 79:22 80:9,20   221:14                 handwriting (4)         hereinbefore (1)
18:11 23:24 32:5,19      81:15 82:12 84:2      grew (1)               55:15 175:11 178:11     290:8
  50:6,14 119:19         87:22 93:22 94:11     88:22                    254:24                hereto (42)
  145:23 147:14          94:24 99:19 102:11    ground (1)             handwritten (9)         2:14 28:11 31:13
  157:13 159:11          103:15 106:3          11:14                  55:11 58:22 59:7,22       46:18 49:20 67:24
  162:16 214:13          107:18 113:6          grounds (4)              61:9,18 63:6 64:2,9     69:19 70:19 71:24
  218:8 232:17           116:11 120:5 123:9    104:15,16 106:23       hanging (2)               72:15 75:3 85:5
  234:18 237:22          123:25 127:23           142:6                79:1 230:7                99:8 118:12 121:4
  269:3 277:1            128:11 142:16         group (1)              Hans (1)                  122:11 128:23
generally (9)            144:13 145:21         163:2                  286:25                    143:5 148:21
18:17 19:22 30:4,6       146:3 192:13          Guatemala (1)          HANSON (2)                150:22 154:14
  101:18 107:12          206:24 215:22         130:23                 3:8 155:6                 157:1 163:21
  141:16 218:24          230:7 232:21 236:7    Guatemalan (1)         happened (6)              165:18 167:17
  227:14                 244:13 254:5 262:7    130:21                 14:23 131:23 150:8        171:21 181:19
generate (3)             276:13                guess (8)                212:10 263:2            187:16 195:12
182:14 183:2 190:16    goal (2)                16:15 19:7 55:24         266:11                  204:20 206:10
generated (9)          181:12,14                 79:18 95:8 107:15    happening (2)             212:22 214:3
93:4 236:19,22,23      goals (3)                 115:3 251:8          13:22,25                  220:17 223:6
  256:21 278:16        107:4,12 181:17         Guida (2)              happens (1)               225:10 228:12
  280:11,13,15         goes (1)                59:16 64:20            248:1                     232:5 237:4 239:22
geographic (1)         34:17                   Gunter (4)             happy (5)                 242:1 253:4
18:24                  going (30)              50:11 53:18 55:23      12:4 46:8 49:9,10       hereunto (1)
George (21)            16:19,21 17:10 18:8       56:24                  115:15                290:20
135:9,15,24 137:7,17     21:5 27:14 31:7       Gywnn (1)              hard (2)                high (3)
  137:23 138:4,7,11      57:16 58:13,16        149:22                 247:18 257:19           186:3,12,16
  138:17 152:19          59:13 67:5,20                                Harmon (2)              higher (6)
  154:11,22 155:14       123:21 124:12                  H             60:10 64:24             184:18 185:15,21
  155:22 166:3           127:25 140:12         H (1)                  Harmonson (5)             188:24 189:7,10
  190:22,25 234:16       146:4 171:16          128:15                 1:24 2:15 9:19 290:4    highlight (1)
  234:21 235:8           176:11 189:12         Haake (1)                290:24                131:3
George's (2)             199:15 213:8          235:25                 head (1)                hired (1)
156:7 235:19             214:13 236:10         half (3)               153:19                  163:5
germane (1)              257:12 258:7 269:4    66:6 129:13 179:6      headed (1)              history (6)
233:2                    284:25 288:8          hand (9)               268:16                  103:10 135:19 142:11
getting (9)            good (6)                57:16 101:23 106:2     header (1)                151:20 153:22
113:20 127:14 136:11   117:14 127:21 166:25      109:21 119:6,12      107:21                    249:17
  152:22 155:21          184:25 188:16           154:1 252:19         headline (2)            hit (5)
  190:8 264:6,19         212:17                  290:21               185:2,11                46:14 47:19 48:3,21
  281:19               Gotcha (1)              handed (25)            heard (2)                 49:3
give (4)               152:14                  46:23 58:7 75:6        150:8 249:24            holiday (1)
11:9 251:13,16 280:3   government (3)            108:25 110:9         hearing (4)             181:11
given (1)              23:19 25:5 105:3          128:25 134:24        10:25 233:3,5 234:13    home (7)
290:11                 grand (3)                 136:25 143:7         held (3)                44:16 82:20 94:4,6
gives (1)              101:24 106:3 154:2        148:23 154:16        2:9 9:13 266:22           97:3 100:2 182:16
278:6                  graphic (1)               157:3 163:23         help (3)                Homeland (1)
giving (3)             90:3                      165:20 167:19        176:20 189:7 287:16     250:1
110:12 116:9 158:22    gratuitous (2)            171:23 181:21        helped (1)              honor (1)
Gmail (2)              25:14 199:24              204:22 214:5         19:24                   248:5
172:12,13              great (5)                 220:19 223:8 232:8   helpful (2)             hope (1)


                                    TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 87 of 107 PageID#
                                     11300

                                                                                                           Page 12

  221:13                   48:13 50:23 83:21     impact (5)              incorrect (4)              258:15 270:19
hoped (1)                  83:21,25 90:14,15      226:21 227:16,20,23     48:25 52:2 66:21          276:16 277:14
273:19                     131:25 231:25           227:25                   207:15                  278:7,10,14 279:4
horizon (1)                259:16 270:19         implementation (1)      incorrectly (3)            279:11,17,24 283:7
226:18                  identify (3)              33:25                   207:9 209:24 210:14       283:12,18 284:1
horse (2)                53:21 90:10,12          important (10)          increase (2)             ineligible (4)
135:16 136:4            identity (5)              151:23 166:20 179:3     181:12,14                164:24 189:5 226:12
hosted (1)               20:16,17 21:3,7,11        183:9 185:2,8,16,22   incredibly (4)             227:24
169:22                  II (121)                   196:9,12               239:17,18 240:12        inference (1)
House (1)                5:10 23:15,17 62:21     imprecise (3)              241:11                 89:8
215:1                      85:14,17,22 86:1,24    207:17 210:18,24       independent (1)          influence (1)
House/Senate (3)           87:10 91:23 93:15     improper (2)             170:9                    108:14
218:12,14,20               94:8,18 95:23 96:8     230:20 231:5           INDEX (5)                info (2)
housekeeping (1)           97:12 98:8,16,21      inaccuracy (2)           4:1,10 5:1 6:1 7:1       155:18 253:11
67:11                      99:17,24 100:12,24     234:1,4                Indiana (4)              information (33)
houses (1)                 102:2,3,12 104:25     inactive (1)             18:25 19:1,8 71:10       15:7 34:17 37:18
206:18                     105:11,18 106:13       274:6                  Indianapolis (2)           43:24 50:23 51:12
Houston (1)                106:16 112:2 113:3    inadvertent (4)          18:25 19:1                51:19,21 52:1,18,21
168:8                      113:7 117:7,21         126:8,10,14 199:14     indicate (3)               84:15 115:5 119:16
Huddleson (1)              122:7 124:14,24       inadvertently (4)        131:10 150:12 243:9       133:22 134:3,10
65:15                      125:18 127:4 128:7     124:18 195:4 200:10    indicated (16)             155:11,21 156:3
Huddleston (1)             128:8,12,19 129:14      200:13                 40:16 42:3 51:19 96:6     170:1,4,21 237:19
62:21                      131:4 132:1,7,17      inappropriate (1)          98:17,19 114:6          238:10 249:16
hundreds (5)               133:1,3,21,23 134:2    219:10                    119:23 125:7,18         253:15 257:5
103:19,25 192:1,2,20       134:4,9,11,16         incapacitated (1)          203:11 212:4 241:2      274:16 276:24
husband (1)                136:11,14 137:25       45:7                      247:11,15 282:3         284:22 285:1,8
129:21                     138:13,22 139:8,17    incidences (1)          indicates (2)            informed (2)
                           139:22 141:24          158:24                  61:9 243:7               129:21 241:23
            I              142:12,17 143:21      include (2)             indicating (8)           informing (1)
ID (4)                     144:21,24 145:4        152:24 225:1            95:24 96:4 97:13,18      226:16
 23:8 44:18 238:22,23      146:22 147:1,23       included (35)              98:9 134:10 247:17    initial (2)
idea (4)                   148:4,17 166:22        93:9 97:21 100:11         285:21                 50:10 229:18
 35:22 68:6,8 266:2        171:1,18 174:6          120:13 124:18,22      indication (1)           initially (4)
Ideally (1)                177:18 180:11,18        125:5,21,24 126:6      131:6                    124:22 125:24 195:3
 178:25                    181:9,15 192:25         126:17,23,25          indictment (3)             247:23
identification (43)        193:8,15 195:3          138:16 139:2 140:7     101:25 106:3 154:2      inquire (1)
 28:10 31:12 46:17         196:25 197:7 198:5      142:6 148:19 153:4    indirectly (1)            256:24
  49:19,23 67:23           198:19,23 200:7         174:6 193:8,15,18      201:9                   inside (1)
  69:18 70:18 71:23        203:2,7 205:3           195:2,4 199:17        individual (11)           87:10
  72:14 75:2 85:4          206:18 208:6,11,17      200:7,10,12 203:22     51:15 53:20 128:7,15    insofar (2)
  95:6 99:7 118:11         221:8 223:3 224:15      210:20 224:12            140:4 170:15           209:10 236:3
  121:3 122:10             224:19 225:19           238:4 270:7 286:7        219:16 248:25         inspection (4)
  128:22 143:4             231:4 240:24          includes (6)               258:20 259:6           33:13,24 37:4 76:20
  148:20 150:21            246:17 255:6           74:6 77:10 97:4           281:14                inspector (1)
  154:13 156:25            256:24 263:17           134:12 246:10         individually (1)          269:3
  163:20 165:17            273:20 285:4,7          286:18                 190:12                  instance (2)
  167:16 171:20            286:4                 including (5)           individuals (41)          160:8,9
  181:18 187:15         illegal (6)               30:2 34:18 50:5         22:11 35:16 40:7,19     instances (5)
  195:11 204:19          88:25 89:6,11,16          199:11 220:6             43:14 44:15 66:10      103:19 156:15,19,20
  206:9 212:21 214:2       161:23 182:22         inclusion (9)              66:15 81:9 83:24        222:17
  220:16 223:5 225:9    illegally (4)             89:9 126:7 127:3          84:9 89:7 102:4       instruct (1)
  228:11 232:4 237:3     76:22 81:6,13 104:18      130:1 199:14             144:13 160:16          18:16
  239:21 241:25         immediate (1)              203:10 259:21            203:23 207:9          instructed (5)
  253:3                  239:19                    260:24 285:11            209:24 210:14          12:1 178:5 198:22
identified (14)         immigration (1)          incomplete (1)             231:3,24 233:10,17      244:1 280:3
 26:13 34:12 37:6        158:14                   148:1                     243:7 247:10,22       instructing (2)


                                     TSG Reporting - Worldwide      877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 88 of 107 PageID#
                                     11301

                                                                                                            Page 13

   21:9,12              interviews (2)              219:1,17,22 221:8     item (1)                   271:25 272:23
instruction (1)          169:15 171:8               223:3 224:15,19        67:11                   jury (15)
 18:12                  introduce (1)               225:19 231:4 233:6                              101:24 106:3 154:2
instructions (1)         9:21                       233:11 234:2,6                   J               214:18 215:13
 119:14                 invade (1)                  236:2 238:14 239:8    J (1)                      216:10,12,14,16,19
insufficient (1)         18:10                      240:24,24 246:17       3:19                      216:23 217:1,4,9,21
 241:21                 invaded (1)                 252:1,6,13 253:17     James (1)                Justice (4)
integrity (2)            68:15                      253:25 255:6           63:24                    196:15,17,18 270:5
 25:2 29:9              invasion (206)              256:24 259:17         January (4)              Justin (2)
intend (1)               5:8,10 20:8 23:15,17       263:17 269:15          37:21 46:3 150:1         61:14 270:18
 108:10                    24:7 57:10,13 64:15      270:8,20 273:19          189:14
intended (7)               66:24 68:3,7,11,20       285:4,7 286:4 287:4   Jean (4)                           K
 101:22 105:22 106:1       69:6,6,8,12 70:6      investigate (2)           193:21 196:1 198:1      K (1)
   150:18 151:4            71:3 73:4 74:3,15      105:20 162:9               198:11                3:13
   153:25 176:8            74:23 75:11,14,21     investigated (2)         Jeff (1)                 Kaylan (1)
intent (15)                81:2,7 83:5 84:20      42:5 227:22              158:1                   29:17
 51:8 54:1,7 119:25        84:21 85:14,17,22     investigating (2)        job (2)                  keep (4)
   120:8,17,18,22          86:1,24,24 87:10,24    108:13,20                1:25 20:11              72:16 159:17 214:22
   123:3,21 124:4,12       91:23 92:20 93:11     investigation (12)       John (5)                   226:1
   201:20 203:15           93:15 94:8,18 95:23    41:21,25 88:2 104:12     1:24 2:14 9:19 290:4    keeps (1)
   284:21                  96:8 97:12 98:8,16       104:14 105:23            290:24                164:8
interest (16)              98:21 99:17,24           142:6 158:3 161:4     Johnson (25)             Kelly (1)
 1:10 9:9 17:17 24:22      100:12,16,19,24          161:18 164:18          1:16 2:9 4:3 9:7 10:2   172:25
   26:8 28:8,22 29:7       101:14 102:2,3,11        186:9                    10:11,13 18:14        kept (1)
   29:12 33:12 47:6        104:25 105:11,18      investigations (3)          26:25 67:11 68:1      247:18
   76:1 87:11 157:24       105:25 106:13,16       161:8,14 268:19            128:7 141:8 202:21    Kevin (1)
   158:21 164:17           112:2 113:2,7 117:7   investigative (2)           213:14 235:9          54:14
interested (1)             117:21 122:7           159:25 160:4               236:16 247:3          key (1)
 290:18                    124:14,24 125:18      invited (2)                 257:22 275:6 288:7    172:22
Interestingly (1)          127:4 128:6,8,12,19    232:24,25                  289:3,11,17 290:7     kind (8)
 247:9                     129:14 131:4 132:1    involved (9)             join (1)                 20:4 25:10 29:24
Internal (1)               132:7,17 133:1,3,21    13:8 30:5 33:8 162:11    173:9                     30:15 68:2 104:10
 26:1                      133:23 134:2,4,9,11      168:23 217:15         joint (5)                  248:23 269:9
internally (1)             134:16 136:11,14         230:11 267:10          23:25 215:1 218:12      knew (10)
 73:5                      137:25 138:13,22         270:4                    218:14,20             117:2,21 131:8 133:2
Internet (11)              139:8,16,17,22        involvement (3)          joked (1)                  233:17 244:2
 99:22 100:9 101:4         141:12,24 142:12       270:18 271:1,3           190:21                    246:10 270:4,6
   109:11,14,21            142:17 143:21         involving (9)            Jon (1)                    280:1
   110:16,20,23 111:5      144:21 145:4,4         10:19 205:1,6,7          59:16                   know (82)
   111:13                  146:22 147:1,18,23       217:19 267:5,6,12     Jr (1)                   12:5,10 17:12 21:13
interpret (2)              148:4,17 152:7           269:10                 190:25                    27:12 39:24 43:5
 39:20 52:16               153:3,9 156:17,23     IRS (14)                 June (5)                   49:2,4 52:13 53:6
interpretation (5)         162:12,20,25 163:4     212:12 224:24 266:11     17:25 129:10 130:8        68:19,24 71:16,21
 119:7 176:15 277:21       163:12,17 165:7,10       266:22 267:11,12         132:14 149:5            74:8,19 75:19 94:5
   277:23 278:1            165:12 166:22            267:16,24 268:6,6,7   jurisdiction (3)           107:15 110:21
interpretations (1)        167:8,12 169:1           268:8,20 269:9         45:17 209:11 271:23       111:1,8,9,11,14
 39:1                      170:12 171:1,18       issue (3)                jurisdictions (29)         112:6 114:17 123:5
interpreting (1)           174:6 177:18           186:10 205:18 215:4      36:17 49:14,16 74:15      125:10 128:9
 40:4                      180:10,18 181:9,15    issued (2)                  74:16 89:24 93:9,16     134:14,23 137:13
intervene (2)              182:19 187:6           268:22 269:2               100:25 113:13           150:10,15 154:8
 26:7,10                   192:25 193:8,15       issues (3)                  139:9,15 140:6          156:6,9,12 159:3
intervention (1)           195:3 196:25 197:7     18:20 135:16 149:25        164:21 190:9,12,15      161:11 164:10
 224:25                    198:5,19,23 200:7     issuing (2)                 209:2 219:18,19         168:23 170:21
interview (5)              203:2,7 205:3,9        163:18 227:15              220:1 222:14            173:25 174:22
 23:17 167:11 168:3,8      206:18 208:6,11,16    italicized (1)              229:15 231:21           176:7 177:16,19
   169:14                  213:22 218:3,16,21     78:22                      243:17 245:19,23        178:17 179:1 181:1


                                     TSG Reporting - Worldwide      877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 89 of 107 PageID#
                                     11302

                                                                                                            Page 14

  191:10 192:2             126:22 203:14,24         158:21 164:18         limited (1)                 240:17,20 241:15
  193:11 197:24            203:25 204:7             168:20                 285:4                      243:4,14 253:13
  201:6 213:14          Latham's (1)             legalese (1)             line (12)                   278:24
  215:11 216:5 217:1     203:20                   167:1                    15:1,23 73:12 121:14    literal (1)
  217:3 218:19          Latin (2)                length (1)                  143:16 164:12          69:8
  220:15 223:23          1:6 9:8                  16:19                      168:2 173:7 182:10    litigation (16)
  226:6 230:3 232:25    launch (1)               Lerner (2)                  214:18 221:3 269:5     17:23 18:3,5,7 19:22
  235:1,11 249:5         212:18                   267:12 268:7            lines (1)                   20:10 22:5 212:7,7
  251:5 265:6,7,8,12    law (25)                 lesson (2)                233:14                     230:12 266:20
  266:7 278:13 282:2     30:13,15,15 41:3 43:2    182:13 183:1            linked (1)                  267:4,5,7 268:5,10
  283:25 287:16            53:6 101:7,9 102:6    let's (16)                182:18                  little (7)
Knowing (1)                103:7,18 104:3,5,19    44:5 50:10 51:6 53:22   LinkedIn (2)              29:6,6 55:15 56:21
226:14                     106:20 107:23            59:4 64:14 79:22       4:13 28:16                 59:1 66:6 136:21
knowledge (21)             108:10,11,14,16          82:12 84:2 102:11     list (71)                live (1)
40:8 43:11 96:12,14        142:4 156:16,22          107:18 113:6 128:7     33:14 35:5,16 37:20      99:25
  98:25 132:24 133:6       162:4 216:2              145:21 151:12            37:25 38:13 39:2      LLP (1)
  147:19,21,25 163:7    laws (2)                    230:7                    40:7,12,15,16,18       2:11
  169:18 170:14,21       18:19,21                letter (49)                 42:1,8,16 44:15       LO/IDD (1)
  180:14 193:4          lawsuit (11)              32:17,23 33:9,11,23        45:23 46:6 53:10       1:8
  222:22 224:18          23:8 212:10,12 228:9       34:5 35:25 36:4,23       57:8 58:14 60:1,16    local (6)
  226:20 282:16            231:9 265:16,24          36:25 37:11,24           64:15 66:7 78:15       209:1 227:9 237:22
  286:2                    266:11 269:13,19         38:12,25 39:4 49:13      84:10 120:25 131:7       249:8 275:14 277:1
known (6)                  271:7                    50:19,22 144:4,12        132:8,16 143:16,24    localities (2)
18:1 20:18 21:11 28:3   lay (2)                     144:16 149:14,15         143:24 144:13          88:3 219:16
  33:20 116:21           175:7 194:12               149:20 157:11,12         145:13,14,16,18,21    locality (1)
KTRH (2)                layer (1)                   157:18,21,25 158:7       145:22,23,25           56:5
168:2,8                  200:24                     158:11,19,20 159:5       146:17,24 147:4,4     location (1)
                        lead (2)                    159:10 193:7,10,14       149:24 151:17          18:24
           L             267:3 270:2                193:17,20,24 194:1       160:11 164:7,9        locations (1)
L (4)                   leadership (3)              195:25 196:7,10,13       188:13 191:19          228:3
 1:24 2:14 290:4,24      159:16,18 224:3            196:20,23 198:2          200:21 202:23         Lockerby (214)
labeled (1)             leading (8)              letters (4)                 203:1 211:4,9 215:3    3:15 4:5,7 11:13
 9:6                     247:25 248:9,17          36:16 119:22 122:24        215:17 216:23            12:20,24 13:1,19
lack (5)                   249:2,11,18 264:15       130:17                   217:2,4 224:10,13        16:6,7,14,21 18:8
 174:12 175:6,25           266:24                level (2)                   247:14 259:21            20:15 21:5 25:12
   176:3 230:5          leads (2)                 18:20 103:8                260:25 272:13            26:17,23 27:9,14,22
lacking (1)              159:25 160:5            Levitt (1)                  283:15                   30:7,19 34:24 35:8
 113:15                 League (2)                270:18                  listed (39)                 38:3,16 39:3,10
Lacks (2)                1:6 9:8                 Levitt's (2)              44:11 77:11,23 78:4,8      41:9,24 42:10 46:9
 249:18 263:13          leanings (1)              270:25 271:3               78:11 80:18 81:18        48:12 52:11 53:4
language (11)            30:21                   liberal (1)                 93:17 94:4,5 95:14       56:16 58:9 59:18
 37:11 38:7 39:5 55:1   Lee (1)                   31:3                       99:23 104:25 133:2       67:4 68:16,21 69:7
   69:4 105:8 168:22     58:20                   license (2)                 133:23 134:3             71:11 74:5 83:7
   198:9 207:23         Lee's (1)                 250:9 287:21               144:13 147:5             92:22 95:5 97:20,25
   209:20 261:20         58:2                    licenses (1)                180:10 192:24            105:6,13 106:5,18
LARDNER (1)             left (2)                  250:25                     196:25 197:7 198:5       106:21 107:7
 3:12                    128:14 222:5            lieu (1)                    198:18 205:3,8           108:17 109:6,12
large (2)               left-hand (1)             119:18                     208:1,20 231:3,16        111:2,15 115:13,21
 85:12 263:5             103:16                  likelihood (1)              233:10,18 239:11         117:4,11,24 124:20
larger (1)              legal (29)                188:24                     243:7 257:1 259:11       126:3,12 127:7,16
 188:23                  1:10 3:20 9:9,18        likes (1)                   260:21 276:17            127:21 132:19
Larry (1)                  17:16,17 18:1 24:22    192:20                  lists (18)                  133:16 136:19
 235:25                    26:2 28:3,7,8,18,22   limit (1)                 34:3 51:2 57:6 131:22      138:1 140:11 142:2
Latham (10)                28:23 29:5,11,12,25    113:2                      140:8 152:23 154:6       153:14 163:13
 119:18 120:19 121:10      30:5,12 33:12 47:6    limitations (1)             172:22 188:24            170:17 174:11
   122:20 125:6            76:1 87:11 157:24      230:24                     217:21 238:3             175:5,17,20,25


                                     TSG Reporting - Worldwide      877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 90 of 107 PageID#
                                     11303

                                                                                                         Page 15

  176:7,11,20 180:12      13:5 44:5 51:6 57:22    luck (1)                 185:7 187:12            170:7
  180:25 183:23            64:14 75:16 77:7        188:16                  188:17 251:17         Maureen (5)
  184:7,12,21 185:23       79:6 88:14 115:15      lunch (1)              marked (103)            128:15 129:6,19
  186:21 191:20            116:10 122:1 125:9      140:9                 8:6 28:10,13 31:12,16     132:4,15
  192:7,14 194:5,11        133:14 145:14                                   46:17,24 49:19,22     McAuliffe (1)
  197:1,17 199:15,23       147:3 151:8 152:2                M              58:1 67:12,23 69:18   226:5
  200:2,15 201:24          166:25 192:5,9,13      mail (4)                 69:21 70:18,21        McGuire (2)
  202:6,8,11 209:8         192:17 235:14          138:24 223:16 224:15     71:23 72:1,14,21      62:6 65:11
  210:4 211:5,9,22         247:3 251:11            224:18                  75:2,5 85:4,7 97:7    McNally (1)
  212:14,17 219:3,6,9      253:22 254:8,22        mailbox (1)              99:7,10 118:11,14     173:1
  220:3,6 224:23           255:5 256:13           32:6                     121:3,6 122:10,13     Meagher (2)
  225:5 226:10,22          261:22 263:17,22       mailed (4)               128:22 129:1          2:10 3:4
  228:4 230:4 231:6        264:25 271:9 273:4     110:5 139:4,6 243:8      134:25 137:1 143:4    mean (38)
  235:6,11 236:9           273:11,24              mailer (2)               143:8 148:20,24       13:15 19:9 20:1 22:6
  243:19 244:9           looked (15)              42:9,13                  150:21,24 154:13        26:6,10 31:4 38:18
  246:23 247:2 248:2      53:25 77:4 78:2,9       mailing (15)             154:17 156:25           39:20 42:13 57:12
  248:12,20 249:4,13       80:6 86:15 92:12,19    120:13 143:16,23         157:4 163:20            92:23 100:10
  249:22 250:13,23         125:12 133:10           144:13 145:14,16        165:17,20,21            101:16 104:2 108:9
  251:4,10,19,22           169:21 207:25           145:18,23 146:17        167:16,19 171:20        115:1 123:2 130:18
  252:14,17,23 253:1       208:14 224:11           147:3,4 148:6,10        171:24 174:3,7          130:25 131:18
  253:5,21 256:7,12        282:4                   224:10,12               177:15 181:18,22        135:16 136:3,7
  257:6,11,16,21,25      looking (39)             mailings (1)             187:15,18 195:11        137:14 147:24
  258:3,12 259:13         36:10,13 57:2 58:8      147:25                   195:14 204:19,23        168:14,18 176:17
  260:3 261:7 262:9        76:14 77:1 79:12       main (1)                 206:9,12 212:21,24      190:2 191:8 216:13
  262:15,21 263:16         80:22 82:14 84:3       19:18                    214:2,6 220:16,20       226:9 238:23 263:3
  264:17,24 265:11         93:25 94:12 95:7       maintained (2)           223:5,9 225:9,12        263:11 270:3 284:6
  265:14,21 266:8,19       102:22 107:20          45:4 249:25              228:11,14 232:4,7     meaning (2)
  267:1,14,22 268:3        113:10 114:23          maintenance (2)          237:3,7 239:21,24     137:6 153:5
  268:17 269:6,20          115:12 116:17,19       33:14 37:5               241:25 242:4 245:5    means (7)
  270:16,23 271:8          146:10 151:10          major (1)                247:4 251:12          26:25 27:13 104:7
  272:3,9,18 273:3,23      152:6 164:10           181:11                   252:15,18 253:3,23      107:25 134:15
  274:15,22 275:2,16       216:22 229:12          majority (2)             263:18 265:1            281:13 286:21
  275:18,20,24 276:8       254:6,10 255:18,20     112:23 263:5             271:10 273:12,25      meant (10)
  277:16,22 278:19         260:17 261:12          making (6)               274:7 275:7 286:14    49:2,4 123:5 168:24
  280:18 281:1,10          262:2 265:3 271:13     40:9 102:24 150:10     marks (2)                 179:14 183:4 190:8
  285:16 286:5,13          273:6 274:1 275:7       178:20 194:4          158:11 288:6              197:8 209:18
  287:9,25 288:4           276:15                  222:13                marriage (1)              260:25
Logan (7)                looks (23)               manage (2)             290:18                  media (12)
 135:11 138:15 157:10     28:16 32:7 55:17 70:5   22:7,11                Marston (5)             19:25 20:2 22:25 23:3
  159:19 163:5 180:1       70:7 72:10 73:6        management (1)         213:15 214:17 217:9       129:18,22 139:2
  269:22                   75:18,20 92:16         22:13                    217:20 218:19           164:7,9 165:6 171:8
logical (1)                122:21 123:13          managing (1)           Marston's (1)             184:19
 89:8                      144:6 155:2 157:14     22:17                  218:2                   meet (2)
logo (4)                   188:9,11 206:15        Manassas (1)           match (1)               12:21 13:1
 76:1,4 87:11,14           228:20 232:14          227:2                  153:21                  meeting (6)
Lois (2)                   237:10 240:12          manner (3)             material (4)            150:18 151:4 152:11
 267:12 268:7              241:10                 25:22 26:4,6           19:25 20:2 253:20         155:17 215:1,8
lone (1)                 losing (1)               March (8)                271:6                 member (2)
 222:5                    230:21                  188:8 189:15,18        math (3)                47:24 287:1
long (12)                Lovers (1)                190:19 191:16         66:8 77:18,20           members (12)
 13:3 17:24 69:14 74:8    87:8                     245:12 256:3          matter (7)              29:21 50:8 145:22
  189:25 190:2,4         Luciania (12)             286:17                9:7 21:7 42:6 159:17      158:7 159:4,4,10
  205:1,5,6 252:5,10      80:24 82:19 94:13       Marie (1)                221:17 236:2            218:14,20 233:5,10
longer (2)                 97:2 254:12 260:6      61:6                     290:19                  234:20
 74:9 258:22               260:10,13,20 262:1     mark (7)               matters (6)             Memo (2)
look (39)                  285:20,24              57:17 67:21 183:10     13:8 20:7 29:7,9 30:2   265:6,9


                                      TSG Reporting - Worldwide     877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 91 of 107 PageID#
                                     11304

                                                                                                        Page 16

Memorial (4)            mistakes (1)              64:17 68:12 80:24       159:25 160:4 206:5      214:21 227:24
180:19,23 181:6,6       52:9                      83:3 94:1,13 97:21      206:7 226:2             228:2 229:16,23
memory (1)              Mo (1)                    151:17 172:25         Newport (3)               230:13 231:5,25
252:4                   159:16                    179:2 196:1 200:17    149:11,25 150:14          233:11 236:3
mentally (1)            modifies (1)              208:15,20 238:18      News (6)                  237:21 243:6,16
45:7                    104:9                     238:20 255:21         73:25 149:11,25           247:9,12,17 250:25
mention (5)             modifying (1)             260:7 270:7,10,11       150:14 166:14           253:14 277:1 283:5
14:19 17:14 28:5        104:4                     285:13 291:2            171:17                  285:8 286:4
  136:13 226:12         moment (1)              named (2)               Ngo (2)                 noncitizenship (11)
mentioned (18)          118:10                  115:9 128:15            3:20 9:17               230:18 261:3 272:14
14:15,16,17 15:1,11     Moore (2)               names (32)              nine (1)                  275:14 277:6 279:1
  19:21 24:6 28:2       63:24 65:23             45:24 46:2 58:14 66:2   74:12                     279:25 280:25
  38:14 49:12 126:25    morning (1)               80:23 93:16 99:22     nodding (2)               281:3 283:23 284:9
  128:15,18 136:8       143:25                    109:5,11,14,17        11:18 153:19            nonlawyers (2)
  162:17 165:15         Moser (5)                 110:24 111:13         Noel (15)               168:16,18
  169:9 231:9           54:14,21 56:8 59:5        151:20 152:6,16       1:16 2:9 4:3 9:7 10:2   nonpartisan (3)
mentions (2)             64:18                    174:18,23 175:3         10:13 168:5 183:8     25:6,17,21
265:24 266:10           Moser's (1)               178:6,16,23 179:7       205:15 257:22         Norcross (10)
met (5)                 54:17                     179:15,18,22 180:3      288:7 289:3,11,16     21:15 47:19,22 48:2,6
12:18,24 156:12,16      mother (1)                180:6,7,9,15 197:15     290:7                   48:11,14,17,21 49:2
  156:22                255:6                   Nancy (2)               non-legalese (1)        normally (1)
mic (1)                 motion (1)              137:8,13                168:11                  71:7
286:11                  230:21                  narrative (3)           non-United (1)          Northwest (1)
Michael (3)             motivations (2)         182:15 183:3 259:3      274:25                  9:14
3:15 60:9 62:20         145:2,7                 nasty (2)               noncitizen (48)         notable (4)
Michele (1)             Motor (2)               196:6,20                16:1 36:9 37:20 38:10   186:23,25 187:1,5
32:20                   34:18 42:3              National (2)              38:23 39:6,17,22      Notary (3)
Michelle (1)            move (1)                33:15,19                  40:5 44:12,25 46:1    2:16 290:4 291:25
60:4                    45:16                   native (1)                75:23 87:1 90:5       notation (23)
Middle (3)              moved (1)               146:1                     98:3 108:2 113:20     55:12 58:22 59:7,22
91:7 174:18 178:6       274:18                  naturalized (1)           114:12 124:16           60:4,12,19 61:1,10
mind (11)               multiple (1)            247:22                    130:6 141:15 142:1      61:18 62:1,8,16,23
21:17 28:23 61:21       91:20                   nature (3)                144:22 158:24           63:6,14,20 64:2,9
  79:23 168:24 169:8    Musselman (2)           10:25 267:6 268:9         207:22 211:8            66:25 84:14 255:2
  217:16 226:2          63:18 65:21             near (3)                  239:12 244:12,22        280:9
  241:11,12,17          mutually (1)            73:3 96:25 166:14         250:15 255:1,15       notations (3)
minds (1)               200:4                   nearly (3)                256:1 257:2 258:17    66:21 67:19 133:8
159:18                                          88:8 89:1 164:25          259:8,24 261:18       note (5)
mine (1)                         N              Nebraska (1)              262:17 263:7 264:6    70:22 241:3 263:24
255:12                  N (2)                   274:18                    264:19 274:11           263:24 264:5
minutes (5)             3:1 9:2                 necessarily (7)           280:10 285:12         noted (4)
12:8 154:24 155:13      N.W (1)                 111:11 131:9 133:7        286:21 287:23         56:2 81:2 94:8,18
  236:8 269:23          2:11                      156:5 179:17          noncitizens (65)        notes (2)
misleading (1)          nabbed (1)                230:19 263:11         34:23 35:7 39:16 40:7   70:9 275:11
98:1                    190:22                  need (8)                  77:15,24 78:15,21     notice (22)
missing (3)             Nam (2)                 56:19 111:19 155:17       79:6 82:8 84:10       44:1 51:8 54:1,7,11
245:19,22 246:6         3:20 9:17                 166:13 179:6,8,11       88:3 89:21 90:7         54:16 55:1 58:2
mission (1)             name (64)                 254:3                   94:8,18 104:17          61:17 62:23 64:1
29:3                    9:17 10:12 24:2 28:7    needed (1)                105:1,5 107:24          120:8,16,18,22
misstates (7)             29:1,8 58:25 59:1,6   73:19                     114:8 115:9 126:2       123:21,23 201:19
16:8 42:11 98:4 106:6     59:10,17,25 60:7,11   needing (1)               134:11 149:24           247:12,16 248:4
  133:16 252:9            60:15,20,23 61:4,8    135:17                    158:3,23 160:11         284:21
  270:15                  61:12,16,21 62:4,7    never (4)                 164:13,19 183:22      notices (9)
mistake (4)               62:11,14,15,18,22     126:24 285:20,24,25       184:6,10 185:15,21    53:19 58:18 66:18
124:19 126:10,16          63:1,4,5,9,13,16,19   new (9)                   186:3,17,20 207:11      119:25 120:2 123:3
  247:19                  63:22,25 64:5,8,12    2:11 3:5 9:14 58:6        210:1,16 211:1,1        203:15 243:8


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 92 of 107 PageID#
                                     11305

                                                                                                        Page 17

  247:10                NVRA (3)                  133:16 175:19         2:10 40:21              options (6)
notification (2)        33:20,23 34:7             184:7,12 185:23       official (12)           109:20,22,23,24
51:10 55:5              NW (2)                    199:22 219:5 220:5    17:22 34:2 41:4 55:5      110:4,7
noting (2)              3:5,13                    247:24 248:8,17         88:9 104:19 105:3     order (1)
235:15 245:18                                     249:2,11,18 250:10      207:10 209:25         281:24
November (15)                     O               250:20 251:2,7          210:15,25 212:5       organization (3)
74:25 118:24 119:10     O (1)                     252:8 253:18 256:6    officials (16)          19:2 268:2,16
  121:12 122:20         9:2                       256:8 257:3,9 259:2   24:18 44:1 45:5 52:9    organization's (1)
  151:13,14 154:22      oath (17)                 259:18 260:22           81:10 101:23          270:11
  204:3,3,5 205:13      2:17 10:4,16 11:2,5       263:13 264:14,22        103:18 106:2          organizational (1)
  220:25 271:18           40:18,22 42:4 43:20     265:11,18 266:6,16      107:23 109:1          29:2
  272:10                  117:22 134:5 141:9      266:23 267:8,18,25      138:21 142:5 154:1    organize (2)
number (96)               248:15 281:14,18        268:11 269:5,16         201:17 224:16         182:14 183:2
9:6,12 13:14,15 30:1      281:23 282:19           270:14,21 271:4,24      280:3                 original (2)
  32:14 36:20 42:22     object (99)               272:7,15,24 273:21    officiated (1)          243:17 285:2
  46:2,25 47:11 49:24   11:24 16:7,21 18:9        274:13,20 276:8       2:17                    originally (5)
  51:7 55:24,25 57:9      20:15 21:5 25:12,13     280:18 286:5          Oh (4)                  229:14 240:17,21
  58:2,9 59:18 70:22      26:17,23 27:9,14,22     287:18                92:4 144:9 197:6          241:16 263:7
  72:2,22 78:1,8 79:1     30:7 34:24 38:3,16    objections (3)            224:8                 outcome (1)
  82:22 85:8 88:20        39:3,10 41:9,24       199:24 200:1 278:4      okay (41)               290:19
  89:12 90:18 91:1,12     42:10 46:9 48:12      objectives (1)          11:18,19 12:1,2,5,6     outlandish (4)
  93:9 95:6,16 96:15      52:11 53:4 68:16,21   189:8                     12:12,13 47:5 53:24   174:18 175:11 178:6
  97:5 99:13 102:23       69:7 71:11 74:5       obligation (1)            58:14,15 64:14          178:10
  104:20 110:6 112:6      83:7 92:22 97:20      202:12                    67:19 81:22 86:22     outlandishness (1)
  116:3 118:16 120:5      105:6,13 106:5        obligations (1)           86:23 91:19 95:4,11   179:2
  121:7 122:14            107:7 108:17 109:6    33:15                     107:18 110:4 111:7    outlined (1)
  123:10 129:1 135:3      111:2,15 115:13       observe (1)               113:10 117:18         41:21
  143:9 147:5 148:25      117:4,11 124:20       112:12                    146:2,10 148:2        outreach (1)
  150:25 154:18           126:3,12 127:7,16     obtain (7)                151:12 176:23         141:18
  157:5 165:22            132:19 136:19         36:5 140:2 159:5          189:17 197:6          outside (5)
  167:20 169:19           138:1 142:2 153:14      190:7 227:1 250:8       206:23 242:9 254:5    266:16,24 267:9,18
  170:1,16 171:24         163:13 170:17           250:25                  254:10 255:8,10         268:11
  177:16,21 181:15        174:11 175:5,17       obtained (1)              261:12 262:11         oversaw (1)
  181:23 183:22           176:12 180:12,25      266:3                     265:3                 24:14
  184:5 186:12            183:23 184:21         obtaining (1)           old (1)                 Overseas (1)
  187:19 188:23,23        186:21 191:20         217:21                  87:7                    130:16
  189:10 195:8,15         192:7,14 194:5,11     obviously (2)           once (4)                oversee (2)
  204:16,23 214:7         197:1,17 199:15       175:12 178:11           28:3 86:7 99:25 190:9   22:4,6
  220:21 223:10           200:15 201:24         occasions (1)           ones (9)                overseeing (1)
  225:13 228:1,15         202:4 209:8 210:4     230:14                  45:13 124:21 139:13     68:2
  229:6 230:8 232:8       211:5,22 212:14       October (9)               174:9,17 177:25       owe (1)
  237:8 238:7,23          219:3 220:3 224:23    157:15 164:4 167:25       178:5,21 179:7        56:18
  239:25 242:4            225:5 226:10,22         182:6 193:6 195:21    online (4)
  245:10 252:24           228:4 230:4 231:6       202:22 214:11,16      101:8,12,17,19                   P
  257:14 261:10,24        243:19 244:9          offered (3)             Op-eds (1)              P (3)
numbers (27)              275:16 277:16         192:11 237:18 276:22    20:3                    3:1,1 9:2
77:10 86:3,9 89:21        278:19 281:1,10       office (10)             opine (1)               p.m (29)
  95:7 114:15,17          285:16                13:24 31:24 32:22       287:3                   47:18 48:7,8 128:1,4
  115:3,10,19 116:16    objected (1)              33:23 36:24 54:17     opinion (5)               140:13 141:3,6
  169:24 177:18         202:8                     152:12 155:17         175:7 176:1 181:10        146:5,8 155:1
  184:1,19 185:15,21    objecting (1)             160:12 221:16           194:12 205:23           173:19 176:24
  186:3,14,16 189:7     202:17                  office's (1)            opposed (2)               190:19,21 200:19
  191:25 192:3,6,13     objection (64)          33:14                   109:16 134:17             202:22 213:9,12
  192:23 231:16         30:19 35:8 97:23,25     officer (1)             option (8)                236:11,14 242:17
numerous (2)              106:18,21 109:12      33:5                    52:17 53:2 110:11,13      242:20,23 258:8,11
230:14,15                 115:21 117:24         offices (2)               110:15,17,18 116:9      286:17 288:8,9


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 93 of 107 PageID#
                                     11306

                                                                                                        Page 18

PAC (1)                    214:12 228:5           105:18 106:16        Pg (1)                    148:14 150:11
91:7                       231:11 260:5,13        108:12 110:6,25      291:5                     156:21 157:19
page (106)                 267:16                 111:14,24 113:3      Phillip (1)               159:6,9,18 162:25
4:2,11 5:2 6:2 7:2 8:2   participation (1)        131:25 132:8 133:2   62:6                      163:18 164:8 165:6
  11:15 31:19,25         108:3                    133:15,22 134:3,12   Phillips (4)              168:25 169:15,18
  45:25 57:2,20 59:6     particular (15)          135:19 139:8         29:17 73:11 170:3,5       169:20,25 170:8,11
  69:25 76:12,14         26:15,22 27:4 36:10      143:25 144:17        phone (20)                170:24 177:13
  77:13 78:13,14           54:13 158:12           146:24 152:6         96:15 114:15,17           182:5 184:10
  79:24,25 80:9,21,22      178:23 190:13          161:22,24 178:1        115:3,10,19 116:3       185:16,22 187:6,11
  81:2,6,11,15 82:1        206:17 244:19          181:8,15 185:19        148:13,15 149:23        187:24 189:7 190:6
  82:12,14,15 83:8         249:9 254:14           188:23 189:6           150:5,10,16 167:11      190:12 191:17
  84:2,3,4 87:22           260:21 261:13          191:22 192:1,24        191:25 192:3,6,12       193:2,6,13,25
  88:19 89:19 93:22        276:19                 193:3 196:24           192:23 196:14           199:11 203:8,21
  93:25 94:11,12,24      particularly (3)         197:20,25 198:5,14   phrase (5)                204:11,14 205:2,6,8
  95:7 102:11,20,22      11:12 174:18 178:6       198:16,16,18 200:6   78:21 89:5 98:4           206:3 208:5,9 209:4
  102:23 103:1,15        parties (5)              205:2,8 210:22         179:18 244:15           216:22 219:24
  107:18,20 113:6,8      27:7,17,21 226:15        211:17 216:11,25     phrases (1)               222:20 224:18,21
  113:10 114:6,9           290:17                 217:15 224:9         168:11                    226:20 227:1,19
  116:11,13,15 119:1     partisan (6)             246:10 247:8,14,15   phrasing (1)              228:8 231:24
  120:16 121:17          25:22,24 26:4,6,8        247:18,19 263:3      136:20                    232:22,25 234:9
  124:2 128:11,13          224:25                 278:24 282:16,23     Pick (2)                  235:1,12 236:17
  142:16,19 143:14       party (13)               283:3 284:23 285:2   174:17 178:5              241:6,20 244:18,24
  144:8,9 146:12,13      27:24 213:19 220:1       285:5,7 286:9        picked (1)                245:15 249:17
  147:4 151:14 155:6       221:15 222:10,18     people's (6)           180:3                     250:3,24 256:23
  164:16 182:16            222:25 223:2,25      109:5,10,13 115:3,19   piggyback (2)             261:10 265:15
  205:12 206:15,17         224:16,22 226:4        281:9                136:16 137:19             269:10,14 271:21
  206:24 229:11            227:9                percent (1)            pile (1)                  272:6,21 273:19
  247:7 253:6 254:9      Paso (1)               68:13                  96:25                     274:16 280:24
  254:10,23 255:11       160:12                 performed (1)          PILF (189)                288:2
  255:17,19,20           passport (1)           90:17                  7:4 17:12,13,14,15,21   PILF's (26)
  257:15 259:16          194:1                  period (11)              17:24 19:1,8 22:11    32:5 36:25 37:10
  260:7,15,16,21         pasted (1)             46:3 53:14 92:6,7        23:1,14,18 24:17        75:13 85:18 86:1,7
  261:12,17,23 262:2     190:24                   93:2 117:25 118:2      25:17,21 26:25 27:3     90:19,23 99:4,16,21
  262:16 263:19          Patricia (1)             119:4 180:21 188:2     27:7,16,20 28:3,6       105:10 124:15,19
  266:9                  60:18                    189:14                 32:3,10 33:3 34:7       170:2,16 181:14
pages (14)               pay (5)                periods (1)              46:6,8 47:11,18         187:12 211:21
36:19 44:6 59:4 60:3     46:14 47:19 48:3,21    92:17                    49:5 50:20 53:18        226:25 227:5 235:9
  60:9,25 61:6 62:13       49:3                 person (10)              66:10,15 68:14 69:5     257:18 274:24
  62:20 63:11 92:15      PDF (3)                17:10 59:15 139:12       74:19,23 75:16 76:6     280:15
  99:25 173:20 177:2     37:19 38:9 44:5          170:19 190:15          82:4,7 83:4,5,17,23   PILF-ADAMS-000...
paragraph (21)           Peggy (1)                246:8 247:12           84:15,19 86:8 88:13   5:20
37:3,17 38:8 76:15,17    63:18                    248:14 277:10          90:10,12 91:13        PILF-ADAMS-000...
  80:10 88:1,18 89:20    pen (1)                  287:23                 94:21 95:8,22,23      7:16
  90:2 103:16 107:22     57:18                  personal (2)             96:3,12 97:11,17      PILF-ADAMS-000...
  113:12,23 114:10       pending (1)            147:19,21                98:7,25 100:7 101:3   5:24
  114:14 142:19          12:11                  personally (5)           101:6,9 102:2,8,24    PILF-ADAMS-000...
  159:14 218:1 226:9     Pennsylvania (1)       83:11,14 112:7 162:6     104:10 107:3,11       6:16
  229:13                 24:1                     217:8                  108:6,25 109:4,10     PILF-ADAMS-000...
paragraphs (3)           people (87)            personnel (1)            110:19,24 111:8,23    5:22
33:22 113:19 158:10      29:10 37:25 38:13      141:20                   113:2,13 114:4,7      PILF-ADAMS-000...
Pardon (3)                 40:16 41:22 42:2     pertained (1)            117:2,7,9,20 125:17   5:12
176:12 235:6 275:18        46:7 49:5 57:6       140:5                    126:1,11,16 127:12    PILF-ADAMS-000...
part (15)                  66:25 77:11 80:18    pertaining (2)           131:3 135:13          6:20
22:12 34:15 105:10         81:18,20 83:21       50:23 279:23             137:24 138:12         PILF-ADAMS-000...
  108:7 114:20 117:1       99:23 101:10 102:7   pertains (2)             140:2 141:19,25       6:6
  117:8 184:22 203:5       104:24,24 105:12     275:12 290:12            142:9 143:1 146:25    PILF-ADAMS-000...


                                     TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 94 of 107 PageID#
                                     11307

                                                                                                  Page 19

  7:8               9:23 64:17              96:2 97:16 98:11      12:14,23                  110:2,7 169:7
PILF-ADAMS-000...   placement (1)             235:10              prepared (1)              206:22
5:6                 187:7                   possibility (6)       234:22                  printout (3)
PILF-ADAMS-000...   places (2)              52:24 53:2 132:21     present (4)             7:4 206:15,20
7:24                45:2 230:15               191:11,12,14        3:18 28:19 37:21        printouts (1)
PILF-ADAMS-000...   plaintiffs (3)          possible (10)           250:16                151:18
7:22                1:8 3:3 270:12          55:18 108:23,24       presented (2)           prior (3)
PILF-ADAMS-000...   plan (1)                  109:23 138:25       169:3 287:21            42:12 88:8 106:6
6:12                148:3                     139:1 151:22        preservation (1)        privately (2)
PILF-ADAMS-000...   planning (1)              251:14 279:20       25:3                    26:21 27:3
5:4                 146:25                    283:10              President (1)           privilege (1)
PILF-ADAMS-000...   plays (1)               possibly (2)          136:16                  18:10
4:25                222:5                   191:19 279:17         press (14)              Privileges (4)
PILF-ADAMS-000...   please (23)             posted (1)            135:18 157:19,23,24     23:23 162:15 213:21
6:8                 9:21 11:17 16:11 52:3   169:11                  158:11,20 159:15        232:16
PILF-ADAMS-000...     61:4 63:16,22 66:4    potential (9)           160:6 163:18 164:4    privy (1)
8:4                   93:22 107:8 120:19    44:2 160:11 165:2       164:17 165:5 169:6    198:20
PILF-ADAMS-000...     168:5 192:13 247:4      237:21 275:13         171:14                probably (5)
4:19,21               251:11 253:22           277:1,6 278:25      pressure (1)            13:24 110:6 115:7
PILF-ADAMS-000...     254:9 255:5 264:25      279:24              214:22                    127:21 226:6
4:15                  271:9 273:4,11,24     potentially (10)      presumably (2)          problem (3)
PILF-ADAMS-000...   pleased (1)             34:12 35:18 37:6,14   71:19 166:7             144:23 176:18 189:11
6:22                49:5                      50:24 104:13        prevalence (1)          problems (2)
PILF-ADAMS-000...   pleasure (1)              161:24 283:8,23     227:23                  88:21 89:23
7:10                49:8                      284:8               prevent (2)             Procedure (1)
PILF-ADAMS-001...   plus (2)                Powell (15)           189:5 250:16            2:13
7:6                 164:12 182:22           29:17 32:25 50:19     previous (10)           proceeding (1)
PILF-ADAMS-001...   point (14)                118:23 121:11       36:19 37:11 47:9        11:1
5:18                43:23 56:17 117:17        148:8 149:7,11        53:25 67:17 78:2      proceedings (2)
PILF-ADAMS-001...     119:10 134:8            166:4 195:22          138:16 155:1          11:3 290:14
5:16                  169:22 176:21           205:22 220:25         200:16 242:19         process (9)
PILF-ADAMS-001...     186:22 202:14           221:10 237:14       previously (18)         15:24,25 40:24 41:20
5:14                  216:9 243:21            257:23              8:6 48:17 134:25          44:3 54:3 68:25
PILF-ADAMS-001...     247:23 280:1 282:1    Powell's (1)            137:1 151:3 203:12      248:21 283:10
6:4                 pointed (1)             205:12                  210:13 229:17,23      processed (1)
PILF-ADAMS-001...   129:18                  power (5)               245:5 248:15          54:3
6:10                points (3)              159:23 160:19,25        251:12 253:23         processing (1)
PILF-ADAMS-001...   172:23 265:5,9            161:5 162:8           258:20 272:5,22       268:15
4:23                policies (4)            practice (2)            273:19,25             produce (3)
PILF-ADAMS-001...   227:17,18,20,23         30:16 263:2           Prince (44)             19:24 119:15 219:1
7:20                policy (1)              praised (1)           31:23 32:18,21 34:7     produced (4)
PILF-ADAMS-001...   189:8                   157:25                  34:22 35:6 36:24      146:1 217:6 235:12
6:24                political (10)          preceding (2)           37:17,19 38:1,9,15      264:1
PILF-ADAMS-003...   26:7,11 27:7,17,20,24   89:14 213:24            39:9,12,15,19,21      producers (1)
6:18                  30:21 91:3,6 224:22   precise (1)             40:6,10 41:21 44:6    166:14
PILF-ADAMS-003...   portion (3)             211:24                  44:13 45:23 46:7      product (2)
7:18                147:22 199:18,19        predicate (1)           47:10 48:6 49:6       19:17 24:15
PILF-ADAMS-004...   position (6)            262:10                  57:4 77:5,23 78:14    production (2)
6:14                22:13 33:5 119:6,9,11   predicting (1)          79:7,9 80:3,6,13      68:3 271:5
PILF-ADAMS-004...     227:5                 131:19                  81:16,23 82:8 93:12   Professional (1)
4:17                positive (2)            premise (1)             100:20 130:20         2:15
PILF-ADAMS-004...   191:4,8                 202:16                  153:9 255:3           profile (4)
7:12                possessed (5)           preparation (7)       print (3)               4:13 28:16,17 30:11
PILF-ADAMS-005...   83:8 112:3 118:3,5      15:16 16:5,13,16,16   101:19 169:15 171:8     program (1)
7:14                  133:22                  16:18 24:7          printed (7)             249:25
placed (2)          possession (4)          prepare (2)           79:15 85:18 101:17      programs (1)


                                 TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 95 of 107 PageID#
                                     11308

                                                                                                        Page 20

  33:25                   57:4 74:16,17 77:5      132:16 133:2,22         43:7 46:10 82:25      197:20
prohibit (1)              78:15 81:10,17,19       134:3,10,16,20          97:7 98:1 100:4       ranges (1)
224:25                    82:3,8 84:10 105:3      136:11,15 138:13        106:6,8,9,10 107:9    92:15
project (3)               108:2 154:6 156:3       143:21 144:22,24        108:18 112:13,19      re-publications (1)
22:15 145:3 152:24        190:4 194:24            146:22 163:5            112:24 113:4,22       230:23
projects (2)              200:20 203:4            170:12 203:5,8          114:5 115:6,7,23      reach (2)
22:16,17                  234:25 272:1,20         228:8 231:4 238:13      116:21 117:12,15      173:8 187:13
prominent (1)           provides (2)              239:8 240:23            117:25 125:11,16      reaching (1)
187:7                   55:2 279:3                246:17 256:23           127:2 132:6 133:19    222:24
promote (6)             providing (8)             287:5                   134:7 138:2 174:3     reaction (2)
162:12,20,25 165:10     37:19 38:1,9,13 52:16   publishing (11)           174:12 175:6,22       239:16,20
  167:11 168:25           159:25 179:15         74:21 96:8 98:21          176:18,21 177:1       read (13)
promoting (1)             273:2                   101:8 102:8 105:11      178:4 192:17,18       55:4 166:24,25
167:7                   psychological (2)         105:17 106:13,15        194:16,17 197:2         176:21 192:20
promotion (3)           185:2,8                   110:16 197:16           199:16 202:16           229:14,18 230:25
162:22 163:7 183:5      public (25)             pull (3)                  208:8 209:9 210:5,8     246:13 264:4 289:3
promotional (1)         1:10 2:16 9:9 17:17     74:3 205:17 271:11        219:8 225:6,8           289:4 291:5
170:25                    21:8,8 24:21 28:7     pulled (5)                245:22 249:21,23      reader (5)
proof (2)                 28:22 29:7,12 33:12   75:13 195:9 204:14        254:16 262:10,12      79:5,8 114:1 209:16
145:5,7                   33:24 47:6 75:25        206:3 211:17            264:8,21 267:3,21       226:17
proposed (1)              76:20 87:11 157:24    purported (6)             277:17 278:9,12       readiness (1)
144:3                     158:20 161:9,15       185:15,21 186:3,16        281:21 282:22         215:2
prosecute (9)             164:17 234:20           186:20 228:1            286:16,19             reading (1)
101:10 102:4 103:9        290:4 291:25          purports (1)            questioning (4)         240:15
  104:15,17,21,23       publication (6)         46:5                    15:2,23 233:6 269:5     Reads (1)
  108:7 162:9           69:16 111:12 213:22     purpose (9)             questionnaire (1)       291:5
prosecuted (6)            231:23 265:9          34:1 53:7 105:10,17     217:10                  ready (1)
105:12,19 106:17          269:14                  106:15 112:10         questionnaires (1)      99:19
  107:6,14,17           publications (1)          196:23 227:14         214:18                  Reagan (8)
prosecuting (2)         169:15                    233:3                 questions (15)          135:9 137:7 152:15
107:24 151:21           publicize (2)           purposes (2)            11:25 15:12,20 31:5       152:19,20 155:16
prosecution (18)        165:7 170:25            105:20 280:15             170:15 176:10           166:3 234:16
101:23 102:7 103:12     publicized (1)          pursuant (2)              202:12 216:17         real (3)
  103:25 104:13         161:18                  2:12 34:6                 233:4 246:21          115:1,18 212:20
  105:21 106:1,24       publicly (4)            pursue (1)                251:20 275:3,25       Realize (1)
  107:4,12 142:1,7,12   20:17 21:11 26:14       158:3                     286:13 288:5          166:19
  153:25 159:24           161:23                put (20)                quick (1)               really (2)
  160:19,24 161:1       publish (11)            46:22 59:1 72:18        212:20                  59:13 205:11
prosecutions (2)        100:8,17 101:3,12         84:18 118:9 151:19    quite (1)               reason (20)
161:9,15                  109:4,10,20 110:20      162:10 180:17         186:12                  11:8 48:24 101:12,14
prosecutor (3)            111:19 219:1            183:17 185:13         quotations (1)            108:7 111:10,11
141:12,15 156:13          273:19                  193:5 198:1 206:2     211:2                     112:12 130:7
prosecutors (15)        published (67)            213:6 218:23          quote (10)                136:14 137:24
109:2,17,22 110:10      74:15,24 75:14,17         222:23 232:3 245:1    34:10 54:21 142:14        138:4,8 156:2
  110:12 141:19           76:6 83:5 84:21,23      246:19 266:4            159:22 196:20,21        194:23 221:24
  143:1 148:3,14,17       85:2,22 86:1,8        putting (2)               199:2 209:5,7 270:1     276:6,10 278:6
  148:19 158:2 161:4      87:19 91:22 92:11     104:22 172:19           quoting (1)               291:5
  249:15 251:6            93:13,16 95:22                                142:18                  reasons (16)
provide (11)              97:12 98:8,16                   Q                                     104:20 132:12 186:25
11:17 23:19 40:25         100:20,24 101:15      question (95)                     R               187:3,10 204:2
  52:17 53:1 214:13       101:16,18 109:13      11:1,21 12:3,11,11      R (3)                     210:23 215:17
  244:1 247:10 272:5      110:23,24 111:5         16:11,17,22,24        3:1 9:2 290:1             216:19 230:17
  272:12 279:18           112:1 116:25 117:7      17:11 18:9,11,13      radio (6)                 233:19 243:10
provided (28)             117:20 122:7            25:13,23 26:18,24     23:7 167:11 168:2,8       246:8 274:23,25
43:25 49:17 51:21         124:15,25 125:18        27:16 35:4 38:11,19     169:5 171:5             279:20
  52:21 53:18 56:24       128:9 129:14 132:7      39:8 40:1 41:10       random (1)              reassemble (1)


                                     TSG Reporting - Worldwide     877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 96 of 107 PageID#
                                     11309

                                                                                                         Page 21

  67:13                 41:6 42:8 138:18,20     recollection (10)       213:25 229:8 268:19       221:10 222:9
recall (164)              156:10                13:8,12 68:25 99:15     reference (5)             234:10 253:13
11:4 15:9 16:3 21:14    received (45)             142:16 150:5 151:9    84:4 87:23 177:7          277:6,13 278:10
  23:3,7,10,12 24:2,5   32:21 46:6 51:15,18       171:19 220:10           211:9 246:15            279:12
  27:23 28:6,9 30:3       91:13,17,19 123:6       287:3                 referenced (5)          regardless (1)
  35:24 36:3 46:7,11      123:15,18,20 124:6    recommendation (1)      57:13 66:25 100:18      83:3
  46:13,15 48:2,4,5,9     124:10 138:23,24      142:23                    160:5 199:19          REGION (1)
  48:16 57:10 69:14       176:4,6 183:16        recommendations (4)     references (1)          1:7
  69:17 74:14,22 75:1     186:14 188:4          102:24 103:2,5          158:20                  register (2)
  85:1,24,25 86:18        189:12 190:18           142:22                referencing (1)         51:22 107:25
  93:20 94:23 99:6        191:18 193:6,13,23    recommended (2)         221:6                   registered (15)
  100:14,16 101:2,5       193:25 196:14         141:25 142:4            referred (4)            2:15 53:11 76:21
  101:11,13,20,21,25      205:2,8 207:20        record (49)             236:24 237:1 250:18       78:16 81:6,12
  102:5,9 110:22          208:5,9,23 209:5      9:24 10:6,12 21:8         250:18                  104:18 121:1
  111:4,7,10,18 116:2     210:20 211:15           22:1,20 31:6,8,9,11   referring (24)            164:19 228:2
  119:4 123:23            212:4 231:21 235:5      35:13,17 36:11        17:10,12 51:11 80:17      229:17,23 262:22
  128:21 131:4 133:6      235:8 239:14 255:3      39:19 48:14 49:6        82:10 89:6 92:1,4,5     263:4 285:3
  134:18,22 135:23        269:21 271:21           52:12 67:3,6,9          107:16 111:25         registering (5)
  135:25 136:2,21       receives (1)              75:12 85:16,21          128:9 132:3 166:23    80:13 189:6 216:20
  137:16,23 138:3,7     41:11                     86:20 98:5 116:20       173:24 174:1            247:23 262:24
  138:10,14 139:14      receiving (5)             127:24 128:1,4          193:18 215:7,10       registrant (5)
  141:21 148:7,11,13    49:6 51:12 156:9          140:13 141:6 146:3      218:6,11,17 230:12    39:21 40:11 41:16
  148:15,16,18 150:7      239:16 257:7            146:5,6,8 208:4,9       276:20                  112:13 264:11
  150:17,20 151:4,19    Recess (6)                213:9,12 236:8,11     refers (8)              registrant's (1)
  154:5,8,10,12         67:7 128:2 140:14         236:14 252:17         81:8 89:14,16 113:19    238:17
  155:21,23 156:1,14      213:10 236:12           258:8,11 277:19,21      113:23,25 114:2       registrants (24)
  156:19 159:12           258:9                   288:8 290:10            152:20                34:11 35:6 40:23,25
  162:19,22 163:18      recipient (1)           records (77)            reflect (5)               50:23 88:20,25 89:6
  165:12,14 167:6,9     52:20                   33:13,25 34:7 36:5,7    16:1 212:3 216:25         89:12,16 112:16
  167:10,23 168:23      recipients (1)            36:13 37:4 45:4         283:19,20               113:20 114:8,12,16
  169:5 170:24 171:6    164:10                    48:7 49:11 56:23      reflected (5)             142:1 153:21 197:7
  171:16 174:4          recitation (1)            71:8 74:16,17,20      21:8 82:15 207:8,16       229:24 230:17
  178:24 179:22         233:13                    79:20 83:12 88:14       209:24                  243:4,14 264:6,19
  180:3,6 183:15        recited (1)               100:8,10,11,17        reflecting (2)          registrar (17)
  193:12,13,21,23       2:14                      102:8 103:10 105:3    188:4 283:22            32:18,20,21 36:14
  204:13 205:21         recognize (47)            110:20 121:20         reflective (1)            41:14,18 50:6,15
  212:9,11 213:20,24    28:15 31:17 32:15         133:14 138:18,20      180:9                     52:14 54:5,9 119:19
  217:13 222:8,11,21      47:2,3 50:2,4 69:22     139:2,7,9,21 140:3    reflects (2)              215:13 248:7 249:8
  222:24 223:4            70:23,25 72:5,25        142:11 143:1 153:3    106:7 219:10              271:15 284:18
  224:10,20 226:25        75:7 85:11 118:18       153:5,13 154:6        reforms (1)             registrars (12)
  227:3,4,6 233:4,7,9     118:20 121:9            180:10 183:17         188:25                  139:1 140:4,6 227:2
  233:15,16,24 234:9      122:17 123:12           191:17 197:14         refresh (5)               234:18 235:22
  234:11,12,15,16,17      129:4 133:7 135:6       203:21 207:7,11       13:7 99:15 142:15         237:22 243:4 244:1
  234:19,21 235:18        137:4 143:12 149:2      209:5,23 210:13,19      150:4 151:9             272:5 275:14 277:2
  235:21,24,25 236:4      154:19 157:6,8          210:21 212:3          refuse (1)              registration (113)
  239:19 241:12,20        163:25 167:22           216:24 217:5          158:13                  18:18 20:7 33:15,19
  252:4,10 257:7          172:3 182:1,3           219:15,25 220:9,11    refutes (1)               34:13 36:9 37:7
  269:2 273:22            187:20 195:18           220:13 221:7,17,25    144:18                    41:19 42:19,25 43:7
recalled (2)              206:14 213:3 214:9      222:14,19 229:16      regard (4)                44:18 50:25 53:19
105:24 194:6              220:22 223:13           231:3 270:7 272:6     14:9 130:8 233:7          54:11,16,18 58:17
recalling (5)             225:16 228:19           273:1 280:22            282:24                  75:23 81:17,20,24
14:17 15:10 49:7          232:12 237:9 240:3      281:17,22 283:19      regarding (17)            82:3,6,17 86:17
  165:11 227:7            242:9 245:8             283:21 285:21         15:23 34:11 100:8         87:1 94:21 95:11
receipt (1)             recognized (5)          redacted (2)              148:17 157:10           96:4,7,18 97:1,18
243:2                   107:3,11 132:7,15       86:4,10                   196:1 201:18            98:12,17,20 103:10
receive (5)               191:17                refer (3)                 215:13 216:11           111:23 112:3,11,20


                                     TSG Reporting - Worldwide     877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 97 of 107 PageID#
                                     11310

                                                                                                      Page 22

  113:14 114:3,20       relevancy (1)           83:4 84:2,20,22         280:21 282:21         266:14
  115:2 117:1,10,16     21:6                    85:14,17 86:24          285:12,14,17,18       Republican (8)
  118:3 120:1 121:24    relied (3)              87:22 88:13 90:13       286:7                 213:18 220:1 221:15
  125:1,22,23 126:1     24:17 139:7 234:6       91:13,15,18,25 92:1   reported (2)              222:10,18,25 223:2
  126:25 127:3 130:3    relies (1)              92:6,7,18,19,24       1:24 105:2                227:9
  133:4,24 139:23,25    285:18                  93:4,10,17 96:4,6     reporter (44)           request (26)
  142:10 158:16,25      religious (1)           97:18,22 98:19        2:15 9:19 28:12 31:15   33:13 34:7,10,21 35:2
  165:1 174:2,5 177:8   30:2                    100:17,18,20,21,25      46:23 49:22 69:21       35:5,15,22 37:19
  177:13 189:4 195:1    remaining (2)           101:4,24 102:2,16       70:21 72:1,21 75:5      45:19 49:11 54:22
  195:8 199:12 200:9    264:5,19                103:11,16,20 104:1      85:7,9 118:14           55:8 140:8 154:25
  200:12 201:22         remember (15)           105:4,7 106:2           122:13 128:25           168:3 178:20 180:2
  202:15 203:9          101:22 129:20 136:22    107:19,22 113:3,7       134:24 136:25           215:13 222:14
  204:14 206:4            151:18 153:24         114:7 115:9 119:17      143:7 148:23            241:24 243:17
  207:10 208:22           164:2 168:10          128:16 130:2,20         150:24 154:16           272:21 273:2
  209:25 210:10,13        180:15 183:8,13       134:20 135:17           157:3 163:23            274:24 280:22
  210:15,25 215:2         204:4 213:23,25       142:14 144:18           165:19 167:18         requested (13)
  226:13 227:17,21        233:13 235:20         147:1,18,23 148:4       171:23 181:21         36:5,14 37:4 119:16
  227:24 236:3          remembering (2)         151:18 152:24           187:18 195:14           121:15 154:6 156:4
  237:20,25 238:22      151:11 169:17           153:9 154:1 158:21      204:22 206:12           220:11 243:4,14
  239:1,4 254:11,15     removable (1)           159:6 163:4,8           212:24 214:5            245:15 274:16
  261:25 263:25         139:1                   166:15,22 167:8         220:19 223:8            290:15
  274:3 275:12 276:3    removal (2)             171:1 172:19            225:12 228:14         requesting (5)
  276:25 279:4 281:6    88:9 152:23             173:10 180:23           232:7 237:6 239:24    153:20 155:11 180:8
  281:19 282:5          removed (18)            181:5,16 182:16,18      242:3 252:16 266:3      243:22 272:6
  284:11                53:10 78:17 81:20       182:20,22 183:5,6     reporting (3)           requests (8)
registrations (13)        84:11 86:17 88:4,20   187:7,13 188:4,13     9:17,20 182:19          50:22 76:20 216:10
40:21 55:19 90:5          89:22 113:15          189:14,17,25 190:3    reports (69)              217:6 220:13 241:8
  112:24 207:21           120:25 149:24         190:6,13,14,25        15:25 19:24 20:4,6,8      241:22 243:3
  210:22 215:22           207:12 230:16         193:8,15 196:2,25       22:22 24:7,10 68:3    required (3)
  230:16 241:1,2          233:18 243:5,9,15     198:5,23,23 199:20      77:1,11,12 81:9       115:5 117:13 226:15
  249:16 274:10,17        247:8                 203:25 204:8,11         89:9 91:20 92:17      requirement (3)
reject (1)              Rep (1)                 205:9 208:2,4,12,16     101:14 119:7,12       53:6 56:13 263:1
280:20                  159:16                  215:4 218:9,15,15       131:20 140:5          requirements (7)
rejected (1)            repeat (7)              218:16,21 219:17        141:12 153:5          26:3 34:13 35:19 37:7
280:16                  16:11 100:3 107:8       219:22 221:8 223:3      156:18,23 162:12        37:15 50:25 130:14
rejecting (1)             205:4 208:8 249:20    223:17 227:11,15        162:21,25 163:12      requires (2)
241:20                    281:21                228:1,6,21,23 229:4     183:19,21 184:2,15    33:23 41:3
related (8)             repeated (1)            233:18 234:5,5          187:24 188:1          reregister (3)
18:20 23:8 33:14 37:5   106:11                  236:2,19,21,25          198:17 211:14         55:19 56:8,10
  136:15 237:20         repeatedly (3)          237:12,12,18 238:4      219:1 225:3 227:1     reregistered (33)
  276:25 290:16         108:1 280:19 281:11     238:9,13,15,16,17       231:18,20,25          55:14 56:4,11 58:23
relatively (1)          rephrase (2)            239:4,17 240:7,21       236:18 238:14           59:8,16,23 60:5,12
84:8                    267:3,20                241:6,21,24 242:14      239:7,8 244:2,4,6       60:21 61:1,10,19
release (16)            replaced (2)            242:20 243:2,2,7        246:7,16 268:22,25      62:1,8,16,24 63:7
157:19,23,24 158:11     206:4 229:23            244:19,20 245:14        269:15 270:20           63:14,20 64:2,10
  158:20 159:15         replied (1)             245:18 246:10,16        271:21 272:1 280:2      66:11,16,19 67:1
  160:6 163:18 164:4    269:23                  252:2,6 253:20,25       280:4,6,9,24 281:2      84:16 133:3,9,15,24
  164:17 165:5 169:6    report (245)            254:8 255:13 256:2      281:5,8 282:17          248:22 258:22
  172:19 180:23         56:25 57:3 58:8 67:1    256:10,10 257:1         283:2 287:5           reregisters (1)
  181:5,9                 68:7,8,10,20 69:15    258:15,23 259:5,7,7   represent (3)           249:6
released (1)              70:9,12 71:3,15       259:11,17 260:4,14    21:1 206:22 248:23      research (8)
180:18                    72:7 73:4,13 74:3     263:18,23 268:25      representative (1)      18:4,6,12,14,19 19:21
releases (1)              75:16,20 76:13 77:5   269:2 276:5,9,23      180:9                     159:19 233:2
171:14                    77:14 78:2,5,9 79:9   277:13 278:6,10,16    represented (2)         resided (1)
releasing (1)             79:11,13,15 80:2,5    278:17,21,24 279:3    14:16 268:1             131:6
181:10                    80:10 81:7,15,16,18   279:16 280:13,16      representing (1)        residing (3)


                                     TSG Reporting - Worldwide   877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 98 of 107 PageID#
                                     11311

                                                                                                        Page 23

  130:24 131:9          return (3)                172:6,12,23 174:7       201:12,15 202:23        78:1 141:24 155:1
  160:16                52:4 120:21 246:12        180:20 181:16           204:10 208:1            203:13 270:9
Resolution (1)          returned (2)              182:7,16,17,20          210:20 211:13         saying (25)
91:7                    41:15 54:8                187:9 188:8,14          270:6                  22:11 25:20 33:11
resources (1)           revealed (1)              189:10,19,21 191:1    Rosen's (8)               46:13 48:2,4,11,17
158:2                   88:2                      192:1,4,6,13 193:16   194:9,13,18 195:1         49:3 89:13 91:19
respect (7)             Revenue (1)               194:2 196:10,16         201:22 202:15           124:15 152:2 177:1
160:15 163:17 202:22    26:1                      198:13 200:23           205:10 208:15           183:1 184:23 185:7
  203:22 216:6          review (6)                204:17,18 205:3       roster (1)                186:13,17,18 191:8
  217:20 259:15         18:18 22:20 70:16         206:7,19 214:14       224:3                     201:9 205:5 284:7,8
respond (7)               112:7,9 290:14          219:13 221:1          roughly (2)             says (91)
53:9 54:22 55:8         reviewed (4)              224:22 225:19,24      70:12 74:2               28:20 34:5 37:2,3
  120:24 152:1,14       25:25 113:13 114:4        238:12,16,18          round (1)                 38:8,23 41:1 44:24
  167:4                   177:14                  239:18 243:18         214:25                    45:1,25 50:17,18
responded (13)          reviewing (1)             244:5,16,19,21        RPR (2)                   51:18 53:9,12 54:25
49:10 56:3 76:20        42:1                      245:15,23 246:2,17    1:24 290:24               55:10,14 56:6 57:8
  148:10 179:19         revised (1)               246:23 254:2,12,13    RPV (4)                   70:8 73:12 76:18
  185:10 191:3 196:5    207:2                     256:4,5,15 257:17     221:15,18,24 224:3        77:14 78:14 79:3,23
  196:8 224:2 242:23    RICHMOND (1)              261:19 263:8,12       ruled (1)                 81:19 82:2,5 84:7
  245:17 277:10         1:6                       264:9 269:24          230:22                    86:24 87:4 88:7
responding (2)          Riddlemoser (1)           271:18 272:6 273:8    rules (3)                 90:5 103:2,7,17
50:18 166:8             221:15                    274:6 275:2,15        2:12 11:14 224:24         114:12 119:21
responds (5)            Riggs (4)                 276:3,18 277:7,11     running (2)               120:19,23,24
47:17 152:21 173:1      15:21 270:1,4,10          278:12,15 279:7       135:19 269:4              121:14 123:18
  173:13 245:22         right (191)               280:5,8,13 283:14     rural (1)                 124:10 144:17
response (20)           11:20 17:8 19:2,5         283:21 285:14         84:8                      146:1 149:21
36:25 37:18 46:14         22:3 23:15 24:8       right-hand (6)                                    151:17 157:10
  103:17 104:2,5,9,10     25:16 28:19 31:24     55:12 103:6 113:11                  S             160:18 164:12
  142:4,5 239:13          32:3 33:1 37:22         256:4,14 261:10       S (2)                     173:6 174:17
  242:12,15 246:1,4,6     39:18 41:6,23 44:2    rights (3)               3:1 9:2                  182:13,22 183:8
  247:8,16 254:16         44:4,16,25 45:24      21:15 30:4 268:14       Safe (7)                  185:9 188:18
  277:10                  46:4 50:20 51:24      Rizwana (1)              158:22 159:5 227:11      196:11 199:5
responses (6)             52:20 54:1 55:3       31:23                      227:15 228:8,21        205:15 207:5,24,24
11:18 49:17 122:23        57:7,20 58:16,20      Roanoke (2)                231:23                 215:20,21 229:19
  123:3 148:11 216:3      66:17 67:18,19,20     221:4,7                 safeguards (1)            254:20,25 255:13
responsibilities (3)      70:14 73:5,7 74:4     role (2)                 189:5                    256:1,3,14,17,20
18:2 19:23 22:12          76:1,2,8 77:6,13,17   162:14 201:6            sample (2)                257:1 258:15
responsibility (2)        77:24 78:6 80:3       roll (2)                 76:19 88:7               262:16 263:25
22:19,22                  81:8,11,25 82:4,9     282:21 283:4            sanctuary (8)             264:5,9,10 265:9
responsible (1)           86:11 87:8,24,25      rollout (1)              158:12,22 227:17,18      274:3,5,5 278:21
68:2                      89:17 91:4,8,13       171:17                     227:20,22 228:2        279:14 285:12
responsive (6)            92:8,13,15 93:11      rolls (26)                 229:15               scandal (3)
35:2,14,20 235:13         94:9 95:12,14 96:15   41:8 42:19 43:4,16      satire (1)               267:12,17 268:20
  272:21 273:2            96:22,25 105:1,4        54:6 77:15 84:11       68:22                  scope (5)
responsiveness (1)        110:14 112:22           88:4,21 89:22         satirical (1)            266:17,24 267:9,19
156:7                     114:1 116:5 119:24      113:21 149:25          69:3                     268:12
rest (1)                  120:9,21 121:21,25      158:23 164:13         satisfy (5)             Scott (1)
43:15                     122:21 124:4,25         186:4 214:22 243:5     241:7,22,24 243:3       63:3
restate (1)               125:19 127:15           243:15 247:18            280:22               Scoville (2)
12:4                      128:20 129:11,14        253:14 264:7,20       satisfying (5)           60:18 65:1
result (3)                129:15 131:11           281:20,24 282:2        34:12 35:18 37:6,15    screen (3)
88:19,20 271:6            132:9 133:11            283:8                    50:24                 173:20 174:14 177:2
resulted (1)              135:13 136:7,20       Rosen (19)              SAVE (1)                screenshot (1)
145:3                     144:5 145:24 155:2    193:22,24 196:1,14       249:24                  182:15
resulting (1)             155:3,11,12 156:8,9     198:1,3,11,15 199:7   saw (9)                 scrutiny (1)
269:14                    161:16 164:5,14         199:10 200:6           47:19 48:10,21 49:13    131:20


                                     TSG Reporting - Worldwide     877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 99 of 107 PageID#
                                     11312

                                                                                                            Page 24

   196:21,24 197:6,25      137:3,9,12,21,22       18:9,13 20:16            34:15 56:1 76:24        showed (3)
   198:4,14                143:10,11 144:1,2     seen (29)                  78:25 89:11,15          165:15 217:23 263:6
SEAN (1)                   144:11,19,20 147:6     31:21 32:16 47:4          103:17 113:18          showing (3)
 3:7                       147:7,10,13,16          69:23 70:24 72:6         144:16 160:18           20:6 35:13 134:6
search (1)                 148:25 149:1 150:2      96:23 118:19             209:17 243:13          shows (6)
 199:7                     150:3 151:1,2,15,16     122:18 129:5 135:7       258:15 264:4            39:2 47:9 102:23
second (23)                151:24,25 152:3,4       143:13 148:12            276:19,21                 183:4 185:1 258:15
 37:3 38:8 70:8 76:15      152:12,13,17,18,25      149:3 150:9 154:20     separate (1)             side (7)
   80:10 84:19,21 85:1     153:1 154:3,4           164:1,2 172:4           92:17                    26:8 72:19 103:6,17
   86:8,21 89:20 92:7      155:19,20 158:5,6,8     187:21 195:19          September (20)              113:11 118:9
   103:17 151:13           158:9,17,18 159:1,2     214:10 220:23           55:15,16 70:1,13 71:4      205:16
   155:6 163:4,7 188:4     159:20,21 160:2,3       225:17 240:4             72:11 73:7,9 76:10     sign (1)
   189:17 206:24           160:21 164:22,23        242:11 245:9             84:24 166:10            41:5
   219:21 229:13           165:3,4,24,25           265:16,19                237:13,17 240:6        signature (6)
   243:13                  166:17,18 167:2,3     segue (3)                  242:13 251:24           41:16 173:6 254:19
seconds (2)                168:12,13 169:23       219:8 262:10,11           252:11 253:25             261:21 290:14
 194:7 205:14              172:1,2,20,24 173:9   select (1)                 254:20 276:22             291:21
secretary (2)              173:11,14,22,23        110:5                   sequel (2)               signed (2)
 33:3 50:20                174:20,21 175:13      self-reported (4)         86:25 87:19              32:25 158:7
section (3)                175:14 177:4,5         258:16 259:8,23         Service (1)              significance (1)
 34:6 142:23 226:2         178:8,9,13,14 179:4     261:2                   26:1                     256:25
Security (3)               179:5,9,10 181:9,24   send (11)                serving (1)              significant (1)
 86:3,9 250:1              181:25 182:11,24       41:4 42:9 70:15 148:3    216:18                   145:9
see (319)                  183:11,12 185:4,5       152:15 178:1 204:7     session (3)              similar (5)
 33:17,18 36:21,22         189:15,16 191:5         223:2 278:15,17         23:25 141:2 215:1        36:16 161:25 170:24
   44:7 46:25 47:1,15      193:10 195:17,23        284:20                 Sessions (3)                220:11,13
   47:20,21 48:23          195:24,25 196:3       sending (5)               157:13 158:1 159:11     simply (7)
   49:24 50:1,13 51:1      198:25 204:24,25       51:4 73:11 121:19       set (3)                   108:25 109:16 146:1
   51:9,24,25 52:6,7       205:13,19 207:1,13      146:25 165:5            96:21 290:8,20             202:17 228:1
   53:24 55:11,25 58:3     207:14 210:1,2        senior (1)               setting (1)                 247:19 273:13
   58:19 59:5,6,9,16       213:1 214:7,8,19,23    173:4                    262:10                  single (3)
   59:16,17,22 60:4,11     215:5,6,14,19,20,24   sent (68)                share (1)                 103:18 193:2 246:8
   60:18,20 61:1,8,15      216:4 218:10           32:2,5,7 36:16 42:1      25:5                    sir (2)
   61:16,23 62:7,14,15     221:21,22 222:1,6,7     42:15,15 44:6 48:7     sharing (1)               265:22 283:6
   62:22 63:3,5,13,19      223:11,19 224:5,8       49:13 53:19 70:1        189:4                   siren (1)
   63:25 64:8 71:17,18     225:14 226:7,8          72:8 92:2 119:19,21    Sharpe (2)                90:20
   72:3,4,23,24 73:14      228:17,18 229:6,7       119:22 121:23           116:18 120:9            site (1)
   76:16,23,24 77:14       230:1,2,8 232:10,11     125:2 127:9 133:14     Shawna (12)               111:19
   78:7,19,20 79:3,24      237:23 240:1,2,13       135:8 138:21 140:4      29:17 32:25 50:19       sitting (2)
   80:15,16,23,25 84:6     240:16,18 241:4,14      143:1,25 147:17,20       118:23 121:11           195:7 212:7
   84:12,13,17 87:2,3      242:5 243:11            147:22 156:11            148:8 149:11           six-plus (1)
   87:6 88:5,11,12,23      245:19,20 254:21        157:13 164:7,9           150:13 166:3            246:8
   88:24 89:3,4,25         255:21 256:17,21        167:25 176:24            195:22 220:25          Skadden (2)
   90:1,4,6,8,9 94:1,3     256:22 261:15           188:13 201:12,13         257:22                  2:10 3:4
   94:4,5,13,16 95:9       262:6 263:19,21         201:15,16 203:14       sheet (3)                Slate (2)
   99:22 100:2 103:13      264:2,3 265:25          203:17,25 204:11        253:12,15 291:1          2:10 3:4
   103:14,22,23            266:1 270:10 274:2      216:9 221:14 229:1     sheet(s) (1)             slogan (1)
   105:11,18 108:4,5       274:4,7 277:3,4         236:17,19,21            289:13                   87:8
   109:5 113:17,18         282:12                  237:21 239:12          short (3)                small (5)
   118:17 120:6,7        seeing (1)                240:7,9 242:19          56:21 168:11 258:4       76:19 84:8 88:7
   121:8 122:15,16,25     148:18                   246:11 247:10,12       shorthand (1)               177:21 186:10
   123:1,11,15,19        seek (1)                  248:4 253:7 259:5       157:12                  smaller (1)
   124:5 128:17 129:2     35:5                     275:13 276:17          show (7)                  186:8
   129:3 130:10,11       seeking (2)               277:1,7 278:24,25       23:11 162:18 167:24     snail (1)
   131:16,17 135:2,4,9    36:6 145:4               279:11                   171:17 257:12           223:16
   135:10,12,21,22       seeks (3)               sentence (16)              273:13 287:22          Sneed (1)


                                      TSG Reporting - Worldwide     877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 100 of 107 PageID#
                                     11313

                                                                                                             Page 25

  265:5                     149:22 197:6           70:12 74:8 252:12          276:3,18 277:15       sued (1)
Sneed's (1)                 199:21 200:1          Starting (1)                278:11,14,17 279:4     227:1
 265:15                     218:25 278:3           44:8                       279:7,9               sufficient (5)
so-called (2)            speaks (11)              starts (1)               statute (2)               241:7 279:16,21
 237:11 267:11            34:25 38:4 39:5 52:13    33:11                    119:8 230:23              280:14,21
Social (5)                  88:16 103:1 114:10    state (11)               statutes (1)             suggest (3)
 86:3,9 196:17,18           231:13 275:20          10:11 34:19 75:12        168:22                   68:14 69:6 136:12
  270:5                     277:17 278:21            103:8 107:23 190:8    steer (1)                suggested (5)
software (1)             specialist (2)              190:12 191:18          226:16                   68:12 220:14 222:4
 79:19                    3:20 9:18                  249:15 251:5          step (1)                   235:9 276:5
solid (1)                specific (8)                283:11                 130:19                  suggesting (2)
 108:2                    13:12 18:14,15 136:2    stated (11)              Steve (2)                 133:8 234:1
Solutions (1)               139:14 140:5           35:17 81:11 208:15       137:8,13                suggestion (1)
 103:3                      150:12 217:16            221:15,19 233:13      stipulations (1)          222:10
someone's (1)            specifically (14)           248:15 276:9           2:13                    suggests (2)
 276:6                    12:1 68:7 69:4 102:7       281:14,18,23          stop (1)                  136:1,8
soon (1)                    117:8 133:10          statement (7)             196:24                  summary (7)
 151:22                     136:23 137:16          160:23 161:3 199:17     stopping (1)              76:15 89:19 94:9,19
sooner (2)                  160:13 165:11            207:15 210:9           56:17                     166:20,21,25
 212:10 266:11              169:17 198:6 217:1       241:18 287:12         Street (1)               Sunday (3)
sorry (15)                  236:5                 statements (2)            3:13                     73:13,20,22
 15:11 66:13 90:20       specifics (2)             230:23 283:15           strike (17)              supervised (1)
  92:5 100:3 113:9        171:7 235:20            states (49)               21:20 66:23 100:5        24:6
  118:25 188:5,10        specifies (1)             1:1 9:10 18:19 25:4        101:7 106:14 117:5    supervising (1)
  196:18 199:2            152:11                     37:18,25 38:12           132:25 138:19          218:25
  205:25 208:8 242:6     speculating (1)             50:22 51:14,21 52:3      157:21 161:2 175:1    supervisory (2)
  260:15                  132:21                     54:17,20,22 55:8,23      185:19 188:5 196:7     22:18,21
sort (5)                 speculation (2)             56:1 80:10,11 81:16      210:11 246:5          support (2)
 12:8 22:16 24:14 71:8    170:18 269:17              82:7 83:1 88:1,13        286:24                 26:21 152:7
  236:1                  speech (1)                  88:19 89:20 95:19     string (26)              supports (1)
sound (1)                 30:2                       97:8 107:22 116:22     4:15,17,19,21 5:6,16     27:3
 204:17                  speed (1)                   122:22 147:15            5:18,20,22,24 6:4,8   suppose (1)
sounds (17)               273:14                     157:23,24 158:11         6:10,14,16,18,20,22    188:22
 44:3 70:14 81:25        spoke (5)                   159:15 249:1,10          6:24 7:6,8,10,12,18   supposed (5)
  86:11 91:8 112:22       16:5,13 150:13             250:7 254:17             7:22,24                41:18 42:15 43:10,15
  129:15 142:18             197:25 198:14            261:15 262:5,14       subject (16)               209:16
  153:23 155:2           spreadsheet (1)             263:12 272:16          2:13 73:12 121:14       sure (27)
  180:20 189:21           275:10                     274:25 275:9             141:15 143:16          10:25 11:15 36:12
  194:2 204:18           stack (2)                   287:13,14                157:10 164:12           40:1 46:15 68:13
  212:15 218:11           31:18,20                statewide (16)              168:2 182:10            74:13 91:16 103:21
  219:13                 Stafford (4)              88:14 91:12,15,17,20       214:18 221:3 236:2      130:17 139:3
source (1)                221:3,7,11 222:18          186:11,15 187:23         246:21 257:8            140:10 169:7
 34:18                   Stakes (1)                  189:13 236:17            259:21 260:25           170:10 187:2
Southern (3)              107:21                     237:19,25 244:20      submitted (1)              192:12 202:3 215:3
 196:15,15 270:5         stamp (2)                   245:14 259:5           113:14                    217:25 218:7,13
Spaces (7)                123:15 124:8               276:24                subordinates (1)           225:7 227:10
 158:22 159:5 227:12     stamped (1)              stating (2)               22:8                      233:12 236:9
  227:15 228:8,21         254:24                   233:10 237:16           SUBSCRIBED (2)             251:14 252:20
  231:24                 stand (1)                station (1)               289:15 291:22           surprised (7)
Spakovsky (2)             115:23                   167:11                  subsequent (6)            212:10 266:10 269:8
 286:24,25               stands (1)               status (26)               50:7 126:21 140:8         269:11,12,13,18
speak (4)                 115:25                   239:5 258:17,19,24         230:22 248:13         surveyed (1)
 19:15 156:5 168:16      start (4)                   259:8,12,24 260:2        284:11                 113:13
  184:13                  9:5 151:12 256:14          261:3,6 266:15,21     subsequently (4)         swarming (1)
speaking (10)               275:22                   267:6 268:15 274:3     195:9 248:3 258:21       222:4
 18:17 19:22 30:4,6      started (3)                 274:11 275:12            283:4                 swift (3)


                                      TSG Reporting - Worldwide      877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 101 of 107 PageID#
                                     11314

                                                                                                          Page 26

  103:21,24 104:6       targeting (2)             111:6,21 115:17,25      281:4,16 285:19          205:12 226:1
sworn (8)                267:12,16                116:4 117:5,6,18,19     286:12 287:7,18        things (7)
 10:3 117:15 277:23     task (3)                  118:1,13 121:5        Teresa (1)                15:14 56:18 124:25
  283:15 287:11          103:12 142:12,25         122:12 124:23          61:23                     169:8 197:14,22
  289:15 290:9          tasks (1)                 126:9,15 127:11,19    term (5)                   273:14
  291:22                 19:12                    127:23 128:5,24        69:5 79:11 211:7        think (79)
system (10)             tax (1)                   132:23 133:20           220:7 267:17            15:1 16:19 22:3 23:9
 79:16,18 108:3          269:3                    136:24 138:6 140:9    terminology (3)            23:25 24:6 28:2
  237:20 238:1 248:5    tax-exempt (4)            141:7 142:8 143:6      230:20 231:5,10           31:1,2 33:10 35:1
  271:21 276:25          266:15,21 267:6          146:2,9 148:22        terms (7)                  35:10,21 36:2 46:22
  280:12,14                268:15                 150:23 153:17          18:24 19:17 168:16        47:3 52:12 55:14
                        technically (1)           154:15 155:9 157:2      168:20 181:8             67:2,14 68:8,12
           T             263:24                   163:16,22 165:19        201:11 230:18            72:6 79:10,25 85:3
T (2)                   telephone (4)             165:23 167:18,21      testified (11)             88:16 92:14 96:23
 290:1,1                 19:16 82:22 95:16        170:23 171:22          10:16 11:2 68:1 151:3     96:24 103:1 114:10
tab (5)                    97:5                   174:16 175:9,18,24      187:22 202:9 215:8       129:20 130:13,22
 96:24 255:12 260:6,8   television (2)            176:3,9,13,22           218:24 235:25            132:20 138:24
   261:9                 167:6 169:5              180:16 181:3,20         280:5 282:22             139:11 151:10
tabbed (2)              tell (13)                 184:3,9,16,24 186:1   testify (6)                154:20 160:12
 94:25 261:22            14:22,25 57:25 69:2      186:24 187:17          10:4 202:5,6,7 232:18     161:13 162:7 164:1
tabs (1)                   136:10 174:24          191:24 192:10,22        232:22                   166:23 170:9
 95:1                      178:18 236:22          194:8,15 195:13       testifying (1)             177:14 180:5 181:4
take (16)                  274:9,14 276:6,10      197:5,23 199:21,25     265:17                    181:10 183:4,18
 12:9,12 56:17,20          284:22                 200:5,18 202:2,4,7    testimony (41)             184:22 185:17
   57:22 86:14 127:19   telling (11)              202:9,20 204:21        11:9 14:2,5,12 16:8       191:15,21 193:17
   145:14 147:3          15:4,13 101:21           206:11 209:15           23:19 42:12 51:11        203:10 207:16
   189:20 212:18           105:25 137:23          210:6 211:6,12,25       77:2 106:7 117:15        211:23 212:2,11
   213:7 254:3 257:17      138:3,7 184:17         212:20,23 213:6,13      133:13,17 141:25         215:9 217:5 218:5
   258:4 284:3             197:13,21 264:12       214:4 219:4,8,14        142:3 161:17 175:7       218:17 220:23
takeaway (2)            tells (1)                 220:4,12,18 223:7       176:2 177:6 194:12       221:12 224:24
 196:10,12               276:16                   225:2,11 226:19,24      202:19 214:12            225:17 229:19
taken (7)               ten (1)                   228:7,13 230:6          217:18 219:13            231:12 233:2 234:3
 54:21 67:7 128:2        194:7                    231:15 232:6 235:4      232:15 234:17,18         234:25 243:20
   140:14 213:10        Tepe (273)                235:7,15,17 236:7       234:19,20,22,24          260:9 270:2 278:20
   236:12 258:9          3:7 4:4,6 10:6,10 16:9   236:15 237:5            235:8,19,22 252:9      thinking (2)
takeoff (1)                16:23,25 18:22         239:23 242:2            277:23 278:2            52:14 68:19
 87:7                      20:19,22 21:16         243:23 244:14           279:15 289:4,6         thinks (1)
takes (1)                  25:15 26:20 27:1,2     245:4,7 246:19          290:10                  205:16
 248:7                     27:11,19 28:1,12,14    247:24 248:8,17       Texas (3)                third (7)
talk (6)                   30:10,20 31:6,14       249:2,11,18 250:10     160:12 168:3,8           86:16 88:18 103:16
 13:18 14:1,6 166:16       35:3,11 38:6,21        250:20 251:2,7,17     text (1)                   113:11 121:23
   166:21 167:5            39:7,14 41:13 42:7     251:21 252:8,21,25     131:4                     147:4 258:14
talked (2)                 42:17 46:12,21         253:18 256:6,9        thank (7)                thought (3)
 17:2 205:15               48:19 49:21 52:15      257:3,9,20,24 258:2    67:4 149:22 251:21       123:5 128:19 142:10
talking (14)               53:8 56:20,22 58:11    258:6 259:2,18          254:5 255:9 275:2      thousands (1)
 11:21 17:13 73:15,18      58:12 59:20,21 67:3    260:22 262:7,11,19      288:4                   110:25
   151:21 169:2 174:5      67:10,20,25 68:18      263:13 264:14,22      thanking (1)             three (5)
   196:24 197:12           68:23 69:10,20         265:18 266:6,16,23     245:17                   40:4 85:22,24 229:15
   201:14,19 216:5         70:20 71:13,25         267:8,18,25 268:11    Thanks (1)                 271:17
   265:5,9                 72:18,20 74:11 75:4    269:4,16 270:14,21     151:23                  threshold (1)
talks (1)                  83:10 85:6,10 92:25    271:4,24 272:7,15     theory (1)                187:6
 218:2                     95:8,10 97:23 98:6     272:24 273:21          108:12                  Thursday (1)
tape (1)                   99:9 100:5,6 105:9     274:13,20 275:5,17    thing (9)                 269:22
 9:6                       105:16 106:12,19       275:19,22,23           11:17 12:10 35:1        Tierney (1)
targeted (2)               106:25 107:10          276:12 277:20           59:14 166:20            265:5
 267:11,24                 108:22 109:9,15        278:1,8,23 280:23       175:20 200:11          time (77)


                                      TSG Reporting - Worldwide    877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 102 of 107 PageID#
                                     11315

                                                                                                        Page 27

   12:9 17:25 29:1         121:17 128:14        truth (1)                38:2,15 43:8 56:12       279:15
   30:16 31:8,11 36:12     145:22 149:6 166:2    264:12                    78:17 95:24 97:13    understood (11)
   47:25 48:6,8 53:15      172:5 224:4 229:14   truthful (1)               98:9 113:15 129:19   74:1 131:24 153:15
   67:6,9 77:18 79:10      255:13 266:9          11:9                      129:22 131:1 147:8     153:18 167:4
   83:4 92:6,7,17 93:2   topic (1)              try (10)                   147:11 150:19          175:21 179:14,16
   95:22 97:11 98:7       128:6                  17:13 66:13 83:11,14      151:6,21 155:17        191:10 197:4
   117:25 118:2 119:5    total (10)                96:9,13 98:22 99:1      156:13 158:1           262:23
   119:10 123:6           46:1 57:7 66:7 78:4      131:21 225:3            159:25 160:5,11,15   undertaken (1)
   124:14,24 127:22        78:11 183:17,18,20   trying (12)                193:7,14,19 268:23   18:15
   128:1,4 129:16          183:22 188:12         57:20 68:14 69:5          281:24 282:11        underway (1)
   130:3 131:8,24        totaled (1)               74:23 83:17 101:6,9   Uh-huh (2)             11:11
   132:6 133:7 134:8      77:19                    176:19 190:3          19:14 223:20           unfortunately (2)
   134:17 140:13         totals (1)                214:25 218:19         ultimately (1)         206:20 261:23
   141:6 146:5,8          77:17                    226:20                215:8                  Uniformed (1)
   169:21,22 170:11      touching (1)           TSG (2)                  unavailable (1)        130:16
   180:20 186:22          20:6                   9:17,20                 232:20                 Union (1)
   188:2 190:4 191:11    Toussaint (2)          Tucker (6)               unclear (1)            21:15
   207:17,19 212:18       61:7 65:5              171:17 172:9,18         211:10                 unique (1)
   213:9,12 216:9        town (1)                  173:4,10 178:1        uncovered (1)          131:7
   231:7 236:11,14        110:3                 Tucker's (1)             164:18                 United (24)
   243:21,25 258:8,11    transact (3)            172:13                  undefined (2)          1:1,6 9:8,10 51:21
   258:18 259:10          19:7,10,18            Tuesday (6)              26:24 115:14             52:2 54:22 55:8
   260:1 261:5 265:20    transcript (3)          172:19 173:9 180:19     underestimate (2)        80:11 82:25 95:19
   271:1 280:1 282:1,3    106:7 219:10 290:15      180:23 181:5          159:23 160:19            97:8 116:22 147:15
   284:12 288:8          transcription (1)         260:19                underneath (2)           248:25 249:10
timely (2)                289:5                 turn (1)                 44:13 254:19             250:7 254:17
 54:21 55:7              transmits (3)           164:16                  undersigned (1)          261:15 262:5,14
timing (2)                40:19,20 180:6        turnkey (3)              289:16                   263:12 287:13,14
 136:22 218:5            transmitted (2)         101:22 106:1 153:25     understand (42)        universe (1)
tiptoe (2)                43:25 160:10          TV (3)                   11:5 40:15 41:15       170:22
 225:3 226:4             transmitting (1)        165:9,13 171:3            42:23 43:22 48:10    unveiled (1)
title (5)                 237:11                Twitter (3)                69:9 73:17 89:5      165:13
 17:21,22 54:10 69:3     transpired (1)          169:10,11 171:10          91:16 103:24 104:2   unwavering (3)
   75:21                  15:14                 two (30)                   123:2,7,8 129:17     103:21 104:8,9
today (11)               Travis (2)              22:3 30:3 33:22 36:19     132:5,11 141:8,10    UOCAVA (2)
 11:6,9 13:19 14:7        170:3,5                  40:5 41:7,12 45:2       152:5 168:14,17,19   130:14,15
   16:20 17:9 133:10     trial (2)                 70:2,4 92:16 98:23      175:15,24 176:19     upcoming (1)
   155:17 157:25          10:23,24                 109:20,22,23            185:6 191:7 209:17   226:2
   212:8 265:25          triggered (1)             113:19 123:20           209:19,21 216:8,15   updated (2)
today's (6)               283:9                    124:11,25 125:17        217:18 225:8 238:2   207:6 231:20
 12:15,23 15:16 16:5     triggers (1)              125:20 129:13           248:6,10,21 272:11   uploaded (6)
   16:13 17:2             44:1                     158:10 187:23           283:14               73:19,21 99:3,16,19
told (9)                 troubled (4)              188:1 200:4 224:9     Understandably (1)       111:12
 13:22,24 15:9,10,16      128:8 130:9,12,13        239:11 284:7 286:8    192:19                 uploading (1)
   136:1,5 197:25        true (13)              type (8)                 understanding (27)     99:20
   198:12                 35:19 115:7 123:8      44:22 45:1,9 57:3       79:21 126:5 132:10     upper (3)
tolerate (1)               127:2 210:9,12          92:19 244:16,22         153:2 174:25         55:12 256:3,13
 158:15                    220:15 264:18,23        255:24                  176:15 178:15,19     upside-down (1)
Tomlinson (2)              268:2 287:12 289:5   types (6)                  178:22 179:17        254:4
 62:14 65:13               290:10                18:11 29:9 45:3,10,21     182:25 186:4         urgency (8)
Tonight (1)              truly (1)                 250:16                  210:19 211:19        134:20,23 135:18,24
 173:5                    41:1                  typically (3)              212:3 222:13           136:10 138:5,8,12
top (18)                 Trump's (2)             69:9 161:9,15             249:14 250:6,12,14   urging (1)
 31:18 44:12 47:16        136:17 137:19                                    250:22 258:25        158:1
   50:9 75:25 92:15      trusted (1)                       U               259:4 263:15         use (11)
   103:2 118:25           23:18                 U.S (30)                   272:19 273:1         17:9 19:15 69:5


                                     TSG Reporting - Worldwide     877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 103 of 107 PageID#
                                    11316

                                                                                                        Page 28

  102:16 105:22          91:13,18,20 92:18       23:24 24:18 36:9,17      262:25 263:4 268:2    votes (1)
  168:20 191:4 220:7     96:4,6 97:18,22         42:21 43:4 45:4          285:3                 90:7
  230:18 253:15          98:19 100:20,21,25      50:7,15 54:24 55:5     voted (3)               voting (13)
  267:17                 101:4 119:7,12,16       68:15 71:10,15         90:11 179:1,3           75:23 84:9 87:1 89:23
useful (3)               130:1,20 140:5          75:11,22 76:3,7,19     voter (125)               103:10 141:15
239:18 240:12 241:11     153:5,9 183:19,21       79:19 80:11 84:8       18:18 20:6 23:8 33:14     142:10 164:20
uses (3)                 184:2 187:23            87:1,5,5,8,8,14 88:3     33:15,19 37:5 42:19     226:13 227:18
79:19 86:12 105:8        188:13 189:13,25        88:15 90:16,17 92:2      42:24 43:3,6,16         229:17,24 249:16
usually (3)              190:14,24 198:17        119:5 126:20 127:5       44:18 51:16 53:19     vs (1)
12:7 136:4 161:10        203:25 204:7,11         127:10,12 139:18         54:5,10,16,18 56:2    1:9
                         208:11,16 211:14        141:19 147:9,12          56:3 58:17 81:17,23   VVA (14)
           V             227:1 231:18,25         160:16 162:16            82:17 84:11 86:17     8:7,8,9 87:20 90:25
v (1)                    234:5 236:17,19,23      164:14 182:23            88:4,21 89:22 94:21     91:9 134:25 137:1
9:9                      238:1,9,15,16 239:7     187:24 188:7             95:11 96:18 98:12       196:2 245:6 252:22
Va (2)                   240:21 241:24           190:15 191:18            98:17,19 103:9,10       258:13 273:12
121:15 221:3             244:2,4,6,19,20         201:4 207:8 208:5        103:19 111:23           286:14
vague (8)                245:14 246:16,16        208:10,23 209:7,12       112:11,23 113:13
27:15 55:15 117:25       259:5 260:4,13          209:18 213:19            113:21 114:3,20                 W
  136:21 220:6 257:3     271:21 272:1 280:2      220:2 221:16             115:2 116:25 117:9    wait (2)
  257:9 259:3            280:6,8,12,14           222:10,19,25 223:1       118:3 120:1 121:24    11:20 74:19
vaguely (8)              282:16,20 283:1         223:17,24 224:11         125:1,23,25 127:3     Walt (1)
102:1 135:25 137:5       285:12                  224:16 226:3,18,21       130:17 135:19         121:10
  157:7 165:14         VERIS-generated (1)       227:9 229:14             136:17 137:20         waltlatham@yorkc...
  167:15 183:14        92:24                     230:13 232:17            139:23 142:10         118:22
  223:14               version (14)              236:16,18 248:6          144:17,22 145:5,8     want (26)
value (1)              36:1 57:16 75:14 86:2     250:9 251:1 253:12       149:25 151:19,20      12:9 58:25 59:25 60:7
161:20                   86:8,13,16,21           255:14 257:14            153:22 158:16,23        60:15,23 62:4,18
Vanderhulst (5)          157:19 166:14           262:23 271:23            164:13 174:2,5          75:15 102:16
29:19 73:12 212:9        195:6,6 206:5,7         277:24 283:11            177:7,13 186:4          115:20 116:6
  213:5 266:10         versions (2)              287:11,15                195:1,8 199:11          127:19 128:11
variety (1)            85:23,24                Virginia's (4)             200:9 204:13            142:15 173:8
45:20                  video (3)               89:23 164:20 199:2,3       205:17 206:3 207:2      176:18 192:5
various (7)            3:20 9:18,24            virtually (3)              207:10 208:22           205:11 223:16
18:19 163:1 169:15     VIDEOGRAPHER...         101:24 106:3 154:2         209:25 210:10,12        236:7 252:20 254:8
  216:10 234:18        9:5 31:7,10 67:5,8      visiting (1)               210:15,25 214:21        267:2 283:17
  253:12 268:7           127:25 128:3          139:8                      227:17,20 237:20        285:15
varying (1)              140:12 141:5 146:4    visitor (1)                237:25 238:22,23      wanted (19)
163:1                    146:7 213:8,11        169:24                     243:5,15 249:9,16     136:16 137:24 178:1
vast (1)                 236:10,13 258:7,10    visitors (2)               253:14 254:11,14        178:21,23 186:19
112:23                   286:10 288:6          170:1,16                   261:24,25 262:3,23      190:6,13,14 226:11
Vehicles (2)           videotaped (3)          visits (1)                 263:10,11,25 264:6      244:3,18,20,24
34:18 42:4             1:16 2:9 9:6            169:19                     264:20 276:24           280:6,8,24 281:2
verbal (1)             view (1)                voluntarily (1)            281:5,19,20,24          287:11
11:18                  269:7                   192:21                     282:2,4,21 283:3      wanting (1)
verbatim (1)           viewed (1)              volunteer (1)            voter's (1)             137:18
37:13                  181:15                  17:3                     248:7                   wants (1)
verification (1)       viewers (1)             volunteered (1)          voters (26)             174:10
15:24                  187:13                  257:4                    21:14 34:3 53:11,20     Washington (7)
verified (1)           viewership (1)          von (2)                    55:18 76:3,7 87:14    1:17 2:11 3:6,14 9:14
88:8                   181:13                  286:24,25                  90:16,17 119:20,22      190:22,25
verify (4)             viewpoint (1)           vote (17)                  121:1 122:23          wasn't (12)
130:14 131:21 133:15   30:23                   51:23 76:21 78:16          126:23 127:1          16:23 35:4 53:2 115:6
  191:22               violated (1)              81:6,12 84:16            164:25 182:23           126:19 131:14
VERIS (81)             268:14                    104:18 107:25            241:3 263:6 272:13      132:15 179:17
15:25 79:8,13,16,18    Virginia (95)             131:1 164:19 165:1       274:10,17 275:12        201:3,12 211:3
  81:18 83:4 89:9      1:2 9:11 19:4,8 21:14     216:21 247:23            284:21 287:12           280:14


                                    TSG Reporting - Worldwide     877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 104 of 107 PageID#
                                    11317

                                                                                                       Page 29

way (16)               William (44)              186:22 191:21         worried (1)            yesterday (3)
19:18 31:2 39:23       31:23 32:18,21 34:8       192:8,15,16,19        152:22                 13:2 149:23 206:22
  40:15 43:2,5 73:6      34:22 35:6 36:24        194:6,13 197:3,18     worse (1)              yielded (1)
  131:10 181:2 188:9     37:18,19 38:1,9,15      200:16 202:3          107:22                 90:18
  188:11 191:22          39:9,12,15,19,21        209:10 210:5          wouldn't (5)           York (15)
  253:16 281:12          40:6,11 41:22 44:6      211:11,23 212:15      27:6 104:16 244:10     2:11 3:5 9:14 119:11
  283:5 290:18           44:13 45:23 46:7        219:12 220:8           267:2 276:6             119:19 121:15
ways (1)                 47:10 48:6 49:6         224:24 225:7          Wright (2)               124:6 203:14,22
42:22                    57:4 77:5,23 78:14      226:11,23 228:5       61:23 65:9               209:18,19 271:15
we'll (4)                79:7,9 80:3,6,13        231:7 243:20          write (5)                272:11,20,22
53:22 56:20 75:12        81:16,23 82:8 93:12     244:10 245:4 248:1    48:20 68:6 143:23
  167:4                  100:20 130:20           248:10,18 249:3,12     200:19 247:7                      Z
we're (9)                153:9 255:3             249:20 250:11,21      writes (4)
11:15,21 58:16 59:13   willing (1)               251:3,8 252:10        137:17 166:13 214:20               0
  67:20,21 86:20       115:11                    253:19 257:4,10        221:10                00050 (1)
  116:17 146:10        Wilson (2)                259:4,20 260:24       writing (2)            261:10
we've (8)              63:3 65:17                262:13,20 263:15      33:12 74:9             059 (1)
48:21 49:3 184:14      wind (1)                  264:16,23 265:12      written (12)           255:15
  214:25 235:5,12      266:4                     265:19 266:7,18,25    19:17,25 20:1,5 73:1
  238:8 244:11         window (1)                267:10,20 268:1,13     74:7 118:22 137:19              1
weaponize (2)          56:3                      269:18 270:22          137:25 207:19         1 (35)
182:14 183:2           wing (1)                  271:5,25 272:8,16      230:10 232:15         4:12 9:6 28:10,13
website (18)           266:4                     272:25 273:22         wrong (1)                37:21 46:3 79:3,6
7:4 73:20,22 75:13     Wisconsin (1)             274:14,21 276:9       202:17                   79:22,24,24 80:18
  85:18 86:1 99:4,17   23:8                      278:5,20 280:20       wrote (24)               80:20 83:21,25
  99:19,21 169:20,23   withdrawn (1)             281:2,12 285:17       24:12 69:11 73:23        87:22 88:19 91:23
  170:2,16 206:5,16    115:24                    286:6 287:20           130:8 135:15            92:11,13,17,19,20
  211:21 265:13        witness (174)             289:16 290:7,11,20     153:24 155:16           93:12,23,24 98:16
week (3)               2:18 4:2 18:17 20:20    witness's (4)            168:5 173:8 184:25      104:25 139:17
74:2,10 215:2            21:9,12,13 26:19      16:8 42:11 106:6         189:22 195:25           150:1 189:14 199:7
weeks (6)                27:10,23 30:8 35:1      133:17                 200:24 208:1 222:3      200:22 203:2
41:7,12 123:20           35:10 38:5 39:4,11    wondered (1)             223:15 226:1 231:8      208:16
  124:11 129:13          41:11,25 42:13        216:1                    240:11 241:14         1/1/2011 (1)
  160:1                  46:11,19 48:16        word (9)                 243:1 246:4 251:19    256:14
weight (1)               52:12 53:5 59:3,12    17:9 25:24 69:9 86:14    270:1                 1:17 (2)
162:5                    60:2,8,17,24 61:5       189:20 229:19                                141:3,6
Welcome (1)              61:13,22 62:5,12,19     248:7 284:3,10                 X             1:18cv-00423 (1)
87:4                     63:2,10,17,23 64:6    words (4)               x (2)                  1:8
went (2)                 64:13 68:17,22 69:8   40:4,5 198:6 248:6      64:17 290:15           1:18cv423 (1)
123:24 221:16            71:12 72:16 74:6      work (9)                                       9:12
weren't (1)              83:8 92:23 95:9       18:24 22:4,20 29:11               Y            1:24 (1)
165:9                    97:21 105:7,14          29:24 90:25 91:3      yeah (27)              146:5
Western (1)              106:10,23 107:8         214:21 227:11         30:9 37:13 49:15       1:25 (1)
147:11                   108:19 109:7,13       worked (8)                53:22 56:20 67:15    190:19
Wheeler (3)              111:3,17 115:15,22    29:10 30:12 91:10         67:18 72:18 95:2     1:30 (1)
14:13,20 15:15           116:1 124:21 126:4      159:10 266:13,20        113:9 147:2,10       146:8
WHEREOF (1)              126:13 127:9,17         267:4,5                 154:20 155:7         1:57 (1)
290:20                   132:20 133:18         working (7)               161:21 172:24        190:21
whichever (1)            136:20 138:3          28:17 30:12 170:11        189:20 195:17        10 (9)
72:19                    140:10 142:3            215:3 218:13            207:1 214:10         4:4 5:7 75:2,6 128:11
White (1)                153:15 155:7            221:18,20               218:11 225:17          128:13 253:23
32:20                    163:14 165:20         works (6)                 228:20 252:25          254:6,7
widely (1)               167:19 170:19         19:4 27:7,10,12           258:2 276:21         10:04 (1)
163:11                   174:13 175:7,8          140:11 265:10           283:10               258:14
wife (1)                 180:13 181:1 184:1    world (3)               years (1)              10:06 (1)
13:22                    184:8,14,22 185:25    99:22 109:5,8           246:9                  269:22


                                    TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 105 of 107 PageID#
                                    11318

                                                                                                     Page 30

10:18 (1)              12:46 (1)              245:10                  187 (1)                  167:25 182:7
67:6                   140:13                 143 (1)                 6:19                     214:12 221:1
10:40 (1)              120 (2)                5:21                    18th (1)                 237:13,17 251:24
67:9                   89:23 93:18            1440 (3)                50:18                    253:7,25 271:18
100 (6)                120-some-odd (1)       2:11 3:5 9:13           19 (6)                   272:10
68:13 93:22,25         100:25                 148 (1)                 6:3 129:10 150:21,25   2017 (34)
  255:19,20 259:16     121 (1)                5:23                      247:15,19            23:11 85:3 87:17
1000 (9)               5:15                   15 (8)                  195 (1)                  129:11 134:17,21
88:3 164:12,19         122 (1)                5:17 79:1 122:10,14     6:21                     135:9 136:15 137:8
  182:22 183:10,19     5:17                     228:23 245:19         1979 (1)                 143:18 146:19
  185:7 186:25 187:5   1233 (1)                 271:12,14             187:19                   149:5 150:1 172:16
1046 (9)               135:3                  150 (1)                 1988 (1)                 176:23 189:15
76:21,25 77:10,17,19   128 (1)                6:3                     89:2                     191:17 193:6
  81:1,5,8,12          5:19                   154 (1)                 1993 (1)                 195:21 205:13
11 (15)                13 (15)                6:5                     33:16                    223:16 225:23
5:9 85:4,9,11 102:16   5:13 113:6,8,8,10      156 (1)                 19th (2)                 226:21 245:12
  102:18,19 157:15       114:9 118:11,15      6:7                     130:8 132:14             252:19 256:3
  195:21 255:8,9         119:1 120:11 124:1   158968 (1)                                       257:23 258:13
  260:5 261:8,23         263:19 271:10,13     1:25                              2              260:19 273:7,9,13
  263:19                 271:14               16 (14)                 2 (11)                   273:16,20
11/14/20 (1)           131 (1)                5:19 32:2 46:4 102:11   4:14 31:12,16 76:12    2018 (6)
290:24                 125:14                   102:20,22,23            81:2,6,11 89:19      157:16 158:21 228:23
11/15 (1)              13118 (1)                113:12 128:22           107:18,20 182:6        269:23 270:17,24
221:14                 122:15                   129:1 142:16          2.0 (1)                2019 (5)
11/16 (1)              13121 (1)                220:25 237:17         223:17                 1:18 2:5 9:15 290:21
221:11                 123:10                   276:22                2:59 (1)                 291:23
11:36 (1)              13148 (1)              163 (1)                 213:9                  204 (1)
205:13                 121:7                  6:9                     20 (5)                 6:23
11327 (1)              13185 (3)              165 (1)                 6:5 154:13,17 189:15   206 (1)
212:25                 122:3,4 125:13         6:11                      256:3                7:3
118 (1)                132 (1)                167 (1)                 200 (2)                21 (4)
5:13                   164:20                 6:13                    88:8 164:25            6:7 151:14 156:25
11th (1)               13234 (1)              16737 (1)               20005 (2)                157:4
202:22                 118:16                 237:8                   3:6 9:15               210 (1)
12 (57)                133 (2)                16th (1)                20007 (1)              129:2
1:18 2:5 5:11 9:15     89:23 93:20            47:12                   3:14                   212 (1)
  77:13 85:23 86:2,9   13324 (3)              17 (11)                 2003 (1)               7:5
  86:13,15,18 94:25    120:5 124:3 125:13     5:21 135:9 137:8        10:22                  214 (1)
  95:3 96:22 99:7,11   134 (1)                  143:4,8 146:11,14     2008 (2)               7:7
  102:15,17 112:1,4    8:7                      273:5,6,7,13          254:20 262:4           217 (1)
  114:1,2 116:14       13405 (1)              171 (1)                 2011 (6)               94:24
  117:1,9 122:7        150:25                 6:15                    37:21 46:4 55:16       21st (3)
  124:18,22 125:22     13683 (1)              17930 (1)                 89:24 150:1 189:14   151:13 154:22 189:18
  125:24,25 127:4,14   163:24                 204:24                  2012 (5)               22 (8)
  139:23,25 195:2      137 (1)                17th (1)                17:25 28:18 120:11     6:9 118:24 150:1
  199:12,18 200:7,14   8:8                    137:10                    123:18 124:10          163:20,24 253:7
  200:20 203:5,23      13th (1)               18 (11)                 2015 (4)                 271:18 272:10
  204:15 205:17        124:4                  5:23 66:5,9,14,15       23:9 81:21 255:1       220 (1)
  206:5,6,25 207:6     14 (12)                  67:1 84:15 148:20       262:17               7:9
  210:14 211:18        5:15 53:10 54:4,8,23     148:24 155:13         2016 (27)              223 (1)
  255:1 262:17 264:1     81:15 120:25 121:3     230:8                 32:3 46:4 50:19 66:9   7:11
  269:23 270:17,24       121:6 125:13         181 (1)                   66:14 70:1 71:4      225 (1)
12:07 (1)                271:12,14            6:17                      73:8 74:24 76:10     7:13
128:1                  14-day (1)             1852 (5)                  84:24 118:24         228 (1)
12:18 (1)              56:3                   88:25 89:12 90:10,18      119:11 121:13        7:15
128:4                  1408 (1)                 91:1                    151:14 164:4         22nd (2)


                                   TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 106 of 107 PageID#
                                    11319

                                                                                                         Page 31

  121:12 122:20           80:21 204:19,23       38 (8)                 486 (7)                5621 (1)
23 (8)                    251:24                7:19 237:3,7 273:25    93:22 94:11 255:17     70:22
6:11 70:1 123:18        29th (2)                  274:1,3 275:7,25       255:19 259:16
  124:10 158:7 159:4    72:11 252:12            39 (8)                   260:7,16                        6
  165:17,21                                     7:21 8:9 239:21,25     4883 (1)               6 (4)
232 (1)                           3               245:6 252:22         214:7                  4:22 69:18,22 74:6
7:17                    3 (9)                     258:13 286:14        49 (1)                 6:05 (2)
237 (1)                 4:16 46:17,24 55:24     3971 (1)               4:18                   47:18 48:8
7:19                      55:25 103:15          232:9                  4967 (1)               6:09 (2)
239 (1)                   121:15 167:25                                188:13                 242:23,25
7:21                      205:13                          4            4976 (1)               60 (2)
23rd (2)                3/2/2017 (1)            4 (13)                 188:15                 12:7 142:20
70:13 124:7             256:18                  4:18 49:19,23 57:24    4985 (1)               60,000 (1)
24 (3)                  3/23/2017 (1)             58:17 121:16 164:4   72:23                  84:9
6:13 167:16,20          256:21                    247:4,6 252:19       4th (2)                66-2 (1)
241 (1)                 3:01 (1)                  257:23 258:13        245:21 246:1           257:14
7:23                    286:17                    260:19                                      67 (1)
245 (1)                 3:09 (2)                4:00 (1)                         5            4:20
8:9                     200:19 202:22           236:14                 5 (3)                  69 (5)
247 (1)                 3:13 (2)                4:27 (1)               4:20 67:22,23          4:22 113:25 114:2
4:5                     48:7 213:12             242:17                 5/3/2012 (1)             263:20,24
24th (1)                3:54 (1)                4:33 (2)               261:18
290:21                  236:11                  258:8,11               5:15 (2)                          7
25 (3)                  30 (11)                 4:42 (2)               288:8,9                7 (16)
6:15 171:20,24          7:3 76:10 82:2,5,10     47:13 242:20           5:51 (2)               4:24 70:18,22 78:13
250 (1)                   206:9,13 237:13       40 (3)                 173:19 176:24            82:4,12,13 251:12
228:16                    240:6 242:13          7:23 241:25 242:4      50 (2)                   251:15,19,23,25
253 (1)                   253:25                40-something (1)       95:8 211:16              252:5 254:8,9
8:3                     3000 (1)                177:14                 5000 (5)                 259:17
258 (6)                 3:13                    41 (7)                 111:13 186:19 187:11   70 (1)
94:11,12 260:7,15,16    30th (4)                8:3 252:16,18,20         188:16,22            4:24
  260:17                73:7,9 84:24 166:11       253:2,3,6            501(c)(3) (2)          702 (12)
26 (16)                 31 (7)                  42 (1)                 25:1 26:2              113:20 114:4,7,12,16
6:17 8:7 80:21,22       4:14 7:5 212:21,25      252:15                 51 (4)                   114:25 115:8,16
  135:1 143:18            265:1,3,4             432 (2)                204:17 205:17 206:3      264:6,19 282:7
  146:19 172:16         3100 (1)                83:20,24                 206:8                  285:9
  173:19 176:23         158:24                  433 (7)                5129 (2)               71 (1)
  181:18,22 223:16      32 (3)                  45:24 46:1 78:15,21    242:4,6                5:3
  254:20 273:9,12       7:7 214:2,6               79:6 80:12 81:24     51869 (1)              72 (1)
268 (2)                 3261 (1)                44022 (1)              225:13                 5:5
229:11,12               154:18                  167:20                 5276 (1)               7382 (1)
27 (6)                  33 (3)                  443 (1)                239:25                 148:25
6:19 8:8 137:2 149:5    7:9 220:16,20           77:23                  54 (1)                 7468 (1)
  187:15,19             34 (3)                  46 (2)                 247:14                 157:5
275 (1)                 7:11 223:5,9            4:16 177:19            5500 (4)               7474 (1)
4:6                     35 (15)                 4614 (1)               88:22 89:7,14,17       90:7
28 (7)                  7:13 57:6,8,9 66:7,10   1:7                    5556 (10)              75 (1)
4:12 6:21 191:17          66:12,25 67:1 78:6    46537 (1)              89:21 90:5,11 91:12    5:7
  195:11,15 225:23        84:10,15 225:9,13     46:25                    94:7,17 104:17,24    7500 (1)
  245:12                  247:8                 47 (1)                   105:5 134:11         89:1
287 (1)                 36 (3)                  177:20                 5562 (1)               764 (6)
4:7                     7:15 228:11,15          475358 (1)             285:7                  112:5 113:13 114:3
28th (3)                37 (3)                  223:10                 5600 (1)                 177:13,21 282:4
188:8 190:19 286:17     7:17 232:4,8            48 (5)                 165:22                 770 (1)
29 (8)                  37501 (1)               82:12,14,15 205:14     5601 (1)               171:25
6:23 55:16 71:4 79:24   181:23                    254:9                72:2                   782 (3)


                                     TSG Reporting - Worldwide    877-702-9580
Case 1:18-cv-00423-LO-IDD Document 194-11 Filed 06/14/19 Page 107 of 107 PageID#
                                    11320

                                                                              Page 32

  143:9 146:11,13                 9
                       9 (4)
          8            5:5 72:14,22 85:8
8 (8)                  9:01 (3)
5:3 50:19 71:23 72:2   2:6 9:3,16
  80:9 84:2,3,4        9:29 (1)
84 (4)                 31:8
81:24 82:8,13 254:9    9:30 (4)
85 (2)                 31:11 151:14 155:1
5:9 125:15               155:11
8775 (1)               9:42 (1)
49:24                  152:1
8777 (1)               9:48 (1)
51:7                   154:22
8832 (3)               90 (1)
58:4,5,20              12:7
8838 (2)               9065 (1)
53:23 59:5             36:20
8847 (1)               9067 (1)
59:20                  32:14
8850 (1)               9070 (1)
60:3                   44:8
8856 (1)               9098 (1)
60:9                   45:25
8859 (1)               9322 (1)
60:18                  195:16
8862 (1)               9399 (1)
60:25                  220:21
8865 (1)               96 (2)
61:6                   116:11,13
8871 (1)               99 (2)
61:14                  5:11 255:17
8874 (1)               996 (1)
61:23                  99:13
8877 (1)
62:6
8880 (1)
62:13
8883 (1)
62:20
8889 (1)
63:3
8892 (1)
63:11
8898 (1)
63:18
8901 (1)
63:24
8924 (1)
64:7
8933 (2)
57:1 58:11
8th (5)
32:23 36:25 37:11
  49:13 214:16



                                   TSG Reporting - Worldwide   877-702-9580
